[exhibit10110q2020q3001.jpg]
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED Exhibit 10.1 EXECUTION
VERSION LICENSE AND COLLABORATION AGREEMENT by and between MERCK SHARP & DOHME
CORP. and SEATTLE GENETICS, INC. Dated as of: September 13, 2020



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3002.jpg]
TABLE OF CONTENTS Page Table of Contents ARTICLE 1 DEFINITIONS
.......................................................................................................
1 ARTICLE 2 OVERVIEW OF COLLABORATION; LICENSE GRANTS
............................ 34 2.1 Overview of Collaboration
.......................................................................................
34 2.2 License Grants to Merck
...........................................................................................
34 2.3 License Grants to SeaGen
.........................................................................................
37 2.4 No Implied Licenses; Retained Rights
..................................................................... 38 2.5
Third Party In-License Agreements
......................................................................... 39 2.6
Sublicense Rights by Licensee; Further Grants of Licenses by Licensor
................ 39 2.7 Use of Subcontractors
...............................................................................................
40 2.8 No Outside Development, Manufacture or Commercialization of Licensed
Compounds and the Licensed Product
..................................................... 41 2.9 Exclusivity
................................................................................................................
42 ARTICLE 3 GOVERNANCE
....................................................................................................
45 3.1 Committees
...............................................................................................................
45 3.2 Joint Steering Committee
.........................................................................................
46 3.3 Joint Development Committee
.................................................................................
52 3.4 Joint Manufacturing Committee
...............................................................................
55 3.5 Joint Commercialization Committee
........................................................................ 57 3.6
Financial Managers; Joint Finance Committee
........................................................ 60 3.7 Meetings of
Subcommittees
.....................................................................................
61 3.8 Decision Making of Subcommittees
......................................................................... 62 3.9
Alliance Managers
....................................................................................................
62 ARTICLE 4 ALLOCATION OF RESPONSIBILITIES
............................................................ 63 4.1 General…
..................................................................................................................
63 4.2 Technology Transfers to Enable Collaboration
........................................................ 64 ARTICLE 5
DEVELOPMENT
..................................................................................................
65 5.1 Development
.............................................................................................................
65 5.2 Development Plans for the Licensed Product
........................................................... 65 5.3 Development
Reports; Development Data and Records ..........................................
70 5.4 Lead Study Party; Conduct of Clinical
Trials........................................................... 71 5.5
Regulatory and Safety Responsibility for the Licensed Product
.............................. 72 ARTICLE 6 COMMERCIALIZATION
.....................................................................................
78 6.1 Commercialization
....................................................................................................
78 6.2 Commercialization
Plan............................................................................................
78 6.3 Commercialization Reports
......................................................................................
82 6.4 Lead Distribution
Party.............................................................................................
82 6.5 Promotional Materials; Other Field-Based Materials
............................................... 83 6.6 Promotion for the
Licensed Product
......................................................................... 86 6.7
Unsolicited Requests for Medical
Information......................................................... 87 6.8
Recalls…
..................................................................................................................
87 ARTICLE 7 MANUFACTURE
.................................................................................................
88 -i- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3003.jpg]
TABLE OF CONTENTS (continued) Page 7.1 Manufacture Generally
.............................................................................................
88 7.2 Manufacturing Plan for the Licensed Product
.......................................................... 89 7.3 Development
Supply for Licensed Product
.............................................................. 90 7.4 Commercial
Supply for Licensed Product
................................................................ 91 7.5
Continuity of Supply for Licensed Compounds and the Licensed
Product.............. 94 7.6 Compliance for Licensed Compounds and the Licensed
Product ............................ 94 7.7 Audits and Oversight of
Manufacturing Facilities for Licensed Compounds and the Licensed Product
......................................................................................
95 7.8 Changes to Specifications and Manufacturing Process for Licensed Compound
or Licensed Product
......................................................................................
96 7.9 Supply Agreements for Supply of Licensed Product
............................................... 96 7.10 Supply of Proprietary
Product for Clinical Trial of Proprietary Combination ....... 97 ARTICLE 8
COMPLIANCE
.......................................................................................................
97 8.1 Compliance with Applicable Law and Ethical Business Practices
.......................... 97 8.2 Safety or Legal Issues
.............................................................................................
100 8.3 Data
Privacy............................................................................................................
100 ARTICLE 9 CONFIDENTIALITY AND PUBLICATION
.................................................... 101 9.1 Nondisclosure
Obligation
.......................................................................................
101 9.2 Permitted Disclosure
...............................................................................................
102 9.3 Disclosures Required by Applicable Law
.............................................................. 103 9.4 Program
Know-How
...............................................................................................
104 9.5 Publication
..............................................................................................................
104 9.6 Publicity/Use of Names
..........................................................................................
105 ARTICLE 10 PAYMENTS
......................................................................................................
106 10.1 Upfront Payment
...................................................................................................
106 10.2 Development Milestones
......................................................................................
106 10.3 Commercial Milestones
........................................................................................
112 10.4 Sharing of Costs and Revenues for Licensed Compounds and the Licensed
Product Generally
................................................................................................
114 10.5 Payment Terms
.....................................................................................................
117 10.6 Recordkeeping and Audit
.....................................................................................
118 10.7 Taxes
................................................................................................................
119 ARTICLE 11 REPRESENTATIONS, WARRANTIES AND COVENANTS .......................
119 11.1 Representations and Warranties of Each Party
..................................................... 119 11.2 Additional SeaGen
Representations and Warranties ............................................ 120
11.3 Additional SeaGen Representations and Warranties with Respect to the
Licensed Compound and the Licensed Product
.................................................... 123 11.4 Additional
Covenants of
SeaGen..........................................................................
125 11.5 Additional Covenants of
Merck............................................................................
125 11.6 Non-Solicitation
....................................................................................................
126 11.7 Disclaimer
.............................................................................................................
126 -ii- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3004.jpg]
TABLE OF CONTENTS (continued) Page ARTICLE 12 INTELLECTUAL PROPERTY
........................................................................ 127
12.1 Intellectual Property Operating Committee
.......................................................... 127 12.2 Disclosure
of Program Know-How
...................................................................... 128 12.3
Ownership of Intellectual Property
....................................................................... 128 12.4
Filing, Prosecution and Maintenance of Patent Rights
......................................... 129 12.5 Patent Term Extension and
Supplementary Protection Certificate ...................... 132 12.6 Common
Ownership Under Joint Research Agreements .....................................
133 12.7 Administrative Proceedings
..................................................................................
133 12.8 Invalidity or Unenforceability Defenses or Actions
............................................. 134 12.9 Patent Listings
......................................................................................................
135 12.10 Enforcement of Patents and Know-How
............................................................ 137 12.11 SeaGen
Existing In-Licenses
..............................................................................
142 12.12 Trademarks
.........................................................................................................
143 ARTICLE 13 INDEMNIFICATION; LIMITATION ON LIABILITY
................................... 146 13.1 General Indemnification by SeaGen
..................................................................... 146 13.2
General Indemnification by Merck
....................................................................... 146 13.3
Shared Liability Claims; Product Liability Actions for Proprietary Combinations;
[ * ]
...........................................................................................................
147 13.4 Additional Indemnification by SeaGen
................................................................ 150 13.5 Claims
for Indemnification
...................................................................................
150 13.6 Disclaimer of Liability
..........................................................................................
152 13.7 Insurance
...............................................................................................................
152 ARTICLE 14 TERM AND TERMINATION
........................................................................... 152
14.1 Term…..
................................................................................................................
152 14.2 Unilateral Termination of Agreement in its Entirety by Merck
........................... 152 14.3 Termination by Mutual Agreement
...................................................................... 152 14.4
Termination for Cause
..........................................................................................
153 14.5 Termination For Bankruptcy
................................................................................
153 14.6 Termination for Patent Challenge
......................................................................... 154
14.7 Effects of Termination
..........................................................................................
155 14.8 Milestone Payments
..............................................................................................
165 14.9 Effect of Expiration or Termination;
Survival...................................................... 165 ARTICLE 15
TAX MATTERS
................................................................................................
166 15.1 Tax Partnership
.....................................................................................................
166 15.2 Tax Information
Sharing.......................................................................................
166 15.3 Tax Returns of Tax Partnership
............................................................................ 166
15.4 Additional Matters
................................................................................................
167 ARTICLE 16 MISCELLANEOUS
..........................................................................................
167 16.1 Use of Affiliates
....................................................................................................
167 16.2
Interpretation.........................................................................................................
167 16.3 Force Majeure
.......................................................................................................
168 -iii- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3005.jpg]
TABLE OF CONTENTS (continued) Page 16.4 Assignment
...........................................................................................................
168 16.5 Severability
...........................................................................................................
176 16.6 Notices
................................................................................................................
176 16.7 Applicable Law
.....................................................................................................
177 16.8 Dispute Resolution
...............................................................................................
177 16.9 Entire Agreement; Amendments
.......................................................................... 179
16.10 Export Controls
...................................................................................................
179 16.11 Headings
.............................................................................................................
179 16.12 Independent Contractors
.....................................................................................
179 16.13 Third-Party
Beneficiaries....................................................................................
179 16.14 Waiver
................................................................................................................
180 16.15 Cumulative Remedies
.........................................................................................
180 16.16 Waiver of Rule of Construction
.......................................................................... 180
16.17 Business Day Requirements
...............................................................................
180 16.18 Counterparts
........................................................................................................
180 16.19 Further Actions
...................................................................................................
180 -iv- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3006.jpg]
Table of Contents (continued) Schedules and Exhibits Schedule 1.26: European
Collaboration Territory Schedule 1.39: Cost of Goods Manufactured Schedule
1.133: SeaGen Existing CMO Agreements Schedule 1.134: SeaGen Existing
In-Licenses Schedule 1.139: SeaGen Patents Schedule 1.152: SGN-LIV-1-A Schedule
1.153: SGN-LIV-1-B Schedule 1.154: SGN-LIV-1-C Schedule 2.7: Permitted
Distributor Countries Schedule 2.9.2: Next Generation Compound Criteria -
SGN-LIV-1-C Schedule 6.8: Certain Costs of Recalls Schedule 7.9: Certain Terms
for Supply Agreements Schedule 9.6.1: Press Release Schedule 11.2: SeaGen
Disclosure Schedules Schedule 11.3.1: Regulatory Documentation Schedule 13.4: [
* ] Schedule 14.7.6: Continuing Product Payment Reductions Schedule 15.3:
Partnership Tax Related Provisions Exhibit A: Initial Development Plan [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3007.jpg]
LICENSE AND COLLABORATION AGREEMENT This License and Collaboration Agreement
(this “Agreement”) is entered into as of September 13, 2020 (the “Effective
Date”), by and between Merck Sharp & Dohme Corp., a company organized and
existing under the laws of New Jersey (“Merck”), and Seattle Genetics, Inc., a
company organized and existing under the laws of Delaware (“SeaGen”). Merck and
SeaGen are sometimes referred to herein individually as a “Party” and
collectively as the “Parties”. RECITALS: WHEREAS, SeaGen is a global
biopharmaceutical company engaged in the research, development and
commercialization of biopharmaceutical products, including antibody drug
conjugates, and owns or controls certain patents and other intellectual property
relating to antibody drug conjugates, including SGN-LIV-1-A (as defined below,
and which is also known as ladiratuzumab vedotin (LV)); WHEREAS, Merck and its
Affiliates possess expertise in the research, development and commercialization
of pharmaceutical products; WHEREAS, the Parties (or their respective
Affiliates) are currently parties to that certain Clinical Trial Collaboration
and Supply Agreement having an Effective Date of September 8, 2017 (the “CTC”)
relating to the use of SeaGen’s proprietary antibody drug conjugate SGN-LIV-1-A
and Merck’s proprietary product “KEYTRUDA” in concomitant or sequential use for
the treatment of certain tumor types; and WHEREAS, Merck and SeaGen desire to
enter into a collaboration to develop, manufacture, commercialize and otherwise
jointly exploit Licensed Compounds and the Licensed Product upon the terms and
conditions set forth herein, including as a monotherapy and in combination
(including concomitant or sequential therapy) with other pharmaceutical
products. NOW, THEREFORE, in consideration of the foregoing premises and the
mutual covenants herein contained, the receipt and sufficiency of which are
hereby acknowledged, Merck and SeaGen hereby agree as follows: ARTICLE 1
DEFINITIONS Whenever used in this Agreement with an initial capital letter, the
terms defined in this Article 1 and elsewhere in this Agreement, and any
cognates or correlatives thereof, whether used in the singular or plural, shall
have the specified meanings. 1.1 “Accounting Standards” means GAAP or IAS/IFRS
or equivalent standards adopted by a Party from time to time, as applicable, as
consistently applied by such Party or its Affiliates in maintaining its books
and records. 1.2 “Act” means, as applicable, the United States Federal Food,
Drug and Cosmetic Act, 21 U.S.C. § 301 et seq., as such may be amended from time
to time. -1- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3008.jpg]
1.3 “Action” means any claim, cause of action or suit (whether in contract or
tort or otherwise), litigation (whether at law or in equity, whether civil or
criminal), arbitration or other proceedings brought or asserted by any Third
Party (including any Governmental Authority) against a Party (or any other
Indemnified Party). 1.4 “Affiliate” means any entity directly or indirectly
controlled by, controlling, or under common control with, a Party to this
Agreement, regardless of whether such entity is or becomes an Affiliate on or
after the Effective Date, but only for so long as such control exists. For
purposes of this definition, “control” (including, with correlative meanings,
“controlled by”, “controlling” and “under common control with”) means (a)
possession, direct or indirect, of the power to direct or cause direction of the
management or policies of an entity (whether through ownership of securities or
other ownership interests, by contract or otherwise), or (b) beneficial
ownership of fifty percent (50%) or more (or the maximum ownership interest
permitted by Applicable Law giving control) of the voting securities or other
ownership or general partnership interest (whether directly or indirectly) or
other comparable equity interests in an entity. 1.5 “Allowable Commercialization
Costs” means, with respect to the Commercialization of the Licensed Product for
the Territory in a given period, the sum of the following with respect to such
Licensed Product in such period, but solely to the extent (a) incurred by a
Party (or its Affiliate) on or after the Effective Date as a cost or expense in
accordance with the applicable Party’s Accounting Standards, (b) directly
attributable or reasonably allocable to the Commercialization of such Licensed
Product for the Territory, including, for clarity, those that are directly
attributable or reasonably allocable to the Commercialization of a Proprietary
Combination pursuant to this Agreement and the Commercialization Plan (and, for
clarity, costs associated with the Commercialization of a Proprietary
Combination pursuant to this Agreement and the Commercialization Plan shall be
fully allocated to the Licensed Product hereunder), including, for example,
Promotional Materials for the Licensed Product that reference a Proprietary
Combination (but excluding for clarity any Merck Proprietary Combination Outside
Promotional Materials and SeaGen Proprietary Combination Outside Promotional
Materials) and (c) within the scope of the activities set forth in the
Commercialization Plan and in accordance with the Commercialization Budget (plus
any Permitted Commercialization Overage): 1.5.1 [ * ]; 1.5.2 [ * ]; 1.5.3 [ * ];
provided that, (i) if SeaGen is [ * ], this Section 1.5.3 shall exclude [ * ],
but shall include [ * ] and (ii) if Merck is [ * ], this Section 1.5.3 shall
exclude [ * ], but shall include [ * ]; 1.5.4 such costs and expenses incurred [
* ]; 1.5.5 [ * ] payable as a result of [ * ]; and 1.5.6 [ * ] costs and
expenses [ * ] incurred by or on behalf of [ * ] in carrying out [ * ]. -2- [ *
] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3009.jpg]
1.6 “Allowable Development Costs” means, with respect to the Development of the
Licensed Product in a given period, the Development Costs incurred by a Party
(or its Affiliate) for the Development of such Licensed Product pursuant to this
Agreement, but solely to the extent (a) incurred by a Party (or its Affiliate)
on or after the Effective Date as a cost or expense in accordance with the
applicable Party’s Accounting Standards, (b) directly attributable or reasonably
allocable to such Licensed Product (provided that, for clarity, costs associated
with the Development of a Proprietary Combination pursuant to this Agreement and
the Development Plan shall be fully allocated to the Licensed Product,
including, for example, subject to Section 5.2.6(b), Clinical Trials for a
Proprietary Combination to the extent set forth in the Development Plan),
including, for example, Other Field-Based Materials for the Licensed Product
that reference a Proprietary Combination (but excluding for clarity any Merck
Proprietary Combination Outside Other Field-Based Materials and SeaGen
Proprietary Combination Outside Other Field-Based Materials), and (c) within the
scope of the activities set forth in the Development Plan and in accordance with
the Development Budget (plus any Permitted Development Overage). 1.7 “Allowable
Field Force FTE Costs” means the aggregate Field Force FTE Costs of a Party or
its Affiliates pursuant to the Commercialization Plan that are directly
attributable or reasonably allocable to Promotional activities for the Licensed
Product for the Territory conducted by a Party’s (or its Affiliate’s) field
force. 1.8 “Allowable Joint IP Costs” means Joint Patent Costs, Joint Trademark
Costs and Joint IP Action Costs, in each case, incurred by or on behalf of a
Party or its Affiliates in accordance with this Agreement. 1.9 “Allowable
Promotion FTE Costs” means the aggregate Promotion FTE Costs of a Party or its
Affiliates pursuant to the Commercialization Plan that are directly attributable
or reasonably allocable to Promotion activities for the Licensed Product for the
Territory. 1.10 “Ancillary Agreement” means any Merck Supply Agreement, SeaGen
Supply Agreement, Promotion Agreement, European Collaboration Territory
Distribution Agreement, Pharmacovigilance Agreement, Regulatory Agreement, [ *
], and any other agreement (including quality agreements) entered into by and
between the Parties or their Affiliates specifically related to the Development,
Manufacture or Commercialization of a Licensed Compound or Licensed Product. For
clarity, no Third Party shall be a party to an Ancillary Agreement. 1.11
“Applicable Law” means, as applicable, (a) any United States federal, state or
local law, statute, standard, ordinance, code, rule, regulation, resolution or
promulgation, (b) any national, provincial, state or local or multinational law,
statute, standard, ordinance, code, rule, regulation, resolution or promulgation
in any country or region in the Territory outside the United States, (c) any
order, writ, judgment, injunction, decree, stipulation, ruling, determination or
award entered by or with any Governmental Authority in the Territory, or (d) any
license, franchise, permit or similar right granted under any of the foregoing,
or any similar provision having the force or effect of law, including as
applicable (i) cGLPs, cGCPs and cGMPs and (ii) all applicable data protection
and privacy laws, rules and regulations, including the United States Department
of Health and Human Services privacy rules under the Health Insurance
Portability and Accountability Act and the Health Information Technology for
Economic and Clinical Health Act, -3- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3010.jpg]
as any of the foregoing may be amended from time to time. Regarding Personal
Data (as defined herein), Applicable Laws means any applicable law, rule,
regulation, ordinance, directive, interpretation, judgment, or decision of any
Governmental Authority in relation to data protection, privacy, restrictions on,
or requirements in respect of, the processing of Personal Data of any kind,
including HIPAA, General Data Protection Regulation (Regulation (EU) 2016/679)
(GDPR), Brazilian General Data Protection Law (Federal Law no. 13,709/2018), the
Act on the Protection of Personal Information of Japan, and any equivalent
Applicable Laws in any other jurisdiction, as any of the foregoing may be
amended from time to time (collectively, “Data Protection Laws”). 1.12
“Biomarker Test” means, in relation to a Licensed Compound or the Licensed
Product, any diagnostic test designed to objectively measure or evaluate samples
of blood, other body fluids or tissue as an indicator of biological processes,
pathogenic processes or pharmacologic responses and may include next generation
sequencing (NGS) tests or immunohistochemistry (IHC) tests, as applicable, in
each case, to determine if a Licensed Compound or the Licensed Product may be
useful for a given patient or patient population. 1.13 “Business Day” means a
day other than a Saturday, Sunday, or any other day when banks are authorized or
required by law to be closed in New York, New York, or Seattle, Washington. 1.14
“Calendar Quarter” means the respective periods of three (3) consecutive
calendar months ending on March 31, June 30, September 30 and December 31;
provided, however, that the first Calendar Quarter of the Term shall begin on
the Effective Date and end on the last day of the then-current Calendar Quarter
and the last Calendar Quarter of the Term shall begin on the first day of such
Calendar Quarter and end on the last day of the Term. 1.15 “Calendar Year” means
each successive period of twelve (12) months commencing on January 1 and ending
on December 31; provided, however, that the first Calendar Year of the Term
shall begin on the Effective Date and end on December 31 of the then-current
Calendar Year and the last Calendar Year of the Term shall begin on the first
day of such Calendar Year and end on the last day of the Term. 1.16 “CEOs”
means, respectively, [ * ] (or the officer or employee of Merck then serving in
a substantially equivalent capacity) or his or her designee and [ * ] (or the
officer or employee of SeaGen then serving in a substantially equivalent
capacity) or his or her designee, provided that any such designee must have
decision-making authority on behalf of the applicable Party. 1.17 “cGCP” or
“current Good Clinical Practice” means the applicable then-current standards for
clinical activities for pharmaceuticals or biologicals, as set forth in the Act
and any regulations or guidance documents promulgated thereunder, as amended
from time to time, together with, with respect to work performed in a country
other than the United States, any similar standards of good clinical practice as
are required by any Regulatory Authority in such country. 1.18 “cGLP” or
“current Good Laboratory Practice” means the applicable then- current standards
for laboratory activities for pharmaceuticals or biologicals, as set forth in
the Act -4- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3011.jpg]
and any regulations or guidance documents promulgated thereunder, as amended
from time to time, together with, with respect to work performed in a country
other than the United States, any similar standards of good laboratory practice
as are required by any Regulatory Authority in such country. 1.19 “cGMP” or
“current Good Manufacturing Practice” means the applicable then- current
standards for conducting Manufacturing activities for pharmaceuticals or
biologicals (or active pharmaceutical ingredients) as are required by any
applicable Regulatory Authority in the Territory. 1.20 “Change of Control” with
respect to a Party, shall be deemed to have occurred if any of the following
occurs after the Effective Date: (a) any Third Party “person” or “group” (as
such terms are defined below) (i) is or becomes, through one or a series of
transactions, the “beneficial owner” (as defined below), directly or indirectly,
of the then-outstanding shares of common stock of such Party (or any direct or
indirect parent entity or ultimate parent entity of such Party) representing
fifty percent (50%) or more of the total then-outstanding common stock (or
foreign equivalent thereof) (the “Outstanding Common Stock”), (ii) is or
becomes, through one or a series of transactions, the “beneficial owner”,
directly or indirectly, of shares of securities, capital stock or other
interests (including partnership interests) of such Party (or any direct or
indirect parent entity or ultimate parent entity of such Party) then-outstanding
and normally entitled (without regard to the occurrence of any contingency) to
vote in the election of the directors, managers or similar supervisory positions
(“Outstanding Voting Stock”) of such Party (or any direct or indirect parent
entity or ultimate parent entity of such Party) representing fifty percent (50%)
or more of the total voting power of all Outstanding Voting Stock of such Party
(or any direct or indirect parent entity or ultimate parent entity of such
Party) or (iii) has the power, directly or indirectly, to elect a majority of
the members of the Party’s (or any direct or indirect parent entities or
ultimate parent entities of such Party) board of directors (or similar governing
body); or (b) such Party (or any direct or indirect parent entity or ultimate
parent entity of such Party) enters into a merger, consolidation or similar
transaction with a Person (whether or not such Party (or any direct or indirect
parent entity or ultimate parent entity of such Party) is the surviving entity)
(a “Business Combination”), in each case, unless, following such Business
Combination, (i) the individuals and entities who were the beneficial owners,
respectively, of the Outstanding Common Stock and Outstanding Voting Stock of
such Party (and the ultimate parent entity thereof) immediately prior to such
Business Combination beneficially own, directly or indirectly, fifty percent
(50%) or more of, respectively, (1) the then-outstanding shares of common stock
(or foreign equivalent thereof) and (2) the combined voting power of the
then-outstanding voting securities entitled to vote generally in the election of
directors, of the corporation or other entity resulting from such Business
Combination (and the ultimate parent entity thereof) and (ii) fifty percent
(50%) or more of the members of the board of directors (or similar governing
body) of the corporation or other entity resulting from such Business
Combination (and ultimate parent entity thereof, as applicable) were members of
the board of directors (or similar governing body) of such Party (or ultimate
parent entity of such Party, as applicable) at the time of the execution of the
initial agreement, or became members of the board -5- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3012.jpg]
of directors of such corporation or other entity by virtue of the action of the
board of directors (or similar governing body) of such Party (or ultimate parent
entity), providing for such Business Combination; or (c) such Party (and its
Affiliates) sells, exchanges or otherwise transfers to any Third Party, directly
or indirectly (including through the transfer of shares (or other ownership
interests) in Affiliates), in one or a series of transactions, the properties
and assets representing all or substantially all of such Party’s total assets
(together with all or substantially all of the properties and assets of its
Affiliates). For the purpose of this definition of Change of Control, (x)
“person” and “group” have the meanings given such terms under Sections 13(d) and
14(d) of the United States Securities Exchange Act of 1934 and the term “group”
includes any group acting for the purpose of acquiring, holding or disposing of
securities within the meaning of Rule 13d-5(b)(1) under the aforesaid Act; (y) a
“beneficial owner” shall be determined in accordance with Rule 13d-3 under the
aforesaid Act; and (z) the terms “beneficially owned” and “beneficially own”
shall have meanings correlative to that of “beneficial owner.” 1.21 “China”
means the People’s Republic of China[ * ]. 1.22 “Clinical Trial” means a Phase I
Clinical Trial, Phase II Clinical Trial, Phase III Clinical Trial or Phase IV
Clinical Trial. 1.23 “CMC” means chemistry, manufacturing and controls. 1.24
“CMC Development” means the CMC-related Development activities related to the
composition, manufacture, and specification of a Licensed Compound or the
Licensed Product intended to assure the proper identification, quality, purity
and strength thereof, including test method development and stability testing,
process development, process improvements (improving product robustness or
manufacturing efficiencies), drug substance development, process qualification,
process and method validation, process scale-up, formulation development,
delivery system development, QA and QC development. 1.25 “Co-Exclusive” means,
as between the licensor Party and the licensee Party, a license that is
exclusive to the licensee Party (with the right to grant sublicenses thereof in
accordance with Section 2.6.1); provided that the licensor Party reserves full
rights for itself to exploit the licensed intellectual property for the licensed
purposes (with the right to grant further licenses thereof in accordance with
Section 2.6.2). 1.26 “Collaboration Territory” means each of (a) the United
States of America, including its territories and possessions (the “US
Collaboration Territory”), and (b) (i) the countries within the European Union,
(ii) the countries within the European Free Trade Association and (iii) the
United Kingdom ((i), (ii) and (iii), collectively, the “European Collaboration
Territory”). The countries within the European Collaboration Territory as of the
Effective Date are set forth on Schedule 1.26. For clarity, (x) if a given
country was a member of the European Union or the European Free Trade
Association during the Term, but thereafter is no longer part of the European
Union or the European Free Trade Association, as applicable, such -6- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3013.jpg]
country shall remain as part of the European Collaboration Territory for
purposes of this Agreement and (y) in the event that a country that was not, as
of the Effective Date, part of the European Union or the European Free Trade
Association, but thereafter becomes a member state of the European Union or
European Free Trade Association during the Term, such country shall be, as of
the effective date thereof, part of the European Collaboration Territory for
purposes of this Agreement, and the Parties shall work in good faith to
transition such country to the European Collaboration Territory on transition
terms to be discussed by the JSC and agreed to by the Parties. 1.27 “Combination
Product” means a Licensed Product containing a Licensed Compound in combination
with one or more additional pharmaceutically active ingredients and combined in
(i) a single formulation or (ii) separate formulations but in a single package
and sold for a single price, in each case, that the Parties determine to Develop
hereunder pursuant to a Development Plan. For clarity, a Proprietary Combination
is not a Combination Product unless it meets the foregoing definition. 1.28
“Combination Therapy” means, with respect to a Licensed Compound or the Licensed
Product, the use of or method of using a Licensed Compound or the Licensed
Product with any other pharmaceutical product(s) (whether a Third Party product,
Merck Proprietary Product or SeaGen Proprietary Product (and including, in each
case, marketed products or pipeline products)) in concomitant or sequential
administration, that the Parties determine to Develop hereunder pursuant to a
Development Plan. For clarity, “sequential administration” shall not include
separate but sequential lines of therapy. 1.29 “Commercialization Budget” means
the budget for the Commercialization of the Licensed Product for the Territory,
as set forth in the applicable Commercialization Plan, as the same may be
amended from time to time in accordance with this Agreement. For clarity, the
Commercialization Budget may be broken down into regions. 1.30
“Commercialization Plan” shall have the meaning given to such term in Section
6.2.1. For clarity, (a) each Commercialization Plan shall include a
Commercialization Budget and (b) the Commercialization Plan may be broken down
into regions, including pursuant to the Regional Commercialization Sub-Plans, as
applicable. 1.31 “Commercialize” means to promote, market, distribute, import,
sell, offer for sale and provide commercial-related product support for the
Licensed Product, and “Commercializing” and “Commercialization” shall have
correlative meanings. Commercialization may also include the foregoing
activities, if any, with respect to a Companion Diagnostic for the Licensed
Product, which activities, if any, shall be set forth in the relevant
Commercialization Plan with respect to a Companion Diagnostic for the Licensed
Product, as applicable. 1.32 “Commercially Reasonable Efforts” means, with
respect to the efforts to be expended by a Party with respect to any objective,
the reasonable, diligent, good faith efforts to accomplish such objective as a
similarly situated biopharmaceutical company would normally use to accomplish a
similar objective under similar circumstances. It is understood and agreed that
with respect to the Development, Manufacture and Commercialization of a Licensed
Compound or Licensed Product by either Party (or its Affiliate), such efforts
shall be substantially equivalent -7- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3014.jpg]
to those efforts and resources commonly used by such Party (or its Affiliate)
for pharmaceutical products owned by it or to which it has rights (and which are
not subject to co-development or co- commercialization rights of a Third Party),
which product is at a similar stage in its development or product life and is of
similar market potential taking into account efficacy, safety, approved
labeling, the competitiveness of alternative products (the sale of which such
Party and its Affiliates do not profit from) in the marketplace, the patent and
other proprietary position of the product, the likelihood of regulatory approval
given the Regulatory Authority involved, the profitability of the product
including the amounts payable to licensors of patent or other intellectual
property rights (but not including any amounts payable to or shared with the
other Party or its Affiliates hereunder or under any Ancillary Agreements) and
other relevant factors. With respect to Licensed Compounds and the Licensed
Product, Commercially Reasonable Efforts shall be determined on a
country-by-country basis for a particular Licensed Compound or for the Licensed
Product, as applicable, and it is anticipated that the level of effort will be
different for different markets, and will change over time, reflecting changes
in the status of the applicable Licensed Compound or the Licensed Product and
the market(s) involved. 1.33 “Committee” means the Joint Steering Committee (and
each Subcommittee of the JSC) and the Intellectual Property Operating Committee.
1.34 “Companion Diagnostic” or “CDx” means (a) a Class III PMA-approved (or
foreign equivalent) Biomarker Test that is clinically linked to a Licensed
Compound or the Licensed Product to determine its applicability to a specific
patient or patient population or (b) any other Biomarker Test for a Licensed
Compound or the Licensed Product to determine its applicability to a specific
patient or patient population, in each case, that the Parties determine to
Develop hereunder pursuant to a Development Plan. 1.35 “Competing Product” means
any product containing or comprising, in any form, formulation, presentation or
dosage strength, any [ * ]. For clarity, any product containing or comprising [
* ]. For clarity, any product containing or comprising [ * ] are Competing
Products. 1.36 “Confidential Information” means any and all confidential or
proprietary information and data, including all Merck Know-How, all SeaGen
Know-How, and all other scientific, pre-clinical, clinical, regulatory,
manufacturing, marketing, financial and commercial information or data, whether
communicated in writing or orally or by any other method, which is provided by
or on behalf of one Party to the other Party in connection with this Agreement
or any Ancillary Agreement. 1.37 “Control”, “Controls” or “Controlled by” means,
subject to Section 16.4.2, with respect to any intellectual property right,
information, documents or materials, the possession of the right (whether by
ownership or license, other than pursuant to this Agreement or any Ancillary
Agreement) or the ability of a Party or its Affiliate to grant access to, or a
license or sublicense of, such intellectual property right, information,
documents or materials as provided for herein without violating any Applicable
Law or the terms of any agreement or other arrangement with any Third Party
existing at the time such Party would be required hereunder to grant the other
Party such access or license or sublicense. -8- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3015.jpg]
1.38 “Corporate Marks” means, (a) in the case of Merck, the corporate Trademarks
owned by Merck or its Affiliates as Merck may designate in writing to SeaGen
from time to time (each, a “Merck Corporate Mark”) and (b) in the case of
SeaGen, the corporate Trademarks owned by SeaGen or its Affiliates as SeaGen may
designate in writing to Merck from time to time (each, an “SeaGen Corporate
Mark”), including for the purposes of both clause (a) and (b), any translation
or derivation of any of the foregoing, either alone or in combination with other
words and all marks, trade dress, logos, monograms, domain name registrations
and other source identifiers confusingly similar to or embodying any of the
foregoing either alone or in combination with other words. 1.39 “Cost of Goods
Manufactured” means the cost to produce a given quantity of Licensed Product by
a Party or its Affiliate, as calculated in accordance with Schedule 1.39,
including taking into account in such calculation any other capital expenditure,
costs and expenses approved as Cost of Goods Manufactured under Section
3.4.2(o). 1.40 “Develop” means (a) to research, develop, analyze, test and
conduct non-clinical, preclinical (including GLP Tox Studies), clinical and all
other regulatory studies and trials for a Licensed Compound or the Licensed
Product, as applicable, including new indications and new combinations, (b) all
activities pertaining to CMC Development and formulation development (including
new formulations), (c) all other activities related to securing and maintaining
Marketing Authorization for a Licensed Compound or the Licensed Product, as
applicable, and regulatory activities in connection therewith and (d) medical
affairs activities for the Licensed Product. Development may also include the
foregoing activities, if any, with respect to any Companion Diagnostic, which
activities, if any, shall be set forth in the relevant Development Plan with
respect to a Companion Diagnostic for a Licensed Compound or the Licensed
Product, as applicable. “Developing” and “Development” shall have correlative
meanings. 1.41 “Development Budget” means the budget for the Development of the
Licensed Product for the Territory, as set forth in the applicable Development
Plan, as the same may be amended from time to time in accordance with this
Agreement. 1.42 “Development Costs” means the sum of (a) Development FTE Costs
and Medical Affairs FTE Costs and (b) out-of-pocket costs and expenses, incurred
by a Party or any of its Affiliates in connection with the Development of a
Licensed Compound or the Licensed Product in the Territory, in each case, that
are (i) incurred on or after the Effective Date, (ii) incurred as an expense in
accordance with the applicable Party’s Accounting Standards of such Party and
(iii) directly attributable or reasonably allocable to a Licensed Compound or
the Licensed Product for the Territory, including, for clarity, those that are
directly attributable or reasonably allocable to the Development of a
Proprietary Combination pursuant to this Agreement and the Development Plan
(and, for clarity, any such costs associated with the Development of a
Proprietary Combination pursuant to this Agreement and the Development Plan
shall be fully allocated to the Licensed Product hereunder), including, for
example, subject to Section 5.2.6(b), Clinical Trials for a Proprietary
Combination to the extent included in the Development Plan). Development Costs
shall include: 1.42.1 such costs and expenses that are [ * ] activities for [ *
]; -9- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3016.jpg]
1.42.2 such costs and expenses that are [ * ] activities for [ * ]; 1.42.3 such
costs and expenses incurred [ * ], including the cost of [ * ]; 1.42.4 the [ * ]
for use in [ * ]; 1.42.5 such costs and expenses for [ * ] such as [ * ]; 1.42.6
such costs and expenses [ * ], including [ * ]; 1.42.7 such costs and expenses [
* ], including [ * ]; 1.42.8 costs and expenses [ * ]; and 1.42.9 any [ * ] as a
result of [ * ]. 1.43 “Development Data” means any data generated from
Development activities hereunder with respect to a Licensed Compound or the
Licensed Product, including from Development of a Proprietary Combination. 1.44
“Development FTE Cost” means, for any period, the Development FTE Rate
multiplied by the number of FTEs in such period performing Development
activities that are directly attributable or reasonably allocable to the
Licensed Product (including for use in a Proprietary Combination) for the
Territory. 1.45 “Development FTE Rate” means the rate of [ * ] for one (1) full
FTE per full calendar year; provided that, starting January 1, 2021, such rate
shall adjust on January 1 of each Calendar Year by [ * ]. Notwithstanding the
foregoing, the Parties may mutually agree in writing on alternative Development
FTE Rates for the conduct of Development activities in the Territory (which rate
may be different for different regions in the Territory). 1.46 “Development
Plan” shall have the meaning given to such term in Section 5.2.1 For clarity,
each Development Plan shall include a Development Budget. 1.47 “Distributor”
means any Third Party(ies) appointed by the Lead Distribution Party or any of
its Affiliates (or their respective (sub)licensees) in accordance with the terms
of this Agreement to distribute and sell Licensed Product(s), with or without
packaging rights, in one or more countries in the Territory, in circumstances
where such Third Party purchases its requirements of Licensed Product(s) from
such Party or its Affiliates (or their respective sublicensees) but does not
otherwise make any royalty or other similar payment to such Party or its
Affiliates (or their respective sublicensees) with respect to such Third Party’s
sale of such Licensed Product(s). For clarity, a “Distributor” shall not be
considered a sublicensee for purposes of this Agreement (even if ancillary
licenses are granted to such Distributor for purposes of conducting its
activities (specifically, distributing and selling the Licensed Product)). 1.48
“EMA” means the European Medicines Agency and any successor Regulatory Authority
having substantially the same function. -10- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3017.jpg]
1.49 “European Free Trade Association” means the organization of the member
states of the European Free Trade Association, as it may be constituted from
time to time during the Term. 1.50 “European Union” means the organization of
member states of the European Union, as it may be constituted from time to time
during the Term. 1.51 “FDA” means the United States Food and Drug Administration
and any successor Regulatory Authority having substantially the same function.
1.52 “Field” means any and all uses and purposes, including diagnostic,
prophylactic and therapeutic uses in humans and animals. 1.53 “Field Force FTE
Cost” means, for any period, the Field Force FTE Rate multiplied by the number
of field force FTEs in such period conducting Promotional activities for the
Licensed Product in accordance with this Agreement (and, in the Collaboration
Territory, in accordance with the applicable Promotion Agreement) that are
directly attributable or reasonably allocable to conducting such Promotional
activities for the Licensed Product (including conducting calls for the Licensed
Product, including for use in a Proprietary Combination) for the Territory by a
Party’s (or its Affiliate’s) field force, but subject to any further allocation
to the Licensed Product as set forth in a Promotion Agreement, as applicable.
1.54 “Field Force FTE Rate” means the rate per FTE for the Territory as set
forth in the applicable Commercialization Plan or as otherwise agreed to by the
Parties for the conduct of Promotional activities for the Licensed Product in
accordance with this Agreement (and the applicable Promotion Agreement, if any)
in the Territory by a Party’s (or its Affiliate’s) field force (which rate may
be different for different regions in the Territory), as such rate may be
adjusted by mutual written agreement of the Parties on an annual basis. If the
Parties are unable to agree on the Field Force FTE Rate in a given
Commercialization Plan, but have previously agreed to the Field Force FTE Rate
in a different Commercialization Plan, then such previously agreed to Field
Force FTE Rate shall be used. 1.55 “First Commercial Sale” means, with respect
to the Licensed Product in a country, the first sale to a Third Party for end
use or consumption of such Licensed Product in such country after receipt of all
Marketing Authorizations for such Licensed Product in such country, excluding,
however, any sale or other distribution for use in a Clinical Trial. 1.56 “FTE”
means the equivalent of the work of one (1) individual employee full time for
one (1) full calendar year (consisting of a total of [ * ] hours per calendar
year) of work directly related to Development, Promotion or other
Commercialization activities under this Agreement. Any person who devotes fewer
than [ * ] hours per calendar year shall be treated as an FTE on a pro rata
basis based upon the actual number of hours worked divided by [ * ]. 1.57 “GAAP”
means accounting principles generally accepted in the United States,
consistently applied. -11- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3018.jpg]
1.58 “GLP Tox Study” means a pre-clinical study conducted in a species using
applicable cGLP for the purposes of assessing the onset, severity, and duration
of toxic effects and their dose dependency with the goal of establishing a
safety profile required for a regulatory submission supporting the dosing of
human subjects. For the avoidance of doubt, preliminary toxicology studies are
not regarded as a GLP Tox Study. 1.59 “Governmental Authority” or “Government”
means any United States (federal, state or local) government (or political
subdivision thereof), or any foreign government (or political subdivision
thereof), or any multinational governmental organization or authority, or any
governmental authority, agency or commission, in each case, entitled to exercise
any administrative, executive, judicial, legislative, police, regulatory or
taxing authority or power, any court or tribunal (or any department, bureau or
division thereof), or any governmental arbitrator or arbitral body. 1.60
“IAS/IFRS” means International Accounting Standards/International Financial
Reporting Standards of the International Accounting Standards Board,
consistently applied. 1.61 “Incidence” means, with respect to any type or
subtype of cancer (including a separate and distinct tumor type), for the
Calendar Year preceding the applicable Calendar Year for which the “Incidence”
is being measured, an incidence in the US of over 10,000 patient population
(taking into account all stages of the applicable type or subtype) according to
the incidence published by the Surveillance, Epidemiology, and End Results
(SEER) Program of the National Cancer Institute (https://seer.cancer.gov/) or
its substitute or successor statistic program as agreed to by the Parties, to
establish the size of the treatable population in the US. 1.62 “IND” means an
investigational new drug application, clinical trial authorization application,
or similar application or submission (including any supplements of any of the
foregoing) for approval to conduct human clinical investigations of a product
filed with or submitted to a Regulatory Authority in conformance with the
requirements of such Regulatory Authority. 1.63 [ * ] 1.64 “Initial Merck
Proprietary Product” means Merck’s (or its Affiliate’s) product pembrolizumab, a
humanized anti-human PD-1 monoclonal antibody, that is primarily marketed as of
the Effective Date under the tradename KEYTRUDA®, in any form, formulation,
presentation or dosage strength. 1.65 “Initiated” or “Initiation” means, with
respect to a Clinical Trial, the administration of the first dose of the
Licensed Product being studied to the first human subject in such Clinical
Trial. 1.66 “Joint IP Action Costs” means, with respect to the Licensed Product,
any costs and expenses which are deemed to be “Joint IP Action Costs” pursuant
to Article 12 with respect to such Licensed Product, but only to the extent such
costs and expenses are incurred on or after the Effective Date. -12- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3019.jpg]
1.67 “Joint Patent Costs” means any costs and expenses which are deemed to be
“Joint Patent Costs” pursuant to Article 12, but only to the extent such costs
and expenses are incurred on or after the Effective Date. 1.68 “Joint Program
Copyright” means all Program Copyrights other than copyrights in any (a) Merck
Proprietary Combination Outside Promotional Materials, Merck Proprietary
Combination Outside Other Field-Based Materials, Merck Licensed Product
Combination Promotional Materials, Merck Licensed Product Combination Other
Field-Based Materials or other content owned by Merck as set forth in Section
12.3.4(a), and (b) SeaGen Proprietary Combination Outside Promotional Materials,
SeaGen Proprietary Combination Outside Other Field-Based Materials, SeaGen
Licensed Product Combination Promotional Materials, SeaGen Licensed Product
Combination Other Field-Based Materials or other content owned by SeaGen as set
forth in Section 12.3.4(b). 1.69 “Joint Program Know-How” means all Program
Know-How that is not SeaGen Program Know-How or Merck Program Know-How. For
clarity, Joint Program Know-How shall include all Program Know-How that (a)
specifically relates to the use of or method of using a Licensed Compound or the
Licensed Product in any Combination Therapy (including the use of or method of
using the Licensed Product with a SeaGen Proprietary Product or Merck
Proprietary Product in a Combination Therapy), or (b) relates to a Biomarker
Test or Companion Diagnostic (this clause (b) “Biomarker Joint Program
Know-How”). 1.70 “Joint Program Patents” means all Patent Rights that claim
Joint Program Know- How, but that do not (subject to Section 12.4.3(b)) claim
SeaGen Program Know-How or Merck Program Know-How. 1.71 “Joint Trademark Costs”
means any costs and expenses that are deemed to be “Joint Trademark Costs”
pursuant to Article 12, but only to the extent such costs and expenses are
incurred on or after the Effective Date. 1.72 “Know-How” means any and all
proprietary or confidential inventions, discoveries, developments, data
(including pre-clinical, clinical and regulatory data), information, trade
secrets, specifications, formulae, instructions, processes, methods, protocols,
expertise and other technology, including any of the foregoing applicable to
formulations, compositions or to their manufacture, development, registration,
use or marketing or to methods of assaying or testing them, and all biological,
chemical, pharmacological, biochemical, toxicological, pharmaceutical, physical
and analytical, safety, quality control, and manufacturing data relevant to any
of the foregoing. “Know-How” excludes Patent Rights, Trademarks and physical
substances. 1.73 “Lead Distribution Party” means (a) with respect to the
Licensed Product for sale in the US Collaboration Territory, SeaGen (unless
otherwise determined by the JCC), (b) with respect to the Licensed Product for
sale in the European Collaboration Territory, SeaGen (unless otherwise
determined by the JCC), (c) with respect to the Licensed Product for sale in the
SeaGen Territory, SeaGen (unless otherwise determined by the JCC), and (d) with
respect to the Licensed Product for sale in the Merck Territory, Merck (unless
otherwise determined by the JCC), in each case (a), (b), (c) and (d), except as
otherwise expressly set forth in this Agreement. -13- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3020.jpg]
1.74 “Lead Manufacturing Party” means, with respect to the Licensed Product,
SeaGen (unless otherwise determined by the JSC or otherwise expressly set forth
in this Agreement); provided that (a) where a Party acts as a second source for
supply in accordance with Section 7.4.4 or otherwise takes over responsibility
for Manufacturing Licensed Product in accordance with this Agreement (or the
applicable Ancillary Agreement), and, as such, Manufactures the Licensed
Product, such Party shall be the “Lead Manufacturing Party” with respect to the
quantities of Licensed Product Manufactured by it and (b) without limiting the
foregoing sub-clause (a), certain specific Manufacturing responsibilities for
the Licensed Product as set forth in the Manufacturing Plan (e.g., secondary
packaging and labeling) may be designated to the other Party, in which case such
other Party shall be the “Lead Manufacturing Party” to the extent of such
assigned responsibilities as set forth in the Manufacturing Plan. 1.75 “Lead
Patent Party” means, (a) SeaGen, with respect to the SeaGen Product- Specific
Patents and Joint Program Patents, and (b) Merck, with respect to the Merck
Product- Specific Patents, in each case, except as otherwise expressly set forth
in this Agreement. 1.76 “Lead Regulatory Party” means, (a) with respect to the
Licensed Product in the US Collaboration Territory, SeaGen (unless otherwise
determined by the JSC), (b) with respect to the Licensed Product in the European
Collaboration Territory, Merck (unless otherwise determined by the JSC), (c)
with respect to the Licensed Product in the SeaGen Territory, SeaGen (unless
otherwise determined by the JSC), and (d) with respect to the Licensed Product
in the Merck Territory, Merck (unless otherwise determined by the JSC), in each
case (a), (b), (c) and (d), except as otherwise expressly set forth in this
Agreement. 1.77 “Lead Study Party” means, with respect to a given Clinical Trial
for the Licensed Product, the Party that is designated by the JSC as the “Lead
Study Party” for such Clinical Trial as set forth in the Development Plan, in
each case, except as otherwise expressly set forth in this Agreement. 1.78 “Lead
Trademark Party” means, with respect to a given country in the Territory, unless
otherwise determined by the JCC, the Party that is the “Lead Distribution Party”
for such country, as set forth in this Agreement. 1.79 “Licensed Compound” means
(a) SGN-LIV-1-A, (b) any Next Generation Compound for which Merck has delivered
(or is deemed to have delivered) a Licensed Compound Notice pursuant to Section
2.9.2 or (c) any Acquired Competing Product that the non-Acquiring Competing
Product Party elects to include as a “Licensed Compound” pursuant to an offer to
do so from the Acquiring Competing Product Party pursuant to Section 2.9.3(c).
For clarity, (i) as of the Effective Date, SGN-LIV-1-A is the only Licensed
Compound; and (ii) the Parties may Develop one or more Licensed Compounds
hereunder at any one time. 1.80 “Licensed Product” means a product containing or
comprising a Licensed Compound, in any form, formulation, presentation or dosage
strength. For clarity, (a) each Licensed Product containing or comprising the
same Licensed Compound, in any form, formulation, presentation or dosage
strength, including, for clarity, (i) for monotherapy use or in Combination
Therapy with any product (including a Proprietary Product) or (ii) in any
Combination Product, shall be considered the same Licensed Product for purposes
of this -14- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3021.jpg]
Agreement [ * ]; provided that, notwithstanding the foregoing, [ * ], (b)
Licensed Products shall include Combination Products (in any form, formulation,
presentation or dosage strength), and (c) if there is more than one Licensed
Compound hereunder (e.g., a Next Generation Compound for which Merck has
delivered (or is deemed to have delivered) a Licensed Compound Notice pursuant
to Section 2.9.2), then a product containing or comprising a different Licensed
Compound (in any form, formulation, presentation or dosage strength) will be
considered a different Licensed Product for purposes of this Agreement, but each
such product will be deemed to be one of the Licensed Products hereunder. 1.81
“Licensed Product Net Revenues” means, with respect to a given Licensed Product
in a given period, the sum of: (a) all Licensed Product Net Sales in such
period, and (b) all net sales (calculated in the same manner as the calculation
of Licensed Product Net Sales, mutatis mutandis) of such Licensed Product sold
in such period to Third Parties for the Territory by each sublicensee (but
excluding, for clarity, any Distributor) of each Party (and their respective
Affiliates), as reported by the applicable sublicensee, as applicable, to the
applicable Party (or its Affiliate), in each case (a) and (b), for such Licensed
Product. 1.82 “Licensed Product Net Sales” means, with respect to Licensed
Product sold to Third Parties (including to Distributors) for the Territory by a
Party or its Affiliates, the gross amount invoiced (not including value added
taxes, consumption taxes, sales taxes, or similar taxes) for sales of such
Licensed Product for the Territory during a given period during the Term, less
the following normal and customary deductions that are related to such Licensed
Product sold during the Term and not otherwise deducted in computing other
amounts hereunder (without duplication): [ * ] Licensed Product Net Sales shall
be determined from the applicable Party’s (or its Affiliate’s) books and records
maintained in accordance with the applicable Party’s (or its Affiliate’s)
Accounting Standards (in each case, to the extent reasonably practicable when
determining amounts at a product level) consistently applied. It is understood
that any accruals of amounts reflected in Licensed Product Net Sales shall be
periodically (but at least once a Calendar Quarter) trued-up by the Parties
consistent with their customary practices and in accordance with the applicable
Party’s Accounting Standards (to the extent reasonably practicable when
determining amounts at a product level), and Licensed Product Net Sales shall be
adjusted to reflect such trued-up amounts. Any of the deductions listed above
that involves a payment by a Party or its Affiliates shall be taken as a
deduction in the Calendar Quarter in which the payment is accrued by such
entity. For purposes of determining Licensed Product Net Sales, a Licensed
Product shall be deemed to be sold when invoiced. Notwithstanding the foregoing,
a “sale” shall not include transfers or dispositions of such Licensed Product
for pre-clinical or clinical purposes or as samples, in each case, without
charge. In the event that the Licensed Compound is sold as part of a Combination
Product in a country in the Territory, Licensed Product Net Sales for such
Combination Product shall be calculated [ * ]. -15- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3022.jpg]
Subject to the above, Licensed Product Net Sales shall be calculated in
accordance with the standard internal policies and procedures of the applicable
Party and its Affiliates, which must be in accordance with the Accounting
Standards. 1.83 “LIV-1” means [ * ]. 1.84 “Manufacture” or “Manufacturing”
means, with respect to a compound or product (including a Licensed Compound and
the Licensed Product), the receipt, handling and storage of active
pharmaceutical ingredients and other materials, the manufacturing, processing,
packaging and labeling, holding (including storage), quality assurance and
quality control testing (including release) of such compound or product and
shipping of such compound or product. Manufacturing may also include the
foregoing activities, if any, with respect to any Companion Diagnostic for a
Licensed Compound or the Licensed Product, which activities, if any, shall be
set forth in the relevant Manufacturing Plan. 1.85 “Marketing Authorization
Application” or “MAA” means a New Drug Application, Biologics License
Application, Worldwide Marketing Application, Marketing Authorization
Application, filing pursuant to Section 510(k) of the Act, or similar
application or submission for Marketing Authorization of a product filed with a
Regulatory Authority to obtain marketing approval for such product in that
country or in that group of countries, or any supplements to any of the
foregoing. 1.86 “Marketing Authorization” means all approvals from the relevant
Regulatory Authority necessary to market and sell a product in any country or
group of countries. For clarity, with respect to the Licensed Product, Marketing
Authorization shall include [ * ]. 1.87 “Medical Affairs FTE Cost” means, for
any period, the Medical Affairs FTE Rate multiplied by the number of medical
affairs FTEs in such period performing medical affairs activities that are
directly attributable or reasonably allocable to the Licensed Product (including
for use in a Proprietary Combination) for the Territory. 1.88 “Medical Affairs
FTE Rate” means the rate per FTE for the Territory as set forth in the
applicable Development Plan or as otherwise agreed to by the Parties for the
conduct of medical affairs activities for the Territory (which rate may be
different for different regions in the Territory), as such rate may be adjusted
by mutual written agreement of the Parties on an annual basis. If the Parties
are unable to agree on the Medical Affairs FTE Rate in a given Development Plan,
but have previously agreed to the Medical Affairs FTE Rate in a different
Development Plan, then such previously agreed to Medical Affairs FTE Rate shall
be used. 1.89 “Merck General Know-How” means any Merck Know-How other than Merck
Product-Specific Know-How. 1.90 “Merck General Patents” means any Merck Patents
other than Merck Product- Specific Patents. 1.91 “Merck Know-How” means all
Know-How Controlled by Merck or its Affiliates as of the Effective Date or at
any time thereafter until the end of the Term that is necessary or -16- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3023.jpg]
reasonably useful for the Development, Manufacture, or Commercialization of any
Licensed Compound or the Licensed Product, whether as a monotherapy or for use
in any Combination Therapy, or any Companion Diagnostic, and that is either (a)
Merck Program Know-How (but excluding, for clarity, Joint Program Know-How), or
(b) other Know-How Controlled by Merck that Merck discloses to SeaGen and that
the Parties mutually agree to use (through the JDC), and is actually used, in
the Development of the Licensed Product under this Agreement (and in accordance
with the Development Plan) or any Ancillary Agreement (the Know-How in this
clause (b), “Other Merck Contributed Know-How”), but in each case, excluding any
Acquiring Person Intellectual Property. 1.92 “Merck Patents” means all Patent
Rights Controlled by Merck or its Affiliates as of the Effective Date or at any
time thereafter until the end of the Term, that cover or claim, or are otherwise
necessary or reasonably useful for the Development, Manufacture or
Commercialization of, any Licensed Compound or the Licensed Product, whether as
a monotherapy or for use in any Combination Therapy, or any Companion
Diagnostic, and that are either (a) Merck Program Patents (but excluding, for
clarity, Joint Program Patents), (b) other Patent Rights Controlled by Merck
that claim the use or method of using a Merck Proprietary Product in a Merck
Proprietary Combination that the Parties have agreed to Develop hereunder
pursuant to a Development Plan or (c) other Patent Rights Controlled by Merck
that claim the Other Merck Contributed Know- How; but in each case, excluding
any Acquiring Person Intellectual Property. 1.93 “Merck Product-Specific
Know-How” means all [ * ] Know-How that is[ * ], but excluding [ * ]. 1.94
“Merck Product-Specific Patents” means all [ * ] Patents that claim or cover (a)
[ * ], or (b) any [ * ]; but excluding (in each case (a) and (b)) any [ * ]
Patents that claim or cover [ * ]. 1.95 “Merck Program Know-How” means (a) all [
* ] Know-How [ * ] that is [ * ] but, for clarity, not (i) [ * ] or (ii) [ * ]
(this clause (a), a “Merck Proprietary Product Program Invention”) and (b) all [
* ] Know-How that is [ * ]. 1.96 “Merck Program Patents” means all Patent Rights
that claim Merck Program Know-How and do not claim SeaGen Program Know-How or
Joint Program Know-How. 1.97 “Merck Proprietary Combination” means a Proprietary
Combination in which a Merck Proprietary Product is the Proprietary Product. For
clarity, the Proprietary Combination of the Licensed Product and the Initial
Merck Proprietary Product shall be a Merck Proprietary Combination for purposes
of this Agreement. 1.98 “Merck Proprietary Combination Mark” means the
Trademarks, if any, jointly developed and agreed to by the Parties that combines
a Merck Proprietary Product Mark and a Collaboration Mark for use in connection
with the Merck Proprietary Combination as permitted in the Agreement. -17- [ * ]
= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3024.jpg]
1.99 “Merck Proprietary Product” means any product that is owned by, or
exclusively or co-exclusively licensed to Merck, or any of its Affiliates,
including the Initial Merck Proprietary Product, but not including any Licensed
Compound or the Licensed Product. 1.100 “Merck Proprietary Product Marks” means
the Trademarks of Merck or its Affiliates with respect to any Merck Proprietary
Product for use in a Merck Proprietary Combination, which Merck shall designate
in writing to SeaGen from time to time. 1.101 “Merck Supply Agreement” means any
and all supply agreements (including related quality agreements) entered into by
the Parties (or their respective Affiliates) with respect to the Manufacture and
supply of Licensed Product by or on behalf of Merck (or its Affiliate) to SeaGen
(or its Affiliate) for use in the Commercialization of such Licensed Product in
accordance with this Agreement. Each such Merck Supply Agreement for supply
shall be on terms to be mutually agreed to by the Parties in good faith. 1.102
“Merck Technology” means the Merck Patents, Merck Know-How and Merck’s (and its
Affiliates’) interest in the Joint Program Patents and Joint Program Know-How.
1.103 “Merck Territory” means those portions of the Territory other than the
Collaboration Territory and the SeaGen Territory. 1.104 [ * ] 1.105 “Ongoing
Clinical Trials” means all Clinical Trials of the Licensed Product that have
been Initiated and are ongoing by SeaGen as of the Effective Date (and are
included in the Initial Development Plan (and related initial Development
Budget)) [ * ]. For clarity, with respect to such Clinical Trials, (x) updates
to the protocol for any such Clinical Trial are subject to the approval of the
JDC in accordance with Sections 3.3.2(d) and 5.4.1; and (y) any amendment to the
Development Plan (and related Development Budget) with respect thereto are
subject to the approval of the JSC in accordance with Section 3.2.3(e). 1.106
“Other Field-Based Materials” means, with respect to the Licensed Product, all
written, printed, electronic or graphic field-based materials [ * ] used by or
on behalf of (a) either or both Parties in the Collaboration Territory, (b)
SeaGen in the SeaGen Territory, or (c) Merck in the Merck Territory; in each
case ((a), (b) and (c)), [ * ] for the Licensed Product (including for use as a
monotherapy or in any Combination Therapy) conducted hereunder. 1.107 “Patent
Rights” means any and all patents and patent applications (which for the purpose
of this Agreement shall be deemed to include certificates of invention and
applications for certificates of invention), including divisionals,
continuations, continuations-in-part, reissues, renewals, substitutions,
registrations, re-examinations, revalidations, extensions, supplementary
protection certificates and the like of any such patents and patent
applications, and any and all foreign equivalents of the foregoing. 1.108
“Person” means an individual, Governmental Authority, Public Official,
corporation, partnership, limited liability company, trust, business trust,
association, joint stock -18- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3025.jpg]
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization or any other form of entity not specifically listed herein. 1.109
“Phase I Clinical Trial” means a human clinical trial in any country that would
satisfy the requirements of 21 C.F.R. § 312.21(a). 1.110 “Phase II Clinical
Trial” means a human clinical trial in any country that would satisfy the
requirements of 21 C.F.R. § 312.21(b). 1.111 “Phase III Clinical Trial” means a
human clinical trial in any country that would satisfy the requirements of 21
C.F.R. § 312.21(c). 1.112 “Phase IV Clinical Trial” means any human clinical
trial (other than a Phase I Clinical Trial, Phase II Clinical Trial or Phase III
Clinical Trial) in any country that is conducted on the Licensed Product for an
indication in the Field after Marketing Authorization of the Licensed Product
has been obtained from an appropriate Regulatory Authority in such country for
such indication. 1.113 [ * ] 1.114 “Pricing Approval” means, with respect to any
country or jurisdiction in which one or more Governmental Authorities determine
or approve the pricing at which the Licensed Product will be charged to, or
reimbursed by, public or private payors, the approval, agreement, determination
or decision by such applicable Governmental Authority(ies) establishing the
pricing and reimbursement status for such Licensed Product for any such payor or
group of payors. 1.115 “Product Liability” means any liability in respect of any
personal injury or death (or risk of personal injury or death) arising from,
relating to or otherwise in respect of, the use or ingestion of, or exposure to,
a product (including as a result of participating in a Clinical Trial), whether
based on negligence, strict product liability or any other product liability
theory. 1.116 “Program Copyright” means copyright in Promotional Materials (and
other content) created in connection with the Development, Manufacturing and
Commercialization of the Licensed Product (a) by or on behalf of a Party or its
Affiliate or sublicensee in the conduct of activities under this Agreement or
any Ancillary Agreement, or (b) jointly by or on behalf of the Parties or their
respective Affiliates or sublicensees in the conduct of activities under this
Agreement or any Ancillary Agreement. 1.117 “Program Know-How” means any and all
Know-How (including Development Data) conceived, developed, generated or reduced
to practice during the Term (a) by or on behalf of a Party or its Affiliate or
sublicensee in the conduct of activities under this Agreement or any Ancillary
Agreement, or (b) jointly by or on behalf of the Parties or their respective
Affiliates or sublicensees in the conduct of activities under this Agreement or
any Ancillary Agreement. For clarity, notwithstanding anything to the contrary,
any and all Know-How conceived, developed, generated or reduced to practice by
or on behalf of SeaGen or its Affiliates or sublicensees in the conduct of
pre-clinical development activities under Section 2.9.2 with respect to Next
Generation Compounds prior to Merck delivering a Licensed Compound Notice with
respect to the applicable -19- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3026.jpg]
Next Generation Compound (which activities shall, for purposes of the definition
of SeaGen Linker Technology at Section 1.138, be independent of the activities
under this Agreement) (i) shall be solely owned by SeaGen; (ii) shall not be
Program Know-How for purposes of this Agreement; and (iii) with effect from and
after delivery (or deemed delivery) of a Licensed Compound Notice (if any) from
Merck pursuant to Section 2.9.2, will be SeaGen Know-How for purposes of this
Agreement. 1.118 “Program Patents” means the Merck Program Patents, SeaGen
Program Patents and Joint Program Patents. 1.119 “Promote” means, with respect
to a given country in the Territory, any activities undertaken by Merck (or its
Affiliates) or SeaGen (or its Affiliates) in such country, or by both Merck (or
its Affiliates) and SeaGen (or its Affiliates) in such country jointly (such
joint activities in a given country, “Co-Promotion”), in each case, aimed at
encouraging the use of the Licensed Product in such country, including
marketing, promoting, conducting calls and details, contract administration, key
account management, advertising (including educating, speaking programs and
promotional symposia), but excluding any Distribution activities, Manufacturing
activities or Development activities. “Promotion” shall have a correlative
meaning. 1.120 “Promotion FTE Cost” means, for any period, the Promotion FTE
Rate multiplied by the number of FTEs in such period performing Promotion
activities that are directly attributable or reasonably allocable to the
Licensed Product (including for use in a Proprietary Combination) for the
Territory, but subject to any further allocation to the Licensed Product as set
forth in a Promotion Agreement, as applicable. For the avoidance of doubt,
Promotion FTE Costs shall exclude Field Force FTE Costs. 1.121 “Promotion FTE
Rate” means the rate per FTE for the Territory as set forth in the applicable
Commercialization Plan or otherwise agreed to by the Parties for the conduct of
Promotion for the Territory (which rate may be different for different regions
in the Territory), as such rate may be adjusted by mutual written agreement of
the Parties on an annual basis. If the Parties are unable to agree on the
Promotion FTE Rate in a given Commercialization Plan, but have previously agreed
to the Promotion FTE Rate in a different Commercialization Plan, then such
previously agreed to Promotion FTE Rate shall be used. 1.122 “Promotional
Materials” means, with respect to the Licensed Product, all written, printed,
electronic or graphic material (including the content of Licensed Product
specific websites) used (a) by or on behalf of either or both Parties in
connection with the Promotion of the Licensed Product in the Collaboration
Territory conducted hereunder, (b) by or on behalf of SeaGen in connection with
the Promotion of the Licensed Product in the SeaGen Territory conducted
hereunder, or (c) by or on behalf Merck in connection with the Promotion of the
Licensed Product in the Merck Territory conducted hereunder. Promotional
Materials may include such materials for use in connection with the Promotion of
the Licensed Product in a Proprietary Combination. 1.123 “Proprietary
Combination” means any Combination Therapy of the Licensed Product and one or
more Proprietary Product(s) as Developed by the Parties pursuant to a
Development Plan following addition of such Proprietary Combination to the
Development Plan -20- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3027.jpg]
by approval of the JSC under Section 5.2.4(b) (provided that, for clarity, the
Proprietary Combination of the Licensed Product and the Initial Merck
Proprietary Product shall be a Proprietary Combination for purposes of this
Agreement and shall not require approval by the JSC under Section 5.2.4(b)).
1.124 “Proprietary Product Party” means, with respect to a Proprietary
Combination, the Party that owns or controls the Proprietary Product used in
such Proprietary Combination; specifically: (a) in the case of a Merck
Proprietary Combination, Merck; and (b) in the case of a SeaGen Proprietary
Combination, SeaGen. 1.125 “Proprietary Product” means any SeaGen Proprietary
Product or Merck Proprietary Product that the Parties agree, via the JSC under
Section 5.2.4(b), to Develop pursuant to this Agreement for use in a Proprietary
Combination. 1.126 “Proprietary Triple Combination Therapy” means any
Combination Therapy involving the use of the Licensed Product, a Merck
Proprietary Product and a SeaGen Proprietary Product, as Developed by the
Parties pursuant to a Development Plan following addition of such Combination
Therapy to the Development Plan by approval of the JSC under Section 5.2.4(b).
1.127 “Public Official” means (i) any officer, employee or representative of any
regional, federal, state, provincial, county or municipal government or
government department, agency or other division; (ii) any officer, employee or
representative of any commercial enterprise that is owned or controlled by a
government, including any state-owned or controlled veterinary, laboratory or
medical facility; (iii) any officer, employee or representative of any public
international organization, such as the African Union, the International
Monetary Fund, the United Nations or the World Bank; and (iv) any person acting
in an official capacity for any government or government entity, enterprise or
organization identified above. 1.128 “Regulatory Authority” means any applicable
Governmental Authority involved in granting approvals (including Pricing
Approvals) for the manufacturing, development or marketing of a product
(including the Licensed Product), including Marketing Authorizations therefor,
in the Territory. 1.129 “Regulatory Documentation” means, with respect to a
Licensed Compound or the Licensed Product, all submissions, documents and other
correspondence submitted to applicable Regulatory Authorities in connection with
the Development, Manufacture or Commercialization thereof, including INDs, MAAs
and Marketing Authorizations (including product labeling and in connection with
Pricing Approvals and health technology assessments) and the US Certificate of
Pharmaceutical Product, and amendments and supplements thereto. 1.130 “Related
Party” means, as applicable, (a) each of Merck and its Affiliates and their
respective sublicensees (which term does not include Distributors) and (b) each
of SeaGen and its Affiliates and their respective sublicensees (which term does
not include Distributors). 1.131 “Safety Issue” means, with respect to the
Licensed Product, that (a) a Regulatory Authority or safety data review board
for a Clinical Trial of such Licensed Product has required termination or
suspension of a Clinical Trial of such Licensed Product, (b) a Party reasonably
-21- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3028.jpg]
believes in good faith that (i) the Initiation of a Clinical Trial of such
Licensed Product is not warranted, or (ii) termination or suspension of a
Clinical Trial of such Licensed Product is warranted, in each case because of a
material safety concern with respect to the use of such Licensed Product in such
Clinical Trial; provided that such Party has provided reasonable evidence to the
other Party documenting such material safety concern, or (c) a Party reasonably
believes in good faith that the continued Commercialization of such marketed
Licensed Product poses a material safety concern; provided that such Party has
provided reasonable evidence to the other Party documenting such material safety
concern. 1.132 “Sales and Marketing Expenses” means, for the Licensed Product,
those costs and expenses (other than those deducted as part of the calculation
of Licensed Product Net Sales) incurred by a Party or its Affiliates that are
directly attributable or reasonably allocable to the market development or
Promotion of such Licensed Product for the Territory consistent with the
Commercialization Plan, whether before or after the First Commercial Sale of
such Licensed Product. Sales and Marketing Expenses shall include: [ * ] for the
[ * ] under the [ * ], including [ * ] to a [ * ] related to [ * ] and other [ *
], and [ * ] with [ * ] and [ * ] in connection with the [ * ] in connection
with the [ * ] related to [ * ] and [ * ] that directly relate to the [ * ].
Sales and Marketing Expenses will specifically [ * ] for any of the [ * ]
associated with [ * ] for the [ * ] without being [ * ] (other than the [ * ]
that such [ * ] in this [ * ] and such other [ * ] where the applicable [ * ]
and such other [ * ] with the [ * ] to this Agreement [ * ] shall be [ * ] to
the [ * ] to the [ * ] are set forth in the [ * ] and in [ * ]. Sales and
Marketing Expenses will also specifically exclude [ * ] such as [ * ] to the [ *
], and [ * ]. 1.133 “SeaGen Existing CMO Agreements” means those contract
manufacturing agreements between SeaGen or its Affiliate and a Third Party set
forth on Schedule 1.133. 1.134 “SeaGen Existing In-Licenses” means those license
agreements between SeaGen or its Affiliate and a Third Party set forth on
Schedule 1.134. 1.135 “SeaGen General Know-How” means any SeaGen Know-How other
than SeaGen Product-Specific Know-How. 1.136 “SeaGen General Patents” means any
SeaGen Patents other than SeaGen Product- Specific Patents. 1.137 “SeaGen
Know-How” means all Know-How Controlled by SeaGen or its Affiliates as of the
Effective Date or at any time thereafter until the end of the Term that is
necessary or reasonably useful for the Development, Manufacture, or
Commercialization of any Licensed Compound or the Licensed Product, whether as a
monotherapy or for use in any Combination Therapy, or any Companion Diagnostic,
(a) including the SeaGen Program Know- How (but excluding, for clarity, Joint
Program Know-How), but (b) excluding any Acquiring Person Intellectual Property.
1.138 “SeaGen Linker Technology” means, [ * ]. 1.139 “SeaGen Patents” means all
Patent Rights Controlled by SeaGen or its Affiliates as of the Effective Date or
at any time thereafter until the end of the Term, that cover or claim, or -22- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3029.jpg]
are otherwise necessary or reasonably useful for, the Development, Manufacture
or Commercialization of, any Licensed Compound or the Licensed Product, whether
as a monotherapy or for use in any Combination Therapy, or any Companion
Diagnostic, (a) including all SeaGen Program Patents (but excluding, for
clarity, Joint Program Patents), but (b) excluding any Acquiring Person
Intellectual Property. The SeaGen Patents as of the Effective Date include those
set forth on Schedule 1.139; provided that with respect to the SeaGen Linker
Technology, Schedule 1.139 lists only those SeaGen Patents within the SeaGen
Linker Technology that are relevant to SGN-LIV-1-A; provided further that SeaGen
will update Schedule 1.139 to list SeaGen Patents within the SeaGen Linker
Technology that are relevant to SGN-LIV-1-B, SGN-LIV-1-C or any other Next
Generation Compound, respectively, upon Merck’s delivery (or deemed delivery) of
a Licensed Compound Notice with respect thereto pursuant to Section 2.9.2. 1.140
“SeaGen Product-Specific Know-How” means all [ * ] Know-How that is [ * ], but
excluding (a) any [ * ] (“SeaGen Linker Product-Specific Know-How”), and (b) any
[ * ]. 1.141 “SeaGen Product-Specific Patents” means all [ * ] Patents that
claim or cover (i) [ * ], or (ii) [ * ]; but excluding (in each case (i) and
(ii)) (a) any [ * ] Patents that claim or cover [ * ] (“SeaGen Linker
Product-Specific Patents”), and (b) s[ * ] Patents that claim or cover [ * ].
1.142 “SeaGen Program Know-How” means (a) all [ * ] Know-How [ * ] but, for
clarity, not (i) [ * ] or (ii) [ * ] (this clause (a), a “SeaGen Proprietary
Product Program Invention”), and (b) all [ * ] Know-How that is [ * ]. 1.143
“SeaGen Program Patents” means all Patent Rights that claim SeaGen Program
Know-How and do not claim Merck Program Know-How or Joint Program Know-How.
1.144 “SeaGen Proprietary Combination” means a Proprietary Combination in which
a SeaGen Proprietary Product is the Proprietary Product. 1.145 “SeaGen
Proprietary Combination Mark” means the Trademarks, if any, jointly developed
and agreed to by the Parties that combines a SeaGen Proprietary Product Mark and
a Collaboration Mark for use in connection with the SeaGen Proprietary
Combination as permitted in the Agreement. 1.146 “SeaGen Proprietary Product”
means any product that is owned by, or exclusively or co-exclusively licensed
to, SeaGen or any of its Affiliates, including SeaGen’s (or its Affiliate’s)
product known as [ * ], but not including any Licensed Compound (or Next
Generation Compound) or the Licensed Product. 1.147 “SeaGen Proprietary Product
Marks” means the Trademarks of SeaGen or its Affiliates with respect to any
SeaGen Proprietary Product for use in a SeaGen Proprietary Combination, which
SeaGen shall designate in writing to Merck from time to time. 1.148 “SeaGen
Supply Agreement” means any and all supply agreements (including related quality
agreements) entered into by the Parties (or their respective Affiliates) with
respect to the Manufacture and supply of Licensed Product by or on behalf of
SeaGen (or its Affiliate) to Merck (or its Affiliate) for use in the Development
and Commercialization of such Licensed -23- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3030.jpg]
Product in accordance with this Agreement. Each such SeaGen Supply Agreement for
supply shall be on terms to be mutually agreed to by the Parties in good faith.
1.149 “SeaGen Technology” means the SeaGen Patents, SeaGen Know-How and SeaGen’s
(and its Affiliates’) interest in the Joint Program Patents and Joint Program
Know-How. 1.150 “SeaGen Territory” means Canada. 1.151 “Senior Executives”
means, (a) with respect to Merck, (i) the [ * ], (ii) the [ * ], (iii) the [ * ]
or (v) the [ * ] (or, in each case of (a)(i), (ii), (iii), (iv) or (v), as
applicable, a person in an equivalent position at Merck), as the case may be and
depending on the nature of the dispute at issue, and (b) with respect to SeaGen,
(i) the Chief Medical Officer, (ii) the Executive Vice President, Commercial,
(iii) the Chief Technical Officer or (iv) the Senior Vice President,
Intellectual Property (or, in each case of (b)(i), (ii), (iii) or (iv), as
applicable, a person in an equivalent position at SeaGen), as the case may be
and depending on the nature of the dispute at issue. 1.152 “SGN-LIV-1-A” means [
* ]. 1.153 “SGN-LIV-1-B” means [ * ]. 1.154 “SGN-LIV-1-C” means [ * ]. 1.155
“Subcommittees” means the JDC, JMC, JCC, the JFC and any other subcommittee of
the JSC (but excluding, for clarity, the JSC itself) formed in accordance with
Article 3. For clarity, the IPOC shall not be a Subcommittee. 1.156 “Sublicensee
Revenues” means, with respect to the Licensed Product for the Territory, any
payments (net of any VAT on such payments and any withholding tax deducted from
such payments that cannot be claimed as a credit or otherwise utilized by a
Party or its Affiliates) received by a Party or any its Affiliates during the
Term from its or their respective Third Party (sub)licensee(s) or Distributors [
* ] for the [ * ], to the [ * ] to the [ * ] in the [ * ] or the [ * ] in the [
* ]; provided that Sublicensee Revenues shall exclude any amounts included in
Licensed Product Net Sales. Notwithstanding the foregoing, the following shall
apply: 1.156.1if the applicable agreement giving rise to Sublicensee Revenues
includes (i) products other than the applicable Licensed Product (including any
Proprietary Product), or (ii) intellectual property other than intellectual
property covering or claiming the applicable Licensed Product, the Parties shall
mutually agree upon a fair and reasonable allocation of the Sublicensee Revenues
to the Licensed Product for the Territory, and in the event that the Parties are
unable to agree, the dispute shall be resolved pursuant to Section 16.8; 1.156.2
in the case where Licensed Compound is sold as part of a Combination Product,
Sublicensee Revenues for such Combination Product shall be calculated as
mutually determined by the Parties prior to the time the Development commences
in relation to such Combination Product in order to allocate the Sublicensee
Revenues between the Licensed -24- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3031.jpg]
Compound contained therein and the other active pharmaceutical ingredients
contained therein; and 1.156.3 for clarity, Sublicensee Revenues shall not
include any payments in consideration for (i) a Change of Control transaction
with respect to a given Party, or (ii) other transaction in which a Party
assigns this Agreement to a Third Party as permitted hereunder. 1.157
“Territory” means all of the countries in the world, and their territories and
possessions. 1.158 “Third Party” means a Person other than Merck, SeaGen or
their respective Affiliates. 1.159 “Third Party In-License Agreements” means,
subject to the provisions of Section 2.5.2 or 2.5.3, a license or other similar
agreement between a Party (or its Affiliate) and a Third Party pursuant to which
such Party (or its Affiliates) obtains a license or similar right in any (a)
Know-How necessary or reasonably useful for the Development, Manufacture or
Commercialization of a Licensed Compound or the Licensed Product under this
Agreement; or (b) Patent Right that claims or covers a Licensed Compound or the
Licensed Product or the Development, Manufacture or Commercialization of a
Licensed Compound or the Licensed Product. Third Party In-License Agreements
shall include the SeaGen Existing In-Licenses. 1.160 “Third Party Payments”
means, with respect to Licensed Compound or the Licensed Product, any upfront
payment, milestone payment, royalty or any other similar payment paid to any
Third Party by a Party (or its Affiliates) during the Term under any Third Party
In- License Agreement, which payments are directly attributable to or reasonably
allocable to (a) the Development (including Manufacture for purposes of
Development) or (b) the Commercialization (including Manufacture for purposes of
Commercialization), of Licensed Compound or the Licensed Product for the
Territory in accordance with this Agreement (including for use in a Proprietary
Combination); provided that, for clarity, “Third Party Payments” shall exclude [
* ]. Third Party Payments shall also include the foregoing payments directly
attributable to or reasonably allocable to the Development or Commercialization
of any Companion Diagnostic as set forth in the Development Plan or
Commercialization Plan, as applicable. Notwithstanding the foregoing, if the
applicable Third Party In-License Agreement giving rise to Third Party Payments
includes or applies to any (i) products other than Licensed Compound or the
Licensed Product, or (ii) intellectual property other than intellectual property
covering or claiming Licensed Compound or the Licensed Product, then, in each
case ((i) and (ii)), the Parties shall mutually agree upon a fair and reasonable
allocation of the applicable payments to the Licensed Compound or the Licensed
Product (including any Proprietary Combination that is being Developed or
Commercialized pursuant to this Agreement and the Development Plan or
Commercialization Plan, as applicable, which allocation, as calculated as
aforesaid, shall be fully allocated to the Licensed Product) in the Territory
for purposes of including in Third Party Payments, and in the event that the
Parties are unable to agree, the dispute shall be resolved pursuant to Section
16.8. 1.161 “Trademarks” means any and all trademarks, service marks, brand
names, certification marks, collective marks, logos, symbols, trade dress,
assumed names, company -25- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3032.jpg]
names, fictitious names, trade names, and other indicia of origin, together with
all goodwill associated therewith and symbolized thereby. 1.162 “U.S. Pivotal
Trial” means a clinical trial of the Licensed Product conducted on a sufficient
number of human subjects that satisfies each of the following ((a), (b) and
(c)): (a) such trial is designed to establish that the Licensed Product has an
acceptable safety and efficacy profile for its intended use, and to determine
warnings, precautions, and adverse reactions that are associated with such
product in the dosage range to be prescribed, and is intended to support
Marketing Authorization of the Licensed Product by the FDA; and (b) such trial
is a registration trial that is expected to generate results and data sufficient
to obtain Marketing Authorization from the FDA for the Licensed Product; and (c)
such clinical trial is mutually agreed to by the Parties, prior to the
Initiation thereof, to be the “U.S. Pivotal Trial” and such clinical trial is
identified as the “U.S. Pivotal Trial” in the Development Plan (provided that,
for clarity, if the Parties are conducting a given clinical trial pursuant to
the Development Plan that was not initially designated as the “U.S. Pivotal
Trial”, but following Initiation thereof, such clinical trial is materially
amended, in accordance with this Agreement, in a manner such that the Parties
mutually agree that such clinical trial would then be the “U.S. Pivotal Trial”,
then the Parties may designate such clinical trial as the “U.S. Pivotal Trial”
in the Development Plan following Initiation thereof). 1.163 “VAT” means (a) any
tax imposed in compliance with the Council Directive of 28 November 2006 on the
common system of value added tax (EC Directive 2006/112), and (b) any other tax
of a similar or equivalent nature, imposed by any other jurisdictions. 1.164
“Violation” means that a Party or any of its officers or directors or any other
personnel of such Party (or other permitted agents of such Party performing
activities hereunder, including any of such Party’s Affiliates, sublicensees or
Third Party contractors and their respective officers and directors) has been:
(a) convicted of any of the felonies identified among the exclusion authorities
listed on the U.S. Department of Health and Human Services, Office of Inspector
General (OIG) website, including 42 U.S.C. § 1320a-7(a)
(http://oig.hhs.gov/exclusions/authorities.asp); (b) identified in the OIG List
of Excluded Individuals/Entities (LEIE) database
(http://exclusions.oig.hhs.gov/) or the U.S. General Services Administration’s
list of Parties Excluded from Federal Programs (http://www.epls.gov); or (c)
listed by any U.S. federal agency as being suspended, debarred, excluded or
otherwise ineligible to participate in federal procurement or non-procurement
programs, including under 21 U.S.C. § 335a
(http://www.fda.gov/ora/compliance_ref/debar/) (each of (a), (b) and (c),
collectively, the “Exclusions Lists”). 1.165 Additional Definitions. Each of the
following terms has the meaning described in the corresponding section of this
Agreement indicated below: Definition: Section: “6221(b) election” 15.3 “AAA”
16.8.2(b) -26- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3033.jpg]
Definition: Section: “Acquired Competing Product” 2.9.3 “Acquiring Competing
Product Party” 2.9.3 “Acquiring Person Intellectual Property” 16.4.2(a)
“Acquiror PDx Product” 16.4.2(b) “Actual COGS” 7.4.5(a) “Agreement” Preamble
“Alliance Manager” 3.9.1 “Anti-Corruption Laws” 8.1.5(a) “Applicable Percentage”
14.7.6(a)(i) [ * ] [ * ] “Bankruptcy Party” 14.5.1 “BBA” 15.3 “Biomarker Joint
Program Know-How” 1.69 “Biosimilar Application” 12.10.3(b) “Business
Combination” 1.20(b) [ * ] [ * ] [ * ] [ * ] “CMO Recovered Amounts” 13.3.3(c)
“Code” 15.3 “Collaboration Marks” 12.12.1 “Commercial Milestone Event” 10.3.1
“Commercial Milestone Payment” 10.3.1 “Commercialization Cost Report” 10.4.2(a)
“Commercialization Guidelines”` 3.5.2(b) “Commercialization Plan” 6.2.1
“Competitive Infringement” 12.10.1 “Continuing Party” 14.7.6(a)(ii) “Continuing
Payment Term” 14.7.6(a)(iii) “Continuing Product” 14.7.6(a)(iv) “Continuing
Product Payments” 14.7.6(a) “Controlling Party” 12.10.3(a)(i) “Co-Promotion”
1.119 “Core Data Sheet” 5.5.1(b) “Cost Reconciliation Report” 10.4.2(b) “Cost
Reports” 10.4.2(a) “CTC” Recitals “Data Protection Laws” 1.11 “Development Cost
Report” 10.4.2(a) “Development Milestone Event” 10.2.1 “Development Milestone
Payment” 10.2.1 “Development Plan” 5.2.1 “Dispute” 16.8.1 “Distribution” 6.4.1
-27- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3034.jpg]
Definition: Section: “DPA” 8.3.2 “Effective Date” Preamble “Electronic Delivery”
16.18 “Estimated COGS” 7.4.5(a) “European Collaboration Territory” 1.26
“European Collaboration Territory Distribution 6.4.3 Agreement” “Excluded Claim”
16.8.2(e) “Exclusions Lists” 1.164 “Existing CDA” 16.9 “Existing DPA” 8.3.2
“Existing PDx Combination Trial” 16.4.2(b)(ii) “Existing Regulatory Materials”
4.2.2 “Existing SeaGen CMO” 7.7.2 “Financial Manager” 3.6.1 “Force Majeure” 16.3
“Global Publication Strategy” 3.3.2(a) [ * ] [ * ] “Indemnified Party” 13.5.1
“Indemnifying Party” 13.5.1 “Independent Patent Counsel” 12.5.1(b) “Infringement
Action” 12.10.2(a) “Initial Commercialization Plan” 6.2.2 “Initial Development
Plan” 5.2.2 “Initial Manufacturing Plan” 7.2.1 “Insolvency Event” 14.5.1
“Interim Permitted Competing Activities” 2.9.4 “IPOC” 12.1.1 “JCC” or “Joint
Commercialization Committee” 3.5.1 “JDC” or “Joint Development Committee” 3.3.1
“JFC” or “Joint Finance Committee” 3.6.2 “JMC” or “Joint Manufacturing
Committee” 3.4.1 “Joint Other Field-Based Materials” 6.5.2(a) “Joint Promotional
Materials” 6.5.2(a) “JSC” or “Joint Steering Committee” 3.2.1 “Licensed Compound
Notice” 2.9.2 “Licensee Party” 2.5.1 “Licensor Party” 2.5.1 [ * ] [ * ] “Losses”
13.1 “Manufacturing Data” 7.1.1 “Manufacturing Plan” 7.1.1 “MCI” 5.2.4(d) -28- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3035.jpg]
Definition: Section: “Merck” Preamble “Merck Agreements” 11.5.3 [ * ] [ * ]
“Merck Collaboration Mark” 12.12.1 “Merck Continuing Combinations” 14.7.7 “Merck
Corporate Mark” 1.38 “Merck Indemnified Parties” 13.1 “Merck Licensed Product
Combination Other Field- 6.5.3(a) Based Materials” “Merck Licensed Product
Combination Promotional 6.5.3(a) Materials” [ * ] [ * ] “Merck Proprietary
Combination Outside Other Field- 6.5.4(a) Based Materials” “Merck Proprietary
Combination Outside Promotional 6.5.4(a) Materials” “Merck Proprietary Product
Program Invention” 1.95 “Milestone Event” 10.3.1 “Milestone Payment” 10.3.1
“Next Generation Compound” 2.9.2 “Next Generation Compound Notice” 2.9.2 [ * ] [
* ] “Non-Controlling Party” 12.10.3(a)(i) “Ongoing Merck Proprietary Combination
Trial” 14.7.4 “Other Field-Based Materials Guidelines” 3.3.2(k) “Other Merck
Contributed Know-How” 1.91 “Outstanding Common Stock” 1.20(a) “Outstanding
Voting Stock” 1.20(a) “Patent Listings” 12.9.1(a) “Patent Term Extension” 12.5.1
“Party” or “Parties” Preamble “Payee” 10.7.2 “Paying Party” 10.7.2 [ * ] [ * ]
“Permitted Commercialization Overage” 6.2.6(b) “Permitted Development Overage”
5.2.6(c) “Personal Data” 8.3.1 “Pharmacovigilance Agreement” 5.5.7(a) [ * ] [ *
] [ * ] [ * ] [ * ] [ * ] “Pricing Guidelines” 3.5.2(g) “Promotion” 1.120 -29- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3036.jpg]
Definition: Section: “Promotion Agreement” 6.6.1(b) “Promotional Materials
Guidelines” 3.5.2(c) “Proprietary Product Regulatory Documentation” 5.5.5(a)
“Recall” 6.8.1(a) [ * ] [ * ] “Recalling Party” 6.8.1(b) “Recoupment Amount”
14.7.6(a)(v) “Regional Commercialization Sub-Plan” 6.2.4 “Regulatory Agreement”
5.5.8 “Regulatory Plan” 5.5.2(a) “Relevant Infringement IP” 12.10.2(a)(i)
“Relevant Linker Infringement IP” 12.10.2(a)(i) “Restricted Employee” 11.6
“Revenue Reconciliation Report” 10.4.2(d) “Revenue Report” 10.4.2(c) “Reversion
Product” 14.7.5(e) “SeaGen” Preamble “SeaGen Acquiror” 16.4.2(b) “SeaGen
Agreements” 11.4.3 [ * ] [ * ] “SeaGen Combo Patent” 2.2.3 “SeaGen Continuing
Combinations” 14.7.5(e) “SeaGen Collaboration Mark” 12.12.1 “SeaGen Corporate
Mark” 1.38 “SeaGen Disclosure Schedules” 11.2 “SeaGen Indemnified Parties” 13.2
“SeaGen Licensed Product Combination Other Field- 6.5.3(b) Based Materials”
“SeaGen Licensed Product Combination Promotional 6.5.3(b) Materials” “SeaGen
Linker Product-Specific Know-How” 1.140 “SeaGen Linker Product-Specific Patents”
1.141 [ * ] [ * ] [ * ] [ * ] [ * ] [ * ] “SeaGen Product-Specific Technology”
11.2.3 “SeaGen Proprietary Combination Outside Other 6.5.4(b) Field-Based
Materials” “SeaGen Proprietary Combination Outside 6.5.4(b) Promotional
Materials” “SeaGen Proprietary Product Program Invention” 1.142 “Sensitive
Information” 16.4.2(b)(i) [ * ] [ * ] -30- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3037.jpg]
Definition: Section: [ * ] [ * ] [ * ] [ * ] “Shared Liability Action” 13.3.1(a)
[ * ] [ * ] “Soliciting Party” 11.6 “Tax Partnership” 15.1 “Term” 14.1 [ * ] [ *
] “Trademark Clearance Party” 12.12.1 “Transition Lead” 4.2.3 “Transition Plan”
4.2.3 [ * ] [ * ] [ * ] [ * ] “US Collaboration Territory” 1.26 ARTICLE 2
OVERVIEW OF COLLABORATION; LICENSE GRANTS 2.1 Overview of Collaboration. The
Parties intend and have agreed to undertake a collaboration under this Agreement
to Develop and Manufacture the Licensed Compounds, and Develop, Manufacture and
Commercialize the Licensed Product, including as a monotherapy as well as for
use in any Combination Therapy, in each case, as more particularly described
herein. 2.2 License Grants to Merck. Subject to the terms and conditions of this
Agreement, the following shall apply: 2.2.1 Grants under SeaGen Technology for
use with the Licensed Compounds and the Licensed Product. SeaGen shall, and
hereby does, grant on behalf of itself and its Affiliates (and hereby causes its
Affiliates to grant) to Merck a Co-Exclusive (with SeaGen and its Affiliates)
right and license, with the right to grant sublicenses through multiple tiers
(subject to Section 2.6), under the SeaGen Technology to research, develop
(including Develop), make (including Manufacture), have made (including have
Manufactured), import, use, sell and offer to sell (including Commercialize) and
otherwise exploit the Licensed Compounds and the Licensed Product, whether as a
monotherapy or for use in any Combination Therapy, and any Companion Diagnostic,
in the Field in the Territory in accordance with this Agreement, which license
shall be payment-bearing pursuant to Section 10.4.2 during the Term with respect
to the Licensed Product. For clarity, the foregoing license grant, with respect
to the Licensed Product for use in a Combination Therapy or Combination
Products, as applicable, or any Companion Diagnostic, only extends to those
Combination Therapies and Combination Products and Companion Diagnostics, in
each case, that the Parties have mutually agreed, via the JSC, to Develop
pursuant to a Development Plan. In particular, the foregoing license grant, with
respect to the Licensed Product for use in a Combination Therapy with any SeaGen
Proprietary Product, is only for use with those SeaGen Proprietary Combinations
that the Parties have mutually agreed, via the JSC, to Develop pursuant to a
Development Plan, and, in such case, (a) is limited to the right for Merck and
(subject to Section 2.6) its Affiliates and sublicensees to (i) conduct those
-31- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3038.jpg]
Development activities for the applicable SeaGen Proprietary Combination that
are assigned to Merck pursuant to a Development Plan, including, as applicable,
if Merck is the Lead Regulatory Party, submitting Regulatory Documentation for a
label indication for the Licensed Product for use in the SeaGen Proprietary
Combination, and (ii) Promote and otherwise Commercialize the Licensed Product
for use in the SeaGen Proprietary Combination, in each case ((i) and (ii)),
solely in accordance with this Agreement, and (b) excludes the right for Merck
and its Affiliates and sublicensees to (i) Develop any SeaGen Proprietary
Product (other than the Development of the use of a SeaGen Proprietary Product
in the corresponding SeaGen Proprietary Combination in accordance with the
Development Plan and this Agreement), or (ii) Manufacture, Promote or otherwise
Commercialize any SeaGen Proprietary Product (other than the Promotion or other
Commercialization of the Licensed Product for use in the applicable SeaGen
Proprietary Combination in accordance with this Agreement). In addition, SeaGen
shall, and hereby does, grant on behalf of itself and its Affiliates (and hereby
causes its Affiliates to grant) to Merck a right of reference to any INDs, MAAs,
Marketing Authorizations and other Regulatory Documentation for the Licensed
Product that are Controlled by SeaGen or any of its Affiliates, which right of
reference shall be solely for use in connection with Merck and its Affiliates’
and sublicensees’ Development, Manufacture and Commercialization of the Licensed
Product, including as a monotherapy as well as for use in any Combination
Therapy, in the Field for the Territory in accordance with this Agreement. At
the request of Merck, SeaGen shall provide to Merck a cross-reference letter or
similar communication to the applicable Governmental Authority to effectuate
such right of reference. 2.2.2 Grant under SeaGen Corporate Marks, SeaGen
Collaboration Marks and SeaGen Proprietary Product Marks for use with the
Licensed Product. SeaGen shall, and hereby does, grant on behalf of itself and
its Affiliates (and hereby causes its Affiliates to grant) to Merck a
fully-paid, royalty-free right and license (which license shall be (x) non-
exclusive with respect to the SeaGen Corporate Marks and SeaGen Proprietary
Product Marks, and (y) Co-Exclusive (with SeaGen and its Affiliates) with
respect to the SeaGen Collaboration Marks), with the right to grant sublicenses
through multiple tiers (subject to Section 2.6), to use (a) the SeaGen Corporate
Marks, the SeaGen Collaboration Marks and the SeaGen Proprietary Product Marks
in Promotional Materials and Other Field-Based Materials for the Licensed
Product, (b) the SeaGen Collaboration Marks in the packaging and labeling for
the Licensed Product, and (c) any Program Copyright owned by SeaGen or its
Affiliate, in each case of (a), (b) and (c), solely for the purposes of
Promoting and otherwise Commercializing the Licensed Product in the Field in the
Territory (including Promoting the Licensed Product for use in any Combination
Therapy or Combination Product, or with any Companion Diagnostic, in each case,
that the Parties have mutually agreed, via the JSC, to Develop pursuant to a
Development Plan), in all cases solely in accordance with this Agreement
(provided, however, that notwithstanding the foregoing, (i) the SeaGen
Proprietary Product Marks and (ii) any Program Copyrights for the SeaGen
Proprietary Combinations, may only be used for Promoting and otherwise
Commercializing the Licensed Product solely for use in the applicable SeaGen
Proprietary Combination in accordance with this Agreement and as approved by
SeaGen); provided that such rights shall be exercised in accordance with the
Promotional Materials Guidelines and Other Field-Based Materials Guidelines and,
with respect to the SeaGen Corporate Marks and SeaGen Proprietary Product Marks,
SeaGen quality standards and branding guidelines established by SeaGen (which
are consistently applied) as notified by SeaGen to Merck from time to time. In
all cases, SeaGen or its Affiliate shall remain -32- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3039.jpg]
the owner of the SeaGen Corporate Marks, SeaGen Collaboration Marks and SeaGen
Proprietary Product Marks (and of all trademark rights therein and all trademark
registrations and applications therefor) and the goodwill pertaining thereto.
Should Merck (or its Related Parties) acquire any ownership rights in any SeaGen
Corporate Mark, SeaGen Collaboration Mark or SeaGen Proprietary Product Mark,
Merck shall (and shall procure that its Related Parties will), and hereby does,
assign any such rights to SeaGen (or its applicable Affiliate), to the extent
legally permissible, and, to the extent not legally permissible, waive such
rights. 2.2.3 Grant under SeaGen Technology for use with Merck Proprietary
Products in a Merck Proprietary Combination. SeaGen shall, and hereby does,
grant on behalf of itself and its Affiliates (and hereby causes its Affiliates
to grant) to Merck a fully-paid, royalty- free, Co-Exclusive (with SeaGen and
its Affiliates) right and license, with the right to grant sublicenses through
multiple tiers (subject to Section 2.6), under any SeaGen Patent that claims or
covers the applicable Merck Proprietary Combination (each such SeaGen Patent, a
“SeaGen Combo Patent”) and under any SeaGen Know-How that is necessary or
reasonably useful for the applicable Merck Proprietary Combination, to seek and
obtain regulatory approval for, import, use, sell and offer to sell (including
Commercialize) and otherwise exploit the applicable Merck Proprietary Product
for use in the corresponding Merck Proprietary Combination. In addition, SeaGen
shall, and hereby does, grant on behalf of itself and its Affiliates (and hereby
causes its Affiliates to grant) to Merck a right of reference to any INDs, MAAs,
Marketing Authorizations and other Regulatory Documentation for any Licensed
Product that are Controlled by SeaGen or any of its Affiliates, which right of
reference shall be for use in connection with the applicable Merck Proprietary
Product for use in the corresponding Merck Proprietary Combination in the Field
for the Territory. At the request of Merck, SeaGen shall provide to Merck a
cross-reference letter or similar communication to the applicable Governmental
Authority to effectuate such right of reference. For clarity, the foregoing
license grant and right of reference only extends to those Merck Proprietary
Combinations that the Parties have mutually agreed, via the JSC, to Develop
pursuant to a Development Plan. 2.2.4 Grant under SeaGen Corporate Marks and
SeaGen Collaboration Marks for use with Merck Proprietary Products in a Merck
Proprietary Combination. Subject to Section 6.5.4, SeaGen shall, and hereby
does, grant on behalf of itself and its Affiliates (and hereby causes its
Affiliates to grant) to Merck a fully-paid, royalty-free right and license
(which license shall be (x) non-exclusive with respect to the SeaGen Corporate
Marks, and (y) Co- Exclusive (with SeaGen and its Affiliates) with respect to
the SeaGen Collaboration Marks), with the right to grant sublicenses through
multiple tiers (subject to Section 2.6), to use (a) the SeaGen Corporate Marks
and the SeaGen Collaboration Marks, and (b) any Program Copyright owned by
SeaGen or its Affiliate, in each case of (a) and (b), in Merck Proprietary
Combination Outside Promotional Materials and Merck Proprietary Combination
Outside Other Field-Based Materials for Merck Proprietary Products for the
purposes of promoting the Merck Proprietary Products solely for use in a Merck
Proprietary Combination in the Field in the Territory; provided that such rights
shall be exercised in accordance with the quality standards and branding
guidelines established by SeaGen (which are consistently applied) as notified by
SeaGen to Merck from time to time. In all cases, SeaGen or its Affiliate shall
remain the owner of the SeaGen Corporate Marks and SeaGen Collaboration Marks
(and of all trademark rights therein and all trademark registrations and
applications therefor) and the goodwill pertaining thereto. Should Merck (or its
-33- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3040.jpg]
Related Parties) acquire any ownership rights in any SeaGen Corporate Mark or
SeaGen Collaboration Mark, Merck shall (and shall procure that its Related
Parties will), and hereby does, assign any such rights to SeaGen (or its
applicable Affiliate), to the extent legally permissible, and, to the extent not
legally permissible, waive such rights. 2.3 License Grants to SeaGen. Subject to
the terms and conditions of this Agreement, the following shall apply: 2.3.1
Grants under Merck Technology for use with the Licensed Compounds and the
Licensed Product. Merck shall, and hereby does, grant on behalf of itself and
its Affiliates (and hereby causes its Affiliates to grant) to SeaGen a
Co-Exclusive (with Merck and its Affiliates) right and license, with the right
to grant sublicenses through multiple tiers (subject to Section 2.6), under the
Merck Technology to research, develop (including Develop), make (including
Manufacture), have made (including have Manufactured), import, use, sell and
offer to sell (including Commercialize) and otherwise exploit the Licensed
Compounds and the Licensed Product, whether as a monotherapy or for use in any
Combination Therapy, and any Companion Diagnostic, in the Field in the Territory
in accordance with this Agreement, which license shall be payment-bearing
pursuant to Section 10.4.2 during the Term with respect to the Licensed Product.
For clarity, the foregoing license grant, with respect to the Licensed Product
for use in a Combination Therapy or Combination Products, as applicable, or any
Companion Diagnostic, only extends to those Combination Therapies and
Combination Products and Companion Diagnostics, in each case, that the Parties
have mutually agreed, via the JSC, to Develop pursuant to a Development Plan. In
particular, the foregoing license grant, with respect to the Licensed Product
for use in a Combination Therapy with any Merck Proprietary Product, is only for
use with those Merck Proprietary Combinations that the Parties have mutually
agreed, via the JSC, to Develop pursuant to a Development Plan, and, in such
case, (a) is limited to the right for SeaGen and (subject to Section 2.6) its
Affiliates and sublicensees to (i) conduct those Development activities for the
applicable Merck Proprietary Combination that are assigned to SeaGen pursuant to
a Development Plan, including, as applicable, if SeaGen is the Lead Regulatory
Party, submitting Regulatory Documentation for a label indication for the
Licensed Product for use in the Merck Proprietary Combination, and (ii) Promote
and otherwise Commercialize the Licensed Product for use in the Merck
Proprietary Combination, in each case ((i) and (ii)), solely in accordance with
this Agreement, and (b) excludes the right for SeaGen and its Affiliates and
sublicensees to (i) Develop any Merck Proprietary Product (other than the
Development of the use of a Merck Proprietary Product in the corresponding Merck
Proprietary Combination in accordance with the Development Plan and this
Agreement), or (ii) Manufacture, Promote or otherwise Commercialize any Merck
Proprietary Product (other than the Promotion or other Commercialization of the
Licensed Product for use in the applicable Merck Proprietary Combination in
accordance with this Agreement). In addition, Merck shall, and hereby does,
grant on behalf of itself and its Affiliates (and hereby causes its Affiliates
to grant) to SeaGen a right of reference to any INDs, MAAs, Marketing
Authorizations and other Regulatory Documentation for the Licensed Product that
are Controlled by Merck or any of its Affiliates, which right of reference shall
be solely for use in connection with SeaGen and its Affiliates’ and
sublicensees’ Development, Manufacture and Commercialization of the Licensed
Product, including as a monotherapy as well as for use in any Combination
Therapy, in the Field for the Territory in accordance with this Agreement. At
the -34- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3041.jpg]
request of SeaGen, Merck shall provide to SeaGen a cross-reference letter or
similar communication to the applicable Governmental Authority to effectuate
such right of reference. 2.3.2 Grant under Merck Corporate Marks, Merck
Collaboration Marks and Merck Proprietary Product Marks for use with the
Licensed Product. Merck shall, and hereby does, grant on behalf of itself and
its Affiliates (and hereby causes its Affiliates to grant) to SeaGen a
fully-paid, royalty-free right and license (which license shall be (x)
non-exclusive with respect to the Merck Corporate Marks and Merck Proprietary
Product Marks, and (y) Co- Exclusive (with Merck and its Affiliates) with
respect to the Merck Collaboration Marks), with the right to grant sublicenses
through multiple tiers (subject to Section 2.6), to use (a) the Merck Corporate
Marks, the Merck Collaboration Marks and the Merck Proprietary Product Marks in
Promotional Materials and Other Field-Based Materials for the Licensed Product,
(b) the Merck Collaboration Marks in the packaging and labeling for the Licensed
Product, and (c) any Program Copyright owned by Merck or its Affiliate, in each
case of (a), (b) and (c), solely for the purposes of Promoting and otherwise
Commercializing the Licensed Product in the Field in the Territory (including
Promoting the Licensed Product for use in any Combination Therapy or Combination
Product, or with any Companion Diagnostic, in each case, that the Parties have
mutually agreed, via the JSC, to Develop pursuant to a Development Plan), in all
cases solely in accordance with this Agreement (provided, however, that
notwithstanding the foregoing, (i) the Merck Proprietary Product Marks and (ii)
any Program Copyrights for the Merck Proprietary Combinations, may only be used
for Promoting and otherwise Commercializing the Licensed Product solely for use
in the applicable Merck Proprietary Combination in accordance with this
Agreement and as approved by Merck); provided that such rights shall be
exercised in accordance with the Promotional Materials Guidelines and Other
Field-Based Materials Guidelines and, with respect to the Merck Corporate Marks
and Merck Proprietary Product Marks, Merck quality standards and branding
guidelines established by Merck (which are consistently applied) as notified by
Merck to SeaGen from time to time. In all cases, Merck or its Affiliate shall
remain the owner of the Merck Corporate Marks, Merck Collaboration Marks and
Merck Proprietary Product Marks (and of all trademark rights therein and all
trademark registrations and applications therefor) and the goodwill pertaining
thereto. Should SeaGen (or its Related Parties) acquire any ownership rights in
any Merck Corporate Mark, Merck Collaboration Mark or Merck Proprietary Product
Mark, SeaGen shall (and shall procure that its Related Parties will), and hereby
does, assign any such rights to Merck (or its applicable Affiliate), to the
extent legally permissible, and, to the extent not legally permissible, waive
such rights. 2.4 No Implied Licenses; Retained Rights. 2.4.1 Except as expressly
provided herein, nothing in this Agreement grants either Party or vests in
either Party any right, title or interest in or to the Know-How, Patent Rights,
Confidential Information, Trademarks or other intellectual property of the other
Party (either expressly or by implication or estoppel), other than the licenses
and rights expressly granted hereunder and the assignments expressly made
hereunder. 2.4.2 SeaGen hereby expressly retains (on behalf of itself and its
Affiliates) the right, title and interest in and to the SeaGen Technology to (i)
conduct its and their Development, Manufacturing and Commercialization
activities for the Licensed Compounds and the Licensed -35- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3042.jpg]
Product as are allocated to SeaGen under the applicable Development Plan,
Manufacturing Plan and Commercialization Plan, in accordance with this
Agreement, and (ii) practice such SeaGen Technology outside the scope of the
license grant in Section 2.2.1 for products other than Licensed Compounds and
Licensed Products (subject to the terms and conditions of this Agreement,
including Section 2.9). Merck hereby expressly retains (on behalf of itself and
its Affiliates) the right, title and interest in and to the Merck Technology to
(i) conduct its and their Development, Manufacturing and Commercialization
activities for the Licensed Compounds and the Licensed Product as are allocated
to Merck under the applicable Development Plan, Manufacturing Plan and
Commercialization Plan, in accordance with this Agreement, and (ii) practice
such Merck Technology outside the scope of the license grant in Section 2.3.1
for products other than Licensed Compounds and Licensed Products (subject to the
terms and conditions of this Agreement, including Section 2.9). 2.5 Third Party
In-License Agreements. 2.5.1 Generally. The licenses granted under Sections 2.2
and 2.3 may include certain rights licensed by a Third Party to the
license-granting party (or its Affiliate) (the “Licensor Party”) under Third
Party In-License Agreements. Any sublicense of Third Party intellectual property
rights granted by the Licensor Party pursuant to Sections 2.2 and 2.3 to the
other Party (the “Licensee Party”) shall be subject to the terms and conditions
of the Third Party In-License Agreement applicable to sublicensees under which
such sublicense is granted, subject to Section 2.5.2. 2.5.2 New Third Party
In-License Agreements After Effective Date. During the Term, without the
approval of the JSC, neither Party nor any of its Affiliates may enter into any
Third Party In-License Agreement with respect to any intellectual property
rights that will be used for the Development, Commercialization or Manufacture
of the Licensed Compounds or the Licensed Product hereunder; provided that, for
clarity, the foregoing shall not apply to a Party with respect to intellectual
property related to any of its Proprietary Products for use in a Proprietary
Combination to the extent that all costs and expenses under any such license
agreement are borne by such Party. For the avoidance of doubt, any license or
other similar agreement between a Party (or its Affiliate) and a Third Party
pursuant to which such Party (or its Affiliates) obtains a license or similar
right in any Know-How or Patent Right that was entered into in violation of the
provisions of this Section 2.5.2 shall not be a “Third Party In-License
Agreement” for purposes of this Agreement, unless the other Party approves in
writing the inclusion of such license or other similar agreement as a “Third
Party In-License Agreement”, in such other Party’s discretion. 2.5.3 Third Party
In-License Agreements as of the Effective Date. As of the Effective Date, the
SeaGen Existing In-Licenses are the only Third Party In-License Agreements. No
amounts paid or payable by either Party under any other license or other similar
agreement between a Party (or its Affiliate) and a Third Party, in existence as
of the Effective Date, pursuant to which such Party (or its Affiliates) has
obtained a license or similar right in any Know-How or Patent Right shall be
deemed to be a “Third Party Payment” for purposes of this Agreement, unless the
other Party approves in writing the inclusion of such license or other similar
agreement as a “Third Party In-License Agreement”, in such other Party’s
discretion, in which case (a) such license or similar agreement shall thereafter
be a “Third Party In-License Agreement” hereunder -36- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3043.jpg]
and (b) the applicable payments pursuant to such Third Party In-License
Agreement made thereafter shall be included hereunder as “Third Party Payments”
(to the extent such payments otherwise fall within the definition of “Third
Party Payments”). 2.6 Sublicense Rights by Licensee; Further Grants of Licenses
by Licensor. 2.6.1 Sublicenses by Licensee. Each Party may grant sublicenses
(through multiple tiers) of the license to it under Section 2.2 or 2.3 to any
Affiliates and Third Parties; provided, however, that (a) each such sublicense
is consistent with the applicable terms of this Agreement, (b) each such
sublicense terminates upon the termination (but not upon expiration) of this
Agreement (except to the extent that the license under which such sublicense was
granted survives such termination), and (c) with respect to any sublicenses to a
Third Party, a sublicense to a Third Party to (i) Develop the Licensed Compounds
or the Licensed Product must be approved by the JSC (or otherwise expressly set
forth in the Development Plan), (ii) Manufacture the Licensed Compounds or the
Licensed Product must be approved by the JSC (or otherwise expressly set forth
in the Manufacturing Plan) or (iii) Commercialize the Licensed Product in any of
the Collaboration Territory, China, Brazil or Japan (or any country or region in
any of the foregoing) must be approved by the JSC (or otherwise expressly set
forth in the Commercialization Plan), in each case of this clause (c), prior to
entering into any such license agreement with a Third Party; provided, however,
that no such consent shall be required pursuant to this clause (c) for any
sublicense, in whole or in part, to a Third Party contractor (e.g., a contract
research organization or a contract manufacturer) to carry out activities
hereunder on behalf of the applicable Party in accordance with this Agreement
(including, in all cases, Section 2.7). In no event shall any sublicense granted
pursuant to Section 2.2 or 2.3 diminish, reduce or eliminate any of the
obligations of the sublicensing Party under this Agreement. Any sublicense
granted pursuant to Section 2.2 or 2.3 shall be subject to, and consistent with,
the applicable terms and conditions of this Agreement and shall require each
sublicensee to comply with all applicable terms and conditions of this Agreement
(including, for clarity, Section 12.3). Notwithstanding the foregoing, the
applicable Party may grant sublicenses (through multiple tiers) of the license
to it under Section 2.2.3 and 2.2.4 to any Affiliates or Third Parties without
consent or approval of the other Party to the extent that the applicable
sublicensee obtains rights or licenses to such Party’s Proprietary Product, as
applicable, and solely in connection with such Party’s Proprietary Product for
use in the applicable Proprietary Combination. 2.6.2 Further License Grants by
Licensor to Co-Exclusive IP. Subject to the terms and conditions of this
Agreement, with respect to any Co-Exclusive licenses granted by a Party to the
other Party pursuant to Section 2.2 or 2.3, as applicable, the Party that is the
license grantor party shall have the same rights to grant additional licenses
under such Co-Exclusively licensed intellectual property (within the scope of
the license grants to the licensee Party) as the licensee party would have to
grant sublicenses of such intellectual property in accordance with Section
2.6.1, mutatis mutandis (i.e., the license grantor Party may only grant such
further licenses to the extent permitted under and in compliance with Section
2.6.1 as if such license grantor Party were the licensee granting a sublicense).
For clarity, subject to the terms and conditions of this Agreement (including
Section 2.9), the grant of a Co-Exclusive license to the other Party as set
forth herein shall not restrict the license grantor Party from exploiting such
Co-Exclusively -37- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3044.jpg]
licensed intellectual property, including by granting licenses, outside the
scope of the license grants to the licensee Party. 2.7 Use of Subcontractors.
Each Party shall have the right to engage Third Party subcontractors to perform
its rights and obligations hereunder with respect to the Licensed Compounds and
the Licensed Product hereunder (provided that such engagement is consistent with
the Development Plan, Manufacturing Plan, Commercialization Plan, and the
applicable Merck Supply Agreement or SeaGen Supply Agreement, as applicable);
provided that (a) neither Party shall have the right to use a contract sales
force to Promote the Licensed Product in the Collaboration Territory, unless
specifically set forth in the Commercialization Plan, (b) neither Party shall
have the right to use a Distributor to distribute or sell the Licensed Product
unless (i) approved by the JSC, (ii) specifically set forth in the
Commercialization Plan or (iii) for a country set forth on Schedule 2.7, (c)
neither Party shall have the right to use a Third Party contract manufacturer to
Manufacture any Licensed Compound or the Licensed Product unless specifically
set forth in the Manufacturing Plan (or, in the case of SeaGen, is an existing
contract manufacturer engaged by SeaGen pursuant to a SeaGen Existing CMO
Agreement to Manufacture any Licensed Compound or the Licensed Product (or any
component thereof) as of the Effective Date, but subject to 7.7) and (d) neither
Party shall have the right to use a contract research organization to perform
any material activities with respect to the Development of a Licensed Compound
or the Licensed Product unless specifically set forth in the Development Plan.
Subject to Section 13.3.3, in no event shall any subcontracting hereunder
diminish, reduce or eliminate any of the obligations of the subcontracting Party
hereunder, and any such subcontracting shall be subject and to and consistent
with, the applicable terms and conditions of this Agreement and shall require
each such subcontractor to comply with all applicable terms and conditions of
this Agreement (including, for clarity, Section 12.3). Subject to Section
13.3.3, any act or omission of a Party’s Third Party subcontractor in the
performance of activities hereunder shall constitute the act or omission of such
Party for purposes of this Agreement. 2.8 No Outside Development, Manufacture or
Commercialization of Licensed Compounds and the Licensed Product. 2.8.1
Notwithstanding anything to the contrary contained herein, but subject to
Sections 2.8.2 and 2.9.2, unless and until this Agreement expires or is
terminated, during the Term, neither Merck nor SeaGen shall, and each of Merck
and SeaGen shall cause their respective Affiliates not to, directly or
indirectly, by itself or with or through any Third Party, Develop, Manufacture
or Commercialize any Licensed Compound or the Licensed Product, including as a
monotherapy or for use in any combination (including concomitant or sequential
therapy) with other products, or grant a Third Party any rights to do so, except
as permitted under, and in accordance with, this Agreement and the Development
Plan, Manufacturing Plan, and Commercialization Plan, as applicable. 2.8.2
Subject to Section 2.4.1, Section 2.9 (with respect to Competing Products), and
Article 9, as applicable: (a) nothing contained herein shall prohibit or
otherwise restrict in any way a Party or its Affiliates, itself or with or
through any Third Parties, from researching, developing, using, importing,
exporting, making, having made, offering to sell or selling any of its
Proprietary Products, and (b) nothing herein shall grant a Party (or any of its
Affiliates) any right -38- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3045.jpg]
to research, develop, use, import, export, make, have made, offer to sell or
sell the other Party’s Proprietary Products or to determine any prices or
reimbursements or to share in any revenues with respect thereto, and (c) each
Party and its Affiliates retain all rights to develop (including seeking
regulatory approval for) and commercialize (including determining pricing and
reimbursement for) its Proprietary Products, and nothing contained herein shall
limit a Party’s and its Affiliate’s rights to develop (including seeking
regulatory approval for) or commercialize (itself or with or through any Third
Parties) any of its Proprietary Products anywhere in the Territory; provided
that, in each case ((a), (b) and (c)), the Development, Manufacture and
Commercialization of the Licensed Product for use in any combination (including
concomitant or sequential use) with any Proprietary Product, including in any
Proprietary Combination, shall be subject to the provisions of this Agreement.
In addition, subject to Section 2.4.1, Section 2.9 (with respect to Competing
Products), and Article 9, nothing contained herein shall prohibit or otherwise
restrict in any way SeaGen or its Affiliates, itself or with or through any
Third Parties, from researching, developing, using, importing, exporting,
making, having made, offering to sell or selling any payload or linker component
of any Licensed Compound or the Licensed Product, in each case, alone or as
components in other products but excluding the use thereof in any Licensed
Compound, Licensed Product or Competing Product. 2.9 Exclusivity. 2.9.1
Exclusivity. During the Term, neither Party (nor any of its Affiliates) will
(and such Party will ensure that its Affiliates do not) [ * ]. Notwithstanding
the foregoing, the provisions of this Section 2.9.1 will not apply to, and a
Party and its Affiliates will not be prohibited under this Section 2.9.1 from,
(i) clinically developing, selling or otherwise commercializing the Licensed
Compounds and the Licensed Product in accordance with this Agreement (including
the Development Plan, Manufacturing Plan and Commercialization Plan, as
applicable), (ii) granting rights to Third Party sublicensees and subcontractors
to clinically develop, sell or otherwise commercialize the Licensed Compounds
and the Licensed Product in accordance with this Agreement (including Sections
2.6 and 2.7), (iii) with respect to Merck (and its Affiliates), from and after
the [ * ] year anniversary of the Effective Date, carrying out activities (alone
or with any Third Party) to [ * ], and (iv) without limiting the foregoing
clause (iii), with respect to Merck (and its Affiliates), from and after the [ *
] year anniversary of the Effective Date, carrying out activities (alone or with
any Third Party) to [ * ]. 2.9.2 SeaGen Pre-Clinical Research of Competing
Products. Notwithstanding Section 2.9.1, and subject to Section 2.9.3 and
Section 5.2.4(a), SeaGen and its Affiliates (itself, but not with or through any
Third Party) may conduct, at its cost, pre-clinical development (prior to GLP
Tox Studies) of a Competing Product (including SGN-LIV-1-B and SGN-LIV-1-C) for
purposes of identifying alternative or “next generation” compounds to
potentially be included as a Licensed Compound under this Agreement (each such
Competing Product, a “Next Generation Compound”), subject to the remainder of
this Section 2.9.2. SeaGen shall use Commercially Reasonable Efforts to
pre-clinically develop (prior to GLP Tox Studies) each of SGN-LIV-1-B and
SGN-LIV-1-C. SeaGen shall update the JSC by providing a summary overview of such
activities for each Next Generation Compound on a quarterly basis (and any other
reasonable information requested by the JSC with respect thereto) and shall
consider in good faith any comments of Merck with respect to such activities.
SeaGen shall notify -39- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3046.jpg]
Merck in writing of any Next Generation Compound that SeaGen or its Affiliate
pre-clinically develops (and in all cases, prior to initiating any GLP Tox Study
for such Next Generation Compound) that it reasonably believes is suitable for
further Development in GLP Tox Studies, such notice including all data generated
from the pre-clinical development, including all data supporting or establishing
SeaGen’s belief that the Next Generation Compound is suitable for further
Development in GLP Tox Studies (each, a “Next Generation Compound Notice”).
Merck shall have [ * ] days from receipt of the Next Generation Compound Notice
to notify SeaGen in writing if Merck desires to include such Next Generation
Compound Candidate as a “Licensed Compound” under this Agreement (“Licensed
Compound Notice”). During such [ * ] day period, SeaGen shall use reasonable
efforts to answer Merck’s questions with respect to such Next Generation
Compound, including, if applicable, providing additional information necessary
or reasonably useful for Merck to decide whether to include such Next Generation
Compound hereunder as a “Licensed Compound”. If Merck timely provides SeaGen
with a Licensed Compound Notice, then the Next Generation Compound that is the
subject of such Licensed Compound Notice shall be included as a “Licensed
Compound” hereunder as of the date of such notice. Notwithstanding the
foregoing, with respect to SGN-LIV-1-C, if Merck does not issue a Licensed
Compound Notice within [ * ] days from receipt of the Next Generation Compound
Notice for SGN-LIV-1-C, but the Next Generation Compound Notice for SGN-LIV-1-C
includes sufficient data (as determined by the JSC) showing that SGN-LIV-1-C has
met the “Criteria for Go to GLP Tox Studies” set forth in part 1 of Schedule
2.9.2, then unless the Parties mutually agree otherwise, Merck shall be deemed
to have issued a Licensed Compound Notice for SGN- LIV-1-C, and SGN-LIV-1-C
shall be included as a “Licensed Compound” hereunder, as of the date of
expiration of such [ * ] day period. For clarity, in all cases, SeaGen and its
Affiliates (itself or with or through any Third Party) shall have no right to,
and shall not, conduct any GLP Tox Studies or any clinical development or
commercialization of any Next Generation Compound unless and until Merck
provides a Licensed Compound Notice with respect to the applicable Next
Generation Compound, and in such case, such GLP Tox Studies and any further
Development and Commercialization thereof shall be conducted under and in
accordance with this Agreement, including the applicable Development Plan and
Commercialization Plan. 2.9.3 Acquired Competing Products. If after the
Effective Date, (i) a Party (or any of its Affiliates) acquires any Third Party
(or business or assets of a Third Party) (by merger, purchase of assets, stock
acquisition or otherwise) and, as a result of such transaction, obtains rights
(via ownership or otherwise) to a Competing Product, or (ii) a Party is acquired
by a Third Party (by merger, purchase of assets, stock acquisition or otherwise,
including as a result of a Change of Control with a Person who (itself or any of
its affiliates) owns or controls a Competing Product) that owns or controls a
Competing Product immediately prior to such transaction, and, as a result of
such transaction under the preceding sub-clause (i) or (ii), such Party (or any
of its Affiliates) (the “Acquiring Competing Product Party”) would be in breach
of the provisions of Section 2.9.1 (such Competing Product, an “Acquired
Competing Product”), then such Acquiring Competing Product Party (and its
Affiliates) will not be deemed to be in breach of Section 2.9.1 so long as such
Acquiring Competing Product Party (and its Affiliates, as applicable) no later
than [ * ] months following such transaction, undertakes at least one of the
following: (a) sells, transfers and assigns to a Third Party all of the
Acquiring Competing Product Party’s (and its Affiliates’) rights to such
Acquired Competing Product -40- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3047.jpg]
(provided that, for the avoidance of doubt, the Acquiring Competing Product
Party may continue to retain an economic interest therein (e.g., upfront
payments, milestone payments, royalties, etc.)); (b) ceases and terminates the
activities with respect to the Acquired Competing Product during the Term which
are in breach of the provisions of Section 2.9.1; (c) within [ * ] months
following the consummation of the applicable acquisition transaction, offers in
writing to the other Party to include such Acquired Competing Product as a
“Licensed Compound” under this Agreement (on financial terms to be discussed, in
addition to the sharing of future Allowable Development Costs, Allowable
Commercialization Costs and Allowable Joint IP Costs, as set forth herein, if
such Acquired Competing Product is included as a Licensed Compound hereunder),
in which case such other Party shall have [ * ] days following receipt of such
written offer to notify the Acquiring Competing Product Party in writing if it
desires to so include such Acquired Competing Product, and if such other Party
so notifies the Acquiring Competing Product Party in writing that such Acquired
Competing Product should be included as a “Licensed Compound” hereunder, then
the Acquired Competing Product will thereafter automatically be a “Licensed
Compound” for purposes of this Agreement, and the Parties shall enter into an
amendment to this Agreement to so include such Acquired Competing Product as a
“Licensed Compound” hereunder; provided that if such other Party does not so
notify the Acquiring Competing Product Party that the Acquired Competing Product
should be included under this Agreement within such time period, then the
Acquired Competing Product Party shall complete a different applicable
alternative under this clause 2.9.3 with respect to such Acquired Competing
Product no later than [ * ] months following the consummation of the applicable
acquisition transaction; or (d) solely with respect to Merck as the Acquiring
Competing Product Party, Merck provides notice of termination of this Agreement
in accordance with Section 14.2 at least [ * ] months prior to expiration of
such [ * ]-month period. 2.9.4 Interim Activities for Acquired Competing
Products. For clarity, the Acquiring Competing Product Party will not be in
breach of its obligations under Section 2.9.1 with respect to an Acquired
Competing Product as long as the Acquiring Competing Product Party complies with
the provisions of Section 2.9.3; provided that, during the [ * ] month period
during which the Acquiring Competing Product Party is permitted to undertake the
alternatives set forth in Section 2.9.3, the Acquiring Competing Product Party
shall be permitted to continue to conduct the development, manufacturing and
commercialization of the Acquired Competing Product (the “Interim Permitted
Competing Activities”) so long as (a) such Interim Permitted Competing
Activities will be conducted separately from any activities conducted under this
Agreement, including the maintenance of separate lab notebooks and records; (b)
no personnel or contractors of the Acquiring Competing Product Party or any of
its Affiliates who have conducted activities pursuant to this Agreement shall be
involved in any Interim Permitted Competing Activities; (c) the Acquiring
Competing Product Party shall establish reasonable firewall protections and
safeguards (that are reasonably acceptable to the other Party) designed to
ensure that the Interim Permitted Competing Activities are segregated from the
activities conducted hereunder; (d) the Acquiring Competing Product Party shall
not use (or permit to be used) in the conduct of any Interim Permitted Competing
Activities any Confidential Information of the other Party, -41- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3048.jpg]
Development Data or Program Know-How, and the Acquiring Competing Product Party
shall ensure that none of the foregoing are provided to or otherwise disclosed
to any Person that is involved in the conduct of any Interim Permitted Competing
Activities; and (e) the conduct of the Interim Permitted Competing Activities do
not delay or otherwise inhibit the conduct of the Acquiring Competing Product
Party’s obligations hereunder or the conduct of activities under any Development
Plan, Manufacturing Plan or Commercialization Plan. 2.9.5 Combination Therapies.
(a) [ * ]. For clarity, during the Term, [ * ] shall be [ * ] (b) [ * ].
Notwithstanding anything to the contrary (including Section 5.2.4(b)) hereunder,
but subject to Section 3.2.4(b)(vi), after the [ * ] anniversary of the
Effective Date, if SeaGen proposes a Clinical Trial for use of the Licensed
Product in combination (including concomitant or sequential therapy) with a [ *
] (alone or in further combination with one or more other products approved for
the applicable tumor type) for consideration by the JSC under Section 5.2.4(b),
and such Clinical Trial for such combination is not approved to be included in
the Development Plan by Merck through the JSC within [ * ] days following
SeaGen’s request, then SeaGen (or its Affiliates) may carry out such Clinical
Trial (alone or with any Third Party) for the Licensed Product for use in
combination (including concomitant or sequential therapy) with such [ * ] (such
Clinical Trial, a [ * ] and such combination therapy, a [ * ]), provided that
(i) SeaGen (and its Affiliates), as applicable, [ * ] and (ii) SeaGen (and its
Affiliates) [ * ]. Notwithstanding anything to the contrary hereunder, Section [
* ] shall apply[ * ]. For purposes of [ * ]. ARTICLE 3 GOVERNANCE 3.1
Committees. The Parties shall establish a Joint Steering Committee and
appropriate Subcommittees to oversee the Development, Manufacture and
Commercialization of Licensed Compounds and the Licensed Product, as more
particularly described in this Article 3. Notwithstanding the foregoing, with
respect to the Licensed Compounds and the Licensed Product, and the Development,
Manufacturing and Commercialization thereof, each Party shall retain the rights,
powers and discretion granted to it under this Agreement and the Ancillary
Agreements and no such rights, powers or discretion shall be delegated to or
vested in the JSC or any Subcommittee unless such delegation or vesting of
rights is expressly provided for in this Agreement or the Ancillary Agreements
or the Parties expressly so agree in writing. Notwithstanding anything to the
contrary in this Agreement, in no circumstances shall the JSC (including
pursuant to Section 3.2.4(b)) or any Subcommittee have any power to amend,
modify or waive compliance with this Agreement or any Ancillary Agreements. The
Parties hereby agree and acknowledge that, for purposes of efficiency, if agreed
to by the Parties, one or more (or all) of each Party’s representatives
appointed to the JSC (or any of the other Subcommittees) hereunder may also be
appointed by such Party to any committee under any other collaboration
agreement(s) between the Parties (or their respective Affiliates), and, in such
case, meetings of such committees shall be coordinated to discuss the applicable
issues under the various collaboration agreement(s). 3.2 Joint Steering
Committee. -42- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3049.jpg]
3.2.1 Formation. Within [ * ] days after the Effective Date, the Parties shall
establish a Joint Steering Committee (the “JSC” or “Joint Steering Committee”)
to oversee, review, manage and coordinate the Development, Manufacture and
Commercialization of Licensed Compounds and the Licensed Product and to
facilitate communications between the Parties in connection therewith. 3.2.2
Composition of the Joint Steering Committee. The Joint Steering Committee shall
be composed of [ * ] employees of Merck or its Affiliates as representatives of
Merck and [ * ] employees of SeaGen or its Affiliates as representatives of
SeaGen. Each Party may change one or more of its representatives to the JSC from
time to time in its sole discretion, effective upon notice to the other Party of
such change. Within [ * ] days after the Effective Date, the Parties shall each
appoint their initial [ * ] representatives to the JSC. Each Party’s
representatives shall have appropriate technical credentials, experience and
knowledge for their specific role within the JSC, and ongoing familiarity with
the Licensed Compounds and the Licensed Product and shall be duly authorized
under their respective company’s internal governance procedures to make the
decisions or carry out the activities given to them under this Agreement. If
agreed by the JSC, the JSC may invite non-members to participate in the
discussions and meetings of the JSC; provided that such participants are under
obligations of confidentiality consistent with this Agreement and shall have no
voting authority at the JSC. The JSC shall be co- chaired by representatives of
each Party. The role of the co-chairpersons shall be to convene and preside in
person or telephonically at meetings of the JSC, to prepare and circulate
agendas and to ensure the preparation of minutes (all such responsibilities to
alternate between each Party’s co- chairperson on an annual basis), but the
co-chairpersons shall have no additional powers or rights beyond those held by
the other JSC representatives. 3.2.3 Specific Responsibilities of the JSC. With
respect to Licensed Compounds and the Licensed Product, in addition to its
general responsibilities to oversee, review, manage and coordinate the
Development, Manufacture and Commercialization of Licensed Compounds and the
Licensed Product, the JSC shall, subject to the terms of this Agreement, in
particular: (a) oversee the collaborative activities of the Parties under this
Agreement for the Licensed Compounds and the Licensed Product, including to
coordinate the overall strategy for the Development, Manufacture and
Commercialization of Licensed Compounds and the Licensed Product in the Field in
the Territory, including to address any matters that would otherwise be under
the purview of a given Subcommittee prior to the establishment of such
Subcommittee; (b) facilitate the transition of any applicable Development,
Manufacturing and Commercialization activities for Licensed Compounds and the
Licensed Product between the Parties; (c) review the progress of each
Development Plan, Manufacturing Plan and Commercialization Plan; (d) discuss
reports from the Subcommittees and provide guidance thereto; -43- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3050.jpg]
(e) review, discuss and approve (i) any amendments to the Development Plan
(including the Development Budget), including the Regulatory Plan contained
therein (and also including, for clarity, any matter requiring the approval of
the JSC under Section 5.2.4), (ii) the initial Commercialization Plan (including
the Commercialization Budget) and any amendments thereto, and (iii) the initial
Manufacturing Plan (including the Manufacturing Data) and any amendments
thereto; (f) review, discuss and approve any Regional Commercialization Sub-
Plans and any amendments thereto (provided that the approval of Regional
Commercialization Sub-Plans for the SeaGen Territory and the Merck Territory
shall be limited to approval for consistency with the applicable approved
Commercialization Plan (but allowing for differences in regional and local
factors to be addressed) and the Commercialization Budget); (g) review, discuss
and approve the Commercialization Guidelines and any amendments thereto for the
Licensed Product; (h) review, discuss and approve [ * ] following the receipt of
Marketing Authorization, [ * ], for such country; (i) discuss and determine,
consistent with Section 4.1.1, which Party shall be the Lead Study Party for a
given Clinical Trial of the Licensed Product (and, for clarity, a Party may be
the Lead Study Party for a given Clinical Trial notwithstanding the use of
resources, assistance or services of Third Parties (as permitted in accordance
with this Agreement) or the other Party in connection with such Clinical Trial);
(j) discuss and determine (i) [ * ]; (k) discuss and determine whether to put in
place a second source supply (including by a Third Party or by a Party) for the
Licensed Compound and for the Licensed Product in accordance with Section 7.4.4;
(l) approve the licensing of any intellectual property from a Third Party in
order to gain rights to use such Third Party’s intellectual property in the
Development, Manufacture or Commercialization of a Licensed Compound or Licensed
Product under this Agreement in accordance with Section 2.5.2; (m) approve the
grant of sublicenses with respect to the Development, Manufacture and
Commercialization of the Licensed Product as set forth in Section 2.6; (n)
discuss and agree on any patient assistance program (or the like) for the
Licensed Product for the Territory; (o) establish such additional Subcommittees
with respect to Licensed Compounds and the Licensed Product as it deems
necessary to achieve the objectives and intent of this Agreement (including, if
determined by the JSC, (x) separate Subcommittees for separate therapeutic areas
(e.g., separate JDCs, JCCs and JMCs per therapeutic area), (y) separate regional
commercial Subcommittees for the Commercialization of the Licensed Product in
different -44- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3051.jpg]
regions, and (z) separate Subcommittees with respect to a Companion Diagnostic
for use in connection with the Licensed Product), and to determine if any
Subcommittee should be disbanded; (p) attempt to resolve issues presented to it
by, and disputes within, any Subcommittee; and (q) perform such other functions
with respect to Licensed Compounds and the Licensed Product designated to the
JSC as expressly set forth herein or as the Parties may mutually agree in
writing, except where in conflict with any provision of this Agreement. 3.2.4
Decision Making. (a) Decision Making; Escalation. The JSC shall act by unanimous
consent. The representatives from each Party will have, collectively, one (1)
vote on behalf of that Party. In the event that the JSC cannot or does not,
after good faith, reasonable efforts, reach agreement on any issue within the
purview of the JSC (and, for clarity, any matter that is within the purview of
any Subcommittee shall also be deemed to be within the purview of the JSC)
within [ * ] Business Days after the JSC first considers such issue, either
Party (through the Alliance Managers) may elect to formally submit such issue to
the Parties’ applicable Senior Executives for resolution (and, for the avoidance
of doubt, references in this Agreement to decisions or approvals by the JSC or a
Subcommittee shall include such decision or approval mutually made by the Senior
Executives pursuant to this Section 3.2.4(a), to the extent applicable). In the
event that the Senior Executives are unable to resolve a given issue referred to
the Senior Executives in accordance with this Section 3.2.4(a) within [ * ]
Business Days after the dispute is formally submitted to the Senior Executives
for resolution, then either Party (through the Alliance Managers) may elect to
formally submit such issue to the Parties’ respective [ * ] for resolution (and,
for the avoidance of doubt, references in this Agreement to decisions or
approvals by the JSC or a Subcommittee shall include such decision or approval
mutually made by such [ * ] pursuant to this Section 3.2.4(a), to the extent
applicable). (b) Final Resolution. In the event that the Parties’ respective [ *
] are unable to resolve a given issue referred to the [ * ] in accordance with
Section 3.2.4(a) within [ * ] Business Days after the dispute is formally
submitted to the [ * ] for resolution, then the resolution or course of conduct
shall be determined as follows (and, for the avoidance of doubt, references in
this Agreement to decisions or approvals by the JSC or a Subcommittee shall
include such decision or approval made pursuant to this Section 3.2.4(b), to the
extent applicable): (i) with respect to matters related to the Development of
the Licensed Product (including the Development Plan and any amendments thereto,
including any dispute as to whether to add a new Clinical Trial to the
Development Plan or to discontinue any existing Clinical Trial), subject to
Section 3.2.4(b)(ii) and Section 3.2.4(b)(vi), such dispute shall [ * ] and will
[ * ] (and, for clarity, except as otherwise set forth in [ * ], if such matter
is [ * ], then [ * ]; (ii) All decisions as to whether to include the
Development of the Licensed Product for use in any Combination Therapy
(including with a Merck Proprietary -45- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3052.jpg]
Product, SeaGen Proprietary Product or Third Party product) in the Development
Plan must be approved in writing by each of the Parties, and any dispute with
respect thereto shall [ * ]; provided, however, the Development of the Licensed
Product for use in Combination Therapy [ * ] is hereby deemed to be mutually
approved by the Parties as of the Effective Date. If the Parties mutually agree
to include the Development of the Licensed Product for use in Combination
Therapy with a Merck Proprietary Product or SeaGen Proprietary Product, as
applicable, then the following shall apply: (1) if the Parties approve the
Development of the Licensed Product for use in Combination Therapy with a SeaGen
Proprietary Product, then in the event of a dispute with respect to matters
related to the [ * ]; and (2) if the Parties approve the Development of the
Licensed Product for use in Combination Therapy with a Merck Proprietary
Product, then in the event of a dispute with respect to matters related to the [
* ]; (iii) with respect to matters related to the Commercialization of the
Licensed Product for the Territory (including the Commercialization Plan and any
amendments thereto and any Regional Commercialization Sub-Plan and any
amendments thereto), subject to Section 3.2.4(b)(iv) and 3.2.4(b)(vi), such
dispute shall [ * ] and will [ * ] (and, for clarity, except as otherwise set
forth in [ * ], if such matter is [ * ], then [ * ]; provided however that,
subject to Section 3.2.4(b)(iv) and 3.2.4(b)(vi), (x) with respect to a dispute
related to the contents of a Regional Commercialization Sub-Plan for the SeaGen
Territory, SeaGen shall have final decision- making authority with respect to
such dispute, provided that in all cases the contents of such Regional
Commercialization Sub-Plan are consistent with the Commercialization Plan
(including the Commercialization Budget) as applied to the SeaGen Territory and
(y) with respect to a dispute related to the contents of a Regional
Commercialization Sub-Plan for the Merck Territory, Merck shall have final
decision-making authority with respect to such dispute, provided that in all
cases the contents of such Regional Commercialization Sub-Plan are consistent
with the Commercialization Plan (including the Commercialization Budget) as
applied to the Merck Territory; (iv) if the Licensed Product is being
Commercialized hereunder for use in a Proprietary Combination, then with respect
to matters related to any Promotional Materials and Other Field-Based Materials
for the Licensed Product to the extent related to the Proprietary Product or
Proprietary Combination (including any information related to the Proprietary
Product contained therein), but subject always to the Promotional Materials
Guidelines and the Other Field-Based Materials Guidelines, [ * ]; (v) with
respect to all other matters related to a Licensed Compound or the Licensed
Product for the Territory within the purview of the JSC (including (A) the
Manufacturing Plan, and any amendments thereto, or (B) any dispute regarding
entering into a Third Party In-License Agreement as set forth in Section 2.5.2),
subject to Section 3.2.4(b)(vi), such dispute shall [ * ] and will [ * ] (and,
for clarity, if such matter is [ * ] then [ * ]; (vi) notwithstanding the
provisions of Sections 3.2.4(b)(i), 3.2.4(b)(iii) and 3.2.4(b)(v), (A) if a
Party reasonably and in good faith believes that there is a -46- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3053.jpg]
Safety Issue with respect to the Licensed Product being used in a given Clinical
Trial that is being conducted hereunder, then such Party shall have the right to
require the other Party to suspend, and such other Party shall suspend as so
required, such Clinical Trial (subject to the other Party’s obligation to comply
with legal and regulatory requirements) until such Safety Issue is reasonably
resolved, or (B) if a Party reasonably and in good faith believes that (x) a
change to the Development Plan, Commercialization Plan or Manufacturing Plan, as
applicable, is required in order for such Party to reasonably perform the
Development, Commercialization or Manufacturing activities allocated to such
Party for the Licensed Product under the Development Plan, Commercialization
Plan or Manufacturing Plan, as applicable, in compliance with Applicable Law (or
to satisfy a specific Regulatory Authority request), or (y) a change to the Core
Data Sheet is required in order to comply with Applicable Law (or to satisfy a
specific Regulatory Authority request), then such Party shall notify the other
Party thereof in writing, including a reasonably detailed description of such
changes and requirements to comply with Applicable Law (or to satisfy a specific
Regulatory Authority request), and the Parties shall use good faith efforts to
mutually agree in writing on any such required changes to the then-current
Development Plan, Commercialization Plan, Manufacturing Plan or Core Data Sheet,
as applicable; provided that the determination as to whether such changes are
required to comply with Applicable Law or satisfy a Regulatory Authority request
shall be subject to Section 16.8. (c) Operational Discretion. Subject to Section
3.2.4(b), the Party to which an activity under any Development Plan,
Commercialization Plan or Manufacturing Plan is assigned shall have the right to
make final operational decisions with respect to how such activity is conducted
from an operational perspective; provided that (i) such decisions are consistent
with this Agreement and the Development Plan (including Development Budget),
Manufacturing Plan (including Manufacturing Data) or Commercialization Plan
(including Commercialization Budget), as applicable (and, for the avoidance of
doubt, the foregoing provisions of this Section 3.2.4(c) shall not be
interpreted to empower such Party to make final decisions with respect to any
changes to the Development Plan (including Development Budget), Manufacturing
Plan (including Manufacturing Data) or the Commercialization Plan (including
Commercialization Budget)), and (ii) such decisions are consistent with
customary business practices for other of such Party’s similar products. (d)
Proprietary Products. Notwithstanding the foregoing provisions of this Section
3.2.4, the Joint Steering Committee shall have no decision-making authority with
respect to any matters related to a Party’s Proprietary Products (other than
with respect to the Development and Commercialization of the Licensed Product
for use in a Proprietary Combination), and, for clarity, any such matters shall
not be subject to the foregoing provisions of this Section 3.2.4, and all
development, manufacturing and commercialization activities with respect to any
Proprietary Product (other than with respect to the Development and
Commercialization of the Licensed Product for use in a Proprietary Combination)
shall be at the determination of the Proprietary Product Party as set forth in
Section 2.8.2. (e) Limitation of Authority. The JSC (and each Subcommittee)
shall only have the powers expressly assigned to it in this Article 3 and
elsewhere in this Agreement and shall not have the authority to: (i) modify or
amend the terms and conditions of this Agreement, (ii) waive either Party’s
compliance with, or determine that either Party has or has not fulfilled, -47- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3054.jpg]
the terms and conditions of this Agreement, (iii) make a decision that is stated
to require the mutual agreement or mutual consent of the Parties (or that is
subject to the determination of the other Party as set forth herein), or (iv)
determine any issue in a manner that would conflict with, expand, or reduce the
express terms and conditions of this Agreement. 3.2.5 Meetings. The Parties
shall endeavor to have their first meeting of the JSC within thirty (30) days
after the formation thereof. Thereafter, the JSC shall meet in accordance with a
schedule established by the JSC, but no less frequently than [ * ] times per
Calendar Year, unless the JSC determines a different frequency, with the
location for such meetings to be determined by the JSC. The JSC may meet in
person, or alternatively, the JSC may meet by means of teleconference,
videoconference or other similar communications equipment. Either Party may also
call a special meeting of the JSC by at least ten (10) Business Days’ prior
written notice to the other Party in the event such requesting Party reasonably
believes that a significant matter must be addressed prior to the next scheduled
meeting, and such requesting Party shall provide the JSC no later than five (5)
Business Days prior to the special meeting with materials reasonably adequate to
enable an informed decision on the relevant matter; provided that for time
sensitive matters, a Party may call a special meeting of the JSC and provide
relevant materials with less than [ * ] Business Days’ notice if the Parties
agree that an issue warrants an expedited meeting. No later than [ * ] Business
Days prior to any meeting of the JSC (other than a special meeting as described
above), the designated co-chairperson of the JSC shall prepare and circulate an
agenda for such meeting to all members of the JSC; provided, however, that
either Party shall be free to include additional topics on such agenda, either
prior to or, if representatives of each Party are present at a meeting, during
the course of such meeting. Each Party shall bear its own costs and expenses
related to the attendance of such meetings by its representatives. The
designated co-chairperson of the JSC will be responsible for preparing
reasonably detailed written minutes of all JSC meetings that reflect, without
limitation, material decisions made at such meetings. The designated JSC
co-chairperson shall send draft meeting minutes to each member of the JSC for
review and approval within [ * ] Business Days after each JSC meeting. Such
minutes will be deemed approved unless one or more members of the JSC objects to
the accuracy of such minutes within [ * ] Business Days of receipt. 3.3 Joint
Development Committee. 3.3.1 Composition of the Joint Development Committee.
Within [ * ] days after the Effective Date, the Parties shall establish a
committee to oversee Development of the Licensed Compounds and the Licensed
Product for the Territory in accordance with the Development Plan and to
coordinate the Development and regulatory activities of the Parties with respect
to the Licensed Compounds and the Licensed Product (the “JDC” or “Joint
Development Committee”). Each Party shall initially appoint [ * ] employees of
such Party or its Affiliates as representatives to the JDC, with each Party’s
representatives having appropriate technical credentials, experience and
knowledge for their specific role within the JDC for the development of
products, and having sufficient seniority within the applicable Party to make
decisions arising within the scope of the JDC’s responsibilities and being duly
authorized under their respective company’s internal governance procedures to
make the decisions or carry out the activities given to them under this
Agreement. The JDC may change its size from time to time by mutual, unanimous
consent of its members; provided that the JDC shall consist at all times of an
equal -48- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3055.jpg]
number of representatives of each of Merck and SeaGen. Each Party may replace
one or more of its JDC representatives at any time in its sole discretion upon
written notice to the other Party. If agreed by the JDC, the JDC may invite
non-members to participate in the discussions and meetings of the JDC; provided
that such participants are under obligations of confidentiality consistent with
this Agreement and shall have no voting authority at the JDC. The JDC shall be
co-chaired by representatives of each Party. The role of the co-chairpersons
shall be to convene and preside at meetings of the JDC, to prepare and circulate
agendas and to ensure the preparation of minutes (all such responsibilities to
alternate between each Party’s co-chairperson on an annual basis), but the
co-chairpersons shall have no additional powers or rights beyond those held by
the other JDC representatives. 3.3.2 Specific Responsibilities of the JDC. In
addition to its general responsibilities, with respect to Licensed Compounds and
the Licensed Product, the JDC shall, subject to the terms of this Agreement, in
particular: (a) discuss, prepare and approve for submission to the JSC
amendments to the Development Plan (including the Development Budget and the
Regulatory Plan); (b) review and update quarterly financial forecasts for
Development of the Licensed Product (including timing of expenditures) to
endeavor to ensure actual and anticipated expenditure is within the approved
Development Budget for the relevant Calendar Year and make recommendations to
the JSC for approval of any variances before additional expenditures are
incurred; (c) create, implement and review the overall strategy for Development
of the Licensed Product (including the Regulatory Plan) and the design and
objectives of all Clinical Trials and non-clinical studies conducted under the
Development Plan; (d) review and approve the protocols for all Clinical Trials
conducted under the Development Plan and any material amendments thereto
(including any amendments which would change the primary endpoint of such
Clinical Trial, dosage or similar matters); provided that such review and
approval shall be conducted within a timeframe that does not unduly delay any
Clinical Trial; (e) review and discuss the Next Generation Compound Notices and
related data; (f) decide timing for filing or withdrawal of any registration
application or any submission to conduct investigative studies for the Licensed
Product, including any IND or MAA; (g) oversee the conduct of any Clinical Trial
under the Development Plan, including discuss, coordinate and share information
regarding operational activities associated with such Clinical Trials, including
study feasibility, study-specific key opinion leader (KOL) engagement, country
and site selection, site contracting, use of contract research organizations
(including preparation of guidelines with respect to the use of contract
research -49- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3056.jpg]
organizations) or the resources of the other Party, site opening and enrollment
(including steps to effectively address over or under enrollment); (h) oversee
the forecasting of quantities of Licensed Product required for Clinical Trials
for incorporation into the Manufacturing Plan and Development Plan; (i) discuss
and agree on the overall regulatory filing strategy for obtaining Marketing
Authorizations for the Licensed Product for the Territory and for maintaining
such Marketing Authorizations (including post-approval commitments), including
overseeing the strategy for submission and maintenance of the registration
dossiers (including MAAs) for the Licensed Product; (j) review, discuss,
coordinate and approve Phase IV Clinical Trials, local clinical evaluations and
outcomes research activities, including the allocation of budgeted resources
thereto (to the extent applicable) and the priorities thereof (subject to
consultation with the JCC regarding funding decisions) for the Licensed Product;
(k) (i) review and discuss, in consultation with the JCC, medical affairs
activities for the Licensed Product, including field-based medical education
activities by either Party, use of medical liaisons and grant-based medical
education programs for Licensed Product, medical affairs materials to be used by
the Parties, plans for investigator-initiated studies, and grant plans; and (ii)
discuss, prepare and approve guidelines specifying the content of the Other
Field- Based Materials (including, for clarity, with respect to medical liaison
and other medical affairs activities) with respect to use of the Licensed
Product as a monotherapy or in any Combination Therapy (the “Other Field-Based
Materials Guidelines”) and any amendments thereto; provided that the Proprietary
Product Party will determine the content of the Other Field-Based Materials
Guidelines relating to its Proprietary Product; (l) discuss and approve plans
for development of Companion Diagnostics, if any, specifically for use in
connection with any Licensed Compound or the Licensed Product; (m) review,
discuss and approve, in consultation with the JCC, strategies for distribution
of Licensed Product for “compassionate use” or as free goods; (n) review,
discuss, coordinate and approve a global publication strategy for the Licensed
Products (including a strategy for the publication of Development Data developed
under this Agreement from the conduct of Clinical Trials for the Licensed
Products) (“Global Publication Strategy”); (o) discuss, coordinate and approve a
strategy for the Development of the Licensed Product for use in a Combination
Therapy with pharmaceutical product(s) other than the Initial Merck Proprietary
Product (including testing and conducting Clinical Trials for the Licensed
Product for use in a Combination Therapy with [ * ]) reasonably in advance of
loss of patent exclusivity with respect to the composition of matter of the
Initial Merck Proprietary Product; -50- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3057.jpg]
(p) establish working teams to advise the JDC on matters within the purview of
the JDC; and (q) perform such other functions with respect to Licensed Compounds
or the Licensed Product as may be appropriate to further the purposes of this
Agreement, as directed by the JSC. 3.4 Joint Manufacturing Committee. 3.4.1
Composition. Within [ * ] days after the Effective Date, the Parties shall
establish a committee to oversee CMC Development activities and Manufacturing of
clinical and commercial supplies of Licensed Compounds and the Licensed Product
for the Territory (the “JMC” or “Joint Manufacturing Committee”). Each Party
shall initially appoint [ * ] employees of such Party or its Affiliates as
representatives to the JMC, with each Party’s representatives having appropriate
technical credentials, experience and knowledge in the manufacturing of products
similar to the Licensed Product for their specific role within the JMC, and
having sufficient seniority within the applicable Party to make decisions
arising within the scope of the JMC’s responsibilities and being duly authorized
under their respective company’s internal governance procedures to make the
decisions or carry out the activities given to them under this Agreement. The
JMC may change its size from time to time by mutual, unanimous consent of its
members; provided that the JMC shall consist at all times of an equal number of
representatives of each of Merck and SeaGen. Each Party may replace one or more
of its JMC representatives at any time in its sole discretion upon written
notice to the other Party. If agreed by the JMC, the JMC may invite non-members
to participate in the discussions and meetings of the JMC; provided that such
participants are under obligations of confidentiality consistent with this
Agreement and shall have no voting authority at the JMC. The JMC shall be
co-chaired by representatives of each Party. The role of the co-chairpersons
shall be to convene and preside at meetings of the JMC, to prepare and circulate
agendas and to ensure the preparation of minutes (all such responsibilities to
alternate between each Party’s co-chairperson on an annual basis), but the
co-chairpersons shall have no additional powers or rights beyond those held by
the other JMC representatives. 3.4.2 Specific Responsibilities of the Joint
Manufacturing Committee. In addition to its general responsibilities, with
respect to Licensed Compounds and the Licensed Product, the Joint Manufacturing
Committee shall, subject to the terms of this Agreement, in particular: (a)
oversee clinical and commercial Manufacture of Licensed Compounds and the
Licensed Product, including coordination of the Manufacturing activities of the
Lead Manufacturing Party with respect to Licensed Compounds and the Licensed
Product and developing the overall manufacturing strategy, including
considerations around supply redundancy and resiliency as well as life cycle
management initiatives; (b) discuss, prepare and approve for submission to the
JSC each Manufacturing Plan (including the Manufacturing Data) and any
amendments thereto for Licensed Compounds and the Licensed Product; -51- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3058.jpg]
(c) oversee implementation of each Manufacturing Plan for Licensed Compounds and
the Licensed Product; (d) with respect to the Manufacturing activities of the
Lead Manufacturing Party prior to the JSC’s approval of the initial
Manufacturing Plan, review, discuss and approve any matter related to the
Manufacture of a Licensed Compound or the Licensed Product that would otherwise
have been be set forth in the Manufacturing Plan (prior to the Lead
Manufacturing Party commencing the applicable Manufacturing activity); (e)
review forecasts provided in the Commercialization Plan for the Licensed Product
and oversee development of, and discuss and agree on, logistical strategies,
including capacity planning and appropriate inventory levels of Licensed
Compounds and the Licensed Product to maintain consistency with the forecasts;
(f) establish a sales and operations planning team to coordinate the Parties’
supply activities; (g) oversee the conduct of the CMC Development for Licensed
Compounds and the Licensed Product, and facilitate the flow of information
between the Parties with respect to CMC Development; (h) oversee development of,
and recommend to JSC for approval, strategies for second sourcing for the
Manufacture of Licensed Compounds and the Licensed Product; (i) discuss, prepare
and approve (in coordination with the JDC) for submission to the JSC proposed
annual and interim amendments to CMC Development activities within the
Development Plan, if any; (j) discuss and oversee (in coordination with the JDC)
CMC regulatory-related activities and maintenance of regulatory submissions,
including INDs and MAAs, for the Licensed Product to ensure regulatory
compliance and timely management of responses to any Regulatory Authority
queries pre- and post-approval as well as during regulatory review processes;
(k) oversee the preparation for and reviewing responses to regulatory
inspections related to the Manufacture of the Licensed Product, including the
development of policies and procedures therefor; (l) oversee and monitor all QA-
and QC-related matters concerning the Licensed Product; (m) discuss and approve
any Manufacturing sites or testing sites proposed to be established following
the Effective Date for the Licensed Compounds or the Licensed Product; provided,
however, that in performing such review and approval, the JMC shall take into
consideration any then-existing supply or quality agreements established with
Third Party -52- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3059.jpg]
manufacturing sites for the Licensed Compounds or the Licensed Product in
accordance with this Agreement, and seek to avoid conflicts with the provisions
thereof; (n) discuss and approve changes to the specifications or any changes to
the manufacturing process (including any change that may affect the quality of
Licensed Compounds or the Licensed Product, or change in Third Party contract
manufacturer or key material vendor) for the Licensed Compounds or the Licensed
Product; provided, however, that the Parties may agree in writing upon an
alternate mechanism for Manufacturing change controls that is reasonably
acceptable to both Parties with the goal of being timely and efficient; (o)
review any proposals for any capital expenditure, manufacturing site transfer
costs or other non-recurring costs or expenses in relation to the Manufacture of
the Licensed Compounds and the Licensed Product and approve any such capital
expenditures or other costs and expenses and a budget therefor (including the
allocation thereof related to the applicable Licensed Compounds and the Licensed
Product), which shall then be set forth in the Manufacturing Plan; provided
that, [ * ]; (p) review and agree on the Cost of Goods Manufactured (including a
breakdown of the components thereof, as well as the methodologies for allocating
indirect costs) on an annual basis, and review manufacturing processes on an
annual basis, with a goal towards minimizing Cost of Goods Manufactured for
Licensed Compounds and the Licensed Product, while ensuring continuous
fully-compliant supply to maintain consistency with the forecasts and required
inventory and safety stock levels; (q) subject to Section 13.3.3, discuss ways
to prevent, mitigate, respond to [ * ] failed batches of Licensed Product (or
Licensed Compound) at a Third Party contract manufacturer, [ * ]; (r) coordinate
with the JDC regarding (i) allocation of amounts under Development Budget to CMC
Development activities for the Licensed Product, (ii) strategies for new
indications, formulations and delivery systems for the Licensed Product, and
(iii) other Development matters related to the Manufacture of the Licensed
Product; (s) establish working teams to advise the JMC on matters within the
purview of the JMC; and (t) perform such other functions with respect to
Licensed Compounds or the Licensed Product as may be appropriate to further the
purposes of this Agreement, as directed by the JSC. 3.5 Joint Commercialization
Committee. 3.5.1 Composition. No later than the earlier of [ * ] or [ * ], the
Parties shall establish a committee to oversee Commercialization of the Licensed
Product (other than commercial manufacture) for the Territory (the “JCC” or
“Joint Commercialization Committee”). Each Party shall initially appoint [ * ]
employees of such Party or its Affiliates as representatives to the JCC, with
each Party’s representatives having appropriate technical -53- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3060.jpg]
credentials, experience and knowledge in the commercialization of products
similar to the Licensed Product for their specific role within the JCC, and
having sufficient seniority within the applicable Party to make decisions
arising within the scope of the JCC’s responsibilities and being duly authorized
under their respective company’s internal governance procedures to make the
decisions or carry out the activities given to them under this Agreement. The
JCC may change its size from time to time by mutual, unanimous consent of its
members; provided that the JCC shall consist at all times of an equal number of
representatives of each of Merck and SeaGen. Each Party may replace one or more
of its JCC representatives at any time in its sole discretion upon written
notice to the other Party. If agreed by the JCC, the JCC may invite non-members
to participate in the discussions and meetings of the JCC; provided that such
participants are under obligations of confidentiality consistent with this
Agreement and shall have no voting authority at the JCC. The JCC shall be
co-chaired by representatives of each Party. The role of the co- chairpersons
shall be to convene and preside at meetings of the JCC, to prepare and circulate
agendas and to ensure the preparation of minutes (all such responsibilities to
alternate between each Party’s co-chairperson on an annual basis), but the
co-chairpersons shall have no additional powers or rights beyond those held by
the other JCC representatives. 3.5.2 Specific Responsibilities of the Joint
Commercialization Committee. In addition to its general responsibilities, with
respect to Licensed Compounds and the Licensed Product, the Joint
Commercialization Committee shall, subject to the terms of this Agreement, in
particular: (a) discuss, prepare and approve for submission to the JSC the
initial Commercialization Plan (including the Commercialization Budget) and
amendments thereto for the Licensed Product; (b) discuss, prepare and approve
for submission to the JSC guidelines (including the Pricing Guidelines),
policies and procedures to be followed by the Parties in connection with the
Commercialization of the Licensed Product and any amendments thereto
(collectively, the “Commercialization Guidelines”); (c) discuss, prepare and
approve guidelines specifying the content of the Promotional Materials
(including, for clarity, with respect to the Promotion of the Licensed Product
as a monotherapy or for use in any Combination Therapy) (the “Promotional
Materials Guidelines”) and any amendments thereto; provided that the Proprietary
Product Party will determine the content of the Promotional Materials Guidelines
relating to its Proprietary Product; (d) review revenue forecasts and review the
Commercialization Budget (including timing of expenditures) for the Territory at
least on a quarterly basis to endeavor to ensure actual and anticipated spend is
within the approved Commercialization Budget; (e) review and discuss the
Commercialization activities of SeaGen and Merck with respect to the Licensed
Product for the Territory and coordinate the Commercialization activities of
Merck and SeaGen with respect to the Licensed Product Promoted under this
Agreement in the Territory, including pre- and post-launch activities and any
other Promotion activities by the Parties for the Licensed Product in the
Territory; -54- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3061.jpg]
(f) following the receipt of Marketing Authorization, [ * ], in a given country
[ * ], review the commercial strategy and discuss, prepare and submit a
recommendation to the JSC [ * ]; (g) in order to assist with, among other
things, Licensed Product supply forecasts as well as decisions to commit and
allocate resources to the activities hereunder, but subject in all cases to
Applicable Law, establish [ * ] for the Licensed Product for the Territory
(collectively, the “Pricing Guidelines”), which Pricing Guidelines shall be
established [ * ]; (h) discuss general market access strategies for the Licensed
Product; (i) discuss and determine (i) if Merck (rather than SeaGen) should be
the Lead Distribution Party (or the Lead Trademark Party) for the Licensed
Product in any portion of the SeaGen Territory or the US Collaboration Territory
or the European Collaboration Territory and (ii) if SeaGen (rather than Merck)
should be the Lead Distribution Party (or the Lead Trademark Party) for the
Licensed Product in any portion of the Merck Territory; (j) establish a process
by which the Parties will review and comment on training materials and programs
and training of the Parties’ sales forces for the Commercialization of the
Licensed Product in the Territory; (k) prepare Licensed Product forecasts to be
shared with the JMC for planning of inventory levels of Licensed Compounds and
the Licensed Product; (l) discuss and approve global brand positioning and
messaging for the Licensed Product; (m) discuss and approve plans for
commercialization of Companion Diagnostics, if any, specifically for use in
connection with the Licensed Product; (n) oversee implementation of the
Commercialization Plan; (o) establish working teams to advise the JCC on matters
within the purview of the JCC; and (p) perform such other functions with respect
to Licensed Compounds or the Licensed Product as may be appropriate to further
the purposes of this Agreement, as directed by the JSC. 3.6 Financial Managers;
Joint Finance Committee. 3.6.1 Financial Managers. Within [ * ] days after the
Effective Date, each Party shall appoint an employee of that Party or its
Affiliate who shall oversee the financial calculations (including accounting
matters), financial reporting and payments hereunder with respect to the
Licensed Compounds and the Licensed Product (each, a “Financial Manager”). Such
persons shall facilitate clear and responsive communication between the Parties
and the effective exchange of information with respect to such matters
hereunder, and may serve as a single point of contact -55- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3062.jpg]
for any such matters. Each Party may designate a replacement Financial Manager
for such Party in its sole discretion by notice in writing to the other Party.
3.6.2 Composition of the Joint Finance Committee. Within [ * ] days after the
Effective Date, the Parties shall establish a committee to coordinate financial
matters with respect to Licensed Compounds and the Licensed Product and to
support the JSC, the JDC, the JCC and the JMC in connection therewith (the “JFC”
or “Joint Finance Committee”). Each Party shall initially appoint [ * ]
employees of such Party or its Affiliates as representatives to the JFC, with
each Party’s representatives having appropriate technical credentials,
experience and knowledge for their specific role within the JFC, and having
sufficient seniority within the applicable Party to make decisions arising
within the scope of the JFC’s responsibilities and being duly authorized under
their respective company’s internal governance procedures to make the decisions
or carry out the activities given to them under this Agreement. The JFC may
change its size from time to time by mutual, unanimous consent of its members;
provided that the JFC shall consist at all times of an equal number of
representatives of each of Merck and SeaGen. Each Party may replace one or more
of its JFC representatives at any time in its sole discretion upon written
notice to the other Party. If agreed by the JFC, the JFC may invite non-members
to participate in the discussions and meetings of the JFC; provided that such
participants are under obligations of confidentiality consistent with this
Agreement and shall have no voting authority at the JFC. The JFC shall be
co-chaired by representatives of each Party. The role of the co-chairpersons
shall be to convene and preside at meetings of the JFC, to prepare and circulate
agendas and to ensure the preparation of minutes (all such responsibilities to
alternate between each Party’s co-chairperson on an annual basis), but the
co-chairpersons shall have no additional powers or rights beyond those held by
the other JFC representatives. 3.6.3 Specific Responsibilities of the JFC. In
addition to its general responsibilities, with respect to Licensed Compounds and
the Licensed Product, the JFC shall, subject to the terms of this Agreement and
subject to the oversight of the JSC, in particular: (a) work with the JSC and
the other Subcommittees to assist in financial, budgeting and planning matters
as required, including assisting in the preparation of budgets and annual and
long term plans with respect to the Licensed Product; (b) recommend, for
approval by the JSC, procedures, formats and timelines consistent with this
Agreement for reporting financial data as well as additional or alternative
reporting procedures concerning financial aspects of the collaboration with
respect to the Licensed Product; (c) prepare such reports on financial matters
as are approved by the JSC for the implementation of the financial aspects of
the collaboration with respect to the Licensed Product; (d) coordinate audits of
financial data where appropriate and required or allowed by this Agreement with
respect to the Licensed Product; -56- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3063.jpg]
(e) address issues of implementation relating to the financial mechanics and
calculations under this Agreement and the Ancillary Agreements with respect to
the Licensed Product; (f) recommend, for approval by the JSC, a means of
reconciling, one to the other, the internal reporting and accounting standards
of each of the Parties where necessary and methods of charging costs and
expenses of each of the Parties, in each case, with respect to the Licensed
Product; (g) review the appropriate allocation of costs and expenses with
respect to Allowable Commercialization Costs, Allowable Development Costs and
Allowable Joint IP Costs; (h) propose to the JSC adjustments to the Development
FTE Rates, Medical Affairs FTE Rates, Promotion FTE Rates and Field Force FTE
Rates annually; (i) establish working teams to advise the JFC on matters within
the purview of the JFC; and (j) perform such other functions with respect to
Licensed Compounds or the Licensed Product as may be appropriate to further the
purposes of this Agreement, as directed by the JSC. 3.7 Meetings of
Subcommittees. Each Subcommittee shall meet at least one (1) time per Calendar
Quarter at a time mutually agreed by the Parties, spaced at regular intervals
unless the applicable Subcommittee determines a different frequency, with the
location for such meetings to be determined by the applicable Subcommittee. Each
Subcommittee may meet in person, or alternatively, such Subcommittee may meet by
means of teleconference, videoconference or other similar communications
equipment. Either Party may also call a special meeting of the applicable
Subcommittee by at least ten (10) Business Days’ prior written notice to the
other Party in the event such requesting Party reasonably believes that a
significant matter must be addressed prior to the next scheduled meeting, and
such requesting Party shall provide the applicable Subcommittee no later than
five (5) Business Days prior to the special meeting with materials reasonably
adequate to enable an informed decision on the relevant matter; provided that
for time sensitive matters, a Party may call a special meeting of the applicable
Subcommittee and provide relevant materials with less than five (5) Business
Days’ notice if the Parties agree that an issue warrants an expedited meeting.
No later than ten (10) Business Days prior to any meeting of the applicable
Subcommittee (other than a special meeting as described above), the designated
co- chairperson of the applicable Subcommittee shall prepare and circulate an
agenda for such meeting to all members of the applicable Subcommittee; provided,
however, that either Party shall be free to include additional topics on such
agenda, either prior to or, if representatives of each Party are present at a
meeting, during the course of such meeting. Each Party will bear the expense of
its respective Subcommittee members’ participation in the meetings of the
applicable Subcommittee. The designated co-chairperson of the applicable
Subcommittee shall be responsible for keeping reasonably detailed written
minutes of all meetings of such Subcommittee that reflect all decisions made at
such meetings. The designated Subcommittee co-chairperson shall send meeting
minutes to each member of the applicable Subcommittee for review and approval
within ten (10) Business -57- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3064.jpg]
Days after each meeting of such Subcommittee. Minutes will be deemed approved
unless one or more members of the applicable Subcommittee objects to the
accuracy of such minutes within ten (10) Business Days of receipt. 3.8 Decision
Making of Subcommittees. Each Subcommittee shall act by unanimous consent. For a
given Subcommittee, the representatives from each Party on such Subcommittee
will have, collectively, one (1) vote on behalf of that Party. If a given
Subcommittee cannot or does not, after good faith, reasonable efforts, reach
unanimous consent on an issue that comes before such Subcommittee and over which
such Subcommittee has oversight within [ * ] Business Days after such issue is
first considered by such Subcommittee, then such matter shall be raised to the
JSC for resolution in accordance with Section 3.2.4. 3.9 Alliance Managers.
3.9.1 Alliance Managers. Each Party shall appoint one or more employees of it or
its Affiliate who shall oversee interactions between the Parties for all matters
related to this Agreement and any Ancillary Agreements between the Parties or
their Affiliates (each, an “Alliance Manager”). Such persons shall endeavor to
assure clear and responsive communication between the Parties and the effective
exchange of information, and shall serve as a single point of contact for any
matters arising under this Agreement. The Alliance Managers shall have the right
to attend all Committee meetings as non-voting participants and may bring to the
attention of the applicable Committee any matters or issues either of them
reasonably believes should be discussed, and shall have such other
responsibilities as the Parties may mutually agree in writing; provided that the
Alliance Manager shall not count toward the number of representatives that each
Party may have on each such Committee. Each Party may designate a replacement
Alliance Manager for such Party in its sole discretion by notice in writing to
the other Party. 3.9.2 Responsibilities. The Alliance Managers shall have the
responsibility of creating and maintaining a constructive work environment
between the Parties. Without limiting the generality of the foregoing, each
Alliance Manager shall: (a) identify and bring disputes and issues that may
result in disputes (including any asserted occurrence of a breach by a Party) to
the attention of the Parties in a timely manner, and function as the point of
first referral in all matters of conflict resolution; (b) provide a single point
of communication for seeking consensus both internally within the Parties’
respective organizations and between the Parties; (c) plan and coordinate
cooperative efforts, internal communications and external communications between
the Parties with respect to this Agreement; and (d) take responsibility for
ensuring that governance meetings and the production of meeting agendas and
minutes occur as set forth in this Agreement (and the Alliance Managers shall
facilitate such activities on behalf of the co-chairs of the JSC or other
relevant Subcommittee), and that relevant action items resulting from such
meetings are appropriately carried out or otherwise addressed. -58- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3065.jpg]
ARTICLE 4 ALLOCATION OF RESPONSIBILITIES 4.1 General. In the allocation of roles
and responsibilities under this Agreement pursuant to the Development Plan and
Commercialization Plan, whether by the JSC or by the Parties, the Parties intend
to adhere to the following principles: 4.1.1 Development. The Parties desire to
work together in good faith, through the JSC and the other Subcommittees and
otherwise in accordance with this Agreement, to promote the efficient and
coordinated Development of the Licensed Compounds and Licensed Product by the
Parties. The Parties have agreed upon an allocation of certain roles and
responsibilities between the Parties as of the Effective Date with respect to
the Development of the Licensed Compounds and Licensed Product, such that,
unless otherwise determined by the JSC (or as otherwise expressly set forth
herein), (a) SeaGen shall be the Lead Regulatory Party in the US Collaboration
Territory and the SeaGen Territory; and (b) Merck shall be the Lead Regulatory
Party in the European Collaboration Territory and the Merck Territory. Subject
to the foregoing allocation of responsibilities, and subject further to the
applicable Party having or being able to procure (through itself, its Affiliates
and permitted subcontractors) the relevant capabilities and infrastructure, the
Parties, acting through the JSC and otherwise in accordance with this Agreement,
shall seek to equitably allocate any remaining roles and responsibilities under
this Agreement with respect to the Development of the Licensed Compounds and
Licensed Product in the Territory, such that each Party will have responsibility
for approximately [ * ] (the exact amount to be determined on a commercially
reasonable basis) of the remaining Development activities for the Licensed
Product in the Territory; provided that, in all cases (unless otherwise
determined by the JSC), SeaGen shall be the Lead Study Party with respect to the
Ongoing Clinical Trials. For clarity, the Parties acknowledge and agree that,
through the JSC, either Party may be appointed as the Lead Study Party for a
particular Clinical Trial of the Licensed Product notwithstanding that such
Clinical Trial may (i) be conducted in one or more countries in the other
Party’s portion of the Territory (in the case of Merck, the Merck Territory,
and, in the case of SeaGen, the SeaGen Territory), (ii) be conducted in a
country where the other Party is the Lead Regulatory Party, or (iii) involve a
Proprietary Combination with the other Party’s Proprietary Product. 4.1.2
Commercialization (including Promotion) in the Collaboration Territory. The
Parties desire to work together in good faith, through the JSC and the other
Subcommittees and otherwise in accordance with this Agreement, with the intent
to promote the efficient and coordinated Commercialization of the Licensed
Product by the Parties. Unless otherwise determined by the JSC (or as otherwise
expressly set forth herein), the Lead Distribution Party for each region of the
Territory has been agreed upon between the Parties as of the Effective Date such
that (a) SeaGen shall be the Lead Distribution Party for the US Collaboration
Territory, the European Collaboration Territory and the SeaGen Territory, and
(b) Merck shall be the Lead Distribution Party for the Merck Territory. Subject
to the foregoing allocation of responsibilities and subject further to the
applicable Party beginning launch planning activities at least [ * ] prior, and
having or being able to procure (in each case, through itself, its Affiliates
and permitted subcontractors) by a commercially reasonable period of time prior
to be able to execute successfully on such plan, to the anticipated first
commercial sale of the applicable Licensed Product in the US Collaboration
Territory or the European Collaboration Territory (as applicable) -59- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3066.jpg]
the relevant capabilities and infrastructure, for all other Promotion activities
(and other Commercialization activities, but excluding Distribution) in the US
Collaboration Territory or the European Collaboration Territory (as applicable),
consistent with the Commercialization Plan (and the Regional Commercialization
Sub-Plan) for the Collaboration Territory, the Parties, acting through the JSC
and otherwise in accordance with this Agreement, shall seek to equitably
allocate any remaining roles and responsibilities under this Agreement with
respect to such Promotion (and other Commercialization) of the Licensed Product
in the US Collaboration Territory or the European Collaboration Territory (as
applicable), such that each Party will have responsibility for approximately [ *
] (the exact amount to be determined on a commercially reasonable basis) of the
Promotion activities (and other Commercialization activities, but excluding
Distribution) for the Licensed Product in the US Collaboration Territory or the
European Collaboration Territory (as applicable), including through Co-Promotion
and other allocation of Commercialization activities of the Licensed Product;
provided that the Parties intend that such allocation shall enable SeaGen, in
addition to being the Lead Distribution Party in the European Collaboration
Territory, to meaningfully employ its European Commercialization infrastructure
in support of Promotion or other Commercialization activities for the Licensed
Product in the European Collaboration Territory. 4.2 Technology Transfers to
Enable Collaboration. The Parties agree and acknowledge that SeaGen has been
responsible for the Development of the Licensed Compound and the Licensed
Product prior to the Effective Date. In order to facilitate Merck’s involvement
in the Development and Commercialization of the Licensed Product in accordance
with this Agreement, the following shall apply: 4.2.1 Provision of Information.
Promptly after the Effective Date, the JDC will develop and implement a plan for
the secure transfer of SeaGen Know-How from SeaGen to Merck under this
Agreement. During the Term as reasonably requested by Merck from time to time,
SeaGen will transfer to Merck such SeaGen Know-How that is necessary or
reasonably useful for Merck to perform its Development or Commercialization
obligations for the Licensed Product hereunder. For clarity, SeaGen’s
obligations under this section shall exclude the obligation to transfer any
SeaGen Know-How specific to Manufacturing of the Licensed Product, which are
included in the SeaGen Supply Agreement and 7.4.4(c), as applicable. 4.2.2
Copies of Regulatory Materials. Promptly after the Effective Date (but in all
cases within [ * ] thereafter), SeaGen shall provide to Merck true, correct and
complete electronic copies of any and all material Regulatory Documentation (as
well as such other Regulatory Documentation reasonably requested by Merck that
is necessary or reasonably useful for Merck to perform its Development and
Commercialization obligations hereunder) related to the Licensed Product held or
generated by or on behalf of SeaGen or its Affiliates (the “Existing Regulatory
Materials”), including providing copies of all documents submitted to the
applicable Regulatory Authority in connection therewith. 4.2.3 Transition;
Transition Leads and Transition Plan. The Parties shall work together and
cooperate in good faith, using Commercially Reasonable Efforts, to transition
from SeaGen to Merck those Development and Commercialization activities with
respect to the Licensed Product to be performed by Merck in accordance with this
Agreement as of the Effective -60- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3067.jpg]
Date and thereafter during the term if any role, task or activity is reassigned
in accordance with this Agreement, and each Party shall provide the other Party
with assistance as reasonably requested by such other Party in connection with
any such transition of the Development and Commercialization of the Licensed
Product hereunder. Within thirty (30) days after the Effective Date, each Party
shall appoint an employee of it or its Affiliate who shall oversee the
transition (each, a “Transition Lead”). The Transition Leads shall endeavor to
assure clear and responsive communication between the Parties with respect to
the transition, and shall serve as a single point of contact for any matters
arising in connection with the transition. Each Party may designate a
replacement Transition Lead for such Party in its sole discretion by notice in
writing to the other Party. In order to facilitate any such transition, at the
request of either Party, the Parties shall work together in good faith and
establish a transition plan setting forth transition activities to be undertaken
by or on behalf of each Party in order to assist with such transition (a
“Transition Plan”). Once established, each Party shall use Commercially
Reasonable Efforts to expeditiously perform its activities under the Transition
Plan. ARTICLE 5 DEVELOPMENT 5.1 Development. All Development activities for
Licensed Compounds and the Licensed Product (including as a monotherapy as well
as for use in any Combination Therapy, including for use in any Proprietary
Combination) for use in the Field in the Territory will be performed by the
Parties in accordance with this Agreement and the applicable Development Plan.
Subject to the terms of this Agreement, each Party shall use Commercially
Reasonable Efforts to perform the activities allocated to such Party under the
applicable Development Plan. During the Term, neither Party (nor their
respective Affiliates) shall undertake any Development activities with respect
to any Licensed Compounds or the Licensed Product for use in the Field in the
Territory, except to the extent consistent with the applicable Development Plan.
5.2 Development Plans for the Licensed Product. 5.2.1 General. The Development
of the Licensed Compounds and the Licensed Product for the Territory shall be
conducted pursuant to a comprehensive, Territory-wide development plan approved
by the JSC (each, a “Development Plan”). Each Development Plan shall include a
Development Budget and shall describe (a) the overall program of Development for
the Licensed Compounds and Licensed Product, including non-clinical studies,
Clinical Trials, the Regulatory Plan and other elements for obtaining and
maintaining Marketing Authorization(s) for the Licensed Compounds and the
Licensed Product and fulfilling other regulatory obligations, including
post-approval commitments, and associated timelines and priorities, (b) for the
key countries in the Territory, timelines for key Regulatory Authority
interactions, filing of applications for Marketing Authorizations, and the
receipt and maintenance of Marketing Authorizations, (c) subject to Section
4.1.1, the anticipated tasks and responsibilities and resource allocation of
each Party for such Development, (d) subject to Section 4.1.1, the Lead Study
Party for each such Clinical Trial and a reasonably detailed description of each
such Clinical Trial, including the estimated timeline therefor and (e) the
allocation of the Development Budget for all such activities. For clarity, the
Development Plan may also include activities with respect to the Development of
Companion Diagnostics for use in connection with the Licensed Product. Both
Parties shall have the right to propose to the JDC, for approval by the JSC,
additional Development -61- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3068.jpg]
activities with respect to Licensed Compounds and the Licensed Product,
including expansion of a Development Plan to include any new indication(s) or
new formulation(s) for the Licensed Product, or new Combination Therapies
(including any Proprietary Combination) or Combination Products, or any other
amendment to a Development Plan, but such proposal shall be included, and the
Development Plan revised, only if approved by the JSC. In the event of any
inconsistency between the Development Plan and this Agreement, the terms of this
Agreement shall prevail. 5.2.2 Initial Development Plan. The initial Development
Plan (including the initial Development Budget) is attached hereto as Exhibit A
(the “Initial Development Plan”). The Initial Development Plan shall be
effective from the Effective Date until amended and updated by the JDC, and
approved by the JSC, in accordance with this Agreement. 5.2.3 Amendments to
Development Plan. On an annual basis, or more often as the Parties may deem
appropriate, the JDC shall prepare proposed amendments to the then-current
Development Plan, and, subject to this Agreement, the corresponding Development
Budget, for approval of the JSC no later than December 1 of each Calendar Year.
Such amended Development Plan shall cover the applicable period as set forth
therein and shall contain corresponding updates to the Development Budget
included therein, which shall appropriately itemize the costs and expenses
separately for each Development activity, to the extent practicable. Such
updated and amended Development Plan shall reflect any changes,
re-prioritization of studies within, reallocation of resources with respect to,
or revisions to the then-current Development Plan. In addition, the JDC may
prepare amendments to the Development Plan and corresponding allocation of the
Development Budget for the JSC’s approval from time to time during the Calendar
Year in order to reflect changes in such plan and budget, in each case, in
accordance with the foregoing. Once approved by the JSC, the amended Development
Plan (and Development Budget) shall become effective for the applicable period
on the date approved by the JSC (or such other date as the JSC shall specify).
Any JSC-approved amended Development Plan (and Development Budget) shall
supersede the previous Development Plan (and Development Budget) for the
applicable period. Notwithstanding the foregoing, in the event that the JSC does
not approve a given amended Development Plan (or Development Budget, as
applicable), then the then-current Development Plan (or Development Budget, as
applicable) shall continue in effect without modification (i.e., no changes
shall be made to the Development Plan (and Development Budget) unless and until
agreed to by the JSC) such that only the Development activities set forth in the
then-current Development Plan shall continue (in accordance with the
then-current Development Budget, as applicable, without any additional budget
changes being made). 5.2.4 Additional Development of Next Generation Compounds,
Combination Therapies, Combination Products and Companion Diagnostics. (a) In
the event that Merck provides a Licensed Compound Notice pursuant to Section
2.9.2 for SGN-LIV-1-B, SGN-LIV-1-C or any other Next Generation Compound (or,
with respect to SGN-LIV-1-C, Merck is deemed to have provided a Licensed
Compound Notice pursuant to Section 2.9.2 for SGN-LIV-1-C) such that such Next
Generation Compound is included as a “Licensed Compound” hereunder, then the
Parties shall be deemed to have agreed to initiate a GLP Tox Study therefor and
the JSC will promptly (and in any event within [ * ] days after SeaGen’s receipt
of the applicable Licensed Compound Notice), amend the -62- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3069.jpg]
Development Plan to include GLP Tox Studies for such Licensed Compound. In
addition, in the event that Merck provides (or is deemed to have provided) a
Licensed Compound Notice pursuant to Section 2.9.2 for SGN-LIV-1-C such that
SGN-LIV-1-C is included as a “Licensed Compound” hereunder, then, upon
successful completion of such GLP Tox Studies for SGN-LIV-1-C (as determined by
the JSC; provided that, with respect to SGN-LIV-1-C, GLP Tox Studies for SGN-
LIV-1-C shall have been successfully completed if the JSC determines that the
data from the GLP Tox Studies for SGN-LIV-1-C shows that SGN-LIV-1-C has met the
“Criteria of Go to Phase I Clinical Evaluation” set forth in part 2 of Schedule
2.9.2), unless otherwise agreed by both Parties, each Party shall be deemed to
have agreed to initiate at least one (1) Phase I Clinical Trial for SGN-LIV-1-C
(which Phase I Clinical Trial would have as its aim, unless otherwise determined
by the JDC, to [ * ]) and the JSC will promptly (and within [ * ] days after
first presentation of the final results of such successful GLP Tox Studies to
the JSC), amend the Development Plan to include at least one (1) Phase I
Clinical Trial therefor, the design of and protocol for which Phase I Clinical
Trial shall be mutually agreed by the Parties via the JDC in accordance with
Section 3.3.2(c) and 3.3.2(d), respectively. (b) In the event that a Party
desires to develop (i) a Licensed Compound or the Licensed Product for any
Combination Therapy with, or as a Combination Product with, (A) a product of a
Third Party or (B) a Merck Proprietary Product or (C) a SeaGen Proprietary
Product (including, in each case ((A), (B) and (C)), marketed products or
pipeline products), or (ii) any Companion Diagnostic for a Licensed Compound or
the Licensed Product, such Party may propose including such Combination Therapy,
Combination Product or Companion Diagnostic in the Development Plan, but such
proposal shall be included only if agreed to by the JSC. With respect to any
development for use in a Combination Therapy or as a Combination Product with a
product of a Third Party or development of a Companion Diagnostic of a Third
Party, the Parties, through the JSC, shall discuss and agree upon any agreements
to be entered into with the applicable Third Party for use of such Third Party’s
product in combination or in connection with the Licensed Product; provided that
any such agreement with such Third Party shall be subject to the approval of the
JSC. With respect to any development for use in a Proprietary Triple Combination
Therapy, the Parties shall, in good faith prior to the time Development
commences in relation to such Proprietary Triple Combination Therapy, discuss in
good faith and mutually agree upon any additional terms or other amendments to
this Agreement with respect to the proposed Development and Commercialization of
the Licensed Product for use in such Proprietary Triple Combination Therapy [ *
]. (c) For clarity, in the event that (i) a Next Generation Compound is included
as a Licensed Compound pursuant to Section 2.9.2 or an Acquired Competing
Product is included as a Licensed Compound pursuant to Section 2.9.3(c), or (ii)
a Combination Therapy (including any Proprietary Combination), Combination
Product or Companion Diagnostic is approved by the JSC pursuant to Section
5.2.4(b) for inclusion in the Development Plan; then, in each case (i) and (ii),
any further Development activities with respect to such Licensed Compound or for
such Licensed Product for use in such Combination Therapy or as a Combination
Product, or such Companion Diagnostic, as applicable, shall be in accordance
with the Development Plan as approved by the JSC and the other terms and
conditions of this Agreement. -63- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3070.jpg]
(d) [ * ]. The Parties agree (and in the case of Merck, Merck agrees on behalf
of Merck and MCI) as follows with respect to [ * ]: (i) as of the Effective
Date, [ * ]; (ii) in the event that [ * ] for purposes of this Agreement [ * ];
and (iii) except as aforesaid in sub-clause (ii)[ * ] the [ * ] shall [ * ].
5.2.5 Development Responsibilities. Subject to the terms and conditions of this
Agreement (including Section 10.4), each Party shall use Commercially Reasonable
Efforts to conduct the Development of the Licensed Product in accordance with
the then-approved Development Plan and shall use Commercially Reasonable Efforts
to do so within the corresponding Development Budget allocations. Subject to
Section 3.2.4(b)(vi) and Section 8.2, unless otherwise approved by the JSC,
neither Party may unilaterally (a) discontinue the Development of the Licensed
Product, (b) terminate any Development Plan, or (c) fail to Initiate, or
terminate after Initiation, any Clinical Trial set forth in a Development Plan.
5.2.6 Development Costs; Costs in Excess of Development Budget. (a) Sharing. The
Parties shall share Allowable Development Costs as set forth in Section 10.4.
(b) Proprietary Product Costs. For clarity, with respect to any Development of
the Licensed Product for use in a Proprietary Combination, except as otherwise
set forth in the Development Plan (as approved by the JSC), the Proprietary
Product Party shall manufacture and supply such Proprietary Product Party’s
Proprietary Product for use in such Development (including Clinical Trials of
the Licensed Product for use in a Proprietary Combination) and [ * ]. For
clarity, unless otherwise set forth in the Development Plan, such Proprietary
Product will be delivered in unpackaged, unlabeled form for use in the Clinical
Trials and both (i) the costs of packaging and labeling such Proprietary Product
for use in such Clinical Trials, and (ii) the transportation costs to deliver
such Proprietary Product to the Clinical Trial sites, shall, in each case (i)
and (ii)), be Allowable Development Costs. (c) Permitted Development Overage.
The Party that is responsible for the performance of activities described in the
Development Plan shall use Commercially Reasonable Efforts to ensure that the
actual costs and expenses for such Development activities for Licensed Compounds
and the Licensed Product in a Calendar Year do not exceed [ * ] percent ([ * ]%)
of the estimated allocated costs and expenses budgeted for such activity for
such Calendar Year as set forth in the Development Budget (i.e., the costs and
expenses for the performance of a specific activity described in the Development
Plan may exceed the estimated allocated costs and expenses therefor as set forth
in the Development Budget by up to [ * ] percent ([ * ]%) (the “Permitted
Development Overage”) and such costs and expenses, to the extent such costs and
expenses are within the Permitted Development Overage and would otherwise have
been included as Allowable Development Costs but for the budget overage, shall
be included as Allowable Development Costs). If either Party believes that the
actual costs and expenses in relation to a particular Development activity in a
Calendar Year will exceed the allocated budget (plus the Permitted Development
Overage) for such activity during such Calendar Year as set forth in the
Development Budget, such Party may request the JSC to review and approve an
amendment to the Development Budget before incurring such excess cost. In the
event that the JSC does not approve -64- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3071.jpg]
an increase in the Development Budget for such activity, the Party performing
such Development activity shall be solely responsible for the costs and expenses
for Development it incurs which are in excess of the Development Budget (plus
the Permitted Development Overage) (and any such excess shall not be Allowable
Development Costs hereunder); provided that, to the extent such excess costs and
expenses are attributable to reasonable activities performed as a direct result
of [ * ] and in each case of [ * ] have been [ * ] but for the [ * ]. 5.2.7
Activities under the Existing CTC. The Parties hereby agree and acknowledge that
(a) from and after the Effective Date, all activities that were being conducted
by the Parties pursuant to the CTC as of the Effective Date shall thereafter be
deemed to be conducted pursuant to this Agreement (including that the clinical
trials being conducted by the Parties pursuant to the CTC as of the Effective
Date are included in the Initial Development Plan hereunder), and will be
subject to the terms and conditions of this Agreement (rather than the CTC) and
(b) as of the Effective Date, the CTC shall terminate and be of no further force
and effect (provided that, for clarity, the activities conducted under the CTC
prior to such termination shall continue to be governed by the applicable
provisions of the CTC, including any provisions thereof that survive the
termination of the CTC). 5.3 Development Reports; Development Data and Records.
5.3.1 Reports and Data. Each Party shall keep the JDC reasonably informed
regarding the progress and results of Development activities for the Licensed
Compounds and the Licensed Product performed by such Party, including a
quarterly report of results achieved versus the Development Plan. Such reports
shall also include all Development Data generated since the last report from any
Development activities for a Licensed Compounds or the Licensed Product
hereunder, including Clinical Trials. Each Party will promptly respond to the
other Party’s reasonable questions regarding any such reports, and shall provide
updates on Development activities for the Licensed Compounds and the Licensed
Product to the other Party from time to time as such other Party may reasonably
request. Notwithstanding the foregoing, a Party shall not be required to
disclose or otherwise provide to the other Party or the JSC (or any
Subcommittee) any Development Data that specifically relates to such Party’s
Proprietary Product (but not specifically related to the use or method of using
the applicable Proprietary Combination). 5.3.2 Use of Development Data. Prior to
publication of Development Data in accordance with this Agreement, neither Party
shall use the Development Data for any purpose other than (a) to seek Marketing
Authorization for the Licensed Product in accordance with this Agreement, (b) to
file and prosecute the Joint Program Patents and enforce any resulting patents
pursuant to this Agreement, (c) with respect to Merck (provided that Merck may
not so use Development Data that is a SeaGen Proprietary Product Program
Invention), (i) to file and prosecute the Merck Program Patents and enforce any
resulting patents pursuant to this Agreement, (ii) with respect to any Merck
Proprietary Product used in a Proprietary Combination, to seek Marketing
Authorization for such Merck Proprietary Product, (d) with respect to SeaGen
(provided that SeaGen may not so use Development Data that is a Merck
Proprietary Product Program Invention), (i) to file and prosecute the SeaGen
Program Patents and enforce any resulting patents pursuant to this Agreement,
(ii) with respect to any SeaGen Proprietary Product used in a Proprietary
Combination, to seek Marketing Authorization for such SeaGen Proprietary
Product, -65- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3072.jpg]
or (e) for internal research purposes (provided that Merck may not so use
Development Data that is a SeaGen Proprietary Product Program Invention and
SeaGen may not so use Development Data that is a Merck Proprietary Product
Program Invention); provided, however, that the foregoing restrictions shall no
longer apply to any Development Data that becomes available to the public. 5.3.3
Study Reports. The Lead Study Party (as the sponsor) for a given Clinical Trial
for the Licensed Product pursuant to a Development Plan shall provide the other
Party with an electronic draft of the final study report for such Clinical Trial
as soon as reasonably practicable after completion of the Clinical Trial, for
such other Party to provide comments to the Lead Study Party, which comments
shall be provided within [ * ] days of receipt of the draft of such final study
report. The Lead Study Party shall consider in good faith such comments and, at
either Party’s reasonable request, the Parties shall meet in person or via
teleconference within ten (10) Business Days after the Lead Study Party’s
receipt of such comments to discuss such comments in good faith. The Lead Study
Party shall provide the other Party with a copy of the final study report for a
given study promptly after such final study report is available. In the event
that a given Clinical Trial under the Development Plan is for a Proprietary
Combination, the Lead Study Party shall not include any statements in the study
report relating to the applicable Proprietary Product which have not been
approved by the applicable Proprietary Product Party, unless otherwise required
by Applicable Law. 5.3.4 Records. Each Party shall maintain (and shall cause its
Affiliates and subcontractors performing Development activities with respect to
the Licensed Product to maintain) records, in sufficient detail and in good
scientific manner appropriate for patent and regulatory purposes, which shall
fully and properly reflect all work done and results achieved in the performance
of the Development of the Licensed Product. Each Party shall have the right,
during normal business hours and upon reasonable (and, in any event, not less
than thirty (30) days’) prior written notice, not more than once per Calendar
Year (unless for cause), to inspect all such records of the other Party (which
may be redacted for information that is not related to this Agreement,
including, (a) with respect to records of Merck and its Affiliates, redactions
for information specific to the Merck Proprietary Product and not related to a
Merck Proprietary Combination, and (b) with respect to records of SeaGen and its
Affiliates, redactions for information specific to the SeaGen Proprietary
Product and not related to a SeaGen Proprietary Combination or specific to the
SeaGen Linker Technology that is not relevant for the Licensed Product or a
Licensed Compound) to the extent reasonably requested for the purposes of this
Agreement. Such records and the information disclosed therein shall be
maintained in confidence in accordance with Section 9.1. 5.3.5 Data Integrity.
Each Party agrees that it shall carry out all Development activities for the
Licensed Product and collect and record any data generated therefrom in
compliance with Applicable Law and in a manner consistent with the following:
(a) data will be generated using sound scientific techniques and processes, (b)
data will be accurately recorded in accordance with good scientific practices by
persons conducting research hereunder, (c) data will be analyzed appropriately
without bias in accordance with good scientific practices, and (d) data and
results will be stored securely and in a manner that can be easily retrieved.
5.4 Lead Study Party; Conduct of Clinical Trials. -66- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3073.jpg]
5.4.1 With respect to a Clinical Trial of Licensed Product to be conducted
pursuant to the Development Plan, the Lead Study Party shall prepare and submit
to the JDC for review, discussion and approval in accordance with Section
3.3.2(d) the protocol (and any material amendments thereto) for any such
Clinical Trial. 5.4.2 The Lead Study Party for a Clinical Trial shall have
operational control of all applicable Development activities (provided that such
activities are consistent with the Development Plan and this Agreement) and
shall act as the sponsor of such Clinical Trial. The Lead Study Party shall be
responsible for obtaining all necessary approvals and clearances, including IRB
approvals, INDs and other regulatory approvals and customs clearances necessary
for the conduct of such Clinical Trials, in each case, in accordance with this
Agreement, and the Lead Study Party shall ensure that all such approvals and
clearances are obtained prior to initiating performance of the applicable
Clinical Trial. The Lead Study Party shall ensure that the Clinical Trial is
performed in accordance with the protocol and all Applicable Laws, including
cGCPs. 5.4.3 The Lead Study Party shall be responsible for selecting the
Clinical Trial sites and clinical trial investigators for the Development
activities and entering into clinical trial agreements in connection therewith.
The clinical trial agreements shall require the Clinical Trial sites to comply
with all Applicable Laws and will contain provisions in accordance with industry
standards, including those relating to confidentiality, data and results,
intellectual property and publications; provided that, in all cases, such
agreement shall require that all Know-How specifically related to the Licensed
Product (or any Proprietary Product), including improvements or modifications
thereof, shall be assigned to the Lead Study Party (and thereafter subject to
further assignment as between the Parties as provided for herein). 5.4.4 The
Lead Study Party shall prepare and obtain the patient informed consent forms for
the Clinical Trials as part of the Development activities, which shall comply
with Applicable Law. The Lead Study Party shall ensure that all patient
authorizations and consents in connection with the Clinical Trials permit, in
accordance with Applicable Law, sharing of clinical trial data with the other
Party in accordance with this Agreement. 5.5 Regulatory and Safety
Responsibility for the Licensed Product. 5.5.1 Approval of MAAs and Core Data
Sheet. (a) MAA. The JDC in collaboration with the JMC shall review and approve
(1) the contents of each MAA for the Licensed Product in the Collaboration
Territory, and (2) the CMC components of any MAA for the Licensed Product in the
Territory. If the CMC components of any MAA for the Licensed Product have
previously been approved as set forth above, the Lead Regulatory Party may
submit such components (or subset thereof) to the applicable Regulatory
Authorities without seeking additional approval; provided that if any material
changes are made to such components or additional CMC information is required to
be submitted together with such components, approval under this Section 5.5.1(a)
shall be required. (b) Core Data Sheet. Merck will lead the preparation and
update of the Core Data Sheet for the Licensed Product, in consultation with
SeaGen. The initial Core Data Sheet and any changes to the Core Data Sheet shall
be agreed between the Parties. In the event -67- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3074.jpg]
that the Parties cannot agree upon the content of the Core Data Sheet or any
changes thereto, either Party may escalate the matter as follows: (i) if such
matter relates to safety labelling, either Party (through the Alliance Managers)
may elect to formally submit such issue to Merck’s [ * ] (or a person in an
equivalent position at Merck) and SeaGen’s [ * ] (or a person in an equivalent
position at SeaGen) for resolution; and (ii) for all other such matters, and for
any matter not resolved as provided in the foregoing clause (i) within [ * ]
Business Days after formal submission of such matter under the foregoing clause
(i) for resolution, either Party may elect to submit such issue to the JSC for
final resolution in accordance with Section 3.2.4. The Lead Regulatory Party in
the applicable country shall be responsible for creating and updating the local
product information for the Licensed Product in the applicable country; provided
that the Lead Regulatory Party shall submit such information to the JDC for
approval by the JDC if any material deviations are made from the Core Data
Sheet. Any changes to the local product information required by Applicable Laws
or a Governmental Authority shall be communicated by the applicable Party to the
JDC in a timely manner. For purposes of this Agreement, “Core Data Sheet” means
a document setting forth information relating to safety, efficacy, indications,
dosing, pharmacology, and other information concerning the Licensed Product.
5.5.2 Lead Regulatory Party. (a) The regulatory strategy for the Licensed
Product in the Territory shall be governed by the applicable portion of the
Development Plan related to regulatory matters (the “Regulatory Plan”). The
Regulatory Plan shall only be amended upon approval by the JSC. The Lead
Regulatory Party with respect to a given country in the Territory shall be
responsible for, and shall use Commercially Reasonable Efforts to, conduct the
activities pursuant to the Regulatory Plan for the applicable Licensed Product
in such country, which shall include the Parties’ plan for filing MAAs for the
applicable Licensed Product in such country, including any supplements and
amendments thereto. (b) The applicable Lead Regulatory Party shall be
responsible for taking the lead with all interactions with Regulatory
Authorities (meetings, telephone, etc.) in a given country in the Territory and
for other regulatory matters related to the Licensed Product in such country in
the Territory [ * ]. To the extent permitted by the applicable Regulatory
Authority and Applicable Law, the non-Lead Regulatory Party shall be entitled to
have [ * ] to the [ * ] with [ * ] in the [ * ] for the Licensed Product and
(ii)] to the extent [ * ] for the [ * ] (and in each case, [ * ], the Lead
Regulatory Party shall provide notice to the other Party sufficiently in advance
of any such meeting or interaction unless such advance notice is not possible
due to the urgency of the situation, in which case the Lead Regulatory Party
shall inform the other Party of the content of such a meeting as soon as
reasonably possible after the meeting has taken place). (c) Subject to Section
5.5.1(b) with respect to the Core Data Sheet, the Lead Regulatory Party for a
country shall also be responsible for preparing all Regulatory Documentation for
the applicable Licensed Product in such country in the Territory [ * ]. The non-
Lead Regulatory Party shall have the right to review and comment upon (which
comments shall be made in a timely manner and shall be considered in good faith
by the Lead Regulatory Party) all material Regulatory Documentation for the
Licensed Product in the Territory (which material Regulatory Documentation shall
be provided by the Lead Regulatory Party to the other Party -68- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3075.jpg]
reasonably prior to submission thereof). The Lead Regulatory Party shall
promptly provide to the non-Lead Regulatory Party a copy of (i) all material
correspondence from any Regulatory Authority for the Licensed Product, and (ii)
final material Regulatory Documentation submitted to a Regulatory Authority for
the Licensed Product after submission thereof. Without limiting the foregoing,
if the non-Lead Regulatory Party receives any material correspondence from a
Regulatory Authority from a Regulatory Authority for the Licensed Product, it
shall promptly provide copies thereof to the other Party. (d) The Lead
Regulatory Party for a country in the Territory shall also be responsible, in
accordance with this Agreement, for submitting and thereafter maintaining
(including all routine maintenance) all (subject to Section 5.5.3)
investigational study applications (including INDs) and all registration
dossiers (including MAAs) and all Marketing Authorizations related to the
applicable Licensed Product in such country in the Territory (including with
respect to Pricing Approvals and health technology assessments for the Licensed
Product, as applicable), and all such INDs, MAAs and Marketing Authorizations
(including with respect to Pricing Approvals and health technology assessments
for the Licensed Product, as applicable) shall be in the name of the Lead
Regulatory Party (or its Affiliate or sublicensee, or if required under
Applicable Law in a given country, a local Distributor). The Lead Regulatory
Party shall not withdraw (and shall cause its Affiliates not to withdraw) any
Marketing Authorization for the Licensed Product in the Territory without the
prior consent of the JSC. (e) The Lead Regulatory Party for a country in the
Territory shall also be responsible, in accordance with this Agreement, for
activities to support the registration of the Licensed Product, including
post-marketing surveillance programs, in accordance with the Development Plan.
(f) With respect to Pricing Approvals and health technology assessments for the
Licensed Product, the following shall apply to the extent permitted by
Applicable Law and the applicable Regulatory Authority: (i) The Lead Regulatory
Party shall seek to obtain Pricing Approvals for the Licensed Product from the
applicable Regulatory Authorities, [ * ]; provided, however, that [ * ] in the
event that the [ * ] then, before doing so[ * ] shall [ * ] and shall [ * ] with
respect thereto, however, [ * ]. (ii) The Parties hereby agree and acknowledge
that the foregoing provisions of this Section 5.5.2 do not give the non-Lead
Regulatory Party the right to receive, review and comment on Regulatory
Documentation or other correspondence with Regulatory Authorities with respect
to, or attend meetings or other interactions with Regulatory Authorities in
connection with, [ * ]; provided, however, that in lieu thereof, (w), the Lead
Regulatory Party shall provide to the JCC [ * ], (x) the Lead Regulatory Party
shall provide periodic updates to the JCC on [ * ], (y) the Lead Regulatory
Party [ * ] shall provide to the non-Lead Regulatory Party’s [ * ], and (z) the
Lead Regulatory Party shall provide to the JCC a copy of all final Pricing
Approvals (and any amendments thereto) for the Licensed Product promptly
following receipt from the applicable Regulatory Authority. Notwithstanding the
foregoing provisions of this Section -69- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3076.jpg]
5.5.2(f)(ii), at least [ * ] months prior to the launch of the Licensed Product
in the Collaboration Territory, [ * ]. (iii) As set forth in Section 3.5.2(f),
upon the Lead Regulatory Party’s receipt of Marketing Authorization, [ * ], for
a particular country [ * ], the JCC shall [ * ] to the JSC regarding [ * ]. Upon
receipt of such recommendation, the JSC shall, in accordance with Section
3.2.3(h), review, discuss and determine whether to approve, as appropriate, [ *
]. (g) The Parties shall reasonably cooperate, and shall provide such reasonable
assistance as may be reasonably requested by the other Party, in connection with
the activities relating to the Licensed Product described in this Section 5.5.2.
5.5.3 Lead Study Party. Notwithstanding Section 5.5.1, if the Lead Study Party
for a given Clinical Trial is not the Lead Regulatory Party in a certain
country, then such Lead Study Party shall be responsible for regulatory matters
in such country with respect to such Clinical Trial, including obtaining and
maintaining the IND for such Clinical Trial in its (or its Affiliate’s) name;
provided that the Parties shall cooperate and coordinate with respect to all
communications, filings and meetings with respect to such Clinical Trial as
provided in Section 5.5.2; provided, further, that if one Party is the Lead
Study Party and the other Party is the Lead Regulatory Party, then, at the Lead
Study Party’s reasonable request, the Lead Study Party may exercise the rights
of reference granted to it under Article 2 to reference the Lead Regulatory
Party’s existing INDs for the applicable Licensed Product, in connection with
the applicable Clinical Trial, and, in any case, the Lead Regulatory Party shall
execute the necessary documents and provide necessary information to permit such
reference to its Regulatory Documentation. 5.5.4 References to Proprietary
Product in Licensed Product Regulatory Documentation and Communications.
Notwithstanding Section 5.5.1, 5.5.2 or 5.5.3, the Proprietary Product Party
shall have the right to review and approve (and if the other Party is the Lead
Regulatory Party or Lead Study Party, as applicable, such other Party shall
afford the Proprietary Product Party the right to review and approve) the
content of any Regulatory Documentation for the Licensed Product and other
regulatory correspondence for the Licensed Product to the extent that, in each
case, such content refers to its Proprietary Product. Without limiting the
foregoing, with respect to Regulatory Documentation or communications with a
Regulatory Authority for the Licensed Product that specifically pertain to a
Proprietary Product Party’s Proprietary Product (in the event the other Party is
the Lead Regulatory Party or Lead Study Party, as applicable), the other Party
(as the Lead Regulatory Party or Lead Study Party, as applicable) shall provide
to the Proprietary Product Party any comments or other inquiries from a
Regulatory Authority it receives that specifically pertain to the Proprietary
Product Party’s Proprietary Product, and the Proprietary Product Party shall
promptly review and respond to such comment or inquiry and such other Party (as
the Lead Regulatory Party or Lead Study Party, as applicable) shall forward such
response to the Regulatory Authority on the Proprietary Product Party’s behalf.
The Parties agree to work together in good faith to provide responses in a
timely manner such that each Party is able to meet deadlines for submissions to
Regulatory Authorities. 5.5.5 Regulatory Documentation for Proprietary Products.
The provisions of this Section 5.5.5 shall apply only with respect to
submissions, documents and other -70- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3077.jpg]
correspondence submitted to Regulatory Authorities with respect to a Proprietary
Product Party’s Proprietary Product for use in a Proprietary Combination (and,
for clarity, shall not apply with respect to submissions, documents and other
correspondence submitted to Regulatory Authorities for the Licensed Product
itself for use in the Proprietary Combination, which shall be governed by the
foregoing provisions of this Section 5.5). (a) Notwithstanding the foregoing
provisions of this Section 5.5, the applicable Proprietary Product Party shall
be responsible for preparing all submissions, documents and other correspondence
submitted to applicable Regulatory Authorities for such Proprietary Product
Party’s Proprietary Products for use in a Proprietary Combination in the
Territory, including INDs, MAAs and Marketing Authorizations (including product
labeling and including in connection with pricing/reimbursement approvals and
health technology assessments), in each case, for the Proprietary Product, and
amendments and supplements thereto (collectively, the “Proprietary Product
Regulatory Documentation”). (b) The applicable Proprietary Product Party shall
(i) promptly provide to the other Party a copy of those portions of all material
correspondence from any Regulatory Authority with respect to Proprietary Product
Regulatory Documentation to the extent specifically pertaining to the Licensed
Compound or Licensed Product (but excluding pricing/reimbursement approvals and
health technology assessments for the Proprietary Product, as applicable), (ii)
promptly provide to the other Party a copy of those portions of final material
Proprietary Product Regulatory Documentation that specifically pertain to
Licensed Compound or Licensed Product after submission thereof (but excluding
pricing/reimbursement approvals and health technology assessments for the
Proprietary Product, as applicable) and (iii) keep the other Party informed
regarding all material regulatory matters that specifically pertain to the
Licensed Compound or the Licensed Product for use in the applicable Proprietary
Combinations (but excluding pricing/reimbursement-related and health technology
assessment-related submissions, communications and approvals, in each case, for
the Proprietary Product, as applicable). (c) For clarity, notwithstanding
Section 5.5.2(b), the non-Proprietary Product Party shall not be entitled to
have representatives present at meetings or other interactions with Regulatory
Authorities for the other Party’s Proprietary Products; provided, however, that
the Proprietary Product Party shall provide updates to the other Party with
respect to such meetings or other material interactions with Regulatory
Authorities to the extent specifically pertaining to the Licensed Compound or
the Licensed Product (but excluding pricing/reimbursement-related and health
technology assessment-related meetings or other interactions, in each case, for
the Proprietary Product, as applicable). (d) Except as expressly set forth in
the foregoing provisions of this Section 5.5.5, the non-Proprietary Product
Party shall have no right to review or receive any regulatory documentation with
respect to any of the Proprietary Product Party’s Proprietary Products. 5.5.6
Components of Proprietary Combinations Sold Separately. For the avoidance of
doubt, with respect to a Proprietary Combination, the Parties expect and intend
for the Licensed Product and the applicable Proprietary Product in such
Proprietary Combination to -71- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3078.jpg]
be priced and sold separately, and, as between the Parties, the applicable
Proprietary Product Party shall have the sole right, in its discretion (unless
and solely to the extent the applicable Proprietary Combination is a Combination
Product hereunder, in which case the Parties will discuss in good faith and
mutually agree on how to handle establishing the terms and conditions relating
to the sale of such Combination Product), to sell its Proprietary Product and
establish any terms and conditions relating to the sale thereof, including the
price (including discounts, rebates and other forms of price concessions), which
activities with respect to such Proprietary Product shall be deemed to be
outside the scope of this Agreement (and, for clarity, the Proprietary Product
Party shall not be required to share with the non-Proprietary Product Party any
pricing information (including any information with respect to Pricing Approvals
and health technology assessments for its Proprietary Product) with respect to
such Proprietary Product Party’s Proprietary Products). 5.5.7 Safety Reporting.
(a) Within [ * ] days after the Effective Date, the Parties (or their respective
Affiliates) shall initiate negotiations to enter into a pharmacovigilance
agreement for the Licensed Product (the “Pharmacovigilance Agreement”) for
exchanging adverse event and other safety information relating to the Licensed
Product worldwide. In the event of any inconsistency between the terms of this
Agreement and the Pharmacovigilance Agreement, the terms of this Agreement shall
prevail and govern, except to the extent such conflicting terms relating
directly to the pharmacovigilance responsibilities of the Parties (including the
exchange of safety data), in which case the terms of the Pharmacovigilance
Agreement shall prevail and govern. (b) SeaGen (or its Affiliate) shall provide
Merck an electronic copy to include [ * ] for all legacy data of applicable
adverse events for the Licensed Product that is within SeaGen’s (or its
Affiliate’s) possession, for inclusion in Merck’s safety database for the
Licensed Product. (c) Upon receipt and completion of processing of all legacy
data as set forth in the foregoing clause (b), Merck will assume the role of
global safety database holder for the Licensed Product. SeaGen may continue to
hold a mirror safety database for the Licensed Product. (d) Each Party hereto
agrees to notify the other Party of any information of which such Party becomes
aware concerning any adverse events with respect to the Licensed Product. All
serious adverse events shall be exchanged as a processed case (on a CIOMS-1 form
in English) within [ * ] calendar days of receipt and all non-serious adverse
events shall be exchanged as a processed case (on a CIOMS-1 form in English)
within [ * ] calendar days of receipt. Adverse events with respect to the
Licensed Product from Clinical Trials that are drug- related, fatal and life
threatening shall be exchanged (on a CIOMS-1 form in English) within [ * ]
calendar days. The Pharmacovigilance Agreement shall ensure that adverse event
and other safety information is exchanged according to a schedule that will
permit each Party to comply with Applicable Law, including any local regulatory
requirements. (e) It is understood and agreed that these safety reporting
requirement provisions are based on the policies and procedures of the Parties
and regulatory reporting -72- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3079.jpg]
requirements. In the event of changes to regulatory requirements for safety
reporting, the Parties agree to comply with any such reasonably required revised
notification requirements. 5.5.8 Regulatory Agreement. At the request of either
Party, the Parties shall negotiate in good faith and enter into a regulatory
agreement setting forth additional details with respect to regulatory matters
related to Licensed Compound and Licensed Product and any Proprietary Product
that is the subject of a Proprietary Combination (the “Regulatory Agreement”).
ARTICLE 6 COMMERCIALIZATION 6.1 Commercialization. All Commercialization
activities for Licensed Compounds and the Licensed Product for use in the Field
in the Territory will be performed by the Parties in accordance with this
Agreement and the applicable Commercialization Plan. Subject to the terms of
this Agreement, each Party shall use Commercially Reasonable Efforts to perform
the activities allocated to such Party under the applicable Commercialization
Plan. During the Term, neither Party (nor their respective Affiliates) shall
undertake any Commercialization activities with respect to any Licensed
Compounds or the Licensed Product for use in the Field in the Territory, except
to the extent consistent with the applicable Commercialization Plan and
Commercialization Guidelines. 6.2 Commercialization Plan. 6.2.1
Commercialization Plan. The Commercialization of the Licensed Compounds and the
Licensed Product for the Territory shall be conducted pursuant to a
comprehensive, Territory-wide commercialization plan approved by the JSC (which
shall be broken down by region, including, at a minimum, for the SeaGen
Territory, Merck Territory and Collaboration Territory) (each, a
“Commercialization Plan”); provided that with respect to the SeaGen Territory
and the Merck Territory, the Commercialization Plan shall be a higher level plan
(with more specific details to be set forth in the applicable Regional
Commercialization Sub-Plans as set forth in Section 6.2.4). Each
Commercialization Plan shall include (i) a Commercialization Budget (which shall
be further broken down by region, including, at a minimum, for the SeaGen
Territory, Merck Territory and Collaboration Territory), (ii) the Licensed
Product forecast for Commercialization purposes and (iii) a plan for the launch
sequence of the Licensed Product in the applicable countries in the Territory.
The Commercialization Plan shall (a) subject to Section 4.1.2, allocate
Commercialization activities between the Parties in the Collaboration Territory
(including the Promotion of the Licensed Product in and the preparation of the
Promotional Materials and Other Field-Based Materials for, in each case, the
applicable countries or regions in the Collaboration Territory), including an
allocation of the Commercialization Budget for such activities, (b) unless
otherwise agreed to by the Parties in writing, allocate all Commercialization
activities in the SeaGen Territory (including the Promotion of the Licensed
Product in and the preparation of the Promotional Materials and Other
Field-Based Materials for, in each case, the SeaGen Territory) to SeaGen, and
(c) unless otherwise agreed to by the Parties in writing, allocate all
Commercialization activities in the Merck Territory (including the Promotion of
the Licensed Product in and the preparation of the Promotional Materials and
Other Field-Based Materials for, in each case, the Merck Territory) to Merck,
but in all cases, the Commercialization Plan shall be -73- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3080.jpg]
consistent with Sections 6.4, 6.5 and 6.6. For clarity, the Commercialization
Plan may also include activities with respect to the Commercialization of a
Companion Diagnostic. Both Parties shall have the right to propose to the JCC
additional Commercialization activities with respect to the Licensed Product not
then part of the applicable Commercialization Plan. In the event of any
inconsistency between the Commercialization Plan and this Agreement, the terms
of this Agreement shall prevail. 6.2.2 Initial Commercialization Plan. The
initial Commercialization Plan (including Commercialization Budget) for the
Licensed Product shall be prepared jointly by the Parties and submitted to the
JCC for its review (and ultimately submitted to the JSC for its review and
approval) at least [ * ] prior to the anticipated issuance of the first
Marketing Authorization by a Regulatory Authority for such Licensed Product
(each, an “Initial Commercialization Plan”). The Initial Commercialization Plan
for the Licensed Product shall be effective from the date approved by the JSC
until amended and updated by the JCC, and approved by the JSC, in accordance
with this Agreement. For the avoidance of doubt, no Commercialization of the
Licensed Product in the Territory shall occur unless and until the JSC approves
the Initial Commercialization Plan with respect thereto. 6.2.3 Amendments to
Commercialization Plan. On an annual basis, or more often as the Parties may
deem appropriate, the JCC shall prepare proposed amendments to the then-current
Commercialization Plan for the Licensed Product and the corresponding
Commercialization Budget, for approval of the JSC no later than [ * ] of each
Calendar Year. Such amended Commercialization Plan shall cover the applicable
period as set forth therein and shall contain corresponding updates to the
Commercialization Budget included therein, which shall appropriately itemize the
costs and expenses separately for each Commercialization activity for the
applicable Licensed Product, to the extent practicable. Such updated and amended
Commercialization Plan shall reflect any changes, reallocation of resources with
respect to, or additions to the then-current Commercialization Plan. In
addition, the JCC may prepare amendments to the Commercialization Plan and
corresponding allocation of the Commercialization Budget for the JSC’s approval
from time to time during the Calendar Year in order to reflect changes in such
plan and budget, in each case, in accordance with the foregoing. Once approved
by the JSC, the amended Commercialization Plan (and Commercialization Budget)
shall become effective for the applicable period on the date approved by the JSC
(or such other date as the JSC shall specify). Any JSC-approved amended
Commercialization Plan (and Commercialization Budget) for the Licensed Product
shall supersede the previous Commercialization Plan (and Commercialization
Budget) for such Licensed Product for the applicable period. Notwithstanding the
foregoing, in the event that the JSC does not approve a given amended
Commercialization Plan (or Commercialization Budget, as applicable) for the
Licensed Product, then the then-current Commercialization Plan and
Commercialization Budget (for the preceding Calendar Year) for such Licensed
Product, as applicable, shall be deemed to be automatically renewed for the
upcoming Calendar Year. 6.2.4 Regional Commercialization Plans. Following the
preparation of the Commercialization Plan for a given Calendar Year, no later
than [ * ] of each applicable Calendar Year, (a) SeaGen, for the SeaGen
Territory, (b) Merck, for the Merck Territory, and (c) the Parties jointly, for
the Collaboration Territory, shall prepare regional commercialization plans with
-74- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3081.jpg]
additional details related to the Commercialization of the applicable Licensed
Product in the SeaGen Territory, Merck Territory or Collaboration Territory, as
applicable (each, a “Regional Commercialization Sub-Plan”), for submission to
and review by the JCC, and approval by the JSC (provided that, with respect to
the Regional Commercialization Sub-Plan for the Merck Territory and the SeaGen
Territory, such approval by the JSC shall only be for consistency with the
overall approved Commercialization Plan for the applicable Calendar Year, but
allowing for differences in regional and local factors to be addressed). In all
cases, the Party(ies) preparing a given Regional Commercialization Sub-Plan
shall ensure that such Regional Commercialization Sub-Plan is consistent with
the Commercialization Plan (including Commercialization Budget) for the
applicable Calendar Year, and the Party(ies) preparing a given Regional
Commercialization Sub-Plan may (but shall not be required to) further break down
such Regional Commercialization Sub-Plan on a country-by-country basis. In
addition, the Party that prepared the applicable Regional Commercialization
Sub-Plan (or either Party for the Regional Commercialization Sub- Plan for the
Collaboration Territory) may propose amendments to a given Regional
Commercialization Sub-Plan from time to time during the Calendar Year in order
to reflect changes in such plan, and shall submit such proposed amendments to
the JSC for review and approval (provided that, with respect to the Regional
Commercialization Sub-Plan for the Merck Territory and the SeaGen Territory,
such approval by the JSC shall only be for consistency with the overall approved
Commercialization Plan, but allowing for differences in regional and local
factors to be addressed). Once approved by the JSC, the applicable Regional
Commercialization Sub-Plan (and any amendments thereto) shall become effective
for the applicable period on the date approved by the JSC (or such other date as
the JSC shall specify). Any JSC-approved amended Regional Commercialization
Sub-Plan for the Licensed Product shall supersede the previous Regional
Commercialization Sub-Plan for the applicable region for such Licensed Product
for the applicable period. Notwithstanding the foregoing, in the event that the
JSC does not approve a Regional Commercialization Sub-Plan for the Licensed
Product for a given Calendar Year for a given region, then (a) any portion (if
any) of the Regional Commercialization Sub-Plan for such Licensed Product for
such Calendar Year for such region that is approved by the JSC shall be deemed
to be the Regional Commercialization Sub-Plan for such Licensed Product for such
Calendar Year for such region, and (b) if no such portion is so approved, there
shall be no Regional Commercialization Sub-Plan for such Licensed Product for
such Calendar Year for such region (provided that, for clarity, in each case
((a) and (b)), the overall Commercialization Plan for such Licensed Product for
such Calendar Year shall continue to apply with respect to the applicable
region). In the event of a conflict between the Commercialization Plan and a
given Regional Commercialization Sub-Plan, the Commercialization Plan shall
control. 6.2.5 Commercialization Responsibilities. Subject to the terms and
conditions of this Agreement (including Section 10.4), each Party shall use
Commercially Reasonable Efforts to conduct the Commercialization of the Licensed
Product in accordance with the then-approved Commercialization Plan (and the
applicable Regional Commercialization Sub-Plan, if applicable) and shall use
Commercially Reasonable Efforts to do so within the corresponding
Commercialization Budget allocations. 6.2.6 Commercialization Costs; Costs in
Excess of the Commercialization Budget. -75- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3082.jpg]
(a) With respect to Commercialization of the Licensed Product for the Territory,
the Parties shall share Allowable Commercialization Costs as set forth in
Section 10.4. (b) The Party that is responsible for the performance of
activities described in the Commercialization Plan shall use Commercially
Reasonable Efforts to ensure that the actual costs and expenses for such
Commercialization activities for the Licensed Product in a Calendar Year do not
exceed [ * ] percent ([ * ]%) of the estimated allocated costs and expenses
budgeted for such activity for such Calendar Year as set forth in the
Commercialization Budget (i.e., the costs and expenses for the performance of a
specific activity described in the Commercialization Plan may exceed the
estimated allocated costs and expenses therefor as set forth in the
Commercialization Budget by up to [ * ] percent ([ * ]%) (the “Permitted
Commercialization Overage”) and such costs and expenses, to the extent such
costs and expenses are within the Permitted Commercialization Overage and would
otherwise have been included as Allowable Commercialization Costs but for the
budget overage, shall be included as Allowable Commercialization Costs). If
either Party believes that the actual costs and expenses in relation to a
particular Commercialization activity in a Calendar Year will exceed the
allocated budget (plus the Permitted Commercialization Overage) for such
activity during such Calendar Year as set forth in the Commercialization Budget,
such Party may request the JSC to review and approve an amendment to the
Commercialization Budget before incurring such excess cost. In the event that
the JSC does not approve an increase in the Commercialization Budget for such
activity, then the Party performing such Commercialization activity shall be
solely responsible for the costs and expenses for Commercialization it incurs
which are in excess of the Commercialization Budget (plus the Permitted
Commercialization Overage) (and any such excess shall not be Allowable
Commercialization Costs hereunder); provided that, to the extent such excess
costs and expenses are attributable to reasonable activities performed as a
direct result of [ * ] have been [ * ] for the [ * ]. 6.3 Commercialization
Reports. Each Party shall keep the JCC reasonably informed regarding the
progress and results of Commercialization activities for the Licensed Product
for the Territory performed by such Party, including a [ * ] report of material
activities performed versus the Commercialization Plan (which [ * ] reports
shall be in a form, and include such content, as determined by the JCC). Each
Party will promptly respond to the other Party’s reasonable questions regarding
any such reports, and shall provide updates on Commercialization activities for
the Licensed Product to the other Party from time to time as such other Party
may reasonably request. 6.4 Lead Distribution Party. 6.4.1 Certain Rights and
Responsibilities of Lead Distribution Party. The Lead Distribution Party for the
Licensed Product in a given country shall be solely responsible for (a) handling
all order processing, invoicing and collection, distribution, returns, inventory
and receivables arising from sales to Third Parties (collectively,
“Distribution”) and (b) for booking of sales of such Licensed Product in such
country. 6.4.2 Terms of Sale to Customers. To the extent permitted by Applicable
Law, the Lead Distribution Party shall have the right and responsibility for
establishing and modifying -76- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3083.jpg]
the terms and conditions of sale of the Licensed Product to customers in the
applicable countries, including any terms and conditions relating to the price
at which the Licensed Product will be sold to customers (including discounts,
rebates and other forms of price concessions); provided that, in connection
therewith, the following shall apply: (a) subject to Applicable Law, the Lead
Distribution Party shall not [ * ]; (b) in those countries where Regulatory
Authorities issue Pricing Approvals for the Licensed Product, such pricing
decisions and terms and conditions shall in all cases comply with all applicable
Pricing Approvals from the applicable Regulatory Authorities in the country of
sale as may be obtained by the Lead Regulatory Party as set forth in Section
5.5.2; and (c) such pricing decisions and terms and conditions shall, to the
extent permitted by Applicable Law, also [ * ] (but subject in all cases to
Section 6.4.2(b) if applicable, which shall control in the event of a conflict);
provided, however, that in the event that the [ * ] then, before doing so, [ * ]
shall [ * ] and shall [ * ] with respect thereto, however, [ * ], but subject in
all cases to Section 6.4.2(b). 6.4.3 Distribution Model in the European
Collaboration Territory. Given that SeaGen is the Lead Distribution Party and
Merck is the Lead Regulatory Party in the European Collaboration Territory,
prior to the launch of the Licensed Product in the European Collaboration
Territory, the Parties (or their respective Affiliates) shall negotiate in good
faith and enter into a distribution agreement for the Licensed Product in the
European Collaboration Territory (the “European Collaboration Territory
Distribution Agreement”) for Merck to appoint SeaGen as the distributor of the
Licensed Product in the European Collaboration Territory and to allocate and
coordinate certain additional specific rights and responsibilities between the
Parties with respect to the Licensed Product with the goal of ensuring that
SeaGen can exercise its rights and perform its obligations as the Lead
Distribution Party and Merck can exercise its rights and perform its obligations
as the Lead Regulatory Party in the European Collaboration Territory. 6.5
Promotional Materials; Other Field-Based Materials. 6.5.1 General. Subject to
Sections 6.5.2 and 6.5.3, the Party allocated the applicable task pursuant to
the Commercialization Plan for a given country in the Territory, shall be
responsible for preparing the Promotional Materials and the Other Field-Based
Materials for the applicable Licensed Product (including, for clarity, any such
Promotional Materials and Other Field-Based Materials for the Licensed Product
for use in any Combination Therapy) in such country. All Promotional Materials
shall comply with the Promotional Materials Guidelines, all Other Field-Based
Materials shall comply with the Other Field-Based Materials Guidelines, and all
Promotional Materials and all Other Field-Based Materials shall also, in each
case, be consistent with the Commercialization Guidelines and the
Commercialization Plan. The Party that prepares the applicable Promotional
Materials or Other Field-Based Materials shall be responsible for ensuring that
such Promotional Materials or Other Field-Based Materials comply with Applicable
Law. -77- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3084.jpg]
6.5.2 Materials other than Proprietary Combination Materials. (a) Subject to
Section 6.5.3, with respect to Promotional Materials or Other Field-Based
Materials, as applicable, for the Collaboration Territory, the Parties shall
reasonably cooperate and coordinate in connection with the preparation of such
Promotional Materials and Other Field-Based Materials, as applicable (such
Promotional Materials for the Collaboration Territory, the “Joint Promotional
Materials” and such Other Field-Based Materials for the Collaboration Territory,
the “Joint Other Field-Based Materials”). The Party responsible for preparing
Joint Promotional Materials or Joint Other Field-Based Materials, as applicable,
shall provide proposed versions of such Joint Promotional Materials or Joint
Other Field-Based Materials to the other Party for review and approval, in
particular, for compliance with Applicable Law and the Promotional Materials
Guidelines or Other Field-Based Materials Guidelines, as applicable. Neither
Party shall use any Promotional Materials to Promote the Licensed Product in the
Collaboration Territory other than Joint Promotional Materials that have been
reviewed and approved by the other Party as aforesaid; provided that for
clarity, each Party shall have the right to Promote the Licensed Product to the
approved labeling for such Licensed Product in accordance with Applicable Laws.
Neither Party shall use any other field based materials [ * ] to conduct the
applicable field-based activities [ * ] for the Licensed Product in the
Collaboration Territory other than Joint Other Field-Based Materials that have
been reviewed and approved by the other Party as aforesaid. (b) Subject to
Section 6.5.3, unless otherwise set forth in the Commercialization Plan, SeaGen,
with respect to the SeaGen Territory, and Merck, with respect to the Merck
Territory, shall be responsible for preparing the local Promotional Materials
and local Other Field-Based Materials, as applicable, for the SeaGen Territory
and Merck Territory, respectively; provided that, in each case, unless otherwise
agreed to by the JCC, such local Promotional Materials and local Other
Field-Based Materials shall be based on the Joint Promotional Materials and
Joint Other Field-Based Materials with such changes as may be reasonably
required to translate such materials into local language and to otherwise comply
with local requirements, guidelines and customs in the applicable country
(provided that, in all cases, such materials shall comply with the Promotional
Materials Guidelines or Other Field-Based Materials Guidelines, as applicable).
The Party that prepares the applicable local Promotional Materials or local
Other Field-Based Materials shall be responsible for ensuring that such
Promotional Materials or Other Field-Based Materials comply with Applicable Law.
6.5.3 Proprietary Combination Materials for use under this Agreement.
Notwithstanding the foregoing provisions of this Section 6.5 or any other
provision of this Agreement: (a) With respect to the Promotion and other
field-based activities for the Licensed Product for use in a Merck Proprietary
Combination to be conducted by the Parties hereunder, Merck shall lead the
preparation of the Promotional Materials and Other Field-Based Materials,
including preparing all revisions, updates and translations thereof, as
applicable, for the Licensed Product for use in a Merck Proprietary Combination
(such Promotional Materials, the “Merck Licensed Product Combination Promotional
Materials” and such Other Field-Based Materials, the “Merck Licensed Product
Combination Other Field-Based Materials”) -78- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3085.jpg]
throughout the Territory, in each case, in consultation with SeaGen. All Merck
Licensed Product Combination Promotional Materials and Merck Licensed Product
Combination Other Field-Based Materials shall comply with the Promotional
Materials Guidelines and Other Field-Based Materials Guidelines, respectively,
and, in each case, be consistent with the Commercialization Guidelines and the
Commercialization Plan. Merck shall ensure that the Merck Licensed Product
Combination Promotional Materials and Merck Licensed Product Combination Other
Field-Based Materials comply with Applicable Law. Merck shall provide the
proposed versions of such Merck Licensed Product Combination Promotional
Materials or Merck Licensed Product Combination Other Field-Based Materials [ *
] to SeaGen for review and comment, in particular for compliance with Applicable
Law and the Promotional Materials Guidelines or Other Field-Based Materials
Guidelines, as applicable, and Merck shall [ * ] by SeaGen. Notwithstanding
anything to the contrary contained herein, nothing contained herein shall be
deemed to grant to SeaGen (and its Affiliates) any right to promote any Merck
Proprietary Product (whether as a standalone product or in combination with any
other product); provided that, for clarity, SeaGen shall have the right to
Promote the Licensed Product for use in a Merck Proprietary Combination in
accordance with this Agreement and the applicable Commercialization Plan. (b)
With respect to the Promotion and other field-based activities for the Licensed
Product for use in a SeaGen Proprietary Combination to be conducted by the
Parties hereunder, SeaGen shall lead the preparation of the Promotional
Materials and Other Field-Based Materials, including preparing all revisions,
updates and translations thereof, as applicable, for the Licensed Product for
use in a SeaGen Proprietary Combination (such Promotional Materials, the “SeaGen
Licensed Product Combination Promotional Materials” and such Other Field-Based
Materials, the “SeaGen Licensed Product Combination Other Field-Based
Materials”) throughout the Territory, in each case, in consultation with Merck.
All SeaGen Licensed Product Combination Promotional Materials and SeaGen
Licensed Product Combination Other Field- Based Materials shall comply with the
Promotional Materials Guidelines and Other Field-Based Materials Guidelines,
respectively, and, in each case, be consistent with the Commercialization
Guidelines and the Commercialization Plan. SeaGen shall ensure that the SeaGen
Licensed Product Combination Promotional Materials and SeaGen Licensed Product
Combination Other Field-Based Materials comply with Applicable Law. SeaGen shall
provide the proposed versions of such SeaGen Licensed Product Combination
Promotional Materials or SeaGen Licensed Product Combination Other Field-Based
Materials [ * ] to Merck for review and comment, in particular for compliance
with Applicable Law and the Promotional Materials Guidelines or Other
Field-Based Materials Guidelines, as applicable, and SeaGen shall [ * ] by
Merck. Notwithstanding anything to the contrary contained herein, nothing
contained herein shall be deemed to grant to Merck (and its Affiliates) any
right to promote any SeaGen Proprietary Product (whether as a standalone product
or in combination with any other product); provided that, for clarity, Merck
shall have the right to Promote the Licensed Product for use in a SeaGen
Proprietary Combination in accordance with this Agreement and the applicable
Commercialization Plan. 6.5.4 Proprietary Combination Materials for use Outside
this Agreement. Notwithstanding the foregoing provisions of this Section 6.5 or
any other provision of this Agreement: -79- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3086.jpg]
(a) With respect to the promotion and other field-based activities for a Merck
Proprietary Product for use in a Merck Proprietary Combination to be conducted
by or on behalf of Merck outside of this Agreement (i.e., outside of the
promotion and other field-based activities for the Licensed Product under this
Agreement), [ * ], for any Merck Proprietary Product for use in a Merck
Proprietary Combination, including such materials that refer to the Licensed
Product (such Promotional Materials, the “Merck Proprietary Combination Outside
Promotional Materials” and such Other Field-Based Materials, the “Merck
Proprietary Combination Outside Other Field-Based Materials”) throughout the
Territory, and SeaGen shall [ * ], respectively. Merck shall ensure that the
Merck Proprietary Combination Outside Promotional Materials and Merck
Proprietary Combination Outside Other Field-Based Materials comply with
Applicable Law and shall be responsible for the use thereof. For clarity, the
Merck Proprietary Combination Outside Promotional Materials and Merck
Proprietary Combination Outside Other Field-Based Materials shall be used by or
on behalf of Merck for use in the promotion of the applicable Merck Proprietary
Product for use in the Merck Proprietary Combination, and not for the Promotion
of the Licensed Product for use in the Merck Proprietary Combination. (b) With
respect to the promotion and other field-based activities for a SeaGen
Proprietary Product for use in a SeaGen Proprietary Combination to be conducted
by or on behalf of SeaGen outside of this Agreement (i.e., outside of the
promotion and other field-based activities for the Licensed Product under this
Agreement), SeaGen [ * ], for any SeaGen Proprietary Product for use in a SeaGen
Proprietary Combination, including such materials that refer to the Licensed
Product (such Promotional Materials, the “SeaGen Proprietary Combination Outside
Promotional Materials” and such Other Field-Based Materials, the “SeaGen
Proprietary Combination Outside Other Field-Based Materials”) throughout the
Territory, and Merck shall [ * ], respectively. SeaGen shall ensure that the
SeaGen Proprietary Combination Outside Promotional Materials and SeaGen
Proprietary Combination Outside Other Field-Based Materials comply with
Applicable Law and shall be responsible for the use thereof. For clarity, the
SeaGen Proprietary Combination Outside Promotional Materials and SeaGen
Proprietary Combination Outside Other Field-Based Materials shall be used by or
on behalf of SeaGen for use in the promotion of the applicable SeaGen
Proprietary Product for use in the SeaGen Proprietary Combination, and not for
the Promotion of the Licensed Product for use in the SeaGen Proprietary
Combination. 6.6 Promotion for the Licensed Product. 6.6.1 Inside the
Collaboration Territory. (a) General. Subject to Section 4.1.2, the Parties
intend that each Party will have responsibility for approximately [ * ] (the
exact amount to be determined on a commercially reasonable basis) of the
Promotion activities for the Licensed Product in each of (i) the US
Collaboration Territory and (ii) the European Collaboration Territory, through
Co- Promotion of the Licensed Product; provided that a Party shall only be
allocated Promotion activities to the extent such Party has reasonable
commercial capabilities to perform such Promotion activities. All Promotion
activities for the Licensed Product (including for use in -80- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3087.jpg]
Proprietary Combinations) in the Collaboration Territory shall be consistent
with the applicable Commercialization Plan. (b) Promotion Agreement. The Parties
will enter Promotion agreements to coordinate the Promotion activities for the
Licensed Product in the countries (or regions) in the Collaboration Territory
(each, a “Promotion Agreement”), which shall also include provisions for
establishing call plans (and consequences of call shortfalls) and allocating
Field Force FTE Costs, as well as agreed target customers or stakeholders on a
regional basis. The Parties will use good faith efforts to enter into a
Promotion Agreement at least [ * ] months prior to the anticipated First
Commercial Sale of the Licensed Product in the applicable country or region in
the Collaboration Territory. 6.6.2 SeaGen Territory. For clarity, as between the
Parties, SeaGen (in addition to being the Lead Distribution Party) shall have
the sole right to conduct Promotion activities for the Licensed Product in the
SeaGen Territory in accordance with this Agreement and the Commercialization
Plan. 6.6.3 Merck Territory. For clarity, as between the Parties, Merck (in
addition to being the Lead Distribution Party) shall have the sole right to
conduct Promotion activities for the Licensed Product in the Merck Territory in
accordance with this Agreement and the Commercialization Plan. 6.7 Unsolicited
Requests for Medical Information. Each Party will respond to unsolicited
requests for information from health care professionals in the Territory with
respect to the Licensed Product in a manner consistent with such Party’s current
business practices and Applicable Law. Notwithstanding the foregoing, unless
otherwise set forth in the Commercialization Plan, the Lead Distribution Party
in a given country shall develop and approve, in consultation with the other
Party, responses relating to the Licensed Product for use by both Parties in
addressing these information requests in such country, which responses will be
used by the responding Party in responding to such requests unless otherwise
required by Applicable Law. Nothing in this Agreement shall prohibit or limit
either SeaGen or Merck from responding to unsolicited requests for information
with respect to any of their other respective pharmaceutical products in
accordance with its customary business practices and Applicable Law. 6.8
Recalls. 6.8.1 Licensed Product. (a) Each Party shall promptly provide notice to
the other Party (a) if it is considering withdrawing or recalling or taking
similar action (including any product distribution hold, recall, clinical hold,
or market withdrawal; each a “Recall”) with respect to the Licensed Product in a
country of the Territory or (b) of any newly identified safety issue or safety
signal or adverse event related to the Licensed Product or any circumstance
arising in such Party’s studies of the Licensed Product, for which the Party
reasonably believes that an action warranting the Licensed Product Recall may be
required to protect public health. Such notice shall be given by telephone and
e-mail (which notice shall be provided within [ * ], unless such Recall involves
an adverse event, in which case, such notice shall be provided immediately) and
confirmed in writing -81- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3088.jpg]
promptly thereafter. The Parties shall promptly meet (either in person or by
teleconference or videoconference, or by other means as agreed to by the
Parties) and discuss in good faith the reason the notifying Party is considering
a Recall (including any safety issues or signals), the scope thereof and the
process for undertaking such Recall (provided that such discussions do not delay
any action required to protect public health) and work to jointly implement a
strategy and any actions that may be required to protect public health, with
respect to the Licensed Product in one or more countries in the Territory. (b)
If the Parties agree to commence a Recall (whether instituted at the request of
a Regulatory Authority or, subject to the remaining provisions of this Section
6.8, voluntarily instituted by either Party), then the Party holding the
Marketing Authorization for the applicable Licensed Product in the applicable
country shall implement a Recall (the “Recalling Party”). If the Parties are
unable to agree as to whether to commence a Recall, then either Party may
determine (provided that such determination is made reasonably and in good
faith) that a Recall is necessary in which case the Recalling Party shall
institute a Recall; provided that, notwithstanding the foregoing, the Party that
is not the holder of the Marketing Authorization in the applicable country in
the Territory may only unilaterally determine that a Recall is necessary with
respect to such Licensed Product in such country in the event that such Party
determines, reasonably and in good faith, that (A) such Licensed Product in such
country is not in compliance with cGMPs, Applicable Law or applicable
specifications or is adulterated or misbranded within the meaning of the Act or
any similar Applicable Law of any applicable jurisdiction or (B) there is a
Safety Issue with respect to such Licensed Product in such country, in which
case the Party holding the Marketing Authorization for the applicable Licensed
Product in such country shall institute a Recall (and shall be the Recalling
Party) and the other Party shall provide reasonable assistance in connection
therewith; provided that, for clarity, the Party that does not hold the
Marketing Authorization for the applicable Licensed Product in the applicable
country shall have no right by itself to institute any Recall with respect to
the Licensed Product in such country (other than to cause the Party holding the
Marketing Authorization to institute the Recall in accordance with this Section
6.8). The other Party shall fully cooperate with the Recalling Party and comply
with the Recalling Party’s reasonable instructions for assistance in carrying
out the Recall, and if the Recalling Party is not the Lead Distribution Party,
then, at the request of the Recalling Party and to the extent permitted pursuant
to Applicable Law, the Lead Distribution Party shall implement the Recall that
was instituted by the Recalling Party. The costs and expenses of implementing
any Recall shall be shared by the Parties equally unless (x) such costs and
expenses are subject to an indemnification obligation by one Party to the other
Party under this Agreement (in which case, such costs and expenses are addressed
pursuant to Section 13.1 or Section 13.2 (but subject to Section 13.3, as
applicable)) or (y) such costs and expenses are allocated to a Party pursuant to
the terms set forth in Schedule 6.8. 6.8.2 Proprietary Product. For clarity, (a)
Merck shall have the sole right, in its discretion and at its own expense, to
handle any and all Recalls of Merck Proprietary Product, and nothing contained
herein is granting SeaGen any rights in connection therewith; and (b) SeaGen
shall have the sole right, in its discretion and at its own expense, to handle
any and all Recalls of SeaGen Proprietary Product, and nothing contained herein
is granting Merck any rights in connection therewith. -82- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3089.jpg]
ARTICLE 7 MANUFACTURE 7.1 Manufacture Generally. 7.1.1 Licensed Compounds and
the Licensed Product. All Manufacture and supply of Licensed Compounds and
Licensed Product shall be conducted pursuant to a comprehensive, Territory-wide
manufacturing plan (the “Manufacturing Plan”) that sets forth (i) activities for
the scale-up and manufacturing process validation for Licensed Compounds and the
Licensed Product, including the timeline therefor, as well as risk management
and other related activities, (ii) all significant work necessary to establish
Manufacturing capacity for the Development and Commercialization of Licensed
Compounds and Licensed Product, including capital expenditures in relation to
the Manufacture of Licensed Compounds or the Licensed Product (provided that,
for clarity, any such capital expenditures which also benefit other products in
addition to the Licensed Compounds and the Licensed Product will be allocated
among the Licensed Compounds and Licensed Products, on the one hand, and such
other products on the other hand, as agreed to by the Parties in good faith),
(iii) any Third Party contract manufacturers to be utilized to Manufacture
Licensed Compounds or the Licensed Product, (iv) the anticipated tasks and
responsibilities and resource allocation of the Parties for the Manufacture of
Licensed Compounds and the Licensed Product for Development and
Commercialization, (v) matters related to safety stock, back-up manufacturers
and other back-up plans for Manufacturing Licensed Compounds and the Licensed
Product, (vi) the quantity of, and schedule for delivery for, clinical supplies
of the Licensed Product necessary to conduct all Clinical Trials (which shall be
consistent with the Development Plan), (vii) a unit forecast for Licensed
Compounds and the Licensed Product to be Manufactured in the following Calendar
Year on behalf of the Lead Manufacturing Party for Commercialization purposes
and (viii) a non-binding estimate of the Cost of Goods Manufactured on a unit
basis for the Licensed Product for the following Calendar Year (clauses (vi),
(vii) and (viii), collectively referred to herein as “Manufacturing Data”).
7.1.2 Diligence. Each Party shall use Commercially Reasonable Efforts to conduct
(i) the Manufacture of Licensed Compounds and the Licensed Product for
Development and Commercialization hereunder to the extent such Manufacture is
assigned to such Party in the Manufacturing Plan and (ii) the other activities
allocated to such Party under the Manufacturing Plan, and in each case, such
Manufacture shall be in accordance with the Manufacturing Plan, this Agreement
and the Merck Supply Agreement or SeaGen Supply Agreement, as applicable. During
the Term, neither Party (nor their respective Affiliates) shall undertake any
Manufacturing activities with respect to any Licensed Compounds or the Licensed
Product for use in the Field in the Territory, except to the extent consistent
with the applicable Manufacturing Plan. 7.2 Manufacturing Plan for the Licensed
Product. 7.2.1 Initial Manufacturing Plan. The initial Manufacturing Plan
(including the Manufacturing Data) shall be prepared jointly by the Parties and
submitted to the JMC for its review (and ultimately submitted to the JSC for its
review and approval), within such time as determined by the JMC (the “Initial
Manufacturing Plan”). The Initial Manufacturing Plan shall be effective from the
date approved by the JSC until amended and updated by the JMC, and approved by
the JSC, in accordance with this Agreement. Subject to Section 3.4.2(d), until
the -83- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3090.jpg]
Initial Manufacturing Plan is approved by the JSC, SeaGen shall, under the
direction of the JMC, conduct the Manufacturing activities for Licensed Compound
or the Licensed Product in accordance with SeaGen’s normal practices during the
[ * ] period immediately prior to the Effective Date, and otherwise in
accordance with the terms of this Agreement. 7.2.2 Amendments to Manufacturing
Plan. On an [ * ] basis, or more often as the Parties may deem appropriate, the
JMC shall prepare proposed amendments to the then-current Manufacturing Plan
(including the Manufacturing Data), for approval of the JSC in accordance with
Section 3.2.3(e) no later than [ * ] of each Calendar Year. Such amended
Manufacturing Plan shall cover the applicable period as set forth therein. Such
updated and amended Manufacturing Plan shall reflect any changes,
re-prioritization of activities within, reallocation of resources with respect
to, or additions to, the then-current Manufacturing Plan. In addition, the JMC
may prepare amendments to the Manufacturing Plan for the JSC’s approval in
accordance with Section 3.2.3(e) from time to time during the Calendar Year in
order to reflect changes in such plan, in each case, in accordance with the
foregoing. Once approved by the JSC (or the JMC, as applicable), the amended
Manufacturing Plan (including the amended Manufacturing Data) shall become
effective for the applicable period on the date approved by the JSC (or the JMC,
as applicable) (or such other date as the JSC (or the JMC, as applicable) shall
specify). Any JSC (or JMC, as applicable)- approved amended Manufacturing Plan
shall supersede the previous Manufacturing Plan for the applicable period.
Notwithstanding the foregoing, in the event that the JSC (or the JMC, as
applicable) does not approve any amended Manufacturing Plan (including any
amended Manufacturing Data), the then-current Manufacturing Plan shall continue
in effect without modification (i.e., no changes shall be made to the
Manufacturing Plan unless and until agreed to by the JSC (or the JMC, as
applicable)); provided that the Manufacturing Data shall be deemed to be
automatically be renewed for the subsequent Calendar Year. 7.2.3 Cost of Goods
Manufactured for Licensed Product. The Lead Manufacturing Party shall use
Commercially Reasonable Efforts to minimize the Cost of Goods Manufactured for
the applicable Licensed Product to the extent reasonably practicable, while
ensuring continuous fully-compliant supply to maintain consistency with the
forecasts and required inventory and safety stock levels. 7.3 Development Supply
for Licensed Product. 7.3.1 Calculation of Cost of Goods Manufactured for
Development. Cost of Goods Manufactured for Development activities hereunder
shall be equal to the Lead Manufacturing Party’s Cost of Goods Manufactured for
manufacturing and supplying the Licensed Product. 7.3.2 Supply Agreement for
Development Use by Merck. Within [ * ] days after the Effective Date (or such
other time as determined by the JMC), the Parties will enter into a SeaGen
Supply Agreement, pursuant to which SeaGen (as the Lead Manufacturing Party for
the applicable Licensed Product) will Manufacture and supply such Licensed
Product to Merck (or its Affiliate) for any Development to be conducted by or on
behalf of Merck (or its Affiliates) pursuant to this Agreement. For clarity,
such Licensed Product will be supplied to Merck by SeaGen in [ * ] vials, and
Merck shall be responsible for all [ * ] and any other specific Manufacturing
-84- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3091.jpg]
responsibilities for the Licensed Product as set forth in and designated to
Merck in the Manufacturing Plan. 7.3.3 Supply for Development Use by SeaGen.
SeaGen (as the Lead Manufacturing Party) shall perform its Manufacturing
obligations with respect to the Licensed Product for use by or on behalf of
SeaGen (or its Affiliates) for Development activities hereunder (e.g., if SeaGen
is the Lead Study Party), in accordance with this Agreement. 7.3.4 Allocation of
Cost of Goods Manufactured for Development. With respect to the Manufacture and
supply of Licensed Product for use in the Development activities hereunder, the
Cost of Goods Manufactured shall be included in Allowable Development Costs (to
the extent included in the Development Budget (plus any Permitted Development
Overage)) to the extent such quantities of Licensed Product were in accordance
with the Manufacturing Plan. For clarity, if SeaGen is supplying Licensed
Product to Merck for use in the Development activities hereunder pursuant to the
applicable SeaGen Supply Agreement, there will not be a separate charge for such
supply under such agreement (i.e., the quantities of Licensed Product supplied
under the applicable SeaGen Supply Agreement shall be supplied under such
agreements free of charge). 7.3.5 Efforts. The Lead Manufacturing Party shall
use Commercially Reasonable Efforts to Manufacture and supply those quantities
of Licensed Product as set forth in the Manufacturing Plan for use in the
Development activities hereunder, which Manufacture and supply shall be in
accordance with the Manufacturing Plan, this Agreement and the Merck Supply
Agreement or SeaGen Supply Agreement, as applicable. 7.4 Commercial Supply for
Licensed Product. 7.4.1 Commercial Supply. Subject to the oversight of the JMC
as described in Section 3.4, SeaGen or its Affiliates shall Manufacture and
supply the commercial requirements for the Licensed Product in fully packaged
and labelled, finished form (except as may otherwise set forth in the European
Collaboration Territory Distribution Agreement or as otherwise set forth in the
Manufacturing Plan) in accordance with the terms hereof (and the SeaGen Supply
Agreement contemplated by Section 7.4.2, as applicable) for Commercialization
worldwide by each Party; provided that Merck shall be responsible for any
specific Manufacturing responsibilities for the Licensed Product as set forth in
and designated to Merck in the Manufacturing Plan. For clarity, such Licensed
Product shall be labelled in accordance with the labelling specifications
provided by Merck for the Merck Territory, provided by SeaGen for the SeaGen
Territory and as agreed upon between the Parties for the Collaboration
Territory. With respect to the Licensed Product for sale in a given country: (a)
in the Merck Territory, Merck shall be responsible for ensuring that such
labelling complies with the approved label and Applicable Laws for the
applicable country in the Merck Territory; (b) in the SeaGen Territory, SeaGen
shall be responsible for ensuring that such labelling complies with the approved
label and Applicable Laws for the applicable country in the SeaGen Territory;
(c) in the US Collaboration Territory, SeaGen shall be responsible for ensuring
that such labelling complies with the approved label and Applicable Laws in the
US Collaboration Territory; and (d) in the European Collaboration Territory,
each Party shall be responsible for ensuring that such labelling complies with
the approved label and Applicable Laws for the applicable country in the
European Collaboration -85- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3092.jpg]
Territory in accordance with the activities assigned to each of the Parties
pursuant to this Agreement. 7.4.2 Supply Agreement for Commercial Use by Merck.
Prior to the commencement of the [ * ] for the Licensed Product (or such other
time as determined by the JMC), the Parties will enter into a SeaGen Supply
Agreement, pursuant to which SeaGen (as the Lead Manufacturing Party for the
applicable Licensed Product) will Manufacture and supply such Licensed Product
to Merck (or its Affiliate) for any Commercialization to be conducted by or on
behalf of Merck (or its Affiliates) pursuant to this Agreement (i.e., if Merck
is the Lead Distribution Party in any portion of the Territory (including the
Merck Territory)). 7.4.3 Supply for Commercial Use by SeaGen. SeaGen (as the
Lead Manufacturing Party) shall perform its Manufacturing obligations with
respect to Licensed Product for use by or on behalf of SeaGen (or its
Affiliates) for Commercialization activities hereunder (i.e., if SeaGen is the
Lead Distribution Party in any portion of the Territory), in accordance with
this Agreement. 7.4.4 Second Source for Commercial Supply. (a) Committee Review.
The JMC will, from time to time, evaluate the need for a second or additional
source for the Manufacture (in whole or in part) of the Licensed Product or any
component thereof (i.e., source(s) other than the then-current source(s) for
such Manufacture of the Licensed Product or components) for specific countries
or regions or the entire Territory, and make applicable recommendations to the
JSC. (b) Second Source. If at any time the JSC agrees that it is necessary or
desirable to establish a second or additional source for the Manufacture (in
whole or in part) of the Licensed Product or any component thereof (for clarity,
not including the supply of raw materials or excipients for use in such
Manufacture) for specific countries or regions or the entire Territory, subject
to the oversight of the JMC as described in Section 3.4, then Merck will have
the first right and option, exercisable upon written notice to SeaGen within [ *
] days of the JSC’s agreement, to (a) establish contracts and maintain
arrangements with Third Parties approved by the JMC (after conferring and
discussing various potential Third Party manufacturers), for such second or
additional source Manufacturing, or (b) conduct such second or additional source
Manufacturing itself or through an Affiliate; provided that any such Person
Manufacturing the Licensed Product (including Merck or its Affiliates) and any
such Manufacturing site must be qualified in accordance with the applicable
terms and conditions of any quality agreement then in place between the Parties.
If Merck exercises such option, then (i) if Merck will be supplying any
quantities of Licensed Product to SeaGen for Commercialization purposes, then
the Parties shall enter into a Merck Supply Agreement to provide for such
Manufacturing and the supply of Licensed Product or applicable components from
Merck to SeaGen under terms and conditions substantially similar to those
applicable for supply from SeaGen to Merck, and (ii) the relevant activities and
budget therefor shall be included in the Development Plan. If Merck does not
exercise such option within such [ * ] day period, or if Merck fails to use
Commercially Reasonable Efforts to establish such second or additional source
Manufacturing within the time period mutually agreed by the Parties in the
Development Plan, then SeaGen shall have the right to (A) -86- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3093.jpg]
establish contracts and maintain arrangements with Third Parties approved by the
JMC (after conferring and discussing various potential Third Party
manufacturers), for such second or additional source Manufacturing, or (B)
conduct such second or additional source Manufacturing itself or through an
Affiliate; provided, that (x) any such Person Manufacturing the Licensed Product
(including SeaGen or its Affiliates) and any such Manufacturing site must be
qualified in accordance with the applicable terms and conditions of any quality
agreement then in place between the Parties and (y) SeaGen shall use
Commercially Reasonable Efforts to establish such second or additional source
Manufacturing within the time period mutually agreed by the Parties in the
Development Plan. (c) Manufacturing Technology Transfer. In the event that Merck
at any time elects to establish a second or additional source of Manufacture
pursuant to this Section 7.4.4(b), SeaGen and its Affiliates shall provide or
cause their Third Party subcontractors to provide all assistance reasonably
requested by Merck to conduct a technical transfer of Manufacturing to Merck or
its designee, including by providing copies of such documents and information,
access to relevant Manufacturing personnel and facilities, samples, materials,
and other know-how, as are necessary or reasonably useful to enable Merck or its
designee to conduct such Manufacturing in accordance with Applicable Law. Such
technical transfer shall be conducted in accordance with a technical transfer
plan developed and approved by the JMC. (d) Contract Volumes; Inventory. If the
JSC establishes any second or additional sources of supply of Licensed Product,
unless otherwise agreed to by the JMC, the JMC shall continue to allocate
sourcing under the Manufacturing Plan, as between the existing sources and any
second or additional sources, with the intent to maintain Manufacturing volumes
at existing Third Party Manufacturing sites at or above the minimum level
necessary to avoid the imposition of penalties (i.e., any “take or pay” or
minimum volume requirements for the Manufacture of the Licensed Product) against
a Party or its Affiliate(s). In such case, each Party shall provide a report of
their respective inventory of Licensed Product (including components thereof) to
the JMC on a Calendar Quarterly basis or as otherwise determined by the JMC.
7.4.5 Costs. (a) Calculation of Commercial Cost of Goods Manufactured. Prior to
the start of the Calendar Year in which the First Commercial Sale of the
Licensed Product is anticipated to occur, and prior to the start of each
Calendar Year thereafter (in each case, no later than [ * ] of the preceding
Calendar Year), the Parties, through the JFC and JMC, shall establish the
estimated Cost of Goods Manufactured (per unit) of Licensed Product for the
commercial Manufacture of the Licensed Product for the upcoming Calendar Year
based on the estimated Cost of Goods Manufactured as calculated pursuant to
Schedule 1.39 (the “Estimated COGS”), which Estimated COGS for a given Calendar
Year shall thereafter be subject to true-up at the end of the applicable
Calendar Year as set forth in the remainder of this Section 7.4.5(a). Within [ *
] days following the end of a given Calendar Year, the Parties, through the JFC
and JMC, shall determine the actual Cost of Goods Manufactured (per unit) for
the commercial Manufacture of Licensed Product incurred during such Calendar
Year as calculated pursuant to Schedule 1.39 (the “Actual COGS”), and such
Actual COGS shall serve as the basis for an [ * ] reconciliation between
Estimated COGS established prior to the start of the Calendar Year and Actual
COGS for the -87- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3094.jpg]
quantities of Licensed Product Manufactured for commercial sale for such
Calendar Year, which reconciliation shall be reflected in the calculation of the
final payment made between the Parties with respect to such Calendar Year (or
the following Calendar Quarter if data necessary to determine such
reconciliation is not available in time to reflect in the final payment for such
Calendar Year); provided, however, that notwithstanding the foregoing, [ * ]. A
mechanism for the reconciliation process will be agreed to by the JFC. The
Parties shall each track their respective inventory of Licensed Product
(including components thereof) and their respective Cost of Goods Manufactured,
and each Party shall provide a report of such inventory and its Cost of Goods
Manufactured for Licensed Product to the JFC and JMC on a [ * ] basis or as
otherwise determined by the JMC. (b) Allocation of Commercial Cost of Goods
Manufactured: (i) Supply by Lead Manufacturing Party for Commercialization by
Lead Manufacturing Party. If the Lead Manufacturing Party for the Licensed
Product is also the Lead Distribution Party for such Licensed Product in the
applicable portions of the Territory, then, with respect to the Manufacture and
supply of such Licensed Product for use in the Commercialization activities
hereunder by or on behalf of such Lead Distribution Party (or its respective
Affiliates), the Cost of Goods Manufactured (based on the Estimated COGS and
reconciliations for the applicable Calendar Year as set forth in Section
7.4.5(a)) shall be included in Allowable Commercialization Costs (even if not
included in the Commercialization Budget) to the extent such quantities of
Licensed Product were in accordance with the Manufacturing Plan. (ii) Supply by
Lead Manufacturing Party for Commercialization by Other Party. If the Lead
Manufacturing Party is supplying Licensed Product to the other Party (for those
portions of the Territory where such other Party is the Lead Distribution Party)
for use in the Commercialization activities hereunder pursuant to a Merck Supply
Agreement or SeaGen Supply Agreement, as applicable, then such Licensed Product
shall be supplied to the Lead Distribution Party under such supply agreement at
the Cost of Goods Manufactured (based on the Estimated COGS and reconciliations
for the applicable Calendar Year as set forth in Section 7.4.5(a)) (and such
costs incurred by the Lead Manufacturing Party shall not be separately included
in Allowable Commercialization Costs); provided that, for clarity, any such
amounts paid by the Lead Distribution Party to the Lead Manufacturing Party
under a Merck Supply Agreement or SeaGen Supply Agreement, as applicable, shall
be included in Allowable Commercialization Costs (even if not included in the
Commercialization Budget) of the Lead Distribution Party. 7.4.6 Efforts. The
Lead Manufacturing Party shall use Commercially Reasonable Efforts to
Manufacture and supply those quantities of Licensed Product as set forth in the
Manufacturing Plan for Commercialization by the Lead Distribution Party in the
Territory, which Manufacture and supply shall be in accordance with the
Manufacturing Plan, this Agreement and the Merck Supply Agreement or SeaGen
Supply Agreement, as applicable. In the event that there is excess market demand
in the Territory for commercial supply of the applicable Licensed Product beyond
what is set forth in the Manufacturing Plan, then the JMC shall discuss in good
faith amendments to such Manufacturing Plan to address such excess demand. -88-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3095.jpg]
7.5 Continuity of Supply for Licensed Compounds and the Licensed Product. The
Lead Manufacturing Party for Licensed Product shall, in coordination with the
JMC, establish and put in place reasonable mechanisms to assure continuity of
supply of the Licensed Compounds and the Licensed Product, which may include
holding safety stock or other mechanisms in each case as specified in the
applicable Manufacturing Plan. 7.6 Compliance for Licensed Compounds and the
Licensed Product. Without limitation of the terms of any Merck Supply Agreement
or SeaGen Supply Agreement, as applicable, the Lead Manufacturing Party shall
ensure that all Manufacturing activities with respect to any Licensed Compounds
and the Licensed Product for which it is the Lead Manufacturing Party shall be
conducted in accordance with cGMPs and Applicable Law as well as in accordance
with the specifications for the applicable Licensed Compounds or the Licensed
Product, and shall ensure that upon delivery thereof (which shall be defined in
accordance with the Merck Supply Agreement or SeaGen Supply Agreement, as
applicable, with respect to supply to the other Party, or otherwise shall be
when the Licensed Compound or Licensed Product, as applicable, leaves the
manufacturing facility) the Licensed Compounds and the Licensed Product are not
adulterated or misbranded within the meaning of the Act or any similar
Applicable Law of any applicable jurisdiction. 7.7 Audits and Oversight of
Manufacturing Facilities for Licensed Compounds and the Licensed Product. 7.7.1
The Lead Manufacturing Party will reasonably cooperate with the non-Lead
Manufacturing Party with respect to the oversight of any of the Lead
Manufacturing Party’s Third Party contract manufacturers involved in the
Manufacture of Licensed Compound or Licensed Product to be supplied by or on
behalf of the Lead Manufacturing Party (or its Affiliates) for Development or
Commercialization activities hereunder, including pursuant to the SeaGen Supply
Agreement or Merck Supply Agreement, as applicable, and in connection therewith,
(a) the Lead Manufacturing Party shall keep the non-Lead Manufacturing Party
fully informed with respect to any compliance issues related to any such Third
Party contract manufacturer, (b) at the request of the non-Lead Manufacturing
Party, the Lead Manufacturing Party shall meet with the non-Lead Manufacturing
Party to discuss any compliance or deficiency issues, and (c) at the request of
the non-Lead Manufacturing Party, the Lead Manufacturing Party shall provide to
the non-Lead Manufacturing Party information reasonably available to the Lead
Manufacturing Party (or any of its Affiliates) in connection with the activities
of such Third Party contract manufacturers related to the Manufacture of
Licensed Compound or Licensed Product. 7.7.2 The non-Lead Manufacturing Party
shall have the right to audit (including quality audits and environmental health
and safety (EHS) audits) any facilities involved in the Manufacture of Licensed
Compound or Licensed Product, including the facilities of any Third Party
contract manufacturer engaged by the Lead Manufacturing Party, but subject to
the provisions of Section 7.7.3. Such audit rights shall be exercised at
reasonable times and for a reasonable duration; provided that the non-Lead
Manufacturing Party shall not audit a given facility more than [ * ] (unless for
cause); provided that, in addition to the foregoing audit rights, with respect
to any of SeaGen’s Third Party contract manufacturers under any SeaGen Existing
CMO Agreements (each, an “Existing SeaGen CMO”), SeaGen shall afford Merck the
right to -89- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3096.jpg]
conduct an initial audit of each such Existing SeaGen CMO, which audit must be
requested by Merck within [ * ] days after the Effective Date. In all cases,
SeaGen shall afford Merck the right to initiate such audit within [ * ] days
after Merck’s request to conduct such audit. Following any such audit, (a) the
non-Lead Manufacturing Party will provide an audit report to the Lead
Manufacturing Party, and the Parties shall promptly thereafter meet to discuss
the audit findings and observations, (b) within [ * ] days after such meeting,
the Lead Manufacturing Party shall provide to the non-Lead Manufacturing Party a
corrective action plan to reasonably address the audit findings and observations
for the non-Lead Manufacturing Party’s review and approval, and (c) once
approved by the non-Lead Manufacturing Party, the Lead Manufacturing Party shall
use Commercially Reasonable Efforts to (or use Commercially Reasonable Efforts
to cause its Third Party contract manufacturer to, as applicable) implement such
corrective action plan to the non- Lead Manufacturing Party’s reasonable
satisfaction (and, if such corrective action plan is not implemented to the
non-Lead Manufacturing Party’s reasonable satisfaction with a reasonable period
of time, then, unless otherwise determined by the JMC, the Lead Manufacturing
Party shall no longer use such source of supply for the Manufacture of Licensed
Compounds or the Licensed Product, as applicable). The Parties will work
together in good faith to expedite all such audits and the implementation of any
applicable corrective action plan. The Merck Supply Agreement or SeaGen Supply
Agreement, as applicable, shall contain additional provisions with respect to
such audit rights. 7.7.3 Notwithstanding the provisions of Section 7.7.2, with
respect to any Existing SeaGen CMO, Merck shall only have the right to perform
the audits set forth in Section 7.7.2 to the [ * ]; provided that, in connection
therewith, the following shall apply: [ * ] and, [ * ] to the [ * ] to the [ * ]
and in any event, [ * ] to the [ * ]. 7.8 Changes to Specifications and
Manufacturing Process for Licensed Compound or Licensed Product. Prior to
implementing any changes to the specifications or any changes to the
manufacturing process that may affect the quality or regulatory filings of any
Licensed Compound or the Licensed Product, the Lead Manufacturing Party shall
prepare a description and plan for the implementation of any such changes, and
shall submit such plan and changes to the JMC for review and approval; provided,
however, that the Parties may agree in writing upon an alternate mechanism for
Manufacturing change controls that is reasonably acceptable to both Parties with
the goal of being timely and efficient. The Lead Manufacturing Party shall not
(and shall ensure that its Affiliates and Third Party manufacturers do not) make
any such changes unless and until approved by the JMC or as otherwise agreed
pursuant to the Merck Supply Agreement or SeaGen Supply Agreement, as
applicable, and the Lead Manufacturing Party shall provide to the Lead
Regulatory Party all information in its Control that is reasonably necessary for
the Lead Regulatory Party to support the review and update of applicable
Regulatory Documentation as a result of any such change. The Lead Manufacturing
Party shall use Commercially Reasonable Efforts to ensure that, during the Term,
the Manufacturing process for any Licensed Compound or Licensed Product, as
applicable, will be qualified and validated in accordance with cGMPs. 7.9 Supply
Agreements for Supply of Licensed Product. Each SeaGen Supply Agreement and
Merck Supply Agreement entered into under this Agreement shall reflect the terms
set forth on Schedule 7.9 and such other customary terms and conditions for the
supply and quality -90- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3097.jpg]
of pharmaceutical products in the biopharmaceutical industry in the context of a
cost and profit sharing arrangement as reasonably agreed to by the Parties,
including with respect to forecasting and ordering, compliance audits, the
engagement of subcontractors, a fair and equitable allocation of Licensed
Product between the Parties and their Affiliates in the event of Licensed
Product shortfalls, and representations and warranties. 7.10 Supply of
Proprietary Product for Clinical Trial of Proprietary Combination. In the event
that for the Parties agree to conduct a Clinical Trial of the Licensed Product
for use in a Proprietary Combination, then the Parties shall negotiate in good
faith and enter into a supply agreement pursuant to which the Proprietary
Product Party (or its Affiliate) shall supply (or have supplied), at the [ * ],
the applicable Proprietary Product to the other Party for use in each Clinical
Trial for which such other Party is the Lead Study Party. For the avoidance of
doubt, notwithstanding anything to the contrary contained herein (including the
provisions of Section 7.7), nothing contained herein is intended to grant the
non-Proprietary Product Party any rights to audit any manufacturing or supply
activities with respect to the manufacture or supply of the other Party’s
Proprietary Products. The Proprietary Product Party shall be solely responsible
for the Manufacture and supply of its Proprietary Product for use in such
Clinical Trial in accordance with the terms of such supply agreement. ARTICLE 8
COMPLIANCE 8.1 Compliance with Applicable Law and Ethical Business Practices.
8.1.1 In conducting its activities hereunder and under each Ancillary Agreement,
each Party shall (and shall cause its Affiliates, sublicensees and contractors
to) comply in all respects with Applicable Law and accepted pharmaceutical
industry business practices, including, if and to the extent applicable to such
Person or its activities hereunder, the Federal Food, Drug, and Cosmetic Act (21
U.S.C. § 301 et seq.), the Public Health Service Act (42 U.S.C. § 201 et seq.),
the Anti-Kickback Statute (42 U.S.C. § 1320a-7b), Civil Monetary Penalty Statute
(42 U.S.C. § 1320a-7a), the False Claims Act (31 U.S.C. § 3729 et seq.),
comparable state statutes, the regulations promulgated under all such statutes,
and the regulations issued by the FDA or other applicable Governmental
Authority. Each Party shall promptly notify the other Party in writing of any
material deviations from Applicable Law with respect to activities under this
Agreement. 8.1.2 Each Party hereby certifies that it has not and will not employ
or otherwise use in any capacity the services of any person or entity debarred
under 21 U.S.C. § 335a (or equivalent foreign provisions) in performing any
activities under this Agreement or any Ancillary Agreement. Each Party shall
notify the other Party, in writing, immediately if any such debarment occurs or
comes to its attention, and shall, with respect to any person or entity so
debarred, promptly remove such person or entity from performing any further
activities under this Agreement or any Ancillary Agreement, as applicable. 8.1.3
Each Party’s corporate policy requires that business must be conducted within
the letter and spirit of the Applicable Law. Accordingly, Merck and SeaGen agree
to conduct the activities contemplated herein in a manner which is consistent
with both Applicable Law and good business ethics. -91- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3098.jpg]
8.1.4 Each Party acknowledges that no employee of the other Party or its
Affiliates shall have authority to give any direction, either written or oral,
relating to the making of any commitment by such Party or its agents to any
Third Party in violation of the terms of this or any other provision of this
Agreement. 8.1.5 Each Party will: (a) in connection with its activities under or
in connection with this Agreement strictly comply with the OECD Anti-Bribery
Convention on combating bribery of foreign public officials in international
business transactions, the United States Foreign Corrupt Practices Act of 1977,
the United Kingdom Bribery Act 2010 and any other equivalent Applicable Law in
the Territory for the prevention of fraud, corruption, racketeering, money
laundering and terrorism, in each case as may be amended from time to time (such
Applicable Law, the “Anti- Corruption Laws”), including such Party’s own
internal policies in connection therewith. Each Party shall require any
Affiliates, contractors, subcontractors, distributors or other persons or
entities that provide services to such Party in connection with this Agreement
to comply with such Party’s obligations under this Section; (b) not, in the
performance of this Agreement, directly or indirectly, make any payment, or
offer or transfer anything of value, or agree or promise to make any payment or
offer or transfer anything of value, to a Public Official or any other Third
Party with the purpose of influencing decisions related to either Party or its
business in a manner that would violate Anti- Corruption Laws; and (c) no later
than [ * ], or shall provide details of any exception to the foregoing; and
maintain records (financial and otherwise) and supporting documentation related
to the subject matter of this Agreement in order to document or verify
compliance with the provisions of this Section 8.1.5 and upon request of the
other Party, up to [ * ] per year and upon reasonable advance notice, shall
provide the other Party or its representative with access to such records for
purposes of verifying compliance with the provisions of this Section 8.1.5.
8.1.6 In connection with this Agreement, each Party has implemented and agrees
to maintain and enforce a compliance and ethics program designed to prevent and
detect violations of Applicable Law, including the Federal Food, Drug, and
Cosmetic Act (21 U.S.C. § 301 et seq.), the Public Health Service Act (42 U.S.C.
§ 201 et seq.), the Anti-Kickback Statute (42 U.S.C. § 1320a-7b), Civil Monetary
Penalty Statute (42 U.S.C. § 1320a-7a), the False Claims Act (31 U.S.C. § 3729
et seq.) and anti-corruption Applicable Law, throughout its operations
(including subsidiaries) and the operations of its contractors and
subcontractors that have responsibility for products, payments or services
provided under this Agreement. Merck agrees to comply with Merck’s internal code
of conduct for such program and SeaGen agrees to comply with SeaGen’s internal
code of conduct for such program. The Alliance Managers will facilitate
discussions and the sharing of information and experiences between the Parties
respective compliance and ethics organizations, as part of which SeaGen will
provide updates relating to the development of its anti- bribery and corruption
compliance program. 8.1.7 In connection with this Agreement, each Party has
implemented, and will maintain and enforce, a system of internal accounting
controls designed to ensure the making and -92- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3099.jpg]
keeping of accurate books, records, and accounts with respect to any products,
payments or services provided under this Agreement. In connection with this
Agreement, each Party has implemented and will at all times during the Term
maintain an adequate internal audit program, and will conduct periodic internal
audits in each case in accordance with its established policies and procedures
to ensure compliance with applicable legal requirements and the terms of this
Agreement. 8.1.8 With respect to the activities contemplated under this
Agreement: (a) each Party has been and will, for the Term, be in compliance with
all Applicable Law relating to international trade, including economic
sanctions, import and export controls and customs procedures; and (b) neither
Party has, on its own behalf or in acting on behalf of any other Person, engaged
and will not for the Term engage, directly or indirectly, in any transactions,
or otherwise deal with, except to the extent permissible under applicable United
States law or other Applicable Law, any country or Person targeted by United
States or other relevant economic sanctions Applicable Law, including any Person
designated on the Specially Designated Nationals List in connection with any
activities related to the services under this Agreement. 8.1.9 Each Party agrees
that it will not use (and will cause its Affiliates and Third Party contractors
not to use) any Person (including any employee, officer, director or Third Party
contractor) who is (or has been) on the Exclusions Lists, or who is (or has
been) in Violation, in the performance of any activities hereunder or under any
Ancillary Agreement. Each Party certifies to the other Party that, as of the
Effective Date, it has screened itself, and its officers and directors (and its
Affiliates and Third Party contractors (acting in connection with this
Agreement) and their respective officers and directors) against the Exclusions
Lists and that it has informed the other Party in writing whether it, or any of
its officers or directors (or any of its Affiliates or any of their respective
officers and directors) has been in Violation. After the Effective Date, each
Party will notify the other Party in writing immediately if any such Violation
occurs or comes to its attention. 8.1.10 SeaGen and Merck shall (a) track and
collect financial disclosure information from all “clinical investigators”
involved in the clinical trials hereunder and (b) prepare and submit the
certification or disclosure of the same in accordance with all Applicable Law,
including Part 54 of Title 21 of the United States Code of Federal Regulations
(Financial Disclosure by Clinical Investigators) and related FDA Guidance
Documents. Prior to the initiation of clinical activities hereunder, SeaGen and
Merck shall determine, in writing, whether each Party shall track and collect
separate certification or disclosure forms for each of Merck and SeaGen or use
one (1) “combined” certification or disclosure form for both Merck and SeaGen.
For purposes of this Section 8.1.10, the term “clinical investigators” shall
have the meaning set forth in Part 54.2(d) of Title 21 of the United States Code
of Federal Regulations. 8.1.11 The Lead Study Party (as the sponsor) for a given
Clinical Trial hereunder will be responsible for reporting payments and other
transfers of value made to health care professionals (e.g., investigators,
steering committee members, data monitoring committee members, consultants) in
connection with the Clinical Trial in accordance with reporting -93- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3100.jpg]
requirements under Applicable Law (including the Physician Payment Sunshine Act
and state gift Applicable Law, and the European Federation of Pharmaceutical
Industries and Associations Disclosure Code) and such Party’s applicable
policies. The value of the Licensed Product shall be determined by mutual
agreement between the Parties in accordance with Applicable Law. The Proprietary
Product Party shall provide all information required for such reporting
regarding the value of such Proprietary Product Party’s Proprietary Products
provided for use in Clinical Trials of Proprietary Combinations. With respect to
any Clinical Trial of a Proprietary Combination conducted under the Development
Plan, if the Proprietary Product Party is not the sponsor of such Clinical
Trial, the Proprietary Product Party shall provide the Lead Study the necessary
information regarding the value of its Proprietary Products under such Clinical
Trial within [ * ] following approval of the protocol for such Clinical Trial.
In the event that, at any time during the Term while such Clinical Trial is
ongoing, the value of the applicable Proprietary Product provided for such
Clinical Trial hereunder changes, such Proprietary Product Party shall notify
the Lead Study Party (that is the sponsor of such Clinical Trial) of such
revised value, and the effective date of such revised value, within [ * ]
following such change. Such information shall be provided to the Lead Study
Party’s point of contact who is identified to the other Party in writing
following the Effective Date and thereafter promptly following any change to
such point of contact. 8.1.12 The Lead Study Party (as the sponsor) for a given
Clinical Trial hereunder shall be responsible for ensuring compliance with the
requirements for registering such Clinical Trial and posting results of such
Clinical Trial on clinicaltrials.gov, and any applicable foreign equivalent. 8.2
Safety or Legal Issues. Notwithstanding anything to the contrary contained
herein, neither Party hereto (nor its Affiliates) shall be required to perform
any obligation hereunder to the extent that (a) such Party reasonably believes
that the performance of such obligation would be prohibited by, or would
otherwise not comply with, Applicable Law or (b) such Party reasonably believes
that there is a Safety Issue with respect to the performance of such obligation;
provided, however, that the provisions of this Section 8.2 shall not limit a
Party’s payment obligations under this Agreement. In such case, the Parties
shall use reasonable best efforts to replace such obligation with an alternative
obligation that would not be prohibited by Applicable Law or would not lead to a
Safety Issue, as applicable, insofar as practical, to implement the purposes of
this Agreement. 8.3 Data Privacy. 8.3.1 Each Party shall: (i) comply with all
Data Protection Laws with respect to the collection, use, transfer, storage,
destruction, aggregation or other use of Personal Data (as defined in the
applicable Data Protection Laws, collectively, “Personal Data”) in connection
with its activities under or in connection with this Agreement and the Ancillary
Agreements, including the Development and Commercialization of the Licensed
Product hereunder, (ii) implement appropriate and reasonable security processes
and controls in connection with its activities under or in connection with this
Agreement and the Ancillary Agreements so as to protect the security and privacy
of Personal Data in accordance with Data Protection Laws, and (iii) take such
steps as necessary to comply with Data Protection Laws to permit such Party to
disclose Personal Data to -94- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3101.jpg]
the other Party and to permit the other Party to use and disclose such Personal
Data in accordance with this Agreement and the Ancillary Agreements; 8.3.2 The
Parties (or their respective Affiliates, as applicable) entered into that
certain Data Protection Agreement with an effective date of [ * ] (the “Existing
DPA”). The Parties will amend the Existing DPA to cover the collection, storage,
transfer, processing and use of Personal Data by the Parties and their
Affiliates under this Agreement as contemplated by this Agreement within [ * ]
of the Effective Date (the Existing DPA, as amended, the “DPA”). ARTICLE 9
CONFIDENTIALITY AND PUBLICATION 9.1 Nondisclosure Obligation. During the Term
and for a period of [ * ] years thereafter, all Confidential Information
disclosed by one Party or any of its Affiliates to the other Party or any of its
Affiliates hereunder or under an Ancillary Agreement shall be maintained in
confidence by the receiving Party and its Affiliates and shall not be (a)
disclosed to any Third Party without the prior written consent of the disclosing
Party, except as set forth herein, or (b) used for any purpose except as set
forth herein (including for the exercise of the rights and licenses granted to
such Party hereunder (including the right to use and exercise the Joint Program
Know-How and the Joint Program Patents as set forth in Section 12.3.5), but it
being understood that this clause (b) shall not create or imply any rights or
licenses not expressly granted under this Agreement) without the prior written
consent of the disclosing Party. The Parties agree that the terms of this
Agreement and the Ancillary Agreements will be treated as Confidential
Information of both Parties and may only be disclosed as permitted herein.
Notwithstanding the foregoing, the confidentiality and non-use obligations with
respect to Confidential Information under this Article 9 shall not apply with
respect to any information of the disclosing Party to the extent that: 9.1.1
such information (except for Development Data or Program Know-How) is known by
the receiving Party at the time of its receipt, and not through a prior
disclosure by the disclosing Party, as documented by the receiving Party’s
business records; 9.1.2 such information is in the public domain by use or
publication before its receipt from the disclosing Party, or thereafter enters
the public domain through no fault of the receiving Party; 9.1.3 such
information is subsequently disclosed to the receiving Party by a Third Party,
which Third Party may lawfully make such disclosure and is not under an
obligation of confidentiality to the disclosing Party with respect to such
information; or 9.1.4 such information (except for Development Data or Program
Know-How) is developed by the receiving Party independently of Confidential
Information received from the disclosing Party, as documented by the receiving
Party’s business records. 9.1.5 Specific aspects or details of Confidential
Information shall not be deemed to be within the public domain or in the
possession of the receiving Party merely because the Confidential Information is
embraced by more general information in the public domain or in the possession
of the receiving Party. -95- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3102.jpg]
9.2 Permitted Disclosure. Notwithstanding the provisions of Section 9.1, a
receiving Party shall be permitted to disclose the Confidential Information of
the disclosing Party to the extent such Confidential Information: 9.2.1 is
disclosed to Governmental Authorities in order to (a) obtain or maintain Patent
Rights in relation to the Licensed Compounds, Licensed Product or Companion
Diagnostics in accordance with the terms hereof or (b) obtain or maintain
approval to (i) conduct Clinical Trials for the Licensed Product or Companion
Diagnostics or (ii) market the Licensed Product or Companion Diagnostics;
provided that (in each case ((a) or (b)), such disclosure may be only to the
extent reasonably necessary to obtain or maintain such Patent Rights or approval
in accordance with the provisions of this Agreement; provided that, to the
extent practicable, the disclosing Party shall notify the other Party prior to
making such disclosure; provided, further, that this Section 9.2.1 shall not
permit (A) SeaGen to disclose any Confidential Information of Merck specific to
any Merck Proprietary Product that is not specifically related to a Merck
Proprietary Combination; and (B) Merck to disclose any Confidential Information
of SeaGen specific to any SeaGen Proprietary Product that is not specifically
related to a SeaGen Proprietary Combination; 9.2.2 is deemed necessary by a
Party to be disclosed to its Related Parties, agent(s), consultant(s), or other
Third Parties for the Development, Manufacture or Commercialization of Licensed
Compounds or the Licensed Product for the Territory, or for such Person to
determine their interest in performing such activities, in accordance with this
Agreement on the condition that such Related Parties, agent(s), consultant(s),
or other Third Parties agree to be bound by confidentiality and non-use
obligations that are no less stringent than those confidentiality and non-use
obligations contained in this Agreement; provided, however, that the term of
confidentiality for any Third Party shall be no less than [ * ] years; provided,
further, that this Section 9.2.2 shall not permit the non-Proprietary Product
Party to disclose any Confidential Information of the Proprietary Product Party
that is specific to such Proprietary Product Party’s Proprietary Product but not
specifically related to a Proprietary Combination; 9.2.3 with respect to the
Proprietary Product Party, is disclosed to governmental or other regulatory
agencies in order to (a) obtain or maintain Patent Rights in relation to the
Proprietary Party’s Propriety Products for use in a Proprietary Combination in
accordance with Article 12 or (b) obtain or maintain approval to (i) conduct
Clinical Trials for the Proprietary Party’s Proprietary Products for use in a
Proprietary Combination or (ii) market such Party’s Proprietary Products for use
in a Proprietary Combination; provided that (in each case (a) and (b)), such
disclosure may be only to the extent reasonably necessary to obtain or maintain
such Patent Rights or approval; 9.2.4 with respect to each Proprietary Product
Party, is deemed necessary by such Proprietary Product Party to be disclosed to
its Related Parties, agent(s), consultant(s), or other Third Parties for the
development, manufacture or commercialization of such Party’s Proprietary
Products for use in a Proprietary Combination for the Territory, or for such
Person to determine their interest in performing such activities, in accordance
with this Agreement on the condition that such Related Parties, agent(s),
consultant(s), or other Third Parties agree to be bound by confidentiality and
non-use obligations that are no less stringent than those confidentiality and
-96- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED
BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3103.jpg]
non-use obligations contained in this Agreement; provided, however, that the
term of confidentiality for any Third Party shall be no less than ten (10)
years; 9.2.5 with respect to Joint Program Know-How (including Biomarker Joint
Program Know-How), is disclosed to (a) Governmental Authorities in order to (i)
obtain or maintain Joint Program Patents in accordance with the terms hereof in
connection with products and diagnostics (other than the Licensed Product or any
Companion Diagnostic) or (ii) obtain or maintain approvals in connection with
products and diagnostics (other than the Licensed Product or any Companion
Diagnostic); provided that (in each case (i) or (ii)), such disclosure may be
only to the extent reasonably necessary to obtain or maintain such Patent Rights
or approvals or (b) actual or potential collaborators, licensees, sublicensees
or contractors in connection with a Party’s exercise of its rights to use the
Joint Program Know-How (including Biomarker Joint Program Know-How) as set forth
in Section 12.3.5 on the condition that such actual or potential collaborators,
licensees, sublicensees or contractors agree to be bound by confidentiality and
non- use obligations that are no less stringent than those confidentiality and
non-use obligations contained in this Agreement, provided, however, that the
term of confidentiality for any Third Party shall be no less than [ * ] years;
9.2.6 is deemed necessary by a Party to be disclosed to its actual or potential
acquirors, investment bankers, investors, lenders, or other similar sources of
financing solely for the purpose of evaluating or carrying out an actual or
potential investment or acquisition, in each case, on the condition that such
Person agrees to be bound by confidentiality and non-use obligations that are no
less stringent than those confidentiality and non-use obligations contained in
this Agreement; or 9.2.7 is deemed necessary by counsel to the receiving Party
to be disclosed to such Party’s external attorneys, independent accountants or
financial advisors for the sole purpose of enabling such attorneys, independent
accountants or financial advisors to provide advice to the receiving Party, on
the condition that such attorneys, independent accountants and financial
advisors agree to be bound by confidentiality and non-use obligations that are
no less stringent than those confidentiality and non-use provisions contained in
this Agreement; provided, however, that the term of confidentiality for such
attorneys, independent accountants and financial advisors shall be no less than
[ * ] years. 9.3 Disclosures Required by Applicable Law. If a Party is required
by Applicable Law or judicial or administrative process to disclose Confidential
Information that is subject to the non-disclosure provisions of Section 9.1,
such Party may disclose such Confidential Information as so required; provided
that such Party shall promptly inform the other Party of the disclosure that is
being sought in order to provide such other Party an opportunity to challenge or
limit the disclosure obligations, and, if requested by the other Party,
cooperate in all reasonable respects with the other Party’s efforts to obtain
confidential treatment or a protective order with respect to any such
disclosure. Confidential Information that is disclosed as required by Applicable
Law or by judicial or administrative process shall remain otherwise subject to
the confidentiality and non-use provisions of Section 9.1, and the Party so
disclosing Confidential Information shall (a) take all steps reasonably
necessary, including seeking to obtain an order of confidentiality, to endeavor
to ensure the continued confidential treatment of such Confidential Information
and (b) disclose such -97- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3104.jpg]
Confidential Information only to the extent required by such Applicable Law or
judicial or administrative process. 9.4 Program Know-How. (a) Joint Program
Know-How shall be considered Confidential Information of both Parties (and both
Parties shall be deemed a disclosing Party and a receiving Party with respect
thereto) for purposes of this Agreement, (b) Merck Program Know- How shall be
considered Confidential Information of Merck for purposes of this Agreement and
(c) SeaGen Program Know-How shall be considered Confidential Information of
SeaGen for purposes of this Agreement. 9.5 Publication. Merck and SeaGen each
acknowledge the other Party’s interest in publishing the results of the research
and development hereunder with respect to Licensed Compounds and the Licensed
Product in order to obtain recognition within the scientific community and to
advance the state of scientific knowledge. Each Party also recognizes the mutual
interest in obtaining valid patent protection and in protecting business
interests and trade- secret information. Consequently, subject to, and except
for disclosures permitted pursuant to, Section 9.2 or 9.3, each Party may make
such publications or presentations with respect to Licensed Compounds or the
Licensed Product only in accordance with the Global Publication Strategy and
this Section 9.5. If either Party, its Affiliates, or their respective
employee(s) or consultant(s) wishes to make such a publication or presentation
related to a Licensed Compound or Licensed Product (including joint Confidential
Information), such Party shall deliver to the other Party for such other Party’s
review an electronic copy of any proposed written publication at least [ * ]
prior to submission for publication, or an electronic copy of any proposed
abstract, poster or other presentations at least [ * ] prior to submission for
publication or presentation. The reviewing Party shall have the right (a) to
propose modifications to the publication or presentation for patent reasons,
trade-secret reasons or business reasons, which comments will be in writing and
considered in good faith, or (b) to request a reasonable delay in publication or
presentation in order to protect patentable information, including, in the case
of Merck, in connection with the proposed publication of SeaGen Product Specific
Know-How. If the reviewing Party requests a delay, the publishing Party shall
delay submission or presentation for a period of up to [ * ] to enable the
preparation and filing of patent applications protecting each Party’s rights in
such information to be filed in accordance with Article 12. Upon expiration of
such [ * ], the publishing Party shall be free to proceed with the publication
or presentation. If the reviewing Party requests modifications to the
publication or presentation in such written proposals, the publishing Party
shall edit such publication to delete Confidential Information (other than
Development Data) of the reviewing Party that the reviewing Party identifies for
deletion in the reviewing Party’s written comments prior to submission of the
publication or presentation. Notwithstanding the foregoing, (a) the Parties
agree that study information and results shall be posted by the applicable Party
in accordance with Section 8.1.12, and such study results required to be posted
pursuant to this clause (a) will not constitute Confidential Information of
either Party, (b) if such publication or presentation involves a Proprietary
Product or a Proprietary Combination, then the applicable portion of such
publication or presentation related to the Proprietary Product or Proprietary
Combination shall be subject to the review and prior written approval of the
applicable Proprietary Product Party, such approval not to be unreasonably
withheld, conditioned or delayed, and (c) as between the Parties, the
Proprietary Product Party shall have the sole right to make any publications or
presentations with respect to such Proprietary Product Party’s Proprietary
Products -98- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3105.jpg]
in its discretion and without compliance with this Section 9.5 (and the
non-Proprietary Product Party shall have no right to do so), provided that, for
clarity, with respect to this clause (c), to the extent the content of such
publications or presentations relates to the Licensed Product or the use of such
Proprietary Product in a Proprietary Combination, then such publications or
presentations shall be subject to the provisions of this Section 9.5.
Notwithstanding the foregoing provisions of this Section 9.5, with respect to
any SeaGen Know-How that is specific to the Licensed Product (to the extent such
SeaGen Program Know-How has not been previously publicly presented or published
either (i) prior to the Effective Date or (ii) after the Effective Date in
compliance with this Agreement), except as required by Applicable Law, SeaGen
shall not publicly present or publish such SeaGen Know-How unless such
presentation or publication is approved by Merck in writing, such approval not
to be unreasonably withheld, conditioned or delayed; provided that, for clarity,
the foregoing shall not limit or prevent SeaGen from publishing or presenting
SeaGen Know-How that relates to the SeaGen Linker Technology generally or any
SeaGen Proprietary Product that has been clinically developed or commercialized.
The Parties will agree on a publication plan for Licensed Compounds and the
Licensed Product through the JDC. 9.6 Publicity/Use of Names. 9.6.1 The Parties
have mutually approved a joint press release attached hereto as Schedule 9.6.1
with respect to this Agreement and either Party may make subsequent public
disclosure of the contents of such press release. Except as may be otherwise
provided herein, neither Party shall issue any press release or make any public
announcement concerning the terms of this Agreement or the transactions
described herein without the prior written consent of the other Party; provided
that this Section 9.6 shall not preclude any Party from issuing any such press
release or making any such public announcement if such Party reasonably believes
that any such release or announcement is (a) required by Applicable Law, or (b)
required by the rules of any stock exchange on which such Party’s (or such
Party’s Affiliates’) securities are listed. To the extent that a Party concludes
in good faith that it is or may be required to make such a release or
announcement or file or register this Agreement or a notification thereof with
any Governmental Authority (including as may be required by the rules of any
stock exchange on which such Party’s (or such Party’s Affiliates’) securities
are listed) in accordance with the foregoing clause (a) or (b), as applicable,
such Party agrees to consult and coordinate with the other Party with respect to
such disclosure in accordance with Section 9.3 and, if applicable, the
preparation and submission of a confidential treatment request for this
Agreement in accordance with the remainder of this Section 9.6.1.
Notwithstanding the foregoing, if a Party is required by Applicable Law to
submit a description of the terms of this Agreement to or file a copy of this
Agreement with any Governmental Authority as aforesaid and such Party has (i)
promptly notified the other Party in writing of such requirement and any
respective timing constraints, (ii) provided copies of the proposed disclosure
or filing to the other Party reasonably in advance of such filing or other
disclosure and (iii) given the other Party a reasonable time under the
circumstances to comment upon and request confidential treatment for such
disclosure, then such Party will have the right to make such disclosure or
filing at the time and in the manner reasonably determined by its counsel to be
required by Applicable Law or the applicable Governmental Authority. If a Party
seeks to make a disclosure or filing as set forth in this Section 9.6.1 and the
other Party provides comments within the respective time periods or constraints
specified herein, the Party seeking to make such disclosure or filing will
reasonably consider such comments and use good faith efforts to -99- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3106.jpg]
incorporate such comments in the disclosure or filing; provided that prior to
making any such filing of this Agreement, the Parties shall reasonably cooperate
and use good faith efforts to agree on a redacted form of this Agreement to be
so filed. 9.6.2 Except as may be otherwise provided herein, no Party or its
Affiliate shall use the Corporate Marks or any other name or Trademark of the
other Party, its Affiliates or their respective employees in any publicity,
promotion, news release or disclosure relating to this Agreement or its subject
matter, without the prior express written permission of the other Party, except
as may be required by Applicable Law. ARTICLE 10 PAYMENTS 10.1 Upfront Payment.
In consideration of the licenses and other rights granted to Merck herein by
SeaGen, subject to the terms and conditions of this Agreement, Merck shall pay
to SeaGen, within [ * ] Business Days following the Effective Date, a one-time,
non-refundable and non-creditable upfront payment in the amount of Six Hundred
Million Dollars ($600,000,000). 10.2 Development Milestones. 10.2.1 Development
Milestone Payments. In further consideration for the licenses and other rights
granted to Merck herein by SeaGen, subject to the terms and conditions of this
Agreement (including Section 16.4.2(b)(viii)), Merck will notify SeaGen within [
* ] Business Days following the first achievement of each milestone event
described below in this Section 10.2.1 (each, a “Development Milestone Event”)
by the Parties under this Agreement after the Effective Date with respect to the
first Licensed Product to achieve the applicable Development Milestone Event,
and Merck shall thereafter pay the corresponding payment amounts set forth below
associated with the applicable Development Milestone Event in accordance with
Section 10.2.2 (each, a “Development Milestone Payment”): Development Milestone
Development Milestone Event Payment (in U.S. Dollars) 1. [ * ] [ * ] 2. [ * ] [
* ] 3. [ * ] [ * ] 4. [ * ] [ * ] 5. [ * ] [ * ] 6. [ * ] [ * ] 7. [ * ] [ * ]
-100- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3107.jpg]
Development Milestone Development Milestone Event Payment (in U.S. Dollars) 8. [
* ] [ * ] 9. [ * ] [ * ] 10. [ * ] [ * ] 11. [ * ] [ * ] 12. [ * ] [ * ] 13. [ *
] [ * ] 14. [ * ] [ * ] 15. [ * ] [ * ] 16. [ * ] [ * ] 17. [ * ] [ * ] 18. [ *
] [ * ] 19. [ * ] [ * ] 20. [ * ] [ * ] 21. [ * ] [ * ] 22. [ * ] [ * ] With
respect to the Development Milestone Events the following shall apply: (a) With
respect to Development Milestones Events [ * ], if a given [ * ], then
Development Milestone Event [ * ] will be deemed achieved as of [ * ] and the
corresponding Development Milestone Payment shall be due and payable by Merck.
(b) if Development Milestone Event [ * ] is skipped and not paid, but
Development Milestone Event [ * ] is subsequently achieved [ * ], then upon
achievement of Development Milestone Event [ * ], Development Milestone Event [
* ] will be deemed achieved and the corresponding Development Milestone Payment
shall be due and payable by Merck with the Development Milestone Payment
corresponding to Development Milestone Event 3. (c) if Development Milestone
Event [ * ] is skipped and not paid, but Development Milestone Event [ * ] is
subsequently achieved [ * ], then upon achievement of -101- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3108.jpg]
Development Milestone Event [ * ], Development Milestone Event [ * ] will be
deemed achieved and the corresponding Development Milestone Payment shall be due
and payable by Merck with the Development Milestone Payment corresponding to
Development Milestone Event [ * ]. (d) The achievement of Development Milestone
Event [ * ]. If any one of Development Milestone Events [ * ] shall be payable
at [ * ]. (e) The achievement of Development Milestone Event [ * ]. If any one
of Development Milestone Events [ * ] shall be payable at [ * ]. (f) The
achievement of Development Milestone Event [ * ]. If any one of Development
Milestone Events [ * ] shall be payable at [ * ]. (g) The achievement of
Development Milestone Event [ * ]. If any one of Development Milestone Events [
* ] shall be payable at [ * ]. (h) The achievement of Development Milestone
Event [ * ]. If any one of Development Milestone Events [ * ] shall be payable
at [ * ]. (i) If [ * ], then the applicable Development Milestones Events [ * ].
(j) Notwithstanding the foregoing [ * ]. (k) Each of the foregoing Development
Milestone Payments in this Section 10.2.1 shall be payable a maximum of one (1)
time, for the first Licensed Product (which, for clarity, need not be the same
Licensed Product that achieved any other Development Milestone Event) to achieve
the applicable Development Milestone Event as set forth in the foregoing chart
regardless of the number of Licensed Products achieving the applicable
Development Milestone Event (i.e., a maximum of [ * ] Development Milestone
Payments may be made pursuant to this Section 10.2.1), and no Development
Milestone Payment shall be due hereunder for subsequent or repeated achievement
of a given Development Milestone Event ([ * ]). For the avoidance of doubt, the
maximum amount payable by Merck pursuant to this Section 10.2.1 is Eight Hundred
and Fifty Million Dollars ($850,000,000), assuming that each of the Development
Milestone Events in this Section 10.2.1 were achieved. 10.2.2 Invoice and
Payment of Development Milestone Payments. Following delivery of notification by
Merck to SeaGen (or if the JDC determines and notifies the Parties via the JSC)
that the applicable Development Milestone Event has been achieved by the Parties
(including through their respective Affiliates and sublicensees) pursuant to
this Agreement, SeaGen shall invoice Merck for the applicable Development
Milestone Payment, and Merck shall pay such Development Milestone Payment within
[ * ] days after receipt of the invoice therefor. Each Development Milestone
Payment is non-refundable and non-creditable. 10.3 Commercial Milestones. 10.3.1
Commercial Milestones Payments. In further consideration for the licenses and
other rights granted to Merck herein by SeaGen, subject to the terms and
conditions -102- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3109.jpg]
of this Agreement, the JFC will notify the Parties within [ * ] days after the
end of the Calendar Quarter during which a given milestone event described below
in this Section 10.3.1 (each, a “Commercial Milestone Event” and together with
any Development Milestone Event, each, a “Milestone Event”) was first achieved
by the Parties under this Agreement after the Effective Date with respect to the
first Licensed Product to achieve the applicable Commercial Milestone Event, and
Merck shall thereafter pay the applicable amounts set forth below associated
with the applicable Commercial Milestone Event in accordance with Section 10.3.2
(each, a “Commercial Milestone Payment” and together with any Development
Milestone Payment, each, a “Milestone Payment”): Commercial Milestone Event
Commercial Milestone [ * ] Payment (in U.S. Dollars) 1. [ * ] [ * ] 2. [ * ] [ *
] 3. [ * ] [ * ] 4. [ * ] [ * ] 5. [ * ] [ * ] 6. [ * ] [ * ] Each of the
foregoing Commercial Milestone Events in this Section 10.3.1 shall be payable a
maximum of one (1) time as set forth in the foregoing chart regardless of the
number of times the applicable Commercial Milestone Event was achieved (i.e., a
maximum of [ * ] Commercial Milestone Payments may be made pursuant to this
Section 10.3.1), and no Commercial Milestone Payment shall be due hereunder for
any subsequent or repeated achievement of a given Commercial Milestone Event ([
* ]). For the avoidance of doubt, the maximum amount payable by Merck pursuant
to this Section 10.3.1 is One Billion Seven Hundred Fifty Million Dollars
($1,750,000,000), assuming that each of the Commercial Milestone Events in this
Section 10.3.1 were achieved. For clarity, (a) [ * ], including for [ * ], (b)
subject to the foregoing sub-clause (a) of [ * ] shall [ * ] and (c) if [ * ],
then the [ * ] for [ * ] shall be [ * ]. 10.3.2 Invoice and Payment of
Commercial Milestone Payments. Following delivery of notification by the JFC to
the Parties that the applicable Commercial Milestone Event has been achieved by
the Parties pursuant to this Agreement, SeaGen shall invoice Merck for the
applicable Commercial Milestone Payment, and Merck shall pay such Commercial
Milestone Payment within [ * ] days after receipt of the invoice therefor. Each
Commercial Milestone Payment is non-refundable and non-creditable. 10.4 Sharing
of Costs and Revenues for Licensed Compounds and the Licensed Product Generally.
10.4.1 Generally. With respect to Licensed Compounds and the Licensed Product,
(a) on a worldwide basis, the Parties shall share all Allowable Development
Costs on the basis of fifty percent (50%) to Merck and fifty percent (50%) to
SeaGen; (b) on a worldwide basis, -103- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3110.jpg]
the Parties shall share all Allowable Joint IP Costs on the basis of fifty
percent (50%) to Merck and fifty percent (50%) to SeaGen; (c) on a worldwide
basis, the Parties shall share all Allowable Commercialization Costs on the
basis of fifty percent (50%) to Merck and fifty percent (50%) to SeaGen; and (d)
on a worldwide basis, the Parties shall share Licensed Product Net Sales and
Sublicensee Revenues, in each case, received pursuant to this Agreement, on the
basis of fifty percent (50%) to Merck and fifty percent (50%) to SeaGen, in each
case ((a), (b), (c) and (d)), which shall be paid as set forth in Section
10.4.2. Notwithstanding the financial definitions herein, the Parties
acknowledge and agree that no cost or expense, and no revenues, shall be
included in the Allowable Development Costs, Allowable Commercialization Costs
or Allowable Joint IP Costs, or in the calculation of Cost of Goods Manufactured
or Licensed Product Net Sales or Sublicensee Revenues, if inclusion therein
would result in a duplication or double-counting of the same cost or expense or
the same revenue. 10.4.2 Calculation and Payment of Shared Costs and Revenues.
During the Term, the following shall apply: (a) Within [ * ] days after the end
of each Calendar Quarter, each Party shall provide to the other Party and the
Financial Managers, in a format to be mutually agreed by the Financial Managers,
(i) a detailed, activity-based statement of its (and its Affiliates’) Allowable
Development Costs and Allowable Joint IP Costs, including an itemized breakdown
of the calculation of Development FTE Costs included in the Allowable
Development Costs (each, a “Development Cost Report”), and (ii) a detailed,
activity-based statement of its (and its Affiliates) Allowable Commercialization
Costs (each, a “Commercialization Cost Report” and, together with the
corresponding Development Cost Report, the “Cost Reports”), including an
itemized breakdown of the calculation of each element of Allowable
Commercialization Costs (including Sales and Marketing Expenses, Allowable
Promotion FTE Costs, Allowable Field Force FTE Costs, Cost of Goods Manufactured
and Third Party Payments), in each case of (i) and (ii), to the extent incurred
in such Calendar Quarter (or a good faith estimate of any portions thereof where
actuals are not known as of such time). The Costs Reports shall be in a format
to be agreed upon by the Financial Managers. To the extent that any such
Allowable Development Costs, Allowable Joint IP Costs or Allowable
Commercialization Costs reported pursuant to this Section 10.4.2(a), were
estimated, the relevant Party shall provide actual cost information with the
next Calendar Quarter’s quarterly Development Cost Report or Commercialization
Cost Report, as applicable, and the provisions of Section 10.4.2(b) shall apply
to properly allocate between the Parties any amount by which such actual costs
exceeded or were less than the estimated costs. For clarity, Allowable
Development Costs, Allowable Joint IP Costs and Allowable Commercialization
Costs for each Calendar Quarter may include accruals/estimates, and those
accruals/estimates will be trued up to actual costs each Calendar Quarter as
part of the cost reporting for the following Calendar Quarter. (b) Within [ * ]
days after the end of each Calendar Quarter, the Financial Managers shall
provide to Merck, SeaGen and the JSC a written report (each, a “Cost
Reconciliation Report”) setting forth, in a format to be mutually agreed by the
Financial Managers, the calculations of (i) the Allowable Development Costs and
Allowable Joint IP Costs, and each Party’s share of such Allowable Development
Costs and Allowable Joint IP Costs, and (ii) the Allowable Commercialization
Costs and each Party’s share of such Allowable -104- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3111.jpg]
Commercialization Costs. Such Cost Reconciliation Report shall include for such
Calendar Quarter, the (A) total Allowable Development Costs, total Allowable
Joint IP Costs and total Allowable Commercialization Costs incurred by each
Party, and each Party’s respective proportionate share thereof, and (B) the net
payment due from one Party to the other Party in accordance with Section 10.4.1.
Each Party shall promptly following receipt of each Cost Reconciliation Report
issue an invoice to the other Party for any such net payment due to such Party
from such other Party in accordance with Section 10.4.1. Any net payment owed
from one Party to the other Party shall be paid within [ * ] days following
receipt of such invoice; provided that if a Party disputes an amount provided in
such Cost Reconciliation Report, then such disputed amount shall be reviewed by
the JSC (provided, however, that in the event that the JSC is unable to resolve
the issue, either Party shall have the right to have an independent auditor
examine the applicable records in order to resolve such issue pursuant to
Section 10.6, which determination shall be binding on the Parties absent
manifest error), and any net payment owed with respect to the undisputed amounts
shall be paid within such [ * ] day period (and the disputed amount, if
determined to be owed, shall be paid within [ * ] Business Days of resolution of
the dispute). If requested by Merck or SeaGen, any invoices or other supporting
documentation for any payments to a Third Party that individually exceed [ * ]
shall be promptly provided. (c) Within [ * ] days after the end of each Calendar
Quarter, each Party shall provide to the other Party and the Financial Managers,
in a format to be mutually agreed by the Financial Managers, (i) a detailed
statement of its (and each of its Affiliate’s) Licensed Product Net Sales with
respect to the applicable Licensed Product for the Territory (including the
calculation thereof, including a breakdown of Licensed Product Net Sales (and
the calculation thereof)) and (ii) a detailed statement of Sublicensee Revenues
for such Calendar Quarter with respect to the applicable Licensed Product for
the Territory, as well as details of any adjustments to be made to the amounts
submitted in the previous Calendar Quarter in the previous Revenue Report (each,
a “Revenue Report”). The Revenue Report shall be in a format to be agreed upon
by the Financial Managers. (d) Within [ * ] days after the end of each Calendar
Quarter, the Financial Managers shall provide to Merck, SeaGen and the JSC a
written report (each, a “Revenue Reconciliation Report”) setting forth, in a
format to be mutually agreed by the Financial Managers prior to the First
Commercial Sale of Licensed Product in the Territory, (i) the total Licensed
Product Net Sales and Sublicensee Revenues for the applicable Licensed Product
for the Territory, the amount of Licensed Product Net Sales and Sublicensee
Revenues for the applicable Licensed Product for the Territory recognized by
each Party, and each Party’s share of such Licensed Product Net Sales and
Sublicensee Revenues for the applicable Licensed Product for the Territory, and
(ii) the net payment due from one Party to the other Party in accordance with
Section 10.4.1. Each Party shall promptly following receipt of each Revenue
Reconciliation Report issue an invoice to the other Party for any such net
payment due to such Party from such other Party in accordance with Section
10.4.1. Any net payment owed from one Party to the other Party shall be paid
within [ * ] days following receipt of such invoice; provided that if a Party
disputes an amount provided in such Revenue Reconciliation Report, then such
disputed amount shall be reviewed by the JSC (provided, however, that in the
event that the JSC is unable to resolve the issue, then either Party shall have
the right to have an independent auditor examine the applicable records in order
to resolve such issue pursuant to Section 10.6, which determination -105- [ * ]
= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3112.jpg]
shall be binding on the Parties absent manifest error), and any net payment owed
with respect to the undisputed amounts shall be paid within such [ * ] day
period (and the disputed amount, if determined to be owed, shall be paid within
[ * ] Business Days of resolution of the dispute). (e) For planning purposes, at
least [ * ] days prior to the end of a given Calendar Quarter, each Party shall
report to the other Party and the Financial Managers its non- binding estimated
Sublicensee Revenues, Allowable Development Costs, Allowable Joint IP Costs,
Allowable Commercialization Costs and, with effect from First Commercial Sale,
Licensed Product Net Sales, in each case, for the current Calendar Quarter
(which shall be based on the estimated actual amounts for the [ * ] months of
such Calendar Quarter and the forecasted amounts for the last month of such
Calendar Quarter); provided that, for clarity, the Parties shall not be required
to reconcile such estimates with the actual amounts. (f) All costs and expenses
and revenues pursuant to this Section 10.4.2 shall be recorded and reported
consistent with such Party’s Accounting Standards, consistently applied, and
shall be reported in U.S. Dollars (with currency conversions as set forth in
Section 10.5). (g) The Financial Managers may determine to consolidate the Cost
Reconciliation Report and Revenue Reconciliation Report in order to result in
one net payment by the applicable Party. In addition, if agreed to by the
Parties (such agreement not to be unreasonably withheld, conditioned or
delayed), the Parties shall have the right to reconcile amounts within the Cost
Reconciliation Report and Revenue Reconciliation Report at the local country
level, on a case-by-case basis; provided that any such amounts shall not also be
counted in Section 10.4.1 in order to avoid duplication. (h) The Parties
acknowledge and agree that the Cost of Goods Manufactured, the Development FTE
Rates, Medical Affairs FTE Rates, Promotion FTE Rates and Field Force FTE Rates
represent fair market value for the provision of the applicable services for
which such amounts are paid and represent arms’-length negotiated amounts. The
Development FTE Rates, Medical Affairs FTE Rates, Promotion FTE Rates and Field
Force FTE Rates shall be reviewed annually by the Parties and may be adjusted by
mutual written agreement of the Parties to the extent the Parties mutually
determine that an adjustment is necessary to comply with the arm’s-length
standard under Applicable Law. (i) Notwithstanding anything to the contrary set
forth herein, (i) when calculating the Parties’ Allowable Commercialization
Costs, Allowable Development Costs and Allowable Joint IP Costs, any amount of,
or in respect of, recoverable VAT incurred by each Party (or its Affiliates) in
respect of any item of expenditure or cost that forms a component of such
calculations shall be excluded and (ii) when calculating Licensed Product Net
Sales and Sublicensee Revenues, any amount of, or in respect of, VAT in respect
of any item of revenue that forms a component of such calculations shall be
excluded. (j) Each Party shall consider in good faith other reasonable
procedures proposed by the other Party for sharing applicable financial
information hereunder in order to permit each Party to close its books
periodically in a timely manner. -106- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3113.jpg]
10.4.3 Costs other than Allowable Costs. For the avoidance of doubt, each Party
shall be solely responsible for any costs and expenses (including any payments
arising under any agreements between such Party (or its Affiliates) and Third
Party licensors, including such payments arising from the grant of rights to, or
exercise of rights by, the other Party (or any of its Affiliates or
sublicensees) hereunder) incurred by it (or its Affiliate) in connection with
the Development, Manufacture or Commercialization of Licensed Compound and
Licensed Product, other than such costs and expenses that are included in the
Allowable Development Costs, Allowable Joint IP Costs or Allowable
Commercialization Cost as set forth in this Agreement (which shall be shared by
the Parties as set forth in this Section 10.4). 10.5 Payment Terms. 10.5.1
Currency Exchange; Offset. All payments to be made by a Party under this
Agreement shall be made in U.S. Dollars, by wire transfer, pursuant to the
instructions of the Party receiving payment, as designated from time to time. To
the extent any costs and expenses shared by the Parties hereunder are incurred
in a currency other than U.S. Dollars, the applicable expense shall be converted
into U.S. Dollars by the incurring Party on a monthly basis using as a rate of
exchange the average actual foreign currency exchange rate for the month in
which the expense is incurred according to the exchange rates utilized by the
applicable Party in its own internal accounting system, consistently applied.
Likewise, to the extent Licensed Product is sold in a currency other than U.S.
Dollars, the amount received shall be converted into U.S. Dollars on a monthly
basis using as a rate of exchange the average actual foreign currency exchange
rate for the month in which the sale is made according to the exchange rates
utilized by the applicable Party in its own internal accounting system,
consistently applied. Unless otherwise agreed to by the Parties, neither Party
shall have the right to offset any payment that is owed by the other Party but
not paid against any payments owed by such Party, if any, under this Agreement.
10.5.2 Late Payments. Any undisputed payments or portions thereof due hereunder
that are not paid on the date such payments are due under this Agreement shall
bear interest at a rate equal to the lesser of: (a) [ * ] or (b) the maximum
rate permitted by Applicable Laws; in each case calculated on the number of days
such payment is delinquent (provided that if the payment is disputed, such
interest shall be calculated from the time that the dispute is resolved),
compounded monthly. 10.6 Recordkeeping and Audit. 10.6.1 Each Party and its
Affiliates shall maintain complete and accurate books and records of account, in
accordance with its applicable Accounting Standards, of all transactions and
other business activities under this Agreement and the Ancillary Agreements,
sufficient to confirm the accuracy of all financial reports furnished by a Party
to the other Party under this Agreement or the Ancillary Agreements, as
applicable, and all charges or payments by a Party to the other Party under this
Agreement or the Ancillary Agreements. For [ * ] years after the end of the
applicable Calendar Year, upon reasonable written notice to a Party, but no more
than once per Calendar Year, such Party shall permit an independent certified
public accountant of national standing designated by the other Party to audit
such books and records of account of such Party in order to confirm the accuracy
and completeness of all such reports and all such charges or -107- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3114.jpg]
payments. The accounting firm shall disclose to the Party requesting the audit
only whether the audited reports are correct or incorrect and the specific
details concerning any discrepancies. No other information shall be provided to
the Party requesting the audit. 10.6.2 The Party requesting an audit shall bear
all costs and expenses incurred in connection with any such audit; provided,
however, that if any such audit identifies any underpayments by the audited
Party hereunder or overpayments by the auditing Party hereunder, in each case,
that are the fault of the audited Party, in excess of [ * ] percent ([ * ]%) of
the amount actually payable, or [ * ] U.S. Dollars ($[ * ]), whichever is
greater, then, in addition to paying the full amount of such underpayment or
overpayment, the audited Party shall reimburse the other Party for all
reasonable costs and expenses incurred by such Party in connection with such
audit. 10.6.3 Each Party shall be required to maintain books and records for the
greater of (a) [ * ] or (b) for as long as either Party is required by
applicable tax law to maintain such books and records. Upon the expiration of [
* ] following the end of any Calendar Year, the cost sharing and revenue sharing
calculations as set forth in Section 10.4 with respect to such Calendar Year
shall be binding and conclusive upon both Parties. Unless an audit is ongoing
with respect to such period, the Parties shall be released from any liability or
accountability with respect to said calculations for such Calendar Year. 10.6.4
The Party requesting an audit shall treat all financial information subject to
review under this Section 10.6 in accordance with the confidentiality and
non-use provisions of Article 9, and shall cause its accounting firm to enter
into an acceptable confidentiality agreement with the audited Party obligating
it to retain all such information in confidence pursuant to such confidentiality
agreement. 10.7 Taxes. 10.7.1 VAT. Any consideration due under this Agreement is
exclusive of VAT. If any VAT will be chargeable on any of the transactions
contemplated under this Agreement and is payable to the respective tax authority
by the Party making the supply or providing the service for VAT purposes, upon
receipt of a valid invoice in accordance with the applicable VAT law from the
supplying or service providing Party, the other Party shall pay such VAT in
addition to the consideration otherwise due. 10.7.2 Withholding Taxes. Any Party
(the “Paying Party”) required to make a payment pursuant to this Agreement to
the other Party (the “Payee”) shall be entitled to deduct or withhold from the
amount payable the tax for which the Paying Party is liable to deduct or
withhold under any provisions of applicable tax law. If the withholding tax is
eliminated, or the withholding tax rate is reduced, in each case, according to
the provisions of an applicable double tax treaty or regulations applicable
thereto, then no deduction or withholding shall be made or a reduced amount
shall be deducted or withheld, in each case as applicable, only if the Paying
Party is timely furnished with necessary documents or certification to the
effect that the payment is exempt from tax or subject to a reduced tax rate or
the Payee otherwise satisfies the requirements to obtain the treaty benefit in
question. Any withheld tax shall be treated as having been paid by the Paying
Party to the Payee for all purposes of this Agreement. The Paying Party shall
timely forward to the Payee any tax receipts received by it or reasonably
available to it certifying the payments of -108- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3115.jpg]
withholding tax on behalf of the Payee. In the event such receipts are not
available, the Paying Party shall provide the Payee with such proof of payment
of such tax as may be reasonably acceptable to the Payee. If the Paying Party
failed to deduct or withhold tax required by Applicable Law, the Payee shall
indemnify and hold harmless the Paying Party from any such taxes (including any
interest, penalties or additions to tax imposed thereto) and further shall
assist the Paying Party with regard to all procedures required in order to
obtain relief and, if appropriate, reimbursement by tax authorities (including
providing proof, if applicable, that the appropriate tax has in fact been paid
by the Payee) or, in case tax authorities will not reimburse withholding tax to
the Paying Party, the Payee will immediately pay to the Paying Party (for
remittance to the appropriate taxing authority to the extent not previously paid
to such authorities by the Paying Party) the amount of such tax (including any
interest, penalties or additions to tax imposed thereto) not previously paid by
the Payee to the appropriate taxing authority. 10.7.3 Tax Cooperation. Each
Party shall provide the other with reasonable assistance to enable the recovery,
as permitted by Applicable Law, of withholding taxes, VAT or similar obligations
resulting from payments made under this Agreement, such recovery to be for the
benefit of the Party bearing such withholding tax or VAT. ARTICLE 11
REPRESENTATIONS, WARRANTIES AND COVENANTS 11.1 Representations and Warranties of
Each Party. Each Party represents and warrants to the other Party, as of the
Effective Date (provided that, solely to the extent a representation below in
this Section 11.1 relates to an Ancillary Agreement, such representation shall
be deemed to be made as of the date the applicable Ancillary Agreement has been
duly executed by each Party (or its or their applicable Affiliates)), that:
11.1.1 it is duly organized, validly existing and in good standing in its
jurisdiction of organization; 11.1.2 it and its applicable Affiliates have the
requisite corporate or other company power and authority to enter into this
Agreement and each Ancillary Agreement to which it is a party and to perform its
obligations hereunder and thereunder; 11.1.3 this Agreement has been duly
executed by it and is legally binding upon it and enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance and general
principles of equity (whether enforceability is considered a proceeding at law
or equity); 11.1.4 when each Ancillary Agreement has been duly executed by such
Party or its applicable Affiliate, such Ancillary Agreement will be legally
binding upon it or its applicable Affiliate and enforceable in accordance with
its terms, subject to the effects of bankruptcy, insolvency or other laws of
general application affecting the enforcement of creditor rights, judicial
principles affecting the availability of specific performance and general
principles of equity (whether enforceability is considered a proceeding at law
or equity); -109- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3116.jpg]
11.1.5 the execution and delivery of this Agreement by it and each Ancillary
Agreement by it or its applicable Affiliate and the performance by it or its
applicable Affiliate of the transactions contemplated hereby and thereby have
been duly authorized by all necessary corporate or other company action and do
not violate (a) such Party’s or its applicable Affiliate’s charter documents,
bylaws or other organizational documents, (b) any agreement, instrument or
contractual obligation to which such Party or its applicable Affiliate is bound,
(c) in any material respect, any Applicable Law or regulation of any court,
governmental body or administrative or other agency having jurisdiction over
such Party or its applicable Affiliate or (d) any order, writ, judgment,
injunction, decree or award of any Governmental Authority presently in effect
and applicable to such Party or its Affiliates; and 11.1.6 except for (a) FDA,
EMA or other regulatory approvals, licenses, clearances and the like necessary
for the development, manufacture, sales or marketing of pharmaceutical products,
and (b) any required filing with the U.S. Securities and Exchange Commission
(SEC) or equivalent filings with regard to this transaction in other countries,
no authorization, consent, approval, exemption of or filing or registration with
(i) any court or Governmental Authority under Applicable Law is or shall be
necessary for, or in connection with, the entering into of this Agreement, the
Ancillary Agreements or the transactions contemplated hereby or thereby, or for
the performance by it and its Affiliates of their respective obligations under
this Agreement and the Ancillary Agreements, or (ii) any other Person is or
shall be necessary for, or in connection with, the entering into of this
Agreement, the Ancillary Agreements or the transactions contemplated hereby or
thereby. 11.2 Additional SeaGen Representations and Warranties. Except as
otherwise set forth on Schedule 11.2 (the “SeaGen Disclosure Schedules”), SeaGen
represents and warrants to Merck, as of the Effective Date, that: 11.2.1 SeaGen
has the right, power and authority to grant the rights and licenses granted to
Merck hereunder, and SeaGen has obtained all necessary consents and fulfilled
all necessary conditions, if any, to grant the rights and licenses to Merck
hereunder, and the rights and licenses granted (or purported to be granted) to
Merck hereunder does not conflict with any agreement between SeaGen (or its
Affiliate) and any Third Party. 11.2.2 The Patent Rights listed on Schedule
1.139 are all included within the SeaGen Patents. To SeaGen’s knowledge, all
SeaGen Patents listed on Schedule 1.139 are valid and enforceable Patent Rights
(or in the case of patent applications, applied for). All SeaGen Patents are
filed and maintained properly and correctly and all applicable fees have been
paid on or before any final due date for payment. SeaGen has complied with all
Applicable Laws, including any duties of candor to applicable patent offices, in
connection with the filing, prosecution and maintenance of the SeaGen Patents.
11.2.3 SeaGen is the sole and exclusive owner of, or otherwise Controls, the
SeaGen Technology. All of the SeaGen Product-Specific Know-How, the SeaGen
Linker Product- Specific Know-How, the SeaGen Product-Specific Patents and the
SeaGen Linker Product- Specific Patents (collectively, the “SeaGen
Product-Specific Technology”) that is owned by SeaGen or its Affiliate are free
and clear of liens, charges and encumbrances. Schedule 1.139 sets -110- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3117.jpg]
forth a complete and accurate list of the SeaGen Patents (including all
application number and filing dates, registration numbers and dates,
jurisdictions and owner(s)). SeaGen (and its Affiliates) do not own or control
(through license or otherwise) any (A) Patent Rights other than those Patent
Rights included within the SeaGen Patents and set forth on Schedule 1.139 or (B)
any Know-How other than the Know-How included within the SeaGen Know-How, in
each case of (A) and (B), that is necessary or reasonably useful to Develop,
Manufacture or Commercialize the Licensed Compound or Licensed Product (for
clarity, in the form the Licensed Compound and the Licensed Product exist as of
the Effective Date). 11.2.4 SeaGen has obtained from each inventor of the SeaGen
Patents that are listed on Schedule 1.139 and indicated on Schedule 1.139 as
being owned by SeaGen or any of its Affiliates agreements that have assigned to
SeaGen or its Affiliate each such inventor’s entire right, title and interest in
and to the applicable SeaGen Patents, and, to SeaGen’s Knowledge, each such
agreement is valid and enforceable. 11.2.5 Neither SeaGen nor any of its
Affiliates has granted any Third Party, and neither SeaGen nor any of its
Affiliates is under any obligation to grant any Third Party any right to
research, develop, manufacture or commercialize any Licensed Compound, Licensed
Product or Competing Product (including any rights or licenses under the SeaGen
Technology to research, develop, manufacture or commercialize any Licensed
Compound, Licensed Product or any Competing Product), other than (i) the rights
granted to SeaGen’s Third Party contract manufacturers to manufacture the
Licensed Compound, Licensed Product and Next Generation Compounds on behalf of
SeaGen and (ii) the rights granted to SeaGen’s Third Party contract research
organizations to conduct development activities on behalf of SeaGen with respect
to the Licensed Compound, Licensed Product and Next Generation Compounds. 11.2.6
Neither SeaGen nor any of its Affiliates is subject to, or bound by, any
exclusivity provisions, non-compete provisions or other similar types of
provisions or obligations pursuant to any agreement with a Third Party or
otherwise that would limit or restrict in any way SeaGen or any of its
Affiliates from researching, developing, making, having made, importing, using,
selling, offering to sell or otherwise exploiting the Licensed Compound or
Licensed Product as set forth herein, or granting the rights to Merck to do so
as set forth herein. 11.2.7 To SeaGen’s knowledge, the use or other exploitation
of the SeaGen Product-Specific Technology, as contemplated under this Agreement,
(i) does not and will not infringe any valid, enforceable and unexpired issued
Patent Right of any Third Party or misappropriate any Know-How or other
intellectual property of any Third Party and (ii) does not and will not infringe
the claims of any published Third Party patent application if such claims were
validly issued in their current form. To SeaGen’s knowledge, the use,
Development, Manufacture and Commercialization of the Licensed Compound or
Licensed Product, in each case, as contemplated under this Agreement, (a) does
not and will not infringe any valid, enforceable and unexpired issued Patent
Right of any Third Party or misappropriate any Know-How or other intellectual
property of any Third Party and (b) does not and will not infringe the claims of
any published Third Party patent application if such claims were validly issued
in their current form. -111- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3118.jpg]
11.2.8 There is no (a) actual claim, litigation, demand, suit, proceeding,
arbitration, inquiry, investigation or other legal action, whether civil,
criminal, administrative or regulatory, pending, or, to SeaGen’s knowledge,
threatened in writing by any Third Party against SeaGen or any of its Affiliates
or (b) judgment or settlement against or owed by SeaGen or any of its
Affiliates, in each case ((a) or (b)), in connection with the SeaGen Technology
or Licensed Compound or Licensed Product, including any of the foregoing that is
(i) alleging that the issued patents in the SeaGen Patents are invalid or
unenforceable, or the patent applications in the SeaGen Patents will, upon
issuance, be invalid or unenforceable, (ii) alleging that the conception,
development, generation, reduction to practice, disclosing, copying, making,
assigning or licensing of the SeaGen Technology or the practice thereof
infringes or would infringe any Patent Rights of any Person or misappropriates
or would misappropriate any Know-How or other intellectual property right of any
Person, or (iii) relating to any design defect, failure to warn or product
liability claim or action for the Licensed Compound or Licensed Product. As used
in this section, “proceeding” excludes those pertaining to prosecution of Patent
Rights (and communications attendant thereto) between SeaGen (or its Affiliate)
and the relevant Governmental Authority without participation of a Third Party
contestant or challenger. 11.2.9 Schedule 1.134 sets forth a complete and
accurate list of all agreements between SeaGen (or its Affiliate) and a Third
Party entered into prior to the Effective Date pursuant to which SeaGen (or its
Affiliate) Controls any Patent Rights or Know-How included within the SeaGen
Patents or SeaGen Know-How (other than (i) agreements with SeaGen’s (or its
Affiliate’s) employees and agreements with independent contractors and service
providers entered into in the ordinary course of SeaGen’s (or its Affiliate’s)
business, in each case, pursuant to which such employee, independent contractor
or service provider, as applicable, assigns its right, title and interest to
such Patent Rights and Know-How to SeaGen (or its Affiliate), and (ii)
agreements entered into in the ordinary course of business with service
providers under which SeaGen (or its Affiliate) is granted customary licenses to
the provider’s proprietary technology). SeaGen has provided Merck with true,
correct and complete copies of all SeaGen Existing In-Licenses. Neither SeaGen
nor its Affiliates are in breach or default under any SeaGen Existing
In-License, nor, to SeaGen’s knowledge, is any counterparty thereto in breach of
any SeaGen Existing In-License, and neither SeaGen nor its Affiliates have
received any written notice of breach or default with respect to any SeaGen
Existing In-License. The SeaGen Existing In-Licenses are in full force and
effect. There are no terms or conditions in any SeaGen Existing In-License (or
any other agreement between SeaGen or any of its Affiliates and a Third Party)
that (a) would prevent Merck from exercising, or otherwise conflict with, the
rights and licenses granted to Merck under this Agreement, including with
respect to the prosecution, maintenance, enforcement or defense of any SeaGen
Product-Specific Technology, or (b) would require SeaGen or any of its
Affiliates to grant any Third Party rights under any Program Know-How or Program
Patents. 11.2.10Except pursuant to the SeaGen Existing In-Licenses set forth on
Schedule 1.134, neither SeaGen nor any of its Affiliates are subject to any
payment obligations to Third Parties as a result of the execution or delivery of
this Agreement, or as a result of the grant or exercise of any of the rights or
licenses granted to Merck under this Agreement. 11.2.11Schedule 1.133 sets forth
a complete and accurate list of all agreements between SeaGen (or its Affiliate)
and a Third Party entered into prior to the Effective Date and in -112- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3119.jpg]
force as of the Effective Date pursuant to which SeaGen (or its Affiliate) has
engaged a Third Party to Manufacture the Licensed Compound or Licensed Product.
SeaGen has provided Merck with true, correct and complete copies of all SeaGen
Existing CMO Agreements. Neither SeaGen nor its Affiliates are in breach or
default under any SeaGen Existing CMO Agreement, nor, to SeaGen’s knowledge, is
any counterparty thereto in breach of any SeaGen Existing CMO Agreement, and
neither SeaGen nor its Affiliates have received any written notice of breach or
default with respect to any SeaGen Existing CMO Agreement. The SeaGen Existing
CMO Agreements are in full force and effect. 11.2.12SeaGen has provided to
Merck, prior to the Effective Date, true, correct and complete copies of all
material data and information in SeaGen’s or any of its Affiliates’ control
regarding the quality, efficacy or safety of the Licensed Compound or Licensed
Product, and all quality, efficacy and safety data and information provided or
otherwise made available to Merck (or any of its Affiliates) is true, correct
and complete in all material respects. As of the Effective Date, all
information, documents and materials provided or otherwise made available in
writing by or on behalf of SeaGen to Merck (or any of its Affiliates) on or
prior to the Effective Date in contemplation of this Agreement was and is true,
correct and complete in all material respects, and such information, documents
and materials do not (a) contain any untrue statement of a material fact or (b)
omit any fact that would cause the statements or facts or information contained
therein, in light of the circumstances under which they were made, to be
misleading in any material respect. 11.3 Additional SeaGen Representations and
Warranties with Respect to the Licensed Compound and the Licensed Product.
Except as otherwise set forth in the SeaGen Disclosure Schedules, SeaGen further
represents and warrants to Merck as of the Effective Date, that: 11.3.1 Schedule
11.3.1 sets forth all of the INDs, MAAs and Marketing Authorizations for the
Licensed Compound or Licensed Product, as applicable, in the name of, or
otherwise held by or on behalf of, SeaGen or any of its Affiliates in the
Territory. To SeaGen’s knowledge, except as set forth on such Schedule, no other
Person has obtained, or filed for, any INDs, MAAs or Marketing Authorizations
for the Licensed Compound or Licensed Product in the Territory. Each of the
INDs, MAAs and Marketing Authorizations set forth on Schedule 11.3.1 have been
approved by the FDA or other applicable Regulatory Authority and, are in full
force and good standing, and neither SeaGen nor any of its Affiliates has
received any notice in writing, or otherwise has knowledge of any facts, which
have, or would reasonably be expected to have, led SeaGen (or its Affiliate) to
believe that any of the INDs, MAAs or Marketing Authorizations relating to the
Licensed Compound or Licensed Product are not currently in, or may not with the
passage of time remain in, good standing with the FDA or other applicable
Regulatory Authority. 11.3.2 SeaGen has provided Merck access to all material
correspondence between SeaGen (or any of its Affiliates) and the FDA (or other
Regulatory Authority) regarding the Licensed Compound or Licensed Product,
including (a) reports of inspection observations from any Regulatory Authority
related to manufacturing facilities where the Licensed Compound or Licensed
Product are being manufactured, (b) establishment inspection reports from any
Regulatory Authority, (c) any FDA Form 483s relating to the Licensed Compound or
Licensed Product or any equivalent thereto from any Regulatory Authority in any
applicable jurisdiction, -113- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3120.jpg]
(d) safety inquiries from any Regulatory Authority, (e) any input from any
Regulatory Authority related to trial approvability, post-approval obligations,
and notice of clinical hold, and (f) any notice, warning letter, regulatory
letter, Section 305 notice, or any other similar communication to SeaGen or any
of the Affiliates stating that their businesses were or are in material
violation of any Applicable Law, or were or are the subject of any material
pending, threatened or anticipated administrative agency or governmental or
regulatory authority investigation, proceeding, review or inquiry; in each case
((a) through (f)), with respect to the Licensed Compound or Licensed Product.
11.3.3 Neither SeaGen nor any of its Affiliates (alone or with any Third Party)
is conducting any clinical development of any Licensed Product or Competing
Product except for the Ongoing Clinical Trials. 11.3.4 All research, development
(including non-clinical studies and clinical studies) and manufacturing
activities with respect to the Licensed Compound or the Licensed Product
conducted by or on behalf of SeaGen or any of its Affiliates prior to the
Effective Date, have been conducted in all material respects in accordance with
all Applicable Law and SeaGen (and its Affiliates) has not employed or otherwise
used in any capacity the services of any person or entity debarred under 21
U.S.C. § 335a (or foreign equivalent) in performing any such research,
development (including non-clinical studies and clinical studies) or
manufacturing activities prior to the Effective Date. Neither SeaGen nor any of
its Affiliates, nor any of its or their respective directors, officers or
employees, nor to SeaGen’s knowledge, any of its or its Affiliates’ respective
agents, have made a knowingly false or fraudulent statement to any Regulatory
Authority with respect to the Development of the Licensed Compound or Licensed
Product, or knowingly failed to disclose a material fact required under
Applicable Law to be disclosed to any Regulatory Authority with respect to the
Development of the Licensed Compound or Licensed Product. 11.3.5 No Licensed
Product has been recalled, withdrawn, suspended or discontinued (whether
voluntarily or otherwise), and no warning letters or similar notices have been
issued with respect to the Licensed Product by any Regulatory Authority, and to
SeaGen’s knowledge no recall, withdrawal, suspension, discontinuance, warning
letters or similar notices with respect to any Licensed Product is pending or
threatened. 11.3.6 No funding from any government funding source has been used
in the Development or Manufacture, in each case, by or on behalf of SeaGen (or
any of its Affiliates), of the Licensed Compound or Licensed Product. No
Development or Manufacture, in each case, by or on behalf of SeaGen (or any of
its Affiliates), of the Licensed Compound or Licensed Product has been conducted
under any government contract. No Know-How, Patent Rights or other intellectual
property within the SeaGen Product-Specific Technology is a “subject invention”
as defined under 48 CFR 27.301 (or foreign equivalent thereof). 11.4 Additional
Covenants of SeaGen. At all times during the Term, SeaGen shall comply with the
following: 11.4.1 SeaGen will not assign or otherwise transfer ownership of, or
any other right title or interest in and to, any SeaGen Technology, except to
the extent such assignment or transfer does not conflict with or adversely
affect the licenses or other rights granted to Merck hereunder; -114- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3121.jpg]
11.4.2 SeaGen will not grant to any Third Party any license or other rights to
any SeaGen Technology, any Licensed Compound or the Licensed Product, if such
license grant or other rights conflicts with the licenses or other rights
granted to Merck hereunder; and 11.4.3 With respect to any SeaGen Existing
In-License (or, subject to Section 2.5.2 and 2.5.3, any other Third Party
In-License Agreement between SeaGen (or its Affiliate) and a Third Party) or
SeaGen Existing CMO Agreement (collectively, the “SeaGen Agreements”), (a)
SeaGen shall not (and shall cause its Affiliates not to) breach any SeaGen
Agreement, and (b) to the extent within SeaGen’s (or its Affiliate’s) reasonable
control, SeaGen shall (and shall cause its Affiliates to, as applicable)
maintain the applicable SeaGen Agreement in full force and effect as it may
relate to the Licensed Compound or Licensed Product or the SeaGen Technology (as
related to the Licensed Compound or Licensed Product). SeaGen shall (and shall
cause its Affiliates to, as applicable) enforce its rights under each SeaGen
Agreement to the extent necessary to preserve the licenses, options and other
rights granted to Merck under this Agreement. SeaGen shall not (and shall cause
its Affiliates not to) amend, modify or terminate any SeaGen Existing In-License
in a manner that could adversely impact the rights or licenses granted to Merck
hereunder, or otherwise impose any additional obligations (including any
increased financial obligations) on Merck hereunder, unless SeaGen obtains
Merck’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed). SeaGen shall keep Merck fully informed of any material
development pertaining to any SeaGen Agreement (as related to the Licensed
Compound or Licensed Product), and SeaGen will provide Merck with prompt written
notice of any claim of a breach of which it is aware under any SeaGen Agreement
or notice of termination of any SeaGen Agreement. 11.5 Additional Covenants of
Merck. At all times during the Term, Merck shall comply with the following:
11.5.1 Merck will not assign or otherwise transfer ownership of, or any other
right title or interest in and to, any Merck Technology in the Territory, except
to the extent such assignment or transfer does not conflict with or adversely
affect the rights granted to SeaGen hereunder; or 11.5.2 Merck will not grant to
any Third Party any license or other rights to any Merck Technology in the
Territory if such license grant or other rights conflicts with the rights
granted to SeaGen hereunder. 11.5.3 Subject to Section 2.5.2 and 2.5.3, with
respect to any Third Party In- License Agreement between Merck (or its
Affiliate) and a Third Party (collectively, the “Merck Agreements”), (a) Merck
shall not (and shall cause its Affiliates not to) breach any Merck Agreement,
and (b) to the extent within Merck’s (or its Affiliate’s) reasonable control,
Merck shall (and shall cause its Affiliates to, as applicable) maintain the
applicable Merck Agreement in full force and effect as it may relate to the
Licensed Compound or Licensed Product. Merck shall (and shall cause its
Affiliates to, as applicable) to enforce its rights under each Merck Agreement
to the extent necessary to preserve the licenses, options and other rights
granted to SeaGen under this Agreement. Merck shall not (and shall cause its
Affiliates not to) amend, modify or terminate any Merck Existing In-License in a
manner that could adversely impact the rights or licenses granted -115- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3122.jpg]
to SeaGen hereunder, or otherwise impose any additional obligations (including
any increased financial obligations) on SeaGen hereunder, unless Merck obtains
SeaGen’s prior written consent (such consent not to be unreasonably withheld,
conditioned or delayed). Merck shall keep SeaGen fully informed of any material
development pertaining to any Merck Agreement as related to the Licensed
Compound or Licensed Product, and Merck will provide SeaGen with prompt written
notice of any claim of a breach of which it is aware under any Merck Agreement
or notice of termination of any Merck Agreement. 11.6 Non-Solicitation. During
the period commencing on the Effective Date and ending on the [ * ] year
anniversary of the Effective Date, with respect to the other Party’s (or its
Affiliate’s) employees involved with the negotiation or performance of this
Agreement or any Ancillary Agreement (each a “Restricted Employee”), each Party
(a “Soliciting Party”) shall not, and shall cause its Affiliates (and any other
Person engaged by such Soliciting Party or its Affiliate to act on its behalf
for such purpose) not to, directly or indirectly, hire any Restricted Employee
of the other Party (or any of its Affiliates), or take any action to solicit or
encourage any such Restricted Employee to terminate his or her employment with
the other Party (or any of its Affiliates), or to seek or accept employment or
other affiliation with the Soliciting Party (or any of its Affiliates);
provided, however, the Soliciting Party and its Affiliates shall not be
restricted from (a) hiring or soliciting any such Restricted Employee of the
other Party (or its Affiliates) through a general solicitation of employees
(including through the use of general advertisement in the mass media,
participation in job fairs or website postings) not specifically directed or
targeted at any such persons or (b) hiring any such Restricted Employee of the
other Party (or its Affiliates) who contacts the Soliciting Party on his or her
own initiative without any direct or indirect solicitation from Soliciting Party
(or any of its Affiliates). 11.7 Disclaimer. EACH PARTY ACKNOWLEDGES AND AGREES
THAT EXCEPT AS SET FORTH IN THIS AGREEMENT (OR ANY ANCILLARY AGREEMENT),
INCLUDING THIS ARTICLE 11, MERCK AND SEAGEN EXPRESSLY DISCLAIM ANY AND ALL
REPRESENTATIONS AND WARRANTIES, EXPRESS, IMPLIED, STATUTORY OR OTHERWISE,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY OR ANY IMPLIED WARRANTIES OF
FITNESS FOR A PARTICULAR PURPOSE, ALL OF WHICH ARE HEREBY SPECIFICALLY EXCLUDED
AND DISCLAIMED. NEITHER PARTY MAKES ANY REPRESENTATION OR WARRANTY, EITHER
EXPRESS OR IMPLIED, THAT ANY RESEARCH, DEVELOPMENT, MANUFACTURING OR
COMMERCIALIZATION EFFORTS WITH REGARD TO THE LICENSED COMPOUNDS, LICENSED
PRODUCTS OR NEXT GENERATION COMPOUNDS WILL BE SUCCESSFUL. ARTICLE 12
INTELLECTUAL PROPERTY 12.1 Intellectual Property Operating Committee. 12.1.1
Composition. Within [ * ] after the Effective Date, the Parties shall establish
a committee to facilitate discussion and cooperation between the Parties with
respect to intellectual property matters set forth under this Agreement,
including the matters contemplated by this Article 12 (the “IPOC”). Each Party
shall initially appoint at least one (1) employee of such Party or its
Affiliates as representatives to the IPOC, each such representative (a) having
-116- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3123.jpg]
sufficient seniority and expertise in the prosecution, maintenance, enforcement
and defense of Patent Rights or Trademarks to participate on the IPOC, and (b)
to be duly authorized under their respective company’s internal governance
procedures to carry out the activities given to them under this Agreement. The
IPOC may change its size from time to time by mutual, unanimous consent of its
members; provided that the IPOC shall consist at all times of an equal number of
representatives of each of Merck and SeaGen. Each Party may replace one or more
of its IPOC representatives at any time in its sole discretion upon written
notice to the other Party. If agreed by the IPOC, the IPOC may invite
non-members to participate in the discussions and meetings of the IPOC (e.g.,
trademark specialists from the Parties); provided that such participants are
under obligations of confidentiality consistent with this Agreement. 12.1.2
No-Decision Making Authority. The Parties hereby agree and acknowledge that the
IPOC shall be a forum for review and robust discussion with respect to the
intellectual property matters under the purview of the IPOC, and for making
recommendations to the Parties with respect thereto, but the IPOC shall not have
specific decision-making authority. 12.1.3 Specific Responsibilities of the
Intellectual Property Operating Committee. In addition to its general
responsibilities, the IPOC shall, subject to the terms of this Agreement, in
particular: (a) discuss issues relating to inventorship or ownership of Program
Know-How in accordance with the terms of Section 12.3; (b) discuss, develop and
coordinate strategies for obtaining, maintaining, defending and enforcing patent
protection for the Joint Program Patents, SeaGen Product-Specific Patents and
Merck Product-Specific Patents under this Agreement; (c) facilitate cooperation
between the Parties pursuant to Section 12.4.3; (d) discuss, develop and
coordinate strategies in connection with the selection, adoption, use,
registration and enforcement of the Collaboration Marks; and (e) serve as a
forum for the prompt disclosure of all material issues relating to the
intellectual property that is the subject of this Agreement. 12.1.4 Meetings.
The IPOC will meet on a Calendar Quarterly basis (or more or less frequently as
the Parties may otherwise mutually agree), with the location for such meetings
to be determined by the IPOC. The IPOC may meet in person or, alternatively, the
IPOC may meet by means of teleconference, videoconference or other similar
communications equipment. Each Party will bear the expense of its respective
IPOC members’ participation in IPOC meetings. The IPOC shall be responsible for
keeping reasonably detailed written minutes of all meetings of the IPOC. 12.1.5
Duration of the IPOC. The IPOC shall endure for the Term, and if mutually agreed
to by the Parties, after the end of the Term (for such period of time as agreed
to by the Parties). -117- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3124.jpg]
12.2 Disclosure of Program Know-How. 12.2.1 Disclosure by Merck. Merck shall
promptly disclose to SeaGen in writing the development, making, conception or
reduction to practice of Joint Program Know-How as well as any Merck Program
Know-How (other than Merck Proprietary Product Program Inventions) and any
SeaGen Program Know-How. 12.2.2 Disclosure by SeaGen. SeaGen shall promptly
disclose to Merck in writing the development, making, conception or reduction to
practice of Joint Program Know- How, as well as any SeaGen Program Know-How
(other than SeaGen Proprietary Product Program Inventions) and any Merck Program
Know-How. 12.3 Ownership of Intellectual Property. 12.3.1 Inventorship.
Inventorship of Program Know-How shall be determined by application of U.S.
patent law pertaining to inventorship, and, except as otherwise set forth
herein, ownership of Program Know-How shall be determined based on inventorship.
Except as otherwise set forth herein, ownership of Program Copyrights shall be
determined by application of U.S. copyright law pertaining to ownership. 12.3.2
SeaGen Program Intellectual Property. Subject to the rights and licenses granted
to Merck hereunder and in the Ancillary Agreements, as between the Parties, the
entire right, title and interest in and to the SeaGen Program Know-How and
SeaGen Program Patents shall be owned solely by SeaGen or any of its Affiliates,
as applicable. 12.3.3 Merck Program Intellectual Property. Subject to the rights
and licenses granted to SeaGen hereunder and in the Ancillary Agreements, as
between the Parties, the entire right, title and interest in and to the Merck
Program Know-How and Merck Program Patents shall be owned solely by Merck or any
of its Affiliates, as applicable. 12.3.4 Proprietary Product-Related Promotional
Materials. (a) Subject to the rights and licenses granted to SeaGen hereunder
and in the Ancillary Agreements, as between the Parties, the entire right, title
and interest in and to (i) the Merck Proprietary Combination Outside Promotional
Materials and the Merck Proprietary Combination Outside Other Field-Based
Materials, and the copyrights in the content therein, and (ii) the Merck
Licensed Product Combination Promotional Materials and Merck Licensed Product
Combination Other Field-Based Materials (or other content) created pursuant to
this Agreement for a Merck Proprietary Combination, and the Program Copyrights
in the content therein, in each case, shall be owned solely by Merck or any of
its Affiliates, as applicable. (b) Subject to the rights and licenses granted to
Merck hereunder and in the Ancillary Agreements, as between the Parties, the
entire right, title and interest in and to (i) the SeaGen Proprietary Outside
Combination Promotional Materials and the SeaGen Proprietary Combination Outside
Other Field-Based Materials, and the copyrights in the content therein and (ii)
the SeaGen Licensed Product Combination Promotional Materials and SeaGen
Licensed Product Combination Other Field-Based Materials (or other content)
created pursuant to this -118- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3125.jpg]
Agreement for a SeaGen Proprietary Combination, and the Program Copyrights in
the content therein, in each case, shall be owned solely by SeaGen or any of its
Affiliates, as applicable. 12.3.5 Jointly Owned Intellectual Property. Subject
to the rights and licenses granted to each Party hereunder and in the Ancillary
Agreements, (a) Joint Program Know-How, Joint Program Patents and Joint Program
Copyrights shall be owned jointly by Merck and SeaGen and (b) subject to the
terms and conditions of this Agreement, including Section 2.9 and Article 9,
each Party shall have the right to use and exercise Joint Program Know-How, the
Joint Program Patents and Joint Program Copyrights, and grant licenses under its
interest in Joint Program Know- How, Joint Program Patents and Joint Program
Copyrights, as it deems appropriate without the consent of (and if any such
consent is required, such consent is hereby granted), or any obligation to, the
other Party, including any duty to account. 12.3.6 Assignment. Each Party shall
(and shall cause its Affiliates to), and hereby does, for no additional
consideration (and the rights and obligations of the Parties as set forth in
this Agreement is deemed sufficient consideration), assign all rights worldwide
to the Program Know-How, Program Patents and Program Copyrights to the other
Party to effectuate the ownership thereof as set forth in the foregoing
provisions of Sections 12.3.2, 12.3.3, 12.3.4 and 12.3.5. Each Party shall
reasonably assist the other in recording and perfecting such other Party’s
rights in and to such Program Know-How and Program Patents. 12.4 Filing,
Prosecution and Maintenance of Patent Rights. 12.4.1 Prosecution and Maintenance
of SeaGen Product-Specific Patents, Joint Program Patents and Merck
Product-Specific Patents. The Lead Patent Party shall have the right, but not
the obligation, to prepare, file, prosecute and maintain the SeaGen Product-
Specific Patents, Joint Program Patents and Merck Product-Specific Patents, as
applicable, worldwide; provided that with respect to Joint Program Patents, such
preparation, filing, prosecution and maintenance shall be done through outside
counsel mutually agreed to by the Parties. The Lead Patent Party shall keep the
other Party reasonably informed of all material steps with regard to the
preparation, filing, prosecution and maintenance of the SeaGen Product-Specific
Patents, Joint Program Patents and Merck Product-Specific Patents, as
applicable, including by providing such other Party with a copy of material
communications to and from any patent authority in the Territory regarding such
SeaGen Product-Specific Patents, Joint Program Patents or Merck Product-Specific
Patents, as applicable, and the other Party shall be copied on all material
correspondence with the Lead Patent Party’s patent counsel with respect thereto.
The Lead Patent Party shall provide the other Party drafts of any material
filings or responses to be made to such patent authorities in the Territory in
advance of submitting such filings or responses so as to allow for a reasonable
opportunity for such other Party to review and comment thereon, and the Lead
Patent Party shall consider in good faith and discuss the requests and
suggestions of such other Party with respect to such Lead Patent Party’s drafts
and with respect to strategies for filing and prosecuting the SeaGen
Product-Specific Patents, Joint Program Patents or Merck Product- Specific
Patents, as applicable, in the Territory. The Lead Patent Party shall consult
with the other Party reasonably prior to (but at least [ * ] days prior to)
taking or failing to take any substantive action (including making any filings)
with respect to the SeaGen Product-Specific Patents, Joint Program Patents or
Merck Product-Specific Patents, as applicable, including any action that would
-119- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3126.jpg]
materially affect the scope or validity of rights under any patent applications
or patents within the SeaGen Product-Specific Patents, Joint Program Patents or
Merck Product-Specific Patents, as applicable (such as substantially narrowing
or canceling any claim without reserving the right to file a continuing or
divisional patent application, abandoning any patent or not filing or perfecting
the filing of any patent application in any country). In the event that the Lead
Patent Party decides not to prepare, file, prosecute or maintain a SeaGen
Product-Specific Patent, Joint Program Patent or Merck Product-Specific Patent,
as applicable, in a country in the Territory, the Lead Patent Party shall
provide reasonable prior written notice to the other Party of such intention
(which notice shall, in any event, be given no later than [ * ] days prior to
the next deadline for any action that may be taken with respect to such Patent
Right in such country), the other Party shall thereupon have the option, in its
sole discretion, to assume the control and direction of the preparation, filing,
prosecution and maintenance of such SeaGen Product-Specific Patent, Joint
Program Patent or Merck Product-Specific Patent, as applicable; provided,
however, that (a) with respect to any Merck Product-Specific Patent, if Merck
determines in good faith that SeaGen’s prosecution and maintenance of such Merck
Product-Specific Patent is reasonably likely to have a material adverse impact
on Merck’s overall relevant Patent Rights portfolio, then SeaGen shall not have
any right to direct such prosecution and maintenance; and (b) with respect to
any SeaGen Product-Specific Patent, if SeaGen determines in good faith that
Merck’s prosecution and maintenance of such SeaGen Product-Specific Patent is
reasonably likely to have a material adverse impact on SeaGen’s overall relevant
Patent Rights portfolio, then Merck shall not have any right to direct such
prosecution and maintenance. Upon such other Party’s written exercise of such
option, such other Party shall assume the responsibility and control for the
preparation, filing, prosecution and maintenance of such SeaGen Product-Specific
Patent, Joint Program Patent or Merck Product- Specific Patent, as applicable,
and shall thereafter be the Lead Patent Party with respect thereto. In such
event, the original Lead Patent Party shall promptly provide the new Lead Patent
Party with the appropriate documents for such transfer of responsibility and
control and reasonably cooperate with such new Lead Patent Party in such country
as provided under Section 12.4.3. 12.4.2 Costs of Prosecution and Maintenance of
SeaGen Product-Specific Patents, Joint Program Patents and Merck
Product-Specific Patents. All out-of-pocket costs and expenses (including, for
clarity, amounts paid to outside counsel in connection with the preparation,
filing, prosecution and maintenance of the applicable Patent Rights) actually
and reasonably incurred by a Party or its Affiliates in connection with the
preparation, filing, prosecution and maintenance of SeaGen Product-Specific
Patents, Joint Program Patents or Merck Product-Specific Patents in accordance
with Section 12.4.1 shall be deemed to be “Joint Patent Costs”. 12.4.3
Cooperation. (a) The Parties agree to cooperate fully in the preparation,
filing, prosecution and maintenance of the SeaGen Product-Specific Patents,
Joint Program Patents and Merck Product-Specific Patents. Cooperation shall
include the Parties (A) executing all papers and instruments, or requiring its
employees or contractors to execute such papers and instruments, so as to enable
the other Party to apply for and to prosecute the SeaGen Product-Specific
Patents, Joint Program Patents or Merck Product-Specific Patents, as applicable,
in the Territory, to the extent provided for in this Agreement, and (B) promptly
informing the other Party of any matters -120- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3127.jpg]
coming to such Party’s attention that may materially affect the preparation,
filing, prosecution or maintenance of any such SeaGen Product-Specific Patents,
Joint Program Patents or Merck Product-Specific Patents, as applicable. Without
limiting the foregoing, if a Party will be prosecuting any Patent Rights
Controlled by the other Party, such other Party shall promptly provide the
prosecuting Party with the appropriate documents for such transfer of
responsibility and control and reasonably cooperate with prosecuting Party in
order for the prosecuting Party to assume such prosecution. (b) With respect to
Joint Program Patents, Merck Program Patents and SeaGen Program Patents, the
Parties intend to prepare, file, prosecute and maintain such Patent Rights such
that (i) the claims within the Joint Program Patents claim Joint Program
Know-How, but do not also claim Merck Program Know-How or SeaGen Program
Know-How, (ii) the claims within the Merck Program Patents claim Merck Program
Know-How, but do not also claim Joint Program Know-How or SeaGen Program
Know-How and (iii) the claims within the SeaGen Program Patents claim SeaGen
Program Know-How, but do not also claim Joint Program Know- How or Merck Program
Know-How. Notwithstanding the foregoing, if mutually agreed to by the Parties, a
Joint Program Patent may claim Merck Program Know-How or SeaGen Program Know-
How that is not separately patentable to the extent not including such Merck
Program Know-How or SeaGen Program Know-How would render the claims in the Joint
Program Patent unpatentable. (c) Notwithstanding the Party that is designated as
the “Lead Patent Party” with respect to a given SeaGen Product-Specific Patent,
Joint Program Patent or Merck Product-Specific Patent, as applicable, the
Parties may, by mutual written agreement, determine that the other Party should
be the “Lead Patent Party” with respect to a given SeaGen Product- Specific
Patent, Joint Program Patent or Merck Product-Specific Patent, as applicable, in
which case such other Party shall thereafter be the “Lead Patent Party” with
respect to the applicable SeaGen Product-Specific Patent, Joint Program Patent
or Merck Product-Specific Patent. 12.4.4 Prosecution and Maintenance of SeaGen
General Patents. SeaGen shall have the sole right, but not the obligation, to
prepare, file, prosecute and maintain the SeaGen General Patents worldwide, at
SeaGen’s sole cost and expense; provided that if there are any SeaGen General
Patents that claim or cover a Licensed Compound or Licensed Product, SeaGen
shall reasonably consult with Merck in connection with the prosecution and
maintenance thereof. 12.4.5 Prosecution and Maintenance of Merck General
Patents. Merck shall have the sole right, but not the obligation, to prepare,
file, prosecute and maintain the Merck General Patents worldwide, at Merck’s
sole cost and expense. 12.5 Patent Term Extension and Supplementary Protection
Certificate. 12.5.1 The Parties shall discuss in good faith, through the IPOC,
strategies in order to avoid the loss of any rights that may otherwise be
available to the Parties for the SeaGen Product-Specific Patents, Joint Program
Patents or Merck Product-Specific Patents with respect to supplementary
protection certificates or patent term extensions, including under the
provisions of the Drug Price Competition and Patent Term Restoration Act of 1984
or comparable laws outside the United States, in respect of the Licensed Product
(any such right, a “Patent Term Extension”). The JSC shall determine, based upon
the strategies proposed by the IPOC, which SeaGen Product- -121- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3128.jpg]
Specific Patent, Joint Program Patent or Merck Product-Specific Patent shall be
a Patent Right for which the Parties desire to obtain a Patent Term Extension in
respect of the Licensed Product, and the Party that is the Lead Patent Party for
such Patent Right shall apply for such Patent Term Extension. The Parties shall
reasonably cooperate, including the applicable patent holder taking such actions
as are required under any Applicable Law, in connection with the foregoing.
Notwithstanding the provisions of 3.2.4, if the JSC is unable to agree on which
SeaGen Product- Specific Patents, Joint Program Patents or Merck
Product-Specific Patents, if any, shall be a Patent Right for which the Parties
will seek to obtain a Patent Term Extension in respect of the Licensed Product,
as applicable, within [ * ] Business Days after the JSC first considers the
issue, then the following shall apply: (a) Either Party (through the Alliance
Managers) may elect to formally submit such issue to the Parties’ applicable
Senior Executives for resolution. In the event that the Senior Executives are
unable to resolve a given issue referred to the Senior Executives within [ * ]
Business Days after the dispute is formally submitted to the Senior Executives
for resolution, then either Party may elect (through the Alliance Managers) to
formally submit such issue to the Parties’ respective [ * ] for resolution. (b)
In the event that the [ * ] are unable to resolve a given issue referred to the
[ * ] within [ * ] Business Days after the dispute is formally submitted to the
[ * ] for resolution, then either Party may elect to submit such issue to a
patent counsel jointly selected by the Parties (provided that such selection
shall not be unreasonably withheld, conditioned or delayed) who (and whose firm,
if applicable) (i) is not, and was not at any time during the [ * ] years prior
to such dispute, an employee, consultant, legal advisor, officer or director of,
and does not have any conflict of interest with respect to, either Party; (ii)
has at least [ * ] years’ experience practicing patent law in the life sciences
industry; and (iii) possesses expertise with respect to antibody drug conjugates
(an “Independent Patent Counsel”). Such Independent Patent Counsel shall
determine which SeaGen Product-Specific Patents, Joint Program Patents or Merck
Product- Specific Patents, if any, shall be a Patent Right for which the Parties
will seek to obtain a Patent Term Extension in respect of the Licensed Product,
taking into account all relevant factors (including the impact on the
exploitation of the Licensed Product and any material adverse impact on a
Party’s overall relevant intellectual property portfolio), and such Independent
Patent Counsel’s determination shall be binding upon the Parties. Expenses of
the Independent Patent Counsel shall be “Joint Patent Costs”; provided, in each
case, (a) and (b), that if a shorter period of time is necessary to take the
action that is the subject of the matter requiring resolution, including in
order to comply with applicable statutory requirements for seeking a Patent Term
Extension or to avoid any loss of rights, the Parties shall modify the time
periods set forth in clauses (a) and (b) so as to permit the taking of such
action within such shorter period of time. 12.5.2 Notwithstanding the foregoing,
(a) SeaGen (and its Affiliates) shall [ * ] and (b) Merck (and its Affiliates)
shall [ * ]. 12.5.3 All out-of-pocket costs and expenses actually and reasonably
incurred by a Party or its Affiliates in connection with obtaining any such
Patent Term Extensions with respect -122- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3129.jpg]
to the Licensed Product in accordance with this Section 12.5 shall be deemed to
be “Joint Patent Costs”. 12.6 Common Ownership Under Joint Research Agreements.
Notwithstanding anything to the contrary in this Article 12, neither Party shall
have the right to make an election under 35 U.S.C. § 102(c) when exercising its
rights under this Article 12 without the prior written consent of the other
Party. With respect to any such permitted election, the Parties shall coordinate
their activities with respect to any submissions, filings or other activities in
support thereof. The Parties acknowledge and agree that this Agreement is a
“joint research agreement” as defined in 35 U.S.C. § 100(h). 12.7 Administrative
Proceedings. 12.7.1 SeaGen Product-Specific Patents, Joint Program Patents and
Merck Product-Specific Patents. Each Party shall promptly notify the other Party
in writing upon receipt by such Party of information concerning the request for,
or filing or declaration of, any reissue, post-grant review, inter partes
review, derivation proceeding, supplemental examination, interference,
opposition, reexamination or other administrative proceeding relating to any of
the SeaGen Product-Specific Patents, Joint Program Patents or Merck
Product-Specific Patents, as applicable. The Parties shall thereafter consult
and reasonably cooperate to determine a course of action with respect to any
such proceeding and shall reasonably consult with one another in an effort to
agree with respect to decisions on whether to initiate or how to respond to such
a proceeding, as applicable, and the course of action in such proceeding,
including settlement negotiations and terms; provided, however, that, except as
otherwise agreed by the Parties, and except as set forth in Section 12.7.2, [ *
] shall control and have final decision-making authority with respect to any
such proceeding relating to such SeaGen Product-Specific Patent, Joint Program
Patent or Merck Product-Specific Patent, as applicable. 12.7.2 Interaction with
Invalidity Actions and Infringement Actions. If any proceeding under Section
12.7.1 involves Patent Rights involved in an invalidity or unenforceability
action under Section 12.8 or an Infringement Action under Section 12.10, any
decisions as to whether to initiate or how to respond to such a proceeding, and
the course of action in such proceeding, shall be made by the Party controlling
such invalidity or unenforceability action or such Infringement Action as set
forth in Section 12.8 or Section 12.10, as applicable. 12.7.3 Costs and
Expenses. All out-of-pocket costs and expenses actually and reasonably incurred
by a Party or its Affiliates in connection with any proceeding under the
provisions of Section 12.7.1 with respect to SeaGen Product-Specific Patents,
Joint Program Patents or Merck Product-Specific Patents, as applicable, will be
borne in the same manner as out- of-pocket costs and expenses incurred with
respect to prosecution and maintenance of such Patent Rights pursuant to Section
12.4. 12.7.4 Administrative Proceedings with respect to SeaGen General Patents.
[ * ] shall have the [ * ] to handle any [ * ] or other administrative
proceeding with respect to any SeaGen General Patent [ * ]. -123- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3130.jpg]
12.7.5 Administrative Proceedings with respect to Merck General Patents. [ * ]
shall have the [ * ] to handle any [ * ] other administrative proceeding with
respect to any Merck General Patent [ * ]. 12.8 Invalidity or Unenforceability
Defenses or Actions. 12.8.1 SeaGen Product-Specific Patents, Joint Program
Patents and Merck Product-Specific Patents. Each Party shall promptly notify the
other Party in writing of any alleged or threatened assertion of invalidity or
unenforceability of any of the SeaGen Product- Specific Patents, Joint Program
Patents or Merck Product-Specific Patents, as applicable, by a Third Party,
including in a declaratory judgment action or similar action or claim filed by a
Third Party or as a defense or as a counterclaim in any Infringement Action
under Section 12.10, in each case, of which such Party becomes aware. As between
the Parties, and subject to Section 12.10 with respect to defenses or
counterclaims in Infringement Actions, as applicable, [ * ]. The other Party may
participate in any such claim, suit or proceeding in the Territory with counsel
of its choice; provided that [ * ] shall retain control of the defense in such
claim, suit or proceeding. If [ * ] elects not to defend or control the defense
of the applicable SeaGen Product-Specific Patent, Joint Program Patent or Merck
Product-Specific Patent in a claim, suit or proceeding brought in the Territory,
or otherwise fails to initiate and maintain the defense of any such claim, suit
or proceeding, then the other Party may conduct and control the defense of any
such claim, suit or proceeding. 12.8.2 Cooperation. With respect to the SeaGen
Product-Specific Patents, Joint Program Patents and Merck Product-Specific
Patents, each Party shall assist and cooperate with the other Party as such
other Party may reasonably request from time to time in connection with its
activities set forth in Section 12.8.1, including by being joined as a party in
such action or proceeding as is necessary to bring or defend such action or
proceeding, providing access to relevant documents and other evidence, and
making its employees available at reasonable business hours. In connection with
any such defense or claim or counterclaim, the controlling Party shall keep the
other Party reasonably informed of any steps taken, and shall provide copies of
all documents filed, in connection with such defense, claim or counterclaim. In
connection with the activities set forth in Section 12.8.1 with respect to
SeaGen Product-Specific Patents, Joint Program Patents and Merck
Product-Specific Patents, as applicable, the controlling Party shall consider in
good faith any comments from the other Party, and each Party shall consult with
the other as to the strategy for the defense of the SeaGen Product-Specific
Patents, Joint Program Patents or Merck Product-Specific Patents, as applicable.
12.8.3 Costs and Expenses. All out-of-pocket costs and expenses actually and
reasonably incurred by a Party or its Affiliates in connection with any
proceeding under the foregoing provisions of this Section 12.8 with respect to
SeaGen Product-Specific Patents, Joint Program Patents or Merck Product-Specific
Patents, as applicable, will be borne in the same manner as out-of-pocket costs
and expenses incurred with respect to prosecution and maintenance of such Patent
Rights pursuant to Section 12.4. 12.8.4 SeaGen General Patents. [ * ] shall have
the [ * ] the SeaGen General Patents [ * ]. -124- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3131.jpg]
12.8.5 Merck General Patents. [ * ] shall have the [ * ] Merck General Patents [
* ]. 12.9 Patent Listings. 12.9.1 SeaGen Product-Specific Patents, Joint Program
Patents and Merck Product-Specific Patents. (a) The Parties shall discuss,
through the IPOC, strategies with respect to filings with Regulatory Authorities
in the Territory for listing SeaGen Product-Specific Patents, Joint Program
Patents and Merck Product-Specific Patents for the Licensed Product as required
or allowed (a) in the United States, in the FDA’s Orange Book or Purple Book, or
(b) any other national or international equivalents of any of the foregoing
(“Patent Listings”). The JSC shall determine which SeaGen Product-Specific
Patents, Joint Program Patents or Merck Product- Specific Patents, as
applicable, shall be used for any Patent Listings for the Licensed Product.
Notwithstanding the provisions of 3.2.4, if the JSC is unable to agree on which
SeaGen Product- Specific Patents, Joint Program Patents or Merck
Product-Specific Patents, if any, shall be used for any Patent Listing for the
Licensed Product, as applicable, within [ * ] Business Days after the JSC first
considers the issue, then the following shall apply: (i) Either Party (through
the Alliance Managers) may elect to formally submit such issue to the Parties’
applicable Senior Executives for resolution. In the event that the Senior
Executives are unable to resolve a given issue referred to the Senior Executives
within [ * ] Business Days after the dispute is formally submitted to the Senior
Executives for resolution, then either Party (through the Alliance Managers) may
elect to formally submit such issue to the Parties’ respective [ * ] for
resolution. (ii) In the event that the [ * ] are unable to resolve a given issue
referred to the [ * ] within [ * ] Business Days after the dispute is formally
submitted to the [ * ] for resolution, then either Party may elect to submit
such issue to an Independent Patent Counsel jointly selected by the Parties
(provided that such selection shall not be unreasonably withheld, conditioned or
delayed). Such Independent Patent Counsel shall determine which SeaGen
Product-Specific Patents, Joint Program Patents or Merck Product-Specific
Patents, if any, shall be used for Patent Listings in respect of the Licensed
Product, taking into account all relevant factors (including the impact on the
exploitation of the Licensed Product and any material adverse impact on a
Party’s overall relevant intellectual property portfolio), and such patent
counsel’s determination shall be binding upon the Parties. Expenses of the
patent counsel shall be “Joint Patent Costs”; provided, in each case, (i) and
(ii), that if a shorter period of time is necessary to take the action that is
the subject of the matter requiring resolution, including in order to comply
with applicable statutory requirements for submitting or obtaining a Patent
Listing or to avoid any loss of rights, the Parties shall modify the time
periods set forth in clauses (i) and (ii) so as to permit the taking of such
action within such shorter period of time. (b) In addition, to the extent that
any SeaGen General Patent or Merck General Patent (i) is required under
Applicable Law to be included in a Patent Listing with respect -125- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3132.jpg]
to the Licensed Product, [ * ], with respect to such SeaGen General Patent, or [
* ], with respect to such Merck General Patent, will identify such Patent Right
and permit it to be listed, or (ii) is allowed under Applicable Law to be
included in a Patent Listing, then [ * ], with respect to such SeaGen General
Patent, or [ * ], with respect to such Merck General Patent, will have the final
decision making authority as to whether to identify such Patent Right to the
other Party for listing and permit it to be listed. (c) Notwithstanding the
foregoing, the Parties [ * ]. (d) The JSC shall determine, subject to the
requirements of Applicable Law, whether [ * ], as applicable, shall make the
necessary filings for the Patent Listings for the Licensed Product determined in
accordance with this Section 12.9, and such Party shall make all such filings.
At the filing Party’s reasonable request, the other Party shall provide prompt
and reasonable assistance (including by taking such action as patent holder as
is required under any Applicable Law) in connection with the foregoing,
including (A) providing to the filing Party all necessary information, including
a correct and complete list of the applicable SeaGen Patents, Joint Program
Patents and Merck Patents claiming the Licensed Product, to enable the filing
Party to make such filings with Regulatory Authorities in the Territory with
respect to such Patent Rights, and (B) cooperating with the filing Party’s
reasonable requests in connection therewith, including meeting any submission
deadlines. 12.9.2 Costs and Expenses. All out-of-pocket costs and expenses
actually and reasonably incurred by a Party or its Affiliates in connection with
the Patent Listings pursuant to Section 12.9.1 shall be deemed to be “Joint
Patent Costs”. 12.10 Enforcement of Patents and Know-How. 12.10.1 Notices. Each
Party shall promptly notify the other Party in writing of any known or suspected
infringement or misappropriation of any SeaGen Technology or Merck Technology by
a Third Party of which such Party becomes aware, in each case, to the extent
such alleged infringing or misappropriating activities involve, as to the
Licensed Product, [ * ] with respect thereto (a “Competitive Infringement”).
Promptly following [ * ] the Parties[ * ] shall [ * ]. 12.10.2 Relevant
Infringement IP. (a) Competitive Infringement (Relevant Infringement IP). (i) As
between the Parties, [ * ] shall have the first right, but not the obligation,
to initiate an infringement or other appropriate claim, suit or proceeding
anywhere in the world against any Third Party (an “Infringement Action”) with
respect to any Competitive Infringement of any (i) Merck Product-Specific
Patents or Merck Product-Specific Know-How, (ii) SeaGen Product-Specific Patents
or SeaGen Product-Specific Know-How or (iii) Joint Program Patents or Joint
Program Know-How ((i), (ii) and (iii), collectively, the “Relevant Infringement
IP”); provided that [ * ] shall not initiate any such Infringement Action with
respect to a Competitive Infringement of the Relevant Infringement IP in the
foregoing clauses [ * ], the -126- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3133.jpg]
Parties shall mutually agree upon the strategy with respect to such Infringement
Action and [ * ] prosecution of such Infringement Action, if any, shall be
consistent with such agreed upon strategy. (ii) Any such prosecution of an
Infringement Action with respect to a Competitive Infringement of the Relevant
Infringement IP shall be through outside counsel selected by [ * ] and approved
by [ * ] (such approval not to be unreasonably withheld, conditioned or
delayed). In the event [ * ] prosecutes any such Infringement Action with
respect to a Competitive Infringement, [ * ] shall have the right to join as a
party to such Infringement Action in the Territory and participate with its own
counsel; provided that [ * ] shall retain control of the prosecution of such
Infringement Action, including the responses to any defense or any counterclaim
raised in connection therewith. In connection with any Infringement Action under
this Section 12.10.2(a)(ii), [ * ] shall provide [ * ] with drafts of all
official papers and statements prior to their submission in such Infringement
Action, with sufficient time to allow [ * ] to review, consider and
substantively comment thereon, and [ * ] shall consider such comments in good
faith. If [ * ] does not take steps, using Commercially Reasonable Efforts, to
prosecute, an Infringement Action under this Section 12.10.2(a)(ii) with respect
to a Competitive Infringement with respect to the Relevant Infringement IP (A)
within [ * ] days following the first notice provided above with respect to such
Infringement Action, or (B) no later than [ * ] days before the time limit, if
any, set forth under Applicable Law for filing of such Infringement Actions
(provided that such date in this clause (B) occurs after the first such notice
of the Infringement Action is provided), whichever comes first, then [ * ] may,
by providing written notice to [ * ] within [ * ] Business Days following the
earlier to occur of (A) or (B), prosecute such Infringement Action with respect
to such Competitive Infringement (and [ * ] shall have the right to join as a
party to such Infringement Action in the Territory and participate with its own
counsel); provided that (x) the foregoing provisions of this Section
12.10.2(a)(ii) shall apply with respect to [ * ] and [ * ] in connection with
such Infringement Action of the Relevant Infringement IP prosecuted by [ * ],
mutatis mutandis, and (y) [ * ] prosecution of such Infringement Action, if any,
shall be consistent with the Parties’ mutually agreed upon strategy. (b)
Competitive Infringement (Relevant Linker Infringement IP). (i) As between the
Parties, [ * ] shall have the first right, but not the obligation, to initiate
an Infringement Action with respect to any Competitive Infringement of any (i)
SeaGen Linker Product-Specific Patents or (ii) SeaGen Linker Product-Specific
Know- How ((i) and (ii), collectively, the “Relevant Linker Infringement IP”),
in each case subject to [ * ] the Parties shall mutually agree upon the strategy
with respect to such Infringement Action and [ * ] prosecution of such
Infringement Action, if any, shall be consistent with such agreed upon strategy.
In connection with any Infringement Action under this Section 12.10.2(b)(i), [ *
] shall provide [ * ] with drafts of all official papers and statements prior to
their submission in such Infringement Action, with sufficient time to allow [ *
] to review, consider and substantively comment thereon, and [ * ] shall
consider such comments in good faith. (ii) If [ * ] does not take steps, using
Commercially Reasonable Efforts, to prosecute, an Infringement Action under this
Section 12.10.2(b)(ii) with respect to a Competitive Infringement of the
Relevant Linker Infringement IP (A) within [ * ] days following the first notice
provided above with respect to such Infringement Action, or (B) no later than [
* ] -127- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3134.jpg]
days before the time limit, if any, set forth under Applicable Law for filing of
such Infringement Actions (provided that such date in this clause (B) occurs
after the first such notice of the Infringement Action is provided), whichever
comes first, then [ * ] may, by providing written notice to [ * ] within [ * ]
Business Days following the earlier to occur of (A) or (B), [ * ] the Parties
shall mutually agree upon the strategy with respect to such Infringement Action.
Subject to the foregoing, [ * ] may initiate such Infringement Action; provided
that (x) the foregoing provisions of this Section 12.10.2(b)(ii) shall apply
with respect to [ * ] and [ * ] in connection with such Infringement Action of
the Relevant Linker Infringement IP prosecuted by [ * ], mutatis mutandis, and
(y) [ * ] prosecution of such Infringement Action, if any, shall be consistent
with the Parties’ mutually agreed upon strategy. [ * ] shall have the right to
join as a party to such Infringement Action in the Territory and participate
with its own counsel. (c) Costs of Competitive Infringement. All out-of-pocket
costs and expenses actually and reasonably incurred by a Party or its Affiliates
in connection with any Infringement Action for a Competitive Infringement in
accordance with Section 12.10.2(a) or 12.10.2(b), as applicable, shall be deemed
to be “Joint IP Action Costs”. (d) Non-Competitive Infringement of Joint Program
Patents and Joint Program Know-How. With respect to any activities of a Third
Party that may constitute an infringement, unauthorized use or misappropriation
of any Joint Program Patents or Joint Program Know-How that is not a Competitive
Infringement, the Parties shall discuss and agree regarding enforcement of such
Joint Program Patents or Joint Program Know-How (including any sharing of
recoveries with respect thereto), [ * ]. (e) Non-Competitive Infringement of
SeaGen Patents and SeaGen Know-How. With respect to any activities of a Third
Party that may constitute an infringement, unauthorized use or misappropriation
of any SeaGen Patents or SeaGen Know-How that is not a Competitive Infringement,
[ * ] shall have the sole right, but not the obligation, at its sole cost, to
initiate an Infringement Action anywhere in the world against any Third Party
with respect thereto; provided, however, that [ * ]. As between the Parties, [ *
] shall be entitled to retain any and all recoveries in connection with any such
Infringement Action. (f) Non-Competitive Infringement of Merck Product-Specific
Patents and Merck Product-Specific Know-How; Any Infringement of Merck General
Patents and Merck General Know-How. With respect to any activities of a Third
Party that may constitute an infringement, unauthorized use or misappropriation
of (i) any Merck Product- Specific Patents or Merck Product-Specific Know-How
that is not a Competitive Infringement, or (ii) any Merck General Patents or
Merck General Know-How, [ * ] shall have the sole right, but not the obligation,
at its sole cost, to initiate an Infringement Action anywhere in the world
against any Third Party with respect thereto; provided, however, that [ * ]. As
between the Parties, [ * ] shall be entitled to retain any and all recoveries in
connection with any such Infringement Action. 12.10.3 BPCIA and Biosimilar
Applications. (a) Notwithstanding the foregoing provisions of Section 12.10.2,
if either Party receives a copy of a Biosimilar Application referencing the
Licensed Product, whether or not such notice or copy is provided under any
Applicable Laws (including under the BPCIA, -128- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3135.jpg]
the United States Patient Protection and Affordable Care Act, or implementing
FDA regulations and guidance applicable to the approval or manufacture of any
biosimilar product or interchangeable product), or otherwise becomes aware that
such a Biosimilar Application has been submitted to a Regulatory Authority for
marketing authorization (such as in an instance described in 42 U.S.C. §
262(l)(2)), the remainder of this Section 12.10.3 shall apply. Such Party shall
promptly, but in any event within [ * ] Business Days, notify the other Party.
The owner of the relevant Patents shall then seek permission to view the
Biosimilar Application, information regarding the process or processes used to
manufacture the product that is the subject of the Biosimilar Application, and
related confidential information from the filer of the Biosimilar Application if
necessary under 42 U.S.C. § 262(l)(1)(B)(iii). If either Party receives any
equivalent or similar communication or notice in the United States or any other
jurisdiction, the Party receiving such communication or notice shall within five
(5) Business Days notify the other Party of such communication or notice to the
extent permitted by Applicable Laws. Regardless of the Party that is the
“reference product sponsor”, as defined in 42 U.S.C. § 262(l)(1)(A), for
purposes of such Biosimilar Application: (i) [ * ] (the “Controlling Party” and
[ * ] the “Non- Controlling Party”, provided, however, that [ * ]) shall discuss
and agree in good faith upon an appropriate strategy with respect to such
Biosimilar Application and all actions taken with respect to such Biosimilar
Action, if any, shall be consistent with such strategy (as may be revised from
time to time by prior written agreement of the Parties hereunder). (ii) The
Controlling Party shall have the first right to designate the outside counsel
and in-house counsel who shall receive confidential access to the Biosimilar
Application, information regarding the process or processes used to manufacture
the product that is the subject of the Biosimilar Application, and any related
confidential information pursuant to 42 U.S.C. § 262(l)(1)(B)(ii), provided that
any such outside counsel shall be consented to in writing by the Non-Controlling
Party, such consent not to be unreasonably withheld, conditioned or delayed.
Notwithstanding the foregoing, if the Controlling Party is not permitted,
pursuant to Applicable Law, to make such designations (or take any other action
as set forth in this Section 12.10.3) due to the fact that the Controlling Party
is not the Lead Regulatory Party or the holder of the applicable Patent Rights,
as applicable, then the Non-Controlling Party shall make such designations (or
take such other actions as set forth in this Section 12.10.3) at the reasonable
direction of the Controlling Party. (iii) In each case, after consulting with
the Non-Controlling Party and subject to the then-current strategy agreed upon
between the Parties under clause (i) above, the Controlling Party shall have the
right to [ * ]. If the Non-Controlling Party is required pursuant to Applicable
Law to execute any of these tasks it shall do so in accordance with the
then-current strategy agreed upon between the Parties under clause (i) above and
in coordination with the Controlling Party. The Controlling Party shall have the
right to [ * ]. (iv) The Controlling Party shall have the right, after
consulting with the Non-Controlling Party and subject to the then-current
strategy agreed upon between the Parties under clause (i) above, [ * ] in any
other jurisdiction outside of the United States. If the Non-Controlling Party is
required by Applicable Law to execute any of these tasks, it shall do so -129- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3136.jpg]
in accordance with Controlling Party’s reasonable instructions, subject to the
then-current strategy agreed upon between the Parties under clause (i) above.
(v) The Non-Controlling Party shall cooperate with the Controlling Party’s
reasonable requests in connection with the foregoing activities to the extent
required or permitted by Applicable Law. The Controlling Party shall notify the
Non-Controlling Party of any such lists or communications promptly after they
are made. (vi) Each Party shall within [ * ] Business Days after receiving any
notice of commercial marketing provided by the filer of a Biosimilar Application
pursuant to 42 U.S.C. § 262(l)(8)(A), notify the other Party thereof. To the
extent permitted by Applicable Law, and subject to clause (i) above, the
Controlling Party shall have the first right, but not the obligation, to seek an
injunction against such commercial marketing as permitted pursuant to 42 U.S.C.
§ 262(l)(8)(B) and to file an action for patent infringement, provided that [ *
]. Except as otherwise provided in this Section 12.10.3, any such action shall
be subject to the terms and conditions of Sections 12.10.2, 12.10.4 and 12.10.5.
(vii) The Parties recognize that procedures other than those set forth above in
this Section 12.10.3 may apply with respect to Biosimilar Applications. In the
event that the Parties determine that certain provisions of Applicable Laws in
the United States or in any other country in the Territory apply to actions
taken by the Parties with respect to Biosimilar Applications under this Section
12.10.3 in such country, the Parties shall comply with any such Applicable Laws
in such country (and any relevant and reasonable procedures established by
Parties) in exercising their rights and obligations with respect to Biosimilar
Applications under this Section 12.10.3 in a manner to effectuate the intent of
this Section 12.10.3. (b) As used herein, the term “Biosimilar Application”
means an application or submission filed with a Regulatory Authority for
Marketing Authorization of a pharmaceutical or biological product claimed to be
biosimilar or interchangeable to the Licensed Product or otherwise relying on
the approval of such Licensed Product, including, for example, an application
filed under 42 U.S.C. § 262(k). 12.10.4 Cooperation and Settlement. The Parties
agree to cooperate fully in any Infringement Action for a Competitive
Infringement with respect to any Relevant Infringement IP or Relevant Linker
Infringement IP, as applicable, pursuant to Sections 12.10.2(a), 12.10.2(b) and
12.10.3. If a Party brings such an Infringement Action, [ * ]. Neither Party
shall settle any Infringement Action of any Relevant Infringement IP or Relevant
Linker Infringement IP, as applicable, in accordance with Sections 12.10.2(a),
12.10.2(b) and 12.10.3 with respect to a Competitive Infringement [ * ]. Without
limiting the foregoing, the Party commencing the litigation pursuant to Sections
12.10.2(a), 12.10.2(b) and 12.10.3 with respect to any Relevant Infringement IP
or Relevant Linker Infringement IP, as applicable, shall provide the other Party
with copies of all pleadings and other documents filed with the court. 12.10.5
Recovery. Except as otherwise agreed by the Parties in connection with a cost
sharing arrangement, any recovery realized as a result of an Infringement Action
with respect to any Relevant Infringement IP or Relevant Linker Infringement IP,
as applicable, brought pursuant to Sections 12.10.2(a), 12.10.2(b) and 12.10.3
(whether by way of settlement or -130- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3137.jpg]
otherwise) with respect to a Competitive Infringement shall be first allocated
to reimburse the Parties for their out-of-pocket costs and expenses in making
such recovery (which amounts shall be allocated pro rata if insufficient to
cover the totality of such expenses). Any remainder after such reimbursement is
made shall be retained by the Party bringing such Infringement Action; [ * ].
12.11 SeaGen Existing In-Licenses. Subject to the provisions of this Article 12,
in the event that Merck is not fully able to enjoy any of the rights granted to
Merck under this Article 12 as a result of such rights being subject to the
applicable terms and conditions of a SeaGen Existing In-License, then SeaGen
shall use reasonable efforts to allow Merck to exercise and enjoy such rights to
the maximum extent possible under the applicable SeaGen Existing In-License,
including by (i) promptly providing to Merck any relevant information and
correspondence from the counterparty to the applicable SeaGen Existing
In-License, (ii) consulting with Merck in connection with any relevant matters
and providing Merck’s comments thereon to the counterparty to the applicable
SeaGen Existing In-License, and (iii) exercising any rights or options (e.g.,
step- in rights) that SeaGen may have under the applicable SeaGen Existing
In-License as reasonably directed by Merck in order to allow Merck to fully
exercise its rights under this Article 12. 12.12 Trademarks.
12.12.1Collaboration Marks for Products. The JSC shall designate one of the
Parties (the “Trademark Clearance Party”) who shall be responsible, subject to
the oversight of and in coordination with the JCC, and with input from the IPOC,
for identifying potential Trademarks to be used to identify the Licensed Product
and, in connection therewith, the Trademark Clearance Party shall create a list
of potential candidate Trademarks. From the list of such potential Trademarks,
the Trademark Clearance Party shall be responsible for the legal assessment and
testing (market research and regulatory risk assessment) of the potential
Trademark candidates, and shall keep the other Party reasonably informed at each
step in the process (including through addressing the issues with the IPOC and
the JCC), and shall present the lead Trademark candidates before the JCC and the
JSC along with the recommendations of the IPOC with respect to such lead
Trademark candidates. From the above-referenced list and based on the outcome of
the Trademark legal assessment and Trademark testing by the Trademark Clearance
Party and input from the IPOC, the JCC shall consider and advise the JSC, and
the JSC shall ultimately be responsible for the selection of the actual
Trademarks (and any backups) to be used to identify the Licensed Product in each
country in the Territory (the “Collaboration Marks”). Once the JSC selects the
Collaboration Marks, the Lead Trademark Party in the applicable country shall
thereafter be responsible for the filing, registration and maintenance of the
Collaboration Marks in the applicable countries in the Territory, and all
out-of-pocket costs and expenses associated therewith (or associated with its
other activities under this Section 12.12.1) actually and reasonably incurred by
the Lead Trademark Party or its Affiliates shall be deemed to be “Joint
Trademark Costs”. The Lead Trademark Party in the applicable country shall
coordinate with and keep the other Party reasonably informed of the status of
the Trademark applications and registrations for Collaboration Marks in such
country in the Territory, including by providing regular updates on the status
of the Trademark applications and registrations for the Collaboration Marks (at
a frequency to be determined by the IPOC and otherwise upon reasonable request),
and by providing advanced notice to the other Party with sufficient time to
respond if a -131- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3138.jpg]
refusal may make it necessary or advisable to abandon an application for a
Collaboration Mark. All uses of the Collaboration Marks in connection with
proposed major promotional activities shall be reviewed by the JCC prior to
first public display, launch or distribution thereof. Each Party shall ensure
that its use of the Collaboration Marks complies with all Applicable Law
(including Applicable Law particularly applying to the proper use and
designation of Trademarks in the applicable countries or regions in the
Territory) and complies with all applicable quality standards and branding
guidelines established by the Lead Trademark Party in the applicable country
with input from the IPOC for the applicable Collaboration Mark in the applicable
country. Each Party acknowledges and agrees that the applicable Lead Trademark
Party in the applicable country shall own all applicable Collaboration Marks in
such country, including all Trademark registrations and applications therefor
(any such Collaboration Marks owned by SeaGen or its Affiliate, a “SeaGen
Collaboration Mark” and any such Collaboration Marks owned by Merck or its
Affiliate, a “Merck Collaboration Mark”), including all goodwill associated
therewith, and should (a) Merck (or its Related Parties) acquire any ownership
rights or goodwill in any SeaGen Collaboration Mark, Merck shall (and shall
procure that its Related Parties will), and hereby does, assign any such rights
to SeaGen (or its applicable Affiliate), to the extent legally permissible, and,
to the extent not legally permissible, waive such rights and (b) SeaGen (or its
Related Parties) acquire any ownership rights or goodwill in any Merck
Collaboration Mark, SeaGen shall (and shall procure that its Related Parties
will), and hereby does, assign any such rights to Merck (or its applicable
Affiliate), to the extent legally permissible, and, to the extent not legally
permissible, waive such rights. Neither Party nor its respective Affiliates
shall register or use any Trademark, domain name, URL or social media identifier
which consists of or incorporates, in whole or in part, or is confusingly
similar to, the Collaboration Marks for any products, services or uses, other
than for the Licensed Product hereunder. 12.12.2Third Party Infringement or
Challenge. Each Party shall promptly inform the other Party of any actual,
alleged or threatened infringement of, conflict with or challenge to the
Collaboration Marks of which such Party has notice, including attempted
registration of trademarks that such Party plans to challenge as being
confusingly similar to the Collaboration Marks. SeaGen and Merck shall
thereafter consult and cooperate in good faith to agree on a course of action
(such agreement not to be unreasonably withheld, conditioned or delayed),
including the commencement of administrative or civil legal action by either or
both SeaGen and Merck; provided that [ * ]. The out-of-pocket costs and expenses
with respect to any such actions or defense actually and reasonably incurred by
a Party or its Affiliates shall be deemed to be “Joint Trademark Costs”. Any
recovery obtained by either or both Merck or SeaGen in connection with or as a
result of any action contemplated by this Section 12.12.2 with respect to any
Collaboration Marks, whether by settlement or otherwise, shall be shared in
order as follows: (a) first to repay each Party’s reasonable out-of-pocket costs
and expenses (including reasonable attorneys’ fees) incurred in connection with
the action, which repayment shall be on a pro rata basis if such recovery is
insufficient to repay such out-of-pocket costs and expenses of both Parties, and
(b) the amount of any recovery remaining, if any, with respect to any such
infringement shall be treated in a manner consistent with Section 10.4 as if
such recovery were Licensed Product Net Sales. In connection with any action (or
defense) contemplated by this Section 12.12.2, the Parties shall reasonably
cooperate with each other and will provide each other with such information,
documents, powers, instruments, testimony or other assistance as the other Party
may reasonably request in connection with the prosecution or defense of any such
action or proceeding. Each Party -132- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3139.jpg]
shall keep the other Party informed of developments in any such action or
proceeding, including, to the extent permissible by Applicable Law, consultation
on any settlement. Neither Party shall settle any such action or proceeding [ *
]. The non-prosecuting Party shall have the right to be represented by counsel
of its own choice, at its expense. 12.12.3Merck Proprietary Product Marks for
use in Merck Proprietary Combination. As between the Parties, Merck shall be
responsible for the filing, registration and maintenance of the Merck
Proprietary Product Marks for use in a Merck Proprietary Combination in the
Territory, at its cost and expense. SeaGen hereby acknowledges and agrees that
Merck shall own all Merck Proprietary Product Marks (and all Trademark
registrations and applications therefor) in the Territory, including all
goodwill associated therewith, and should SeaGen (or its Related Parties)
acquire any ownership rights or goodwill in any Merck Proprietary Product Mark,
SeaGen shall (and shall procure that its Related Parties will), and hereby does,
assign any such rights to Merck (or its applicable Affiliate), to the extent
legally permissible, and, to the extent not legally permissible, waive such
rights. Neither SeaGen nor its respective Affiliates shall register or use any
Trademark, domain name, URL or social media identifier which consists of or
incorporates, in whole or in part, or is confusingly similar to, the Merck
Proprietary Product Marks for any products, services or uses. 12.12.4SeaGen
Proprietary Product Marks for use in SeaGen Proprietary Combination. As between
the Parties, SeaGen shall be responsible for the filing, registration and
maintenance of the SeaGen Proprietary Product Marks for use in a SeaGen
Proprietary Combination in the Territory, at its cost and expense. Merck hereby
acknowledges and agrees that SeaGen shall own all SeaGen Proprietary Product
Marks (and all Trademark registrations and applications therefor) in the
Territory, including all goodwill associated therewith, and should Merck (or its
Related Parties) acquire any ownership rights or goodwill in any SeaGen
Proprietary Product Mark, Merck shall (and shall procure that its Related
Parties will), and hereby does, assign any such rights to SeaGen (or its
applicable Affiliate), to the extent legally permissible, and, to the extent not
legally permissible, waive such rights. Neither Merck nor its respective
Affiliates shall register or use any Trademark, domain name, URL or social media
identifier which consists of or incorporates, in whole or in part, or is
confusingly similar to, the SeaGen Proprietary Product Marks for any products,
services or uses. 12.12.5Use of Trademarks of the Other Party. Except as may be
expressly agreed to by the Parties, or except to the extent required to comply
with Applicable Law, neither Party shall, without the other Party’s prior
written consent, use any Trademarks of the other Party (including the other
Party’s Corporate Marks, or any Collaboration Marks, Merck Proprietary Product
Marks or SeaGen Proprietary Product Marks), or any Trademark that is confusingly
similar to, any of the other Party’s Corporate Marks, Collaboration Marks, Merck
Proprietary Marks or SeaGen Proprietary Product Marks; provided that the Parties
may use the Corporate Marks, Collaboration Marks, Merck Proprietary Product
Marks or SeaGen Proprietary Product Marks of the other Party in connection with
the Commercialization of the Licensed Product and any Proprietary Combination in
accordance with this Agreement (and the applicable Promotion Agreement, if
applicable) (as well as, in the case of the applicable Proprietary Product
Party, in connection with the commercialization of such Proprietary Product
Party’s Proprietary Product for use in a Proprietary Combination in accordance
with the licenses set forth in Section 2.2.4). -133- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3140.jpg]
Moreover, neither Party (nor their respective Affiliates) shall register or use
(except as expressly permitted herein) any domain name, URL or social media
identifier that incorporates, in whole or in part, any of the other Party’s
Corporate Marks, Merck Proprietary Product Marks or SeaGen Proprietary Product
Marks. For clarity, no Merck Corporate Marks or SeaGen Corporate Marks or Merck
Proprietary Product Marks or SeaGen Proprietary Product Marks, nor any variants,
derivatives, translations or transliterations of any Merck Corporate Marks or
SeaGen Corporate Marks or Merck Proprietary Product Marks or SeaGen Proprietary
Product Marks, shall be deemed a Collaboration Mark. Without limiting the
foregoing, if the Parties agree on a version of a Merck Proprietary Combination
Mark or SeaGen Proprietary Combination Mark that combines a Collaboration Mark,
on the one hand, and a Merck Proprietary Product Mark or SeaGen Proprietary
Product Mark, on the other, for use in connection with a Proprietary
Combination, as applicable (provided, that, for clarity, such Merck Proprietary
Combination Mark or SeaGen Proprietary Combination Mark and the use thereof
shall be subject, in all cases, to Merck’s or SeaGen’s prior approval, as
applicable), such Merck Proprietary Combination Mark or SeaGen Proprietary
Combination Mark shall not cause any Merck Proprietary Product Mark or SeaGen
Proprietary Product Mark to become a Collaboration Mark and shall not result in
SeaGen or Merck (or any of their Affiliates), as applicable, having any
ownership rights or independent right to use or enforce any Merck Proprietary
Product Mark or SeaGen Proprietary Product Mark, as applicable, of the other
Party. ARTICLE 13 INDEMNIFICATION; LIMITATION ON LIABILITY 13.1 General
Indemnification by SeaGen. Subject to Section 13.3.3, SeaGen shall indemnify and
hold harmless Merck, its Affiliates and their respective directors, officers,
employees and agents, and their respective successors and assigns (collectively,
the “Merck Indemnified Parties”) from, against and in respect of any and all
liabilities, losses, costs and expenses (including reasonable costs and expenses
of investigation and defense), damages, fines, penalties, costs and expenses or
amounts paid in settlement (including reasonable attorneys’ and experts’ fees
and costs and expenses), in each case, payable to Third Parties (collectively,
“Losses”), in each case to the extent resulting from any Action and to the
extent such Losses are incurred or suffered by the Merck Indemnified Parties or
any of them as a result of, arising out of or directly or indirectly relating
to: (a) any breach of this Agreement or any Ancillary Agreement by SeaGen or its
Affiliates, (b) the negligence, willful misconduct or violation of Applicable
Law by or of SeaGen, its Affiliates or licensees or their respective directors,
officers, employees or agents or any of them, in each case, in performing under
this Agreement or any Ancillary Agreement, (c) the promotion or other
commercialization by or on behalf of SeaGen or its Affiliates or licensees
outside of this Agreement of a SeaGen Proprietary Product [ * ] for use in a
SeaGen Proprietary Combination (including the use by or on behalf of SeaGen or
any of its Affiliates or licensees of any SeaGen Proprietary Combination Outside
Promotional Materials or SeaGen Proprietary Combination Outside Other
Field-Based Materials), (d) the Development, Manufacture or Commercialization of
any Licensed Compound or Licensed Product by or on behalf of SeaGen or its
Affiliates or licensees prior to the Effective Date or after the end of the
Term, (e) the conduct of any [ * ] by or on behalf of SeaGen or any of its
Affiliates or licensees, or (f) the conduct of any [ * ] by or on behalf of
SeaGen or any of its Affiliates or licensees; except, in each case ((a), (b),
(c), (d), (e) and (f)), to the extent caused by the negligence, willful
misconduct, violation of Applicable Law or breach of this Agreement or any
Ancillary Agreement -134- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3141.jpg]
of or by Merck, its Affiliates or any of the other Merck Indemnified Parties.
For clarity, Merck (and its Affiliates and sublicensees) shall not be licensees
of SeaGen for purposes of this Section 13.1. 13.2 General Indemnification by
Merck. Subject to Section 13.3.3 and 13.4, Merck shall indemnify and hold
harmless SeaGen, its Affiliates and their respective directors, officers,
employees and agents, and their respective successors and assigns (collectively,
the “SeaGen Indemnified Parties”), from, against and in respect of any and all
Losses in each case, payable to Third Parties, in each case to the extent
resulting from any Action and to the extent such Losses are incurred or suffered
by the SeaGen Indemnified Parties or any of them as a result of, arising out of
or directly or indirectly relating to: (a) any breach of this Agreement or any
Ancillary Agreement by Merck or its Affiliates, (b) the negligence, willful
misconduct or violation of Applicable Law by or of Merck, its Affiliates or
licensees or their respective directors, officers, employees or agents or any of
them, in each case, in performing under this Agreement or any Ancillary
Agreement, (c) the promotion or other commercialization by or on behalf of Merck
or its Affiliates or licensees outside of this Agreement of a Merck Proprietary
Product for use in a Merck Proprietary Combination (including the use by or on
behalf of Merck of any of its Affiliates or licensees of any Merck Proprietary
Combination Outside Promotional Materials or Merck Proprietary Combination
Outside Other Field-Based Materials) or (d) the conduct of any [ * ] by or on
behalf of Merck or any of its Affiliates or licensees; except, in each case
((a), (b), (c) and (d)), to the extent caused by the negligence, willful
misconduct, violation of Applicable Law or breach of this Agreement or any
Ancillary Agreement of or by SeaGen, its Affiliates or any of the other SeaGen
Indemnified Parties. For clarity, SeaGen (and its Affiliates and sublicensees)
shall not be licensees of Merck for purposes of this Section 13.2. 13.3 Shared
Liability Claims; Product Liability Actions for Proprietary Combinations; [ * ].
13.3.1 Shared Liability Action; Product Liability Actions for Proprietary
Combinations. (a) Shared Liability Action. Subject to Sections 13.1, 13.2,
13.3.1(b), 13.3.3 and 13.4, any and all Losses resulting from any Action brought
against any SeaGen Indemnified Party or Merck Indemnified Party as a result of,
arising out of or directly or indirectly relating to, any units of Licensed
Compound or Licensed Product sold or administered during the Term pursuant to
this Agreement for use in the Field for the Territory, including any Product
Liability Action, or Action for infringement or misappropriation of intellectual
property of a Third Party (in each case, other than such Losses entitled to
indemnification under Section 13.1, Section 13.2, Section 13.4 or any Ancillary
Agreement, as applicable) (a “Shared Liability Action”) shall [ * ]. (b) Product
Liability Actions for Proprietary Combinations. Subject to Sections 13.1, 13.2
and 13.3.3, any and all Losses resulting from any Product Liability Action
brought against any SeaGen Indemnified Party or Merck Indemnified Party as a
result of units of Licensed Product administered during the Term pursuant to
this Agreement in a Proprietary Combination shall be allocated as follows: [ *
]. For clarity, nothing in this -135- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3142.jpg]
Section 13.3.1(b) precludes a Party from exercising its right to indemnification
under Section 13.1 or Section 13.2, if applicable. 13.3.2 Cooperation. In the
event of a Shared Liability Action as set forth in Section 13.3.1, the Parties
shall promptly discuss in good faith and agree on how to address such Action.
Neither Party shall agree to any settlement of such Action without the prior
written consent of the other Party, which shall not be unreasonably withheld,
conditioned or delayed. 13.3.3 [ * ]. If an [ * ], as applicable, to [ * ],
then, notwithstanding the provisions of [ * ], provided that, in the [ * ], the
provisions of [ * ] shall apply and the provisions of [ * ] shall not apply) or
the provisions of [ * ], provided that, in [ * ], the provisions of [ * ] shall
apply and the provisions of [ * ] shall not apply), [ * ] that may be [ * ],
that would otherwise be [ * ] for the [ * ] in the [ * ] in accordance with [ *
], in each case of (i) and (ii), [ * ] in the [ * ] pursuant to this Agreement [
* ] in a [ * ] and that were [ * ], and (b) [ * ] of the [ * ], then the
following shall apply with respect to [ * ]: (a) in the event of [ * ], the
Parties shall [ * ] shall have the [ * ] with respect to [ * ]; however, neither
Party shall [ * ], which shall [ * ]; (b) if [ * ], then [ * ] shall [ * ], with
respect to [ * ]; provided that [ * ] shall not [ * ], which shall [ * ] as a
result of [ * ]; (c) if [ * ], then [ * ] shall [ * ], with respect to any [ * ]
shall not [ * ] with the [ * ], which shall [ * ] as a result of such [ * ]; and
(d) [ * ] shall be [ * ] in connection with [ * ], and [ * ] in connection with
[ * ]; provided that, if there are [ * ] then [ * ] shall be [ * ]. For purposes
of this Section 13.3.3, [ * ] shall mean [ * ] in accordance with this Agreement
[ * ]; provided that [ * ]. In the event of [ * ], notwithstanding anything to
the contrary [ * ] or any [ * ], as set forth in the foregoing provisions of
this Section 13.3.3 shall be [ * ] with respect to any [ * ], to the extent [ *
]. Notwithstanding the foregoing provisions of this Section 13.3.3, the
provisions of this Section 13.3.3 shall not apply with respect to [ * ]. 13.4
Additional Indemnification by SeaGen. Without limiting the foregoing
indemnification obligations of SeaGen pursuant to Sections 13.1 and 13.3, SeaGen
hereby agrees to provide such additional indemnifications to the Merck
Indemnified Parties as set forth in that certain [ * ] between the Parties dated
as of the date hereof and attached hereto as [ * ]. 13.5 Claims for
Indemnification. 13.5.1 A Party seeking indemnification under this Article 13
(an “Indemnified Party”) shall give prompt written notification to the Party
from whom indemnification is sought -136- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3143.jpg]
(the “Indemnifying Party”) of the commencement of any Action for which
indemnification may be sought or, if earlier, upon the assertion of any such
Action by a Third Party (it being understood and agreed, however, that the
failure by an Indemnified Party to give notice of an Action as provided in this
Section 13.5.1 shall not relieve the Indemnifying Party of its indemnification
obligation under this Agreement, except and only to the extent that such
Indemnifying Party is actually prejudiced as a result of such failure to give
notice). 13.5.2 Within [ * ] after delivery of such notification, the
Indemnifying Party may, upon written notice thereof to the Indemnified Party,
assume control of the defense of such Action using counsel reasonably
satisfactory to the Indemnified Party. If the Indemnifying Party does not assume
control of such defense, the Indemnified Party shall control such defense. The
assumption of a defense by the Indemnifying Party shall not be deemed an
admission that the Indemnifying Party has an obligation to defend, indemnify or
hold harmless an Indemnified Party from and against any Loss from an Action. If
the Indemnifying Party assumes and conducts the defense of an Action as provided
above, and if it is ultimately determined pursuant to Section 16.8 that the
Indemnifying Party was not obligated to indemnify, defend, or hold harmless an
Indemnified Party from and against any Loss from such Action, the Indemnified
Party shall reimburse the Indemnifying Party for any and all reasonable and
verifiable out-of-pocket costs and expenses (including reasonable attorneys’ and
experts’ fees, costs and expenses) incurred by the Indemnifying Party in
connection with defending such Action and all other Losses paid by the
Indemnifying Party on behalf of the Indemnified Party in connection with such
Action, and if such determination is the result of an arbitration proceeding
initiated by the Indemnifying Party pursuant to Section 16.8, then the
Indemnified Party also shall reimburse the Indemnifying Party for all of the
reasonable and verifiable out-of-pocket costs and expenses (including reasonable
attorneys’ and experts’ fees, costs and expenses and costs and expenses of the
arbitration) incurred by the Indemnifying Party in connection with such
arbitration proceeding. 13.5.3 The Party not controlling such defense may
participate therein at its own expense; provided that if the Indemnifying Party
assumes control of such defense and the Indemnified Party reasonably concludes,
based on advice from counsel, that the Indemnifying Party and the Indemnified
Party have conflicting interests with respect to such action, suit, proceeding
or claim, the Indemnifying Party shall be responsible for the reasonable fees,
costs and expenses of counsel to the Indemnified Party solely in connection
therewith; provided, further, however, that in no event shall the Indemnifying
Party be responsible for the fees, costs and expenses of more than one counsel
in any one jurisdiction for all Indemnified Parties. 13.5.4 The Party
controlling such defense shall keep the other Party advised of the status of
such Action and the defense thereof and shall consider in good faith
recommendations made by the other Party with respect thereto. 13.5.5 The
Indemnified Party shall not agree to any settlement of such Action without the
prior written consent of the Indemnifying Party, which shall not be unreasonably
withheld, conditioned or delayed. The Indemnifying Party shall not agree to any
settlement of such Action or consent to any judgment in respect thereof that
does not include a complete and unconditional release of the Indemnified Party
(and the other Merck Indemnified Parties or SeaGen Indemnified Parties, as
applicable) from all liability with respect thereto or that imposes any -137- [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3144.jpg]
liability or obligation on the Indemnified Party (or other Merck Indemnified
Parties or SeaGen Indemnified Parties, as applicable) without the prior written
consent of the Indemnified Party, which shall not be unreasonably withheld,
conditioned or delayed. 13.5.6 If the Indemnifying Party chooses to defend any
Action, the Indemnified Party shall cooperate in the defense thereof and shall
furnish such records, information and testimony, provide such witnesses and
attend such conferences, discovery proceedings, hearings, trials and appeals as
may be reasonably requested in connection therewith. Such cooperation shall
include access during normal business hours afforded to the Indemnifying Party
to, and reasonable retention by the Indemnified Party of, records and
information that are reasonably relevant to such Action and making employees and
agents available on a mutually convenient basis to provide additional
information and explanation of any material provided hereunder, and the
Indemnifying Party shall reimburse the Indemnified Party for all its reasonable
and verifiable out-of-pocket costs and expenses in connection therewith. 13.6
Disclaimer of Liability. NOTWITHSTANDING ANYTHING TO THE CONTRARY HEREIN OR IN
ANY ANCILLARY AGREEMENT, EACH PARTY ACKNOWLEDGES AND AGREES THAT IN NO EVENT
SHALL ANY PARTY OR ANY OF ITS RESPECTIVE AFFILIATES BE LIABLE FOR SPECIAL,
INDIRECT, INCIDENTAL, PUNITIVE, CONSEQUENTIAL OR OTHER SIMILAR DAMAGES SUFFERED
BY SEAGEN, MERCK OR ANY OF THEIR RESPECTIVE AFFILIATES IN CONNECTION WITH THIS
AGREEMENT OR ANY ANCILLARY AGREEMENT OR OTHERWISE ARISING DIRECTLY OR INDIRECTLY
OUT OF THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT OR ANY ANCILLARY
AGREEMENT, WHETHER IN CONTRACT, WARRANTY, TORT, NEGLIGENCE, STRICT LIABILITY OR
OTHERWISE, INCLUDING LOSS OF PROFITS OR REVENUE (AND, FOR CLARITY, NEITHER PARTY
NOR ANY OF THEIR RESPECTIVE AFFILIATES SHALL BE ENTITLED TO RECOVER FOR ANY LOST
PROFIT OR LOST REVENUE DAMAGES, WHETHER SUCH DAMAGES ARE CLAIMED AS DIRECT OR
INDIRECT DAMAGES); PROVIDED THAT THIS SECTION 13.6 SHALL NOT APPLY WITH RESPECT
TO A PARTY’S INDEMNIFICATION OBLIGATIONS WITH RESPECT TO LOSSES FROM THIRD PARTY
ACTIONS UNDER THIS ARTICLE 13. 13.7 Insurance. Each Party shall procure and
maintain insurance (or self-insurance), including clinical trials insurance and
product liability insurance, as applicable, with respect to its activities
hereunder and which is consistent with normal business practices of prudent
companies similarly situated at all times during which the Licensed Product is
being clinically tested in human subjects or commercially distributed or sold,
as applicable. Except with respect to self-insurance, each Party shall provide
the other Party with evidence of such insurance upon request. Such insurance
shall not be construed to create a limit of either Party’s liability with
respect to its indemnification obligations under this Article 13 or otherwise.
ARTICLE 14 TERM AND TERMINATION 14.1 Term. This Agreement shall be effective as
of the Effective Date and, unless terminated earlier pursuant to Section 14.2,
14.3, 14.4, 14.5 or 14.6, this Agreement shall continue in full force and
effect, until the date on which the Licensed Compounds and the Licensed Product
-138- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3145.jpg]
are no longer being Developed or Commercialized under this Agreement (provided
that normal pauses or gaps between or following Clinical Trials or other studies
for the analysis of data, preparation of reports and design of future Clinical
Trials or preparation of applications for Marketing Authorization and other
customary Development functions not constituting Clinical Trials would not
constitute cessation of Development) (the “Term”). 14.2 Unilateral Termination
of Agreement in its Entirety by Merck. Merck shall have the right to terminate
this Agreement in its entirety (with or without cause) at any time by giving [ *
] advance written notice to SeaGen. 14.3 Termination by Mutual Agreement. The
Parties shall have the right to terminate this Agreement in its entirety (or in
part) upon mutual written agreement. In such case, the Parties shall agree in
writing on the effects of such termination (including the costs of transition or
wind- down of activities), and the provisions of Section 14.7 shall not apply
(unless otherwise mutually agreed to by the Parties). 14.4 Termination for
Cause. 14.4.1 Termination by Merck for Cause. Merck shall have the right to
terminate this Agreement in its entirety at any time during the Term upon
written notice to SeaGen if SeaGen is in material breach of this Agreement, and
has not cured such breach within [ * ] days after notice requesting cure of the
breach (provided that if such cure cannot be fully achieved within such [ * ]
day cure period, then such cure period will be extended for an additional period
of up to [ * ] additional days (for a total cure period of [ * ] days));
provided, however, that in the event of a good faith dispute with respect to the
existence of such a material breach, the [ * ] day cure period (as may be
extended pursuant to the foregoing provisions of this Section 14.4.1) shall be
tolled until such time as the dispute is resolved pursuant to Section 16.8 and,
for clarity, this Agreement shall remain in full force and effect during such
period. 14.4.2 Termination by SeaGen for Cause. SeaGen shall have the right to
terminate this Agreement in its entirety at any time during the Term upon
written notice to Merck if Merck is in material breach of this Agreement, and
has not cured such breach within [ * ] days after notice requesting cure of the
breach (provided that if such cure cannot be fully achieved within such [ * ]
day cure period, then such cure period will be extended for an additional period
of up to [ * ] additional days (for a total cure period of [ * ] days));
provided, however, that in the event of a good faith dispute with respect to the
existence of such a material breach, the [ * ] day cure period (as may be
extended pursuant to the foregoing provisions of this Section 14.4.2) shall be
tolled until such time as the dispute is resolved pursuant to Section 16.8 and,
for clarity, this Agreement shall remain in full force and effect during such
period. 14.4.3 Disfavored Remedy. The Parties agree that the remedies under the
foregoing Sections 14.4.1 and 14.4.2 are to be invoked only if the applicable
material breach cannot be adequately remedied through a combination of specific
performance and the payment of money damages as available to the non-breaching
Party in accordance with this Agreement. 14.5 Termination For Bankruptcy. -139-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3146.jpg]
14.5.1 Termination. If a Party (the “Bankruptcy Party”) makes a general
assignment for the benefit of creditors, appoints or suffers appointment of a
receiver or trustee over all or substantially all of its property, files a
petition under any bankruptcy or insolvency act or has any such petition filed
against it, in each case, which is not dismissed, discharged, bonded or stayed
within [ * ] after the filing thereof (each, an “Insolvency Event”), the other
Party may terminate this Agreement in its entirety, effective immediately upon
written notice to such Bankruptcy Party. 14.5.2 Licenses. In the event that this
Agreement is terminated due to the rejection of this Agreement by or on behalf
of the Bankruptcy Party due to an Insolvency Event, all licenses and rights to
licenses granted under or pursuant to this Agreement by the Bankruptcy Party to
the other Party are and shall otherwise be deemed to be licenses of rights to
“intellectual property” (including for purposes of 365(n) of the United States
Bankruptcy Code). The Parties agree that the other Party, as a licensee of such
rights under this Agreement, shall retain and may fully exercise all of its
rights and elections under any applicable insolvency statute, and that upon
commencement of an Insolvency Event by or against the Bankruptcy Party, the
other Party shall be entitled to a complete duplicate of or complete access to
(as such other Party deems appropriate), any such intellectual property and all
embodiments of such intellectual property. Such intellectual property and all
embodiments thereof shall be promptly delivered to the other Party (a) upon any
such commencement of a bankruptcy proceeding, at the written request therefor by
the other Party, unless the Bankruptcy Party elects to continue to perform all
of its obligations under this Agreement or (b) if not delivered under clause (a)
above, upon the rejection of this Agreement by or on behalf of the Bankruptcy
Party, then at the written request therefore. The provisions of this Section
14.5.2 shall be (i) without prejudice to any rights the other Party may have
arising under any applicable insolvency statute or other Applicable Law and (ii)
effective only to the extent permitted by Applicable Law. 14.6 Termination for
Patent Challenge. 14.6.1 In the event that Merck or any of its Affiliates
directly takes any action, or knowingly provides financial or other assistance
(including direct legal or technical advice) to any Third Party, to challenge in
a court or administrative proceeding any claim in any SeaGen Patent as being
invalid, unenforceable or otherwise not patentable, SeaGen shall have the right
to immediately terminate this Agreement in its entirety, including the rights
with respect thereto of any Merck sublicensee, [ * ] written notice to Merck;
provided that SeaGen shall not have the right to terminate this Agreement (a) if
Merck withdraws or causes to be withdrawn such action within such [ * ] period
or (b) if Merck (or its Affiliate) or such Third Party challenges any SeaGen
Patents in defense of claims raised by or on behalf of SeaGen (or its Affiliate)
against Merck (or its Affiliate) or such Third Party, or otherwise in connection
with an assertion of a cross-claim or a counter-claim. In the event that SeaGen
notifies Merck in writing that any of Merck’s sublicensees directly takes any
action, or knowingly provides financial or other assistance (including direct
legal or technical advice) to any Third Party, to challenge in a court or
administrative proceeding any claim in any SeaGen Patent as being invalid,
unenforceable or otherwise not patentable, then Merck shall terminate such
sublicensee’s sublicense in its entirety, unless (i) such action by such
sublicensee is withdrawn within [ * ] after SeaGen notice to Merck thereof or
(ii) such sublicensee (or its affiliate) or such Third Party challenges any
SeaGen Patents in defense of claims raised by -140- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3147.jpg]
or on behalf of SeaGen (or its Affiliate) against such sublicensee (or its
affiliate) or such Third Party, or otherwise in connection with an assertion of
a cross-claim or a counter-claim. 14.6.2 In the event that SeaGen or any of its
Affiliates directly takes any action, or knowingly provides financial or other
assistance (including direct legal or technical advice) to any Third Party, to
challenge in a court or administrative proceeding any claim in any Merck Patent
as being invalid, unenforceable or otherwise not patentable, Merck shall have
the right to immediately terminate this Agreement in its entirety, including the
rights with respect thereto of any SeaGen sublicensee, upon [ * ] prior written
notice to SeaGen; provided that Merck shall not have the right to terminate this
Agreement (a) if SeaGen withdraws or causes to be withdrawn such action within
such [ * ] period or (b) if SeaGen (or its Affiliate) or such Third Party
challenges any Merck Patents in defense of claims raised by or on behalf of
Merck (or its Affiliate) against SeaGen (or its Affiliate) or such Third Party,
or otherwise in connection with an assertion of a cross-claim or a
counter-claim. In the event that Merck notifies SeaGen in writing that any of
SeaGen’s sublicensees directly takes any action, or knowingly provides financial
or other assistance (including direct legal or technical advice) to any Third
Party, to challenge in a court or administrative proceeding any claim in any
Merck Patent as being invalid, unenforceable or otherwise not patentable, then
SeaGen shall terminate such sublicensee’s sublicense in its entirety, unless (i)
such action by such sublicensee is withdrawn within [ * ] after Merck notice to
SeaGen thereof or (ii) such sublicensee (or its affiliate) or such Third Party
challenges any Merck Patents in defense of claims raised by or on behalf of
Merck (or its Affiliate) against such sublicensee (or its affiliate) or such
Third Party, or otherwise in connection with an assertion of a cross-claim or a
counter-claim. 14.7 Effects of Termination. 14.7.1 Generally. In the event of
termination of this Agreement for any reason, except as set forth in this
Section 14.6 and for the surviving provisions as set forth in Section 14.9, the
rights, licenses and obligations of the Parties hereunder shall terminate and be
of no further force or effect as of the effective date of such termination.
14.7.2 Return of Confidential Information. In the event of termination of this
Agreement for any reason, no later than [ * ] days after the effective date of
such termination, each Party shall either (a) return or cause to be returned to
the other Party or (b) destroy and certify such destruction to the other Party,
all Confidential Information of the other Party (other than Joint Program
Know-How), except to the extent that such Party needs to retain such
Confidential Information to exercise its rights or perform its obligations
hereunder that survive termination. Notwithstanding the foregoing, (i) each
Party and may keep one copy of Confidential Information received from the other
Party in its confidential files for record purposes, and (ii) each Party shall
be permitted to retain Confidential Information included in any computer records
or files containing such Confidential Information that have been created solely
by such Party’s automatic archiving and back-up procedures, to the extent
created and retained in a manner consistent with such Party’s standard archiving
and back-up procedures. 14.7.3 Transition of Licensed Product Activities. -141-
[ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3148.jpg]
(a) Subject to Section 14.7.4, in the event of termination of this Agreement for
any reason, the Parties shall work together in good faith following such
termination in order to effect, as soon as reasonably practicable (but in any
event within [ * ] months) following the effective date of termination, an
orderly wind-down or transition in accordance with Sections 14.7.3(b) and 14.7.5
of the ongoing Development, Manufacture and Commercialization responsibilities
with respect to the Licensed Product from Merck to SeaGen with respect to those
Development, Manufacture and Commercialization activities being performed by
Merck hereunder for the Licensed Product as of the date of such termination;
provided that (i) except if this Agreement is terminated by Merck under Section
14.2 or by SeaGen pursuant to Section 14.4.2 for Merck’s material breach, or as
otherwise provided in Section 14.7.3(b) or 14.7.5, SeaGen shall reimburse Merck
for any costs and expenses incurred by Merck (or any of its Affiliates) in
connection therewith, and (ii) except as expressly set forth in Section 14.7.5,
Merck shall not be required to grant any assignments, rights or licenses to any
intellectual property or to any other assets or materials of Merck or any of its
Affiliates in connection therewith. (b) Notwithstanding the provisions of
Section 14.7.1, the licenses granted to Merck hereunder shall survive during
such transition period in order for Merck (and its Related Parties), prior to
completion of such transition, to: (i) unless Merck or SeaGen elects to continue
the applicable Clinical Trial under Section 14.7.4 or 14.7.5(b), subject to
compliance with Applicable Law (including taking into account patient safety),
wind-down any ongoing Clinical Trials that were being conducted by Merck (or any
of its Related Parties ) as the Lead Study Party with respect to the Licensed
Product hereunder at the time of such termination (provided that (A) the costs
of winding-down such Clinical Trials shall be Allowable Development Costs and be
shared between the Parties in accordance with Section 10.4, mutatis mutandis and
(B) the provisions of Section 5.3 shall apply to any and all Development Data
generated from such Clinical Trials after the effective date of termination,
mutatis mutandis); (ii) solely if this Agreement is terminated after the first
commercial sale of the Licensed Product in any country where Merck is the Lead
Distribution Party, Distribute and otherwise Commercialize any remaining
inventory (including Licensed Product Manufactured pursuant to Section
14.7.3(b)(iv)) of the Licensed Product hereunder for such country; provided
that, all activities with respect to such Distribution and Commercialization of
the Licensed Product shall be done in accordance with the applicable terms and
conditions of this Agreement, mutatis mutandis, and the Parties shall continue
to share the costs and expenses with respect to such Distribution and other
Commercialization of such inventory in accordance with Section 10.4, mutatis
mutandis, and shall share the Licensed Product Net Sales from the sale of such
inventory in accordance with Section 10.4, mutatis mutandis; (iii) solely with
respect to those countries where Merck is the Lead Regulatory Party, to continue
to undertake such Development activities for the Licensed Product designated to
Merck as the Lead Regulatory Party, during such transition period, as
applicable; provided that all such activities shall be done in accordance with
the applicable terms and conditions of this Agreement, mutatis mutandis, and the
Parties shall continue to share the -142- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3149.jpg]
costs and expenses with respect to such activities in accordance with Section
10.4, mutatis mutandis; and (iv) if Merck is the Lead Manufacturing Party, to
finish any Manufacturing of any work-in-progress of Licensed Product; provided
that all such activities shall be done in accordance with the applicable terms
and conditions of this Agreement, mutatis mutandis, in which case, the Parties
shall continue to share the costs and expenses with respect to such activities
in accordance with Section 10.4, mutatis mutandis; provided that, for clarity,
Merck shall have no obligation to undertake such activities in the foregoing
clauses (ii) or (iv) of this Section 14.7.3(b), as applicable. 14.7.4 Election
by Parties to Continue Ongoing Conduct of Clinical Trials for Merck Proprietary
Combinations under a Clinical Trial Agreement. In the event of termination of
this Agreement for any reason, notwithstanding the provisions of Section 14.7.3
or 14.7.5(b), with respect to any Clinical Trial of the Licensed Product for use
in a Merck Proprietary Combination that has been Initiated and is ongoing as of
the effective date of termination (any such Clinical Trial, an “Ongoing Merck
Proprietary Combination Trial”), the following shall apply: (a) With respect to
each Ongoing Merck Proprietary Combination Trial, either Party may elect, on a
Clinical Trial-by-Clinical Trial basis, to continue the conduct of such Ongoing
Merck Proprietary Combination Trial pursuant to Section 14.7.4(c) and will
provide written notice to the other Party of its election before the effective
date of termination or within the [ * ] period immediately thereafter. (b) With
respect to any Ongoing Merck Proprietary Combination Trial that neither Merck
nor SeaGen elected to continue pursuant to Section 14.7.4(a) and that is being
conducted by Merck (or any of its Related Parties on its behalf) as the Lead
Study Party, SeaGen will make an election under Section 14.7.5(b) as to whether
to transfer to SeaGen, wind-down or for Merck to continue the applicable
Clinical Trial, in each case, in accordance with Section 14.7.5(b). (c) With
respect to each Ongoing Merck Proprietary Combination Trial for which Merck or
SeaGen elects to continue pursuant to Section 14.7.4(a) (on a Clinical Trial-
by-Clinical Trial basis), the Parties will negotiate in good faith a clinical
trial collaboration agreement between the Parties (provided that if the Parties
are unable to agree on such clinical trial collaboration agreement within [ * ]
days after the effective date of termination, then the Parties shall use the CTC
as the form of such clinical trial collaboration agreement, with such changes as
may be necessary to reflect that a different Clinical Trial is being conducted,
and also to reflect any potential different roles of the Parties with respect to
such Clinical Trial (based on the allocation of such roles under this Agreement)
as compared to the CTC) with respect to the continued conduct by the applicable
Lead Study Party of such Clinical Trial until completion (other than in the
event of a Safety Issue) in accordance with the Development Plan in effect as of
the effective date of termination; provided that, for clarity, pending the
execution of the clinical trial collaboration agreement, (i) the conduct of such
Clinical Trials shall continue in accordance with the terms and conditions of
this Agreement (including, for clarity, with respect to sharing of -143- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3150.jpg]
Allowable Development Costs in connection therewith), mutatis mutandis, (ii) the
provisions of Section 5.3 shall apply to any and all Development Data generated
from such Clinical Trial after the effective date of termination, mutatis
mutandis, (iii) the Parties’ obligations under the Pharmacovigilance Agreement
shall remain in full force and effect with respect to such Clinical Trial, and
(iv) without limiting the foregoing sub-clause (i), the licenses granted to each
Party hereunder shall survive as necessary in order for such Party to continue
the conduct of any such Clinical Trials. 14.7.5 Transfers and Licenses from
Merck to SeaGen. In the event of termination of this Agreement for any reason,
at SeaGen’s option, upon written notice to Merck (in each case no later than [ *
] days after the effective date of termination), Merck shall make the following
transfers to SeaGen (except in the case of sub-clauses (a), (c), (d) and (f)
below to the extent Merck needs to retain such assets, materials or rights, as
applicable, to the extent necessary for Merck to conduct its activities under
Sections 14.7.3(b) or 14.7.4, in which case, any activities remaining to be
performed under sub-clauses (a), (c), (d) and (f) will be performed promptly
upon completion of the applicable Merck activities under Sections 14.7.3(b) or
14.7.4, as applicable, provided that SeaGen had made its election to have such
activities performed within the [ * ] day period after the effective date of
termination): (a) Regulatory Documentation. Merck shall, at SeaGen’s cost
(provided that if this Agreement is terminated by Merck under Section 14.2 or by
SeaGen pursuant to Section 14.4.2 for Merck’s material breach, then SeaGen shall
not be required to reimburse Merck for such costs), provide SeaGen with copies
of and, subject to compliance with Applicable Laws, and to the extent it is
legally permitted to do so, Merck shall also transfer and assign to SeaGen (or
its designee) any and all (i) Marketing Authorizations (including any and all
pricing approval and government reimbursement approvals), and (ii) other
material Regulatory Documentation, in each case, that are owned by Merck or its
Affiliate (including, solely if Merck has the legal right to do so, any and all
of the foregoing that were made or filed by Merck’s or its Affiliates’
respective sublicensees) and that are solely and exclusively for the Licensed
Product (including, if applicable, Licensed Product for use in a SeaGen
Proprietary Combination (but excluding any of the foregoing that are related to
any Combination Product that is co-formulated with any Merck Proprietary
Product, which shall be addressed under a separate agreement between the Parties
as set forth in Section 14.7.5(g)), and solely as they exist as of the effective
date of termination. In the event of a failure to obtain assignment (and
provided that Merck will use Commercially Reasonable Efforts to obtain such
assignment), then Merck and its Affiliates hereby consent and grant to SeaGen,
its Affiliates and (sub)licensees the right to access and reference (without any
further action required on the part of Merck or its Affiliates whose
authorization to file such consent with any Regulatory Authority is hereby
granted) any such Regulatory Documentation owned by Merck or its Affiliates with
respect to the Licensed Product for SeaGen’s and its Affiliates’ use in
connection with the Licensed Product. (b) Clinical Trials. Subject to Section
14.7.4, if, at the time of such termination, Merck (or any of its Related
Parties on its behalf) as the Lead Study Party is conducting any Clinical Trials
for the Licensed Product, then, at SeaGen’s election on a Clinical
Trial-by-Clinical Trial basis, to the extent elected by written notice to Merck
before the effective date of termination or within the [ * ] day period
immediately thereafter: (i) to the extent -144- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3151.jpg]
permissible under Applicable Law and commercially feasible, Merck shall, and
shall cause its Related Parties to, at SeaGen’s cost (provided that if this
Agreement is terminated by Merck under Section 14.2 or by SeaGen pursuant to
Section 14.4.2 for Merck’s material breach, then SeaGen shall not be required to
reimburse Merck for such costs) transfer the conduct of such Clinical Trial to
SeaGen (or its designees), and SeaGen shall assume any and all liability for the
conduct of such transferred Clinical Trial after the effective date of such
transfer (except to the extent arising prior to the transfer date or from any
willful misconduct or negligent act or omission by Merck or its Related Parties
or their respective employees, agents and contractors), (ii) to the extent
permissible under Applicable Laws (and taking into account patient safety
matters), Merck shall wind-down the applicable Clinical Trial in accordance with
Section 14.7.3 or (iii) to the extent that a given Clinical Trial may not be
transferred to SeaGen under the foregoing clause (i) pursuant to Applicable Law
(and if clause (ii) is not elected with respect to such Clinical Trial), Merck
shall, at SeaGen’s cost, continue such Clinical Trial until completion (provided
that Merck may discontinue such Clinical Trial for Safety Issues). In
furtherance of the foregoing, notwithstanding the provisions of Section 14.7.1,
the licenses granted to Merck hereunder shall survive solely to the extent
necessary for Merck (and its Related Parties) to finish, transition or otherwise
wind- down such Clinical Trials, as applicable. If such costs are to be borne by
SeaGen as set forth in this Section 14.7.5(b), then SeaGen shall pay Merck for
the costs of such activities, which costs shall be paid by SeaGen to Merck
within [ * ] days after receipt of an invoice and supporting documentation
therefor. Notwithstanding the foregoing, in the event of termination of this
Agreement by Merck under Section 14.2, with respect to any Ongoing Merck
Proprietary Clinical Trial under the Development Plan for a Merck Proprietary
Combination with the Initial Merck Proprietary Product that has been Initiated
prior to the effective date of termination and that will continue after the
effective date of termination pursuant to this Section 14.7.5(b), Merck shall
continue to supply the Initial Merck Proprietary Product, at Merck’s cost, for
use in each such Clinical Trial in accordance with (and for the quantities set
forth in) the Development Plan as in existence as of the effective date of
termination of this Agreement. (c) Trademarks. Subject to compliance with
Applicable Laws, to the extent it is legally permitted to do so, Merck shall
transfer to SeaGen, at SeaGen’s cost (provided that if this Agreement is
terminated by Merck under Section 14.2 or by SeaGen pursuant to Section 14.4.2
for Merck’s material breach, then SeaGen shall not be required to reimburse
Merck for such costs), any Merck Collaboration Marks (including all applications
therefor), in each case, that are owned by Merck or its Affiliate and that are
solely and exclusively for the Licensed Product (but excluding any of the
foregoing that are related to any Combination Product that is co-formulated with
any Merck Proprietary Product, which shall be addressed under a separate
agreement between the Parties as set forth in Section 14.7.5(g)), and solely as
they exist as of the effective date of termination (and, following such
transfer, such Merck Collaboration Marks shall thereafter be deemed to be SeaGen
Collaboration Marks). (d) Inventory. Merck shall transfer to SeaGen the
remaining inventory of Licensed Product (including work-in-progress) owned by,
and in the possession of, Merck (or its Affiliate), and, (i) solely if such
Licensed Product was manufactured by or on behalf of Merck or its Affiliate,
SeaGen shall pay to Merck the Cost of Goods Manufactured of such inventory (and
work-in-progress) plus the costs of transportation to SeaGen, or (ii) solely if
such Licensed Product was manufactured by or on behalf of SeaGen and paid for by
Merck under a SeaGen Supply -145- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3152.jpg]
Agreement, SeaGen shall pay to Merck the price for such inventory (and
work-in-progress) paid by Merck to SeaGen under such SeaGen Supply Agreement
plus the costs of transportation to SeaGen (provided that, in each case ((i) and
(ii)) if any of the foregoing amounts have already been included in the
calculation of Allowable Development Costs or Allowable Commercialization Costs
and shared equally between the Parties hereunder (for example, the Cost of Goods
Manufactured of any clinical supplies of the Licensed Product that were already
included as Allowable Development Costs) then SeaGen shall only be required to
pay for the remaining half of the applicable costs in the foregoing clauses (i)
and (ii) pursuant to this Section 14.7.5(d)), which costs shall be paid by
SeaGen to Merck within [ * ] days after receipt of an invoice therefor. (e)
Licenses. Merck shall, and effective upon termination of this Agreement hereby
does, grant, on behalf of itself and its Affiliates (and hereby causes its
Affiliates to grant), to SeaGen under [ * ] the “Reversion Product”) and
necessary for SeaGen to continue the Development and Commercialization of the
Reversion Product, in each case, with a right to grant and authorize sublicenses
through multiple tiers, a non-exclusive, perpetual, irrevocable, royalty-free,
fully paid-up, license to import, use, sell, offer to sell and otherwise
commercialize the Reversion Product in the Field for the Territory, [ * ] to the
[ * ], pursuant to this Agreement, [ * ] has [ * ] or has [ * ] for the [ * ] or
[ * ], the “SeaGen Continuing Combinations”). In addition, the licenses and
provisions set forth in Section 2.3.2 shall survive with respect to the use of
the Reversion Product in the SeaGen Continuing Combinations, but solely for
SeaGen to use those Promotional Materials and packaging and labeling for the
SeaGen Continuing Combinations existing as of the effective date of termination
to promote and commercialize the SeaGen Continuing Combination (and for no other
purposes) and subject to the terms and conditions set forth in Section 2.3.2,
mutatis mutandis. In addition, Merck shall, and effective upon termination of
this Agreement hereby does, grant, on behalf of itself and its Affiliates (and
hereby causes its Affiliates to grant), to SeaGen a fully-paid, royalty-free,
Co-Exclusive (with Merck and its Affiliates) right and license, with the right
to grant sublicenses through multiple tiers (subject to Section 2.6), under [ *
], to seek and obtain regulatory approval for, import, use, sell and offer to
sell (including Commercialize) and otherwise exploit the applicable Licensed
Product for use in the corresponding SeaGen Continuing Combination. In
furtherance of the foregoing, Merck shall, and hereby does, grant on behalf of
itself and its Affiliates (and hereby causes its Affiliates to grant) to SeaGen
a right of reference to any INDs, MAAs and Marketing Authorizations for the
Reversion Product that are Controlled by Merck or any of its Affiliates as of
the effective date of termination, which right of reference shall be for use in
connection with the Reversion Product for use in the SeaGen Continuing
Combinations in the Field for the Territory. At the request of SeaGen, Merck
shall provide to SeaGen a cross-reference letter or similar communication to the
applicable Governmental Authority to effectuate such right of reference. (f)
Transition of Contracts. Merck shall, at SeaGen’s cost (provided that if this
Agreement is terminated by Merck under Section 14.2 or by SeaGen pursuant to
Section 14.4.2 for Merck’s material breach, then SeaGen shall not be required to
reimburse Merck for such costs), assign (to the extent assignable and without
penalty to Merck or its Affiliate), upon request of SeaGen within [ * ] days
after the effective date of termination, any agreements with Third Party
subcontractors and vendors (including Distributors) that are solely and
exclusively for the Licensed Product to Develop, Manufacture or otherwise
Commercialize the Licensed Product; provided that, to the extent any such Third
Party agreement is not assignable to SeaGen, Merck -146- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3153.jpg]
shall, at SeaGen’s cost, reasonably cooperate with SeaGen to assist SeaGen to
arrange to continue to receive such services for a reasonable time (not to
exceed [ * ]) after termination. If such costs are to be borne by SeaGen as set
forth in this Section 14.7.5(f), SeaGen shall pay Merck for the costs of such
activities, which costs shall be paid by SeaGen to Merck within [ * ] after
receipt of an invoice therefor. (g) Combination Products with Merck Proprietary
Products. In the event that as of the date of termination of this Agreement, the
Parties are conducting Clinical Trials hereunder for, or are Commercializing
hereunder, a Licensed Product that is a Combination Product that is
co-formulated with any Merck Proprietary Product, then the Parties shall
negotiate in good faith to enter into a separate agreement to address the rights
and responsibilities of the Parties with respect to such Combination Product
following termination of this Agreement. (h) Conditions. Notwithstanding the
foregoing provisions of this Section 14.7.5, the foregoing transfers,
assignments and licenses by Merck shall be provided on an “as is” basis (without
any representations and warranties). 14.7.6 Continuing Payments from SeaGen to
Merck. In the event that Merck terminates this Agreement under Section 14.4.1,
14.5 or 14.6, the following shall apply: (a) SeaGen shall pay to Merck, on a
Continuing Product-by-Continuing Product basis, an amount equal to the
Applicable Percentage of the aggregate net sales of the applicable Continuing
Product sold by any Continuing Party (which net sales shall be calculated, on a
Continuing Product-by-Continuing Product basis, in a manner consistent with the
definition of “Licensed Product Net Sales” hereunder, mutatis mutandis) during
the applicable Continuing Payment Term (which Continuing Product Term shall be
determined on a Continuing Product-by- Continuing Product and country-by-country
basis) (the “Continuing Product Payments”). For purposes of this Section 14.7.6,
the following terms shall have the following meanings: “Applicable Percentage”
means, [ * ] (i) “Continuing Party” means [ * ]. (ii) “Continuing Payment Term”
means, [ * ]. (iii) “Continuing Product” means [ * ]. (iv) “Recoupment Amount”
means [ * ]. (b) The Continuing Product Payments shall be paid to Merck on a
quarterly basis, and in connection therewith, (i) [ * ] after the end of each
calendar quarter during which any Continuing Product was sold, SeaGen shall
provide to Merck a report setting forth the net sales (including the calculation
thereof) and the Continuing Product Payments payable thereon, and SeaGen shall
remit payment of the Continuing Product Payments to Merck simultaneously with
the delivery of each such report, (ii) the provisions of Sections 10.5, 10.6 and
10.7 shall apply, mutatis mutandis, and (iii) from and after such time as the
aggregate Continuing Product Payments -147- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3154.jpg]
for all Continuing Products paid to Merck pursuant to Section 14.7.6(a) equal
the Recoupment Amount, the provisions of Schedule 14.7.6 shall apply. (c)
Payment Conditions for Continuing Product. All Continuing Product Payments are
subject to the following conditions: (i) only one Continuing Product Payment
shall be due with respect to the same unit of Continuing Product; (ii) no
Continuing Product Payment shall be due upon the sale or other transfer among
SeaGen or its Affiliates or any other Continuing Party for resale purposes, but
in such cases the payment shall be due and calculated upon the applicable
Continuing Party’s net sales of the Continuing Product (which net sales shall be
calculated in a manner consistent with the definition of “Licensed Product Net
Sales” hereunder, mutatis mutandis) to the first independent Third Party; and
(iii) no Continuing Product Payments shall accrue on the disposition of
Continuing Product by any Continuing Party as samples (promotion or otherwise)
or as donations (e.g., to non-profit institutions or government agencies for a
non-commercial purpose) or for development (per the defined term “Develop”,
mutatis mutandis)) activities. 14.7.7 Licenses from SeaGen to Merck. The
licenses and rights of reference granted to Merck as set forth in Section 2.2.3
shall survive any termination of this Agreement with respect to the applicable
Merck Proprietary Products for use in each Merck Proprietary Combination, but
solely if Merck (or its designee) [ * ] to the [ * ] to the [ * ] for the [ * ]
in such [ * ] such a [ * ] pursuant to [ * ] the “Merck Continuing
Combinations”). In addition, the licenses and provisions set forth in Section
2.2.4 shall survive with respect to the applicable Merck Proprietary Products
for use in the Merck Continuing Combinations, but subject to the terms and
conditions set forth in Section 2.2.4, mutatis mutandis. 14.8 Milestone
Payments. For clarity, Merck shall still be obligated to make any Milestone
Payment to SeaGen with respect to any Milestone Event achieved during the period
commencing on the date of notice of termination of this Agreement and ending on
the effective date of termination of this Agreement; provided, however, that
Merck shall not be obligated to make such Milestone Payments to SeaGen with
respect [ * ] if the [ * ] is a [ * ] of such [ * ] to such [ * ]of any [ * ]
pursuant to [ * ]. 14.9 Effect of Expiration or Termination; Survival.
Expiration or termination of this Agreement shall not relieve the Parties of any
obligation accruing upon or prior to such expiration or termination. Any
expiration or termination of this Agreement shall be without prejudice to the
rights of either Party against the other Party accrued or accruing under this
Agreement upon or prior to expiration or termination, including the obligation
to share Allowable Development Costs, Allowable Commercialization Costs and
Allowable Joint IP Costs incurred prior to such expiration or termination in
accordance with this Agreement, and to share the Licensed Product Net Sales from
Licensed Product sold prior to such expiration or termination, and Sublicensee
Revenues received with respect to Licensed Product prior to the date of
expiration or termination, and (subject to Section 14.8) the obligation to pay
Milestone Payments with respect to Milestone Events achieved prior to the date
of expiration or termination, in each case, in accordance with the provisions of
Article 10, and in furtherance thereof, the Parties shall conduct a final
accounting in accordance with the provisions of Section 10.4 as soon as
reasonably practicable following expiration or termination of this Agreement to
effectuate such sharing and payments. In addition, -148- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3155.jpg]
nothing in this Section 14.9 or otherwise shall relieve any Party from liability
for any breach of this Agreement occurring prior to such expiration or
termination or any Shared Liability Action arising from Licensed Product sold or
administered prior to such expiration or termination. In addition, the
provisions of Sections 2.4.1, 5.2.7, 5.3.4 (first sentence only, and for a
period of time consistent with Applicable Law for record retention), 5.5.7 (with
respect to units of Licensed Products administered or sold prior to the
expiration or termination of this Agreement), 6.8 (with respect to units of
Licensed Products administered or sold prior to the expiration or termination of
this Agreement), 7.7 (with respect to units of Licensed Products administered or
sold prior to the expiration or termination of this Agreement), 10.5 (with
respect to payments that are accrued but unpaid at the time of expiration or
termination, or otherwise to the extent applicable), 10.6 (for the period set
forth therein), 10.7, 11.6 (for the time period set forth therein), 11.7, 12.3,
14.7, 14.8 and 14.9 and Articles 1 (to the extent the definitions are used in
other surviving provisions), 9 (for the time period set forth therein, but not
Section 9.5), 13, 15 and 16 (but not Section 16.4.2(b), other than Section
16.4.2(b)(iii)(H)), shall survive any termination of this Agreement. ARTICLE 15
TAX MATTERS 15.1 Tax Partnership. It is expressly agreed that SeaGen and Merck
shall be independent contractors and that neither Party is assuming liability
through, and nothing herein is intended to create, any partnership or agency
arrangement between SeaGen and Merck for tax purposes in any jurisdiction in
which any activities contemplated by this Agreement and associated agreements
are undertaken; provided, however, that the Parties intend that the arrangement
between the Parties hereunder shall be treated as a partnership for United
States federal and state income tax purposes only (the “Tax Partnership”), and
in connection therewith, Merck is authorized and shall file an election with the
United States Internal Revenue Service (and any applicable state Governmental
Authority in the United States) to the extent necessary for the arrangement
hereunder to be treated as a partnership for United States federal income tax
purposes (and state income tax purposes, as applicable). Except as otherwise
agreed to by SeaGen and Merck in writing, neither Merck nor SeaGen shall file
any returns or take any tax reporting positions inconsistent with the
characterization of the arrangement hereunder as a Tax Partnership. 15.2 Tax
Information Sharing. Each Party shall cooperate in providing any information
reasonably requested by the other Party to enable such other Party to report the
transactions contemplated by this Agreement on any required tax returns
(including information returns), to respond to any request for information from
the United States Internal Revenue Service or other taxing authority and to
comply with its financial reporting obligations in connection with the financial
reporting for taxes. In connection the foregoing, Merck shall use commercially
reasonable efforts to provide SeaGen with estimates of its share of the Tax
Partnership’s profit and loss in advance of SeaGen’s annual Form 10-K filing
deadline. 15.3 Tax Returns of Tax Partnership. Merck shall prepare, or cause to
be prepared, and file on a timely basis with the appropriate authorities, annual
income and other required tax returns for the Tax Partnership, including IRS
Form 1065 and any similar tax returns filed with any state or local
jurisdiction, and SeaGen shall reasonably cooperate with Merck in connection
therewith, including by timely providing to Merck all documents and information
in SeaGen’s control or possession that are reasonably requested by Merck and
that are required to accurately -149- [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3156.jpg]
fill out the Tax Partnership tax return (including any related information
returns) by Merck or any of its Affiliates, it being understood that SeaGen
shall have the right to make appropriate redactions of information unrelated to
activities undertaken pursuant to this Agreement. Schedule 15.3 sets forth the
procedures to be used in allocating tax items of the Tax Partnership to Merck
and SeaGen. SeaGen shall have the right to review any tax returns of the Tax
Partnership prepared, or caused to be prepared, by Merck, in each case in
advance of their submission and Merck shall obtain SeaGen’s consent to the
filing of such return, including with respect to any elections or other
determinations made in such returns, which consent shall not be unreasonably
withheld, conditioned or delayed. Merck shall have all powers needed to perform
its duties, including the power to retain all attorneys and accountants of its
choice in connection therewith, and to make any US federal, state, or local tax
elections with SeaGen’s consent, which shall not be unreasonably withheld,
conditioned or delayed. Notwithstanding the foregoing, the tax elections listed
in Schedule 15.3 shall not require SeaGen’s consent. The Tax Partnership shall
apply the [ * ] method of allocation under Section [ * ] for any contributions
of property deemed to be made to the Tax Partnership, except as otherwise agreed
by SeaGen and Merck in writing. Merck shall take steps to have the Tax
Partnership elect under Section 6221(b) of the U.S. Internal Revenue Code (the
“Code”), as amended by the Bipartisan Budget Act of 2015, P.L. 114-74 (together
with any subsequent amendments thereto, Treasury Regulations promulgated
thereunder, and published administrative interpretations thereof, collectively,
the “BBA”) (such election, the “6221(b) election”) not to be subject to
partnership-level audit proceedings. Merck is hereby designated the “partnership
representative” of the Tax Partnership for all years governed by this Agreement
and the “designated individual” shall be an officer or employee of Merck. To the
extent that the Tax Partnership is not eligible to make the 6221(b) election,
(a) Merck shall represent the Tax Partnership in any disputes, controversies or
proceedings with the Internal Revenue Service or with any state or local taxing
authority and is hereby authorized to take any and all actions that it is
permitted to take when acting in that capacity, (b) SeaGen shall have the right
to participate in all material tax proceedings (including for the avoidance of
doubt audits) of the Tax Partnership and shall have the right to consent to the
settlement thereof (such consent not to be unreasonably withheld, conditioned or
delayed), (c) SeaGen shall have the right to be notified of all tax proceedings,
(d) the Tax Partnership shall make the election provided by Section 6226 of the
Code in respect of any underpayments of tax resulting from an audit of the Tax
Partnership and (e) the foregoing provisions related to the BBA shall survive
termination of this Agreement and the termination of the Tax Partnership, and
shall remain binding on each party for the period of time necessary to resolve
with the Internal Revenue Service (or any other applicable taxing authority) all
tax matters relating to the Tax Partnership. 15.4 Additional Matters.
Notwithstanding Section 15.1 or any other provision of this Agreement, the
Parties do not intend to create a partnership under the laws of any
jurisdiction, except the Parties intend to create a Tax Partnership, and the
Parties shall take positions accordingly for accounting and tax purposes with
any applicable Governmental Authority in any other jurisdiction in which any
activities contemplated by this Agreement and associated agreements are
undertaken. To the extent that the activities contemplated by this Agreement are
treated in any such other jurisdiction as a partnership for purposes of
computing Merck’s or SeaGen’s tax liability in such jurisdiction, the Parties
agree that, to the extent permissible under the Applicable Law of such
jurisdiction, items of partnership income and deduction will be -150- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3157.jpg]
allocated in a manner that, as close as possible, places the Parties in the same
position as if no deemed partnership were created. ARTICLE 16 MISCELLANEOUS 16.1
Use of Affiliates. Either Party shall have the right to exercise its rights and
perform its obligations under this Agreement and the Ancillary Agreements either
itself or through any of its Affiliates. In addition, in each case where a
Party’s Affiliate has an obligation pursuant to this Agreement or any Ancillary
Agreement or performs an obligation pursuant to this Agreement or any Ancillary
Agreement, (a) such Party shall cause and compel such Affiliate to perform such
obligation and comply with the terms of this Agreement or such Ancillary
Agreement and (b) any breach of the terms or conditions of this Agreement or any
Ancillary Agreement by such Affiliate shall be deemed a breach by such Party of
such terms or conditions. 16.2 Interpretation. Except where the context
expressly requires otherwise, (a) the use of any gender herein shall be deemed
to encompass references to either or both genders, and the use of the singular
shall be deemed to include the plural (and vice versa), (b) the words “include”,
“includes” and “including” and words of similar import shall be deemed to be
followed by the phrase “without limitation”, (c) the word “will” shall be
construed to have the same meaning and effect as the word “shall”, (d) any
definition of or reference to any agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(e) any reference herein to any Person shall be construed to include the
Person’s successors and assigns, (f) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (g) all
references herein to Sections, Exhibits or Schedules shall be construed to refer
to Sections, Exhibits or Schedules of this Agreement, and references to this
Agreement include all Exhibits and Schedules hereto, (h) the word “notice” means
notice in writing (whether or not specifically stated) and shall include
notices, consents, approvals and other written communications contemplated under
this Agreement, (i) provisions that require that a Party, the Parties or any
committee hereunder “agree”, “consent” or “approve” or the like shall require
that such agreement, consent or approval be specific and in writing, whether by
written agreement, letter, approved minutes or otherwise (but excluding e-mail
and instant messaging), (j) references to any specific law, rule or regulation,
or article, section or other division thereof, shall be deemed to include the
then-current amendments thereto or any replacement or successor law, rule or
regulation thereof and (k) the word “or” is disjunctive but not necessarily
exclusive. 16.3 Force Majeure. Neither Party shall be held liable to the other
Party nor be deemed to have defaulted under or breached this Agreement for
failure or delay in performing any obligation under this Agreement to the extent
such failure or delay is caused by or results from any event or cause beyond the
reasonable control of the affected Party or any of its Affiliates, potentially
including embargoes, war, acts of war (whether war be declared or not), acts of
terrorism, insurrections, riots, civil commotions, strikes, lockouts or other
labor disturbances, global shortages of energy, raw materials or supplies,
epidemics, pandemics, fire, floods, or other acts of God, or acts, omissions or
delays in acting by any Governmental Authority (each such event -151- [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3158.jpg]
or cause, a “Force Majeure”). The affected Party shall notify the other Party of
such force majeure circumstances as soon as reasonably practical, and shall
promptly undertake Commercially Reasonable Efforts necessary to cure such Force
Majeure circumstances. Notwithstanding the foregoing, no Force Majeure shall
relieve a Party of any payment obligations hereunder. 16.4 Assignment. 16.4.1
Except as provided in this Section 16.4, this Agreement may not be assigned or
otherwise transferred (however structured, whether by merger, acquisition, sale
of all or substantially all of its assets to which this Agreement relates or
otherwise), nor may any right or obligation hereunder be assigned or
transferred, by either Party, without the prior written consent of the other
Party; provided, however, that (a) Merck or SeaGen may assign this Agreement or
any of its rights and obligations hereunder, in whole or in part, to (i) [ * ]
or (ii) [ * ], provided that in the event of an assignment to [ * ] the Parties
shall [ * ]; and provided that, in each case of the foregoing clauses (i) and
(ii), the assigning Party shall [ * ], (b) Merck may assign this Agreement and
its rights and obligations hereunder to [ * ], and (c) SeaGen may assign this
Agreement and its rights and obligations hereunder to [ * ], in each case of
(a), (b) and (c), without the prior written consent of the other Party. Any
attempted assignment not in accordance with this Section 16.4 shall be null,
void and unenforceable. Any permitted assignee shall assume all assigned
obligations of its assignor under this Agreement. The terms and conditions of
this Agreement shall be binding upon, and shall inure to the benefit of, the
Parties hereto and their respective successors and permitted assigns. 16.4.2
Change of Control. Whether or not this Agreement is assigned pursuant to Section
16.4.1, the Parties agree as follows: (a) The rights to Patent Rights, Know-How
or other intellectual property rights of any successor-in-interest of a Party as
a result of a Change of Control of such Party or any Person that becomes an
Affiliate of a Party through any Change of Control of such Party, that were
controlled by such successor or Person (and not such Party or any of its
Affiliates prior to such Change of Control) immediately prior to such Change of
Control (other than as a result of a license or other grant of rights, covenant
or assignment by such Party or its other Affiliates to, or for the benefit of,
such Person), will not be deemed to be “Controlled” by such Party for purposes
of this Agreement and will be automatically excluded from the rights licensed to
the other Party under this Agreement, provided in each case except to the extent
that any such Patent Rights, Know-How or other intellectual property rights (i)
are actually used in the course of such Party’s or such Third Party
successor-in-interest’s performance of activities under this Agreement, or (ii)
was otherwise licensed or sublicensed (as applicable) by such Third Party to
such Party, or any Persons that were Affiliates of such Party, in each case
under this sub-part (ii), prior to such Change of Control (as applicable) (such
excluded Know How, Patent Rights or other intellectual property rights,
“Acquiring Person Intellectual Property”). (b) In the event of a Change of
Control of SeaGen with a Third Party (such Third Party, together with its
affiliates immediately prior to the Change of Control, -152- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3159.jpg]
collectively the “SeaGen Acquiror”), [ * ], then notwithstanding anything to the
contrary contained herein (including Section 4.1) or in any Ancillary Agreement,
the following shall apply: (i) Sensitive Information. Following the consummation
of any such Change of Control of SeaGen, SeaGen and its Affiliates (including
the SeaGen Acquiror) shall [ * ] implement reasonable procedures [ * ] to
restrict access to [ * ] (collectively, the “Sensitive Information”)[ * ].
Without limiting the foregoing, from and after the consummation of the Change of
Control, [ * ]; and (ii) [ * ]. With respect to any [ * ], such [ * ] shall be
performed in accordance with this Agreement [ * ]; provided that, in connection
therewith (and notwithstanding anything to the contrary contained herein), the
following shall apply: (A) with respect to any [ * ], Merck shall [ * ] and in
the event that Merck [ * ], the Parties shall [ * ] in good faith [ * ], as soon
as reasonably practicable, [ * ]; (B) notwithstanding the provisions of [ * ]
Merck shall [ * ]; provided that [ * ] shall not (x) [ * ] without the consent
of [ * ], or (y) [ * ] without the consent of [ * ] unless [ * ]; and (C)
notwithstanding the foregoing provisions of this Section 16.4.2(b)(ii) or
anything to the contrary contained herein, Merck shall [ * ] in which case such
[ * ] and the provisions of [ * ] shall apply (in lieu of the provisions of this
Section 16.4.2(b)(ii)) with respect to [ * ]. (iii) [ * ]. Notwithstanding
anything to the contrary contained herein [ * ] but subject to [ * ] from and
after the consummation of such Change of Control [ * ], Merck shall [ * ];
provided that, in connection therewith, the following shall apply: (A) such [ *
] shall not be [ * ]. Merck shall be [ * ] (and, except for [ * ] as set forth
in the following clause (C), if applicable, SeaGen shall [ * ]; (B) prior to [ *
], Merck shall [ * ]; (C) if SeaGen is [ * ], SeaGen shall [ * ]; provided that
Merck shall [ * ] (but, for clarity, such [ * ] shall not be [ * ]; (D) Merck
shall have [ * ]; provided that, [ * ] only the [ * ] (or such other [ * ])
shall be [ * ]; (E) SeaGen shall [ * ] for the [ * ]; (F) Merck shall [ * ];
provided that, notwithstanding the foregoing, Merck shall [ * ], in each case, [
* ]. Any [ * ] shall, as between the Parties, [ * ] and shall be [ * ] (and the
[ * ] shall be [ * ]); provided that such [ * ] shall be deemed to be [ * ];
-153- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3160.jpg]
(G) Merck shall [ * ]; provided that [ * ] shall [ * ] any such [ * ] for [ * ];
and (H) notwithstanding the provisions of [ * ] upon [ * ] SeaGen shall [ * ]
and Merck shall [ * ]. For clarity, (1) [ * ] shall be deemed to be a [ * ]
(notwithstanding that [ * ] and that such [ * ]), (2) the Parties hereby agree
and acknowledge that the [ * ] shall apply to [ * ] notwithstanding that [ * ],
and (3) Merck [ * ] as set forth in [ * ]. (iv) [ * ]. From and after the
consummation of such Change of Control, (A) SeaGen shall [ * ] any [ * ], in
each case, for the [ * ] and (B) the [ * ] of such [ * ], as applicable, in the
foregoing clause (A) shall [ * ]. For clarity, SeaGen shall [ * ] in accordance
with this Agreement; provided that such [ * ] shall be [ * ] in accordance with
Applicable Laws. (v) [ * ]. Notwithstanding anything to the contrary contained
herein [ * ] but subject to [ * ] from and after the consummation of such Change
of Control during the remainder of the Term, SeaGen shall [ * ]; provided that,
in connection therewith, the following shall apply: (A) such [ * ] shall not be
[ * ]. SeaGen shall be [ * ] (and, except for [ * ] as set forth in the
following clause (C), if applicable, Merck shall [ * ]; (B) prior to [ * ]
SeaGen shall [ * ]; (C) if Merck is [ * ], Merck shall [ * ]; provided that
SeaGen shall [ * ] (but, for clarity, such [ * ] shall not be [ * ]; (D) SeaGen
shall have [ * ]; provided that, i[ * ] only the [ * ] (or such other [ * ])
shall be [ * ]; (E) Merck shall [ * ] for the [ * ]; (F) SeaGen shall [ * ];
provided that, notwithstanding the foregoing, SeaGen shall [ * ], in each case,
[ * ]. Any [ * ] shall, as between the Parties, [ * ] and shall be [ * ] (and
the [ * ] shall be [ * ]); provided that such [ * ] shall be deemed to be [ * ];
and (G) SeaGen shall [ * ]; provided that [ * ] shall [ * ] any such [ * ] for [
* ]. For clarity, (1) [ * ] shall be deemed to be a [ * ] (notwithstanding that
[ * ] and that such [ * ]), (2) the Parties hereby agree and acknowledge that [
* ] shall apply to [ * ] notwithstanding that [ * ], and (3) SeaGen [ * ] as set
forth in Section 2.4.2, mutatis mutandis. (vi) [ * ]. From and after the
consummation of such Change of Control, (A) Merck shall [ * ] any [ * ], in each
case, for the [ * ] and (B) the [ * ] of such [ * ], as applicable, in the
foregoing clause (A) shall [ * ]. For clarity, Merck shall [ * ] in accordance
with this Agreement; provided that [ * ] shall be [ * ] in accordance with
Applicable Laws. -154- [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3161.jpg]
(vii) [ * ]. (A) In the event that Merck [ * ] in any country or region [ * ]
then at the request of Merck, SeaGen [ * ] shall [ * ], and the Parties shall
promptly update the [ * ] in connection therewith [ * ]. For clarity, the [ * ]
shall be [ * ]. (B) In the event that SeaGen [ * ] in any country or region [ *
] then at the request of SeaGen, Merck [ * ] shall [ * ], and the Parties shall
promptly update [ * ] in connection therewith [ * ]. For clarity, the [ * ]
shall be [ * ]. (viii) [ * ]. Notwithstanding the provisions of [ * ] from and
after the consummation of such Change of Control with a SeaGen Acquiror, the
following shall apply: (A) if Merck [ * ], then if [ * ] as a result of (x) [ *
] or (y) [ * ]; and (B) no [ * ] shall be [ * ]. For clarity, notwithstanding
the foregoing, all other [ * ] shall [ * ] from and after the consummation of
such Change of Control with a SeaGen Acquiror (including that [ * ] as a result
of [ * ] (irrespective of [ * ]), and, for clarity, without [ * ]), the [ * ].
16.5 Severability. If any one or more of the provisions contained in this
Agreement is held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein shall not in any way be affected or impaired thereby, unless the absence
of the invalidated provision(s) adversely affects the substantive rights of a
Party. The Parties shall, in such an instance, use their reasonable best efforts
to replace the invalid, illegal or unenforceable provision(s) with valid, legal
and enforceable provision(s) that, insofar as practical, implement the purposes
of this Agreement. 16.6 Notices. All notices which are required or permitted
pursuant to this Agreement shall be in writing in the English language and will
be sufficient and deemed to have been duly given when (a) sent by facsimile
transmission (receipt verified), provided further that a copy is promptly sent
by an internationally recognized overnight delivery service (receipt requested)
(although the sending of the fax shall be when the notice is deemed to have been
given), or (b) the earlier of when received by the addressee or five (5)
Business Days after it was sent, if delivered personally, sent by
internationally-recognized overnight courier or sent by registered or certified
mail, postage prepaid, return receipt requested, addressed as follows: if to
SeaGen, to: Seattle Genetics, Inc. 21823 30th Drive St Bothell, WA 98021 Fax: [
* ] Email: [ * ] Attention: General Counsel -155- [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3162.jpg]
if to Merck, to: Merck Sharp & Dohme Corp. 2000 Galloping Hill Road Kenilworth,
NJ 07033-1310 Attention: Office of Secretary Email: [ * ] with a copy to: Merck
Sharp & Dohme Corp. 2000 Galloping Hill Road Mail Stop K-1-4161 Kenilworth, NJ
07033 Attention: SVP, Corporate Development or to such other address(es) as the
Party to whom notice is to be given may have furnished to the other Party in
writing in accordance herewith. This Section 16.6 is not intended to govern the
day-to-day business communications necessary between the Parties in performing
their obligations under the terms of this Agreement. 16.7 Applicable Law. This
Agreement shall be governed by and construed in accordance with the Applicable
Law of the State of New York, United States, and the patent law of the United
States without reference to any rules of conflict of laws or renvoi that might
otherwise refer construction or interpretation of this Agreement to the
substantive law of another jurisdiction. The United Nations Convention on
Contracts for the International Sale of Goods (CISG) of 11 April 1980 shall not
be applicable. 16.8 Dispute Resolution. 16.8.1 The Parties shall negotiate in
good faith and use reasonable efforts to settle any dispute, controversy or
claim arising from or related to this Agreement or any Ancillary Agreement,
including the formation, existence, validity, enforceability, performance,
interpretation, breach, or termination hereof or thereof (a “Dispute”). If the
Parties do not fully resolve any such Dispute within [ * ] after a party first
notifies the other Party of such Dispute, and a Party wishes to pursue the
matter, then, except as otherwise set forth herein, each such Dispute that is
not an “Excluded Claim” (as defined below) shall be finally resolved in
accordance with Section 16.8.2; provided, however, that, notwithstanding the
foregoing, any decisions that are subject to the final decision-making authority
of a given Party (or mutual agreement of the Parties, as applicable) or the JSC,
as expressly set forth in this Agreement, including Section 3.2.4(b), will not
be subject to the provisions of this Section 16.8 so long as such decisions are
made in accordance with this Agreement. 16.8.2 Executive Review; Arbitration.
(a) In the event the Parties have not resolved such Dispute within such [ * ] as
set forth in Section 16.8.1 and such Disputed has not previously been submitted
to the Senior Executives or [ * ] for resolution, then either Party (through the
Alliance Managers) may elect to formally submit such issue to the Parties’
applicable Senior Executives for resolution. In -156- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3163.jpg]
the event that the Senior Executives are unable to resolve a given issue
referred to the Senior Executives in accordance with this Section [ * ] after
the dispute is formally submitted to the Senior Executives for resolution, then
either Party (through the Alliance Managers) may elect to formally submit such
issue to the Parties’ respective [ * ] for resolution. (b) In the event that the
Parties’ respective [ * ] are unable to resolve a given issue referred to the [
* ] in accordance with Section 16.8.2(a) within [ * ] after the dispute is
formally submitted to the [ * ] for resolution, then either Party may submit
such Dispute to be finally settled by arbitration administered in accordance
with the procedural rules of the American Arbitration Association (“AAA”) in
effect at the time of submission, as modified by this Section 16.8.2(a). The
arbitration will be governed by the Applicable Laws of the state of New York.
The arbitration will be heard and determined by three (3) arbitrators who are
retired judges or attorneys with at least ten (10) years of relevant experience
in the pharmaceutical industry, each of whom will be impartial and independent.
Each Party will appoint one (1) arbitrator and the third (3rd) arbitrator will
be selected by the two (2) Party-appointed arbitrators, or, failing agreement
within thirty (30) days following appointment of the second arbitrator, by AAA.
Such arbitration will take place in New York, New York. The arbitration award so
given will be a final and binding determination of the dispute, will be fully
enforceable in any court of competent jurisdiction, and will not include any
damages expressly prohibited by Section 13.6. Fees, costs and expenses of
arbitration are to be divided by the Parties in the following manner: Merck will
pay for the arbitrator it chooses, SeaGen will pay for the arbitrator it
chooses, and the Parties will share payment for the third arbitrator. Except in
a proceeding to enforce the results of the arbitration or as otherwise required
by Applicable Law, neither Party nor any arbitrator may disclose the existence,
content or results of any arbitration hereunder without the prior written
consent of both Parties (each such consent not to be unreasonably withheld,
delayed or conditioned). In no event shall an arbitration be initiated after the
date when commencement of a legal or equitable proceeding based on the dispute,
controversy or claim would be barred, consistent with Section 16.7, by the
applicable New York statute of limitations. (c) Either Party may apply to the
arbitrators for interim injunctive relief until the arbitration award is
rendered or the controversy is otherwise resolved. Either Party also may,
without waiving any remedy under this Agreement, seek from any court having
jurisdiction any injunctive or provisional relief necessary to protect its
rights or property pending the arbitration award. (d) The Parties agree that, in
the event of a good faith dispute over the nature or quality of performance
under this Agreement, neither Party may terminate this Agreement until final
resolution of the dispute through arbitration or other judicial determination,
and any cure period shall commence thereafter. The Parties further agree that
any payments made pursuant to this Agreement pending resolution of the dispute
shall be promptly refunded if an arbitrator determines that such payments are
not due. (e) As used in this Section 16.8, the term “Excluded Claim” means a
dispute, controversy or claim that concerns (i) the validity or infringement of
a patent, trademark, copyright or trade secret, or (ii) any antitrust,
anti-monopoly or competition Applicable Law or -157- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3164.jpg]
regulation, whether or not statutory. Any action concerning Excluded Claims
identified in clauses (i) or (ii) of this Section 16.8.2(e) may be brought in
any court having jurisdiction. 16.9 Entire Agreement; Amendments. This
Agreement, together with the Schedules and Exhibits hereto, and the Ancillary
Agreements and the DPA contain the entire understanding of the Parties with
respect to the subject matter hereof. Any other express or implied agreements
and understandings, negotiations, writings and commitments, either oral or
written, in respect to the subject matter hereof are superseded by the terms of
this Agreement, including that certain Mutual Non-Disclosure Agreement between
the Parties (or their respective Affiliates) dated as of [ * ] (as amended, the
“Existing CDA”), to the extent that such Existing CDA relates to the subject
matter hereof (provided that Confidential Information related to the subject
matter hereof and disclosed under such Existing CDA shall be deemed to be
disclosed hereunder). In the event of any conflict between the terms and
conditions of the CTC and the terms and conditions of this Agreement, the terms
and conditions of this Agreement shall govern. The Schedules and Exhibits to
this Agreement are incorporated herein by reference and shall be deemed a part
of this Agreement. This Agreement may be amended, or any term hereof modified,
only by a written instrument duly executed by authorized representatives of each
of the Parties. In the event of a conflict between the terms of this Agreement
and one or more Ancillary Agreements, the terms of this Agreement shall govern
unless the relevant Ancillary Agreement expressly states that, with respect to
the terms subject to the conflict, the Ancillary Agreement governs over this
Agreement. 16.10 Export Controls. This Agreement is made subject to any
restrictions concerning the export of products or technical information from the
United States, or other countries that may be imposed on or related to the
Parties from time to time, in each case, under Applicable Law. Each Party agrees
that it will not export, directly or indirectly, any technical information
acquired from the other Party under this Agreement or any products using such
technical information to a location or in a manner that at the time of export
requires an export license or other governmental approval, without first
obtaining the written consent to do so from the appropriate Governmental
Authority in accordance with Applicable Law. 16.11 Headings. The captions to the
Articles, Sections and subsections hereof are not a part of this Agreement, but
are merely for convenience to assist in locating and reading the Articles and
Sections hereof. 16.12 Independent Contractors. It is expressly agreed that
SeaGen and Merck shall be independent contractors hereunder, and neither SeaGen
nor Merck shall have the authority to make any statements, representations or
commitments of any kind, or to take any action, which shall be binding on the
other Party, without the prior written consent of the other Party. Except as
otherwise set forth in Article 15, it is understood and agreed that the
relationship of the two Parties shall not constitute a partnership, joint
venture or agency for tax or any other purposes. 16.13 Third-Party
Beneficiaries. None of the provisions of this Agreement shall be for the benefit
of or enforceable by any Third Party, including any creditor of any Party
hereto, and no Third Party shall obtain any right under any provision of this
Agreement or shall by reason of any such provision make any claim in respect of
any debt, liability or obligation (or otherwise) against any Party hereto.
Notwithstanding the foregoing, Sections 13.1 and 13.2 are intended to -158- [ *
] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3165.jpg]
benefit, in addition to the Parties, the other SeaGen Indemnified Parties and
Merck Indemnified Parties, but this Agreement is enforceable only by the
Parties. 16.14 Waiver. The waiver by either Party of any right hereunder, or of
any failure of the other Party to perform, or of any breach by the other Party,
shall not be deemed a waiver of any other right hereunder or of any other breach
by or failure of such other Party whether of a similar nature or otherwise. Any
waivers under this Agreement must be in writing to be effective. 16.15
Cumulative Remedies. Except as expressly set forth in this Agreement, no remedy
referred to in this Agreement is intended to be exclusive, but each shall be
cumulative and in addition to any other remedy referred to in this Agreement or
otherwise available under Applicable Law or in equity, including the right to
seek damages, specific performance and other remedies under Applicable Law or in
equity. 16.16 Waiver of Rule of Construction. Each Party has had the opportunity
to consult with counsel in connection with the review, drafting and negotiation
of this Agreement. Accordingly, the rule of construction that any ambiguity in
this Agreement shall be construed against the drafting Party shall not apply.
16.17 Business Day Requirements. In the event that any notice or other action is
required to be taken by a Party under this Agreement on a day that is not a
Business Day, then such notice or other action shall be deemed to be required to
be taken on the next occurring Business Day. 16.18 Counterparts. This Agreement
may be executed in counterparts with the same effect as if both Parties had
signed the same document. All such counterparts shall be deemed an original,
shall be construed together, and shall constitute one and the same instrument.
Any such counterpart, to the extent delivered by means of a fax machine or by
.pdf, .tif, .gif, .jpeg or similar attachment to electronic mail (any such
delivery, an “Electronic Delivery”) shall be treated in all manner and respects
as an original executed counterpart and shall be considered to have the same
binding legal effect as if it were the original signed version thereof delivered
in person. No Party hereto shall raise the use of Electronic Delivery to deliver
a signature or the fact that any signature or agreement or instrument was
transmitted or communicated through the use of Electronic Delivery as a defense
to the formation of a contract, and each Party forever waives any such defense,
except to the extent that such defense relates to lack of authenticity. 16.19
Further Actions. Each Party will execute, acknowledge and deliver such further
instruments, and do all such other ministerial, administrative or similar acts,
as may be reasonably necessary or appropriate in order to carry out the purposes
and intent of this Agreement. [Signature page follows] -159- [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3166.jpg]
IN WITNESS WHEREOF, the Parties have executed this License and Collaboration
Agreement as of the Effective Date. MERCK SHARP & DOHME CORP. BY: /s/ Robert M.
Davis NAME: Robert M. Davis TITLE: Executive Vice President, Global Services,
and Chief Financial Officer, Merck & Co., Inc. and Authorized Officer, Merck
Sharp & Dohme Corp. SEATTLE GENETICS, INC. BY: /s/ Clay B. Siegall NAME: Clay B.
Siegall, Ph.D. TITLE: President and Chief Executive Officer Signature Page to
License and Collaboration Agreement [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3167.jpg]
Schedule 1.26 European Collaboration Territory [ * ] [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3168.jpg]
Schedule 1.39 Cost of Goods Manufactured “Cost of Goods Manufactured” shall mean
the fully allocated cost of manufacturing the Licensed Product or Licensed
Compound, calculated in a manner that is consistent with the Lead Manufacturing
Party’s standard practices for its products, consistently applied and in
accordance with Accounting Standards, and consisting of the following
components: [ * ] {2 pages omitted} [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3169.jpg]
Schedule 1.133 SeaGen Existing CMO Agreements [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3170.jpg]
Schedule 1.134 SeaGen Existing In-Licenses [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3171.jpg]
Schedule 1.139 SeaGen Patents (see attached) [ * ] {30 pages omitted} [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3172.jpg]
Schedule 1.152 SGN-LIV-1-A [ * ] [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3173.jpg]
Schedule 1.153 SGN-LIV-1-B [ * ] [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3174.jpg]
Schedule 1.154 SGN-LIV-1-C [ * ] [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3175.jpg]
Schedule 2.7 Permitted Distributor Countries [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3176.jpg]
Schedule 2.9.2 Next Generation Compound Criteria - SGN-LIV-1-C [ * ] {2 pages
omitted} [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3177.jpg]
Schedule 6.8 Certain Costs of Recalls [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3178.jpg]
Schedule 7.9 Certain Terms for Supply Agreements (see attached) [ * ] {11 pages
omitted} [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3179.jpg]
Schedule 9.6.1 Press Release (see attached) [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3180.jpg]
Seattle Genetics and Merck Announce Two Strategic Oncology Collaborations
Companies to Co-Develop and Co-Commercialize Seattle Genetics’ Antibody-Drug
Conjugate Ladiratuzumab Vedotin Globally; Merck to Acquire $1 Billion Equity
Stake in Seattle Genetics Common Stock Companies Enter Exclusive License and
Co-Development Agreement to Accelerate Global Reach of TUKYSA for HER2-Postive
Cancers in Regions Outside the United States, Canada and Europe Seattle Genetics
to Host Conference Call Today at 9:00 a.m. ET BOTHELL, Wash. and KENILWORTH,
N.J. – September 14, 2020 – Seattle Genetics, Inc. (Nasdaq: SGEN) and Merck
(NYSE: MRK), known as MSD outside the United States and Canada, today announced
two new strategic oncology collaborations. The companies will globally develop
and commercialize Seattle Genetics’ ladiratuzumab vedotin, an investigational
antibody-drug conjugate (ADC) targeting LIV-1, which is currently in phase 2
clinical trials for breast cancer and other solid tumors. The collaboration will
pursue a broad joint development program evaluating ladiratuzumab vedotin as
monotherapy and in combination with Merck’s anti-PD-1 therapy KEYTRUDA®
(pembrolizumab) in triple-negative breast cancer, hormone receptor-positive
breast cancer and other LIV-1-expressing solid tumors. Under the terms of the
agreement, Seattle Genetics will receive a $600 million upfront payment and
Merck will make a $1.0 billion equity investment in 5.0 million shares of
Seattle Genetics common stock at a price of $200 per share. In addition, Seattle
Genetics is eligible for progress-dependent milestone payments of up to $2.6
billion. Separately, Seattle Genetics has granted Merck an exclusive license to
commercialize TUKYSA® (tucatinib), a small molecule tyrosine kinase inhibitor,
for the treatment of HER2-positive cancers, in Asia, the Middle East and Latin
America and other regions outside of the U.S., Canada and Europe. Seattle
Genetics will receive $125 million from Merck as an upfront payment and is
eligible for progress- dependent milestones of up to $65 million. “Collaborating
with Merck on ladiratuzumab vedotin will allow us to accelerate and broaden its
development program in breast cancer and other solid tumors, including in
combination with Merck’s KEYTRUDA, while also positioning us to leverage our
U.S. and European commercial operations,” said Clay Siegall, Ph.D., President
and Chief Executive Officer of Seattle Genetics. “The strategic [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3181.jpg]
collaboration for TUKYSA will help us reach more patients globally and benefit
from the established commercial strength of one of the world’s premier
pharmaceutical companies.” “These two strategic collaborations will enable us to
further diversify Merck’s broad oncology portfolio and pipeline, and to continue
our efforts to extend and improve the lives of as many patients with cancer as
possible,” said Dr. Roger M. Perlmutter, President, Merck Research Laboratories.
“We look forward to working with the team at Seattle Genetics to advance the
clinical program for ladiratuzumab vedotin, which has shown compelling signals
of efficacy in early studies, and to bring TUKYSA to even more patients with
cancer around the world.” Ladiratuzumab Vedotin Collaboration Details Under the
terms of the agreement, Seattle Genetics and Merck will collaborate and equally
share costs on the global development of ladiratuzumab vedotin and other
LIV-1-targeting ADCs. The companies have agreed to jointly develop and share
future costs and profits for ladiratuzumab vedotin on a 50:50 basis worldwide.
Merck will pay Seattle Genetics $600 million upfront and make a $1.0 billion
equity investment in 5.0 million shares of Seattle Genetics common stock at a
price of $200 per share. In addition, Seattle Genetics will be eligible to
receive up to $2.6 billion in milestone payments, including $850 million in
development milestones and $1.75 billion in sales milestones. The companies will
jointly develop and commercialize ladiratuzumab vedotin and equally share
profits worldwide. The companies will co-commercialize in the U.S. and Europe.
Seattle Genetics will be responsible for marketing applications for approval in
the U.S. and Canada, and will record sales in the U.S., Canada and Europe. Merck
will be responsible for marketing applications for approval in Europe and in
countries outside the U.S. and Canada, and will record sales in countries
outside the U.S., Europe and Canada. Including the upfront payment, equity
investment proceeds and potential milestone payments, Seattle Genetics is
eligible to receive up to $4.2 billion. The closing of the equity investment is
contingent on completion of review under the Hart-Scott-Rodino Antitrust
Improvements Act of 1976 (HSR Act). TUKYSA Collaboration Details Under the terms
of the agreement, Merck has been granted exclusive rights to commercialize
TUKYSA in Asia, the Middle East and Latin America and other regions outside of
the U.S., Canada and Europe. Seattle Genetics retains commercial rights and will
record sales in the U.S., Canada and Europe. Merck will be responsible for
marketing applications for approval in its territory, supported by the positive
results from the HER2CLIMB clinical trial. Merck will also co-fund a portion of
the TUKYSA global development plan, which encompasses several ongoing and
planned trials across HER2-positive cancers, including breast, colorectal,
gastric and other cancers set forth in a global product development plan.
Seattle Genetics will continue to lead ongoing TUKYSA global development
planning and operational execution. Merck will solely fund and conduct
country-specific clinical trials necessary to support anticipated regulatory
applications in its territory. Seattle Genetics will receive from Merck $125
million as an upfront payment and is eligible to receive progress-dependent
milestones of up to $65 million. Seattle Genetics will also receive $85 million
in prepaid research and development payments to be applied to Merck’s global
development funding obligations. In addition, Seattle Genetics would receive
tiered royalties on sales of TUKYSA in Merck’s territory. [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3182.jpg]
The financial impact of these collaborations is not included in Seattle
Genetics’ 2020 guidance. Seattle Genetics Conference Call Details Seattle
Genetics’ management will host a conference call to discuss these collaborations
today at 6:00 a.m. Pacific Time (PT); 9:00 a.m. Eastern Time (ET). The event
will be simultaneously webcast and available for replay from the Seattle
Genetics website at www.seattlegenetics.com, under the Investors section.
Investors may also participate in the conference call by calling 844-763-8274
(domestic) or +1 412-717-9224 (international). The conference ID is 10147850.
About Ladiratuzumab Vedotin Ladiratuzumab vedotin is a novel investigational ADC
targeted to LIV-1. Most metastatic breast cancers express LIV-1, which also has
been detected in several other cancers, including lung, head and neck,
esophageal and gastric. Ladiratuzumab vedotin utilizes Seattle Genetics’
proprietary ADC technology and consists of a LIV-1-targeted monoclonal antibody
linked to a potent microtubule-disrupting agent, monomethyl auristatin E (MMAE)
by a protease-cleavable linker. This novel ADC is designed to bind to LIV-1 on
cancer cells and release the cell-killing agent into target cells upon
internalization. Ladiratuzumab vedotin may also cause antitumor activity through
other mechanisms, including activation of an immune response by induction of
immunogenic cell death. About TUKYSA (tucatinib) TUKYSA is an oral, small
molecule tyrosine kinase inhibitor (TKI) of HER2, a protein that contributes to
cancer cell growth. TUKYSA in combination with trastuzumab and capecitabine was
approved by the U.S. Food and Drug Administration (FDA) in April 2020 for adult
patients with advanced unresectable or metastatic HER2-positive breast cancer,
including patients with brain metastases, who have received one or more prior
anti-HER2-based regimens in the metastatic setting. In addition, TUKYSA received
approval in Canada, Singapore, Australia and Switzerland under the Project Orbis
initiative of the FDA Oncology Center of Excellence that provides a framework
for concurrent submission and review of oncology products among international
partners. A marketing application is under review in the European Union. TUKYSA
is being evaluated in several ongoing clinical trials and additional studies are
planned. Current trials include the following: • HER2CLIMB-02: a randomized,
double-blind phase 3 trial evaluating TUKYSA in combination with T-DM1
(trastuzumab emtansine; Kadcyla®) versus T-DM1 in first- and second-line
metastatic HER2-positive breast cancer. • CompassHER2 RD: a randomized,
double-blind phase 3 trial of TUKYSA in combination with T-DM1 versus T-DM1 in
the adjuvant breast cancer setting for patients at high risk of relapse. •
MOUNTAINEER: a pivotal phase 2 trial evaluating TUKYSA in combination with
trastuzumab (Herceptin®) in metastatic HER2-positive colorectal cancer. •
MOUNTAINEER-02: a randomized phase 2/3 trial evaluating TUKYSA in combination
with trastuzumab, ramucirumab and paclitaxel versus ramucirumab and paclitaxel
in second-line metastatic HER2-positive gastric or gastroesophageal junction
adenocarcinoma (GEC). • Gastrointestinal cancers: a phase 1 trial evaluating
TUKYSA in combination with trastuzumab and oxaliplatin-based chemotherapy in
metastatic HER2-positive colorectal, gastric/ gastroesophageal junction and
gallbladder cancers. For additional information, visit www.clinicaltrials.gov. [
* ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3183.jpg]
TUKYSA Important Safety Information Warnings and Precautions • Diarrhea – TUKYSA
can cause severe diarrhea including dehydration, hypotension, acute kidney
injury, and death. In HER2CLIMB, 81% of patients who received TUKYSA experienced
diarrhea, including 12% with Grade 3 diarrhea and 0.5% with Grade 4 diarrhea.
Both patients who developed Grade 4 diarrhea subsequently died, with diarrhea as
a contributor to death. The median time to onset of the first episode of
diarrhea was 12 days and the median time to resolution was 8 days. Diarrhea led
to dose reductions of TUKYSA in 6% of patients and discontinuation of TUKYSA in
1% of patients. Prophylactic use of antidiarrheal treatment was not required on
HER2CLIMB. If diarrhea occurs, administer antidiarrheal treatment as clinically
indicated. Perform diagnostic tests as clinically indicated to exclude other
causes of diarrhea. Based on the severity of the diarrhea, interrupt dose, then
dose reduce or permanently discontinue TUKYSA. • • Hepatotoxicity – TUKYSA can
cause severe hepatotoxicity. In HER2CLIMB, 8% of patients who received TUKYSA
had an ALT increase >5 × ULN, 5% had an AST increase >5 × ULN, and 1.5% had a
bilirubin increase >3 × ULN (Grade ≥3). Hepatotoxicity led to dose reduction of
TUKYSA in 8% of patients and discontinuation of TUKYSA in 1.5% of patients.
Monitor ALT, AST, and bilirubin prior to starting TUKYSA, every 3 weeks during
treatment, and as clinically indicated. Based on the severity of hepatoxicity,
interrupt dose, then dose reduce or permanently discontinue TUKYSA. • •
Embryo-Fetal Toxicity – TUKYSA can cause fetal harm. Advise pregnant women and
females of reproductive potential risk to a fetus. Advise females of
reproductive potential, and male patients with female partners of reproductive
potential, to use effective contraception during TUKYSA treatment and for at
least 1 week after the last dose. Adverse Reactions Serious adverse reactions
occurred in 26% of patients who received TUKYSA. Serious adverse reactions in
≥2% of patients who received TUKYSA were diarrhea (4%), vomiting (2.5%), nausea
(2%), abdominal pain (2%), and seizure (2%). Fatal adverse reactions occurred in
2% of patients who received TUKYSA including sudden death, sepsis, dehydration,
and cardiogenic shock. Adverse reactions led to treatment discontinuation in 6%
of patients who received TUKYSA; those occurring in ≥1% of patients were
hepatotoxicity (1.5%) and diarrhea (1%). Adverse reactions led to dose reduction
in 21% of patients who received TUKYSA; those occurring in ≥2% of patients were
hepatotoxicity (8%) and diarrhea (6%). The most common adverse reactions in
patients who received TUKYSA (≥20%) were diarrhea, palmar- plantar
erythrodysesthesia, nausea, fatigue, hepatotoxicity, vomiting, stomatitis,
decreased appetite, abdominal pain, headache, anemia, and rash. Lab
Abnormalities In HER2CLIMB, Grade ≥3 laboratory abnormalities reported in ≥5% of
patients who received TUKYSA were: decreased phosphate, increased ALT, decreased
potassium, and increased AST. The mean increase [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3184.jpg]
in serum creatinine was 32% within the first 21 days of treatment with TUKYSA.
The serum creatinine increases persisted throughout treatment and were
reversible upon treatment completion. Consider alternative markers of renal
function if persistent elevations in serum creatinine are observed. Drug
Interactions • Strong CYP3A or Moderate CYP2C8 Inducers: Concomitant use may
decrease TUKYSA activity. Avoid concomitant use of TUKYSA. • Strong or Moderate
CYP2C8 Inhibitors: Concomitant use of TUKYSA with a strong CYP2C8 inhibitor may
increase the risk of TUKYSA toxicity; avoid concomitant use. Increase monitoring
for TUKYSA toxicity with moderate CYP2C8 inhibitors. • CYP3A Substrates:
Concomitant use may increase the toxicity associated with a CYP3A substrate.
Avoid concomitant use of TUKYSA where minimal concentration changes may lead to
serious or life-threatening toxicities. If concomitant use is unavoidable,
decrease the CYP3A substrate dosage. • P-gp Substrates: Concomitant use may
increase the toxicity associated with a P-gp substrate. Consider reducing the
dosage of P-gp substrates where minimal concentration changes may lead to
serious or life-threatening toxicity. Use in Specific Populations • Lactation:
Advise women not to breastfeed while taking TUKYSA and for at least 1 week after
the last dose. • Renal Impairment: Use of TUKYSA in combination with
capecitabine and trastuzumab is not recommended in patients with severe renal
impairment (CLcr < 30 mL/min), because capecitabine is contraindicated in
patients with severe renal impairment. • Hepatic Impairment: Reduce the dose of
TUKYSA for patients with severe (Child-Pugh C) hepatic impairment. For more
information, please see the full Prescribing Information for TUKYSA here. About
KEYTRUDA® (pembrolizumab) Injection, 100 mg KEYTRUDA is an anti-PD-1 therapy
that works by increasing the ability of the body’s immune system to help detect
and fight tumor cells. KEYTRUDA is a humanized monoclonal antibody that blocks
the interaction between PD-1 and its ligands, PD-L1 and PD-L2, thereby
activating T lymphocytes which may affect both tumor cells and healthy cells.
Merck has the industry’s largest immuno-oncology clinical research program.
There are currently more than 1,200 trials studying KEYTRUDA across a wide
variety of cancers and treatment settings. The KEYTRUDA clinical program seeks
to understand the role of KEYTRUDA across cancers and the factors that may
predict a patient's likelihood of benefitting from treatment with KEYTRUDA,
including exploring several different biomarkers. Selected KEYTRUDA®
(pembrolizumab) Indications Melanoma KEYTRUDA is indicated for the treatment of
patients with unresectable or metastatic melanoma. KEYTRUDA is indicated for the
adjuvant treatment of patients with melanoma with involvement of lymph node(s)
following complete resection. [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3185.jpg]
Non-Small Cell Lung Cancer KEYTRUDA, in combination with pemetrexed and platinum
chemotherapy, is indicated for the first-line treatment of patients with
metastatic nonsquamous non-small cell lung cancer (NSCLC), with no EGFR or ALK
genomic tumor aberrations. KEYTRUDA, in combination with carboplatin and either
paclitaxel or paclitaxel protein-bound, is indicated for the first-line
treatment of patients with metastatic squamous NSCLC. KEYTRUDA, as a single
agent, is indicated for the first-line treatment of patients with NSCLC
expressing PD-L1 [tumor proportion score (TPS) ≥1%] as determined by an
FDA-approved test, with no EGFR or ALK genomic tumor aberrations, and is stage
III where patients are not candidates for surgical resection or definitive
chemoradiation, or metastatic. KEYTRUDA, as a single agent, is indicated for the
treatment of patients with metastatic NSCLC whose tumors express PD-L1 (TPS ≥1%)
as determined by an FDA-approved test, with disease progression on or after
platinum-containing chemotherapy. Patients with EGFR or ALK genomic tumor
aberrations should have disease progression on FDA-approved therapy for these
aberrations prior to receiving KEYTRUDA. Small Cell Lung Cancer KEYTRUDA is
indicated for the treatment of patients with metastatic small cell lung cancer
(SCLC) with disease progression on or after platinum-based chemotherapy and at
least 1 other prior line of therapy. This indication is approved under
accelerated approval based on tumor response rate and durability of response.
Continued approval for this indication may be contingent upon verification and
description of clinical benefit in confirmatory trials. Head and Neck Squamous
Cell Cancer KEYTRUDA, in combination with platinum and fluorouracil (FU), is
indicated for the first-line treatment of patients with metastatic or with
unresectable, recurrent head and neck squamous cell carcinoma (HNSCC). KEYTRUDA,
as a single agent, is indicated for the first-line treatment of patients with
metastatic or with unresectable, recurrent HNSCC whose tumors express PD-L1
[combined positive score (CPS) ≥1] as determined by an FDA-approved test.
KEYTRUDA, as a single agent, is indicated for the treatment of patients with
recurrent or metastatic head and neck squamous cell carcinoma (HNSCC) with
disease progression on or after platinum-containing chemotherapy. Classical
Hodgkin Lymphoma KEYTRUDA is indicated for the treatment of adult and pediatric
patients with refractory classical Hodgkin lymphoma (cHL), or who have relapsed
after 3 or more prior lines of therapy. This indication is approved under
accelerated approval based on tumor response rate and durability of response.
Continued approval for this indication may be contingent upon verification and
description of clinical benefit in the confirmatory trials. Primary Mediastinal
Large B-Cell Lymphoma [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3186.jpg]
KEYTRUDA is indicated for the treatment of adult and pediatric patients with
refractory primary mediastinal large B-cell lymphoma (PMBCL), or who have
relapsed after 2 or more prior lines of therapy. This indication is approved
under accelerated approval based on tumor response rate and durability of
response. Continued approval for this indication may be contingent upon
verification and description of clinical benefit in confirmatory trials.
KEYTRUDA is not recommended for treatment of patients with PMBCL who require
urgent cytoreductive therapy. Urothelial Carcinoma KEYTRUDA is indicated for the
treatment of patients with locally advanced or metastatic urothelial carcinoma
(mUC) who are not eligible for cisplatin-containing chemotherapy and whose
tumors express PD-L1 [combined positive score (CPS) ≥10], as determined by an
FDA-approved test, or in patients who are not eligible for any
platinum-containing chemotherapy regardless of PD-L1 status. This indication is
approved under accelerated approval based on tumor response rate and duration of
response. Continued approval for this indication may be contingent upon
verification and description of clinical benefit in confirmatory trials.
KEYTRUDA is indicated for the treatment of patients with locally advanced or
metastatic urothelial carcinoma (mUC) who have disease progression during or
following platinum-containing chemotherapy or within 12 months of neoadjuvant or
adjuvant treatment with platinum-containing chemotherapy. KEYTRUDA is indicated
for the treatment of patients with Bacillus Calmette-Guerin (BCG)- unresponsive,
high-risk, non-muscle invasive bladder cancer (NMIBC) with carcinoma in situ
(CIS) with or without papillary tumors who are ineligible for or have elected
not to undergo cystectomy. Microsatellite Instability-High or Mismatch Repair
Deficient Cancer KEYTRUDA is indicated for the treatment of adult and pediatric
patients with unresectable or metastatic microsatellite instability-high (MSI-H)
or mismatch repair deficient (dMMR) • solid tumors that have progressed
following prior treatment and who have no satisfactory alternative treatment
options, or • colorectal cancer that has progressed following treatment with
fluoropyrimidine, oxaliplatin, and irinotecan. This indication is approved under
accelerated approval based on tumor response rate and durability of response.
Continued approval for this indication may be contingent upon verification and
description of clinical benefit in the confirmatory trials. The safety and
effectiveness of KEYTRUDA in pediatric patients with MSI-H central nervous
system cancers have not been established. Microsatellite Instability-High or
Mismatch Repair Deficient Colorectal Cancer KEYTRUDA is indicated for the
first-line treatment of patients with unresectable or metastatic MSI-H or dMMR
colorectal cancer (CRC). Gastric Cancer KEYTRUDA is indicated for the treatment
of patients with recurrent locally advanced or metastatic gastric or
gastroesophageal junction (GEJ) adenocarcinoma whose tumors express PD-L1 (CPS
≥1) as determined by an FDA-approved test, with disease progression on or after
two or more prior lines of therapy including fluoropyrimidine- and
platinum-containing chemotherapy and if appropriate, HER2/neu-targeted therapy.
This indication is approved under accelerated approval based on tumor response
rate and durability of response. Continued approval for this indication may be
contingent upon verification and description of clinical benefit in the
confirmatory trials. [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3187.jpg]
Esophageal Cancer KEYTRUDA is indicated for the treatment of patients with
recurrent locally advanced or metastatic squamous cell carcinoma of the
esophagus whose tumors express PD-L1 (CPS ≥10) as determined by an FDA-approved
test, with disease progression after one or more prior lines of systemic
therapy. Cervical Cancer KEYTRUDA is indicated for the treatment of patients
with recurrent or metastatic cervical cancer with disease progression on or
after chemotherapy whose tumors express PD-L1 (CPS ≥1) as determined by an
FDA-approved test. This indication is approved under accelerated approval based
on tumor response rate and durability of response. Continued approval for this
indication may be contingent upon verification and description of clinical
benefit in the confirmatory trials. Hepatocellular Carcinoma KEYTRUDA is
indicated for the treatment of patients with hepatocellular carcinoma (HCC) who
have been previously treated with sorafenib. This indication is approved under
accelerated approval based on tumor response rate and durability of response.
Continued approval for this indication may be contingent upon verification and
description of clinical benefit in the confirmatory trials. Merkel Cell
Carcinoma KEYTRUDA is indicated for the treatment of adult and pediatric
patients with recurrent locally advanced or metastatic Merkel cell carcinoma
(MCC). This indication is approved under accelerated approval based on tumor
response rate and durability of response. Continued approval for this indication
may be contingent upon verification and description of clinical benefit in the
confirmatory trials. Renal Cell Carcinoma KEYTRUDA, in combination with
axitinib, is indicated for the first-line treatment of patients with advanced
renal cell carcinoma (RCC). Tumor Mutational Burden-High KEYTRUDA is indicated
for the treatment of adult and pediatric patients with unresectable or
metastatic tumor mutational burden-high (TMB-H) [≥10 mutations/megabase
(mut/Mb)] solid tumors, as determined by an FDA-approved test, that have
progressed following prior treatment and who have no satisfactory alternative
treatment options. This indication is approved under accelerated approval based
on tumor response rate and durability of response. Continued approval for this
indication may be contingent upon verification and description of clinical
benefit in the confirmatory trials. The safety and effectiveness of KEYTRUDA in
pediatric patients with TMB-H central nervous system cancers have not been
established. Cutaneous Squamous Cell Carcinoma KEYTRUDA is indicated for the
treatment of patients with recurrent or metastatic cutaneous squamous cell
carcinoma (cSCC) that is not curable by surgery or radiation. Selected Important
Safety Information for KEYTRUDA Immune-Mediated Pneumonitis KEYTRUDA can cause
immune-mediated pneumonitis, including fatal cases. Pneumonitis occurred in 3.4%
(94/2799) of patients with various cancers receiving KEYTRUDA, including Grade 1
(0.8%), 2 (1.3%), 3 (0.9%), 4 (0.3%), and 5 (0.1%). Pneumonitis occurred in 8.2%
(65/790) of NSCLC patients receiving KEYTRUDA as a single agent, including
Grades 3-4 in 3.2% of patients, and occurred more frequently in patients with a
history of prior thoracic radiation (17%) compared to those without (7.7%).
Pneumonitis occurred in 6% (18/300) of HNSCC patients receiving KEYTRUDA as a
single agent, [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3188.jpg]
including Grades 3-5 in 1.6% of patients, and occurred in 5.4% (15/276) of
patients receiving KEYTRUDA in combination with platinum and FU as first-line
therapy for advanced disease, including Grades 3-5 in 1.5% of patients. Monitor
patients for signs and symptoms of pneumonitis. Evaluate suspected pneumonitis
with radiographic imaging. Administer corticosteroids for Grade 2 or greater
pneumonitis. Withhold KEYTRUDA for Grade 2; permanently discontinue KEYTRUDA for
Grade 3 or 4 or recurrent Grade 2 pneumonitis. Immune-Mediated Colitis KEYTRUDA
can cause immune-mediated colitis. Colitis occurred in 1.7% (48/2799) of
patients receiving KEYTRUDA, including Grade 2 (0.4%), 3 (1.1%), and 4 (<0.1%).
Monitor patients for signs and symptoms of colitis. Administer corticosteroids
for Grade 2 or greater colitis. Withhold KEYTRUDA for Grade 2 or 3; permanently
discontinue KEYTRUDA for Grade 4 colitis. Immune-Mediated Hepatitis (KEYTRUDA)
and Hepatotoxicity (KEYTRUDA in Combination With Axitinib) Immune-Mediated
Hepatitis KEYTRUDA can cause immune-mediated hepatitis. Hepatitis occurred in
0.7% (19/2799) of patients receiving KEYTRUDA, including Grade 2 (0.1%), 3
(0.4%), and 4 (<0.1%). Monitor patients for changes in liver function.
Administer corticosteroids for Grade 2 or greater hepatitis and, based on
severity of liver enzyme elevations, withhold or discontinue KEYTRUDA.
Hepatotoxicity in Combination With Axitinib KEYTRUDA in combination with
axitinib can cause hepatic toxicity with higher than expected frequencies of
Grades 3 and 4 ALT and AST elevations compared to KEYTRUDA alone. With the
combination of KEYTRUDA and axitinib, Grades 3 and 4 increased ALT (20%) and
increased AST (13%) were seen. Monitor liver enzymes before initiation of and
periodically throughout treatment. Consider more frequent monitoring of liver
enzymes as compared to when the drugs are administered as single agents. For
elevated liver enzymes, interrupt KEYTRUDA and axitinib, and consider
administering corticosteroids as needed. Immune-Mediated Endocrinopathies
KEYTRUDA can cause adrenal insufficiency (primary and secondary), hypophysitis,
thyroid disorders, and type 1 diabetes mellitus. Adrenal insufficiency occurred
in 0.8% (22/2799) of patients, including Grade 2 (0.3%), 3 (0.3%), and 4
(<0.1%). Hypophysitis occurred in 0.6% (17/2799) of patients, including Grade 2
(0.2%), 3 (0.3%), and 4 (<0.1%). Hypothyroidism occurred in 8.5% (237/2799) of
patients, including Grade 2 (6.2%) and 3 (0.1%). The incidence of new or
worsening hypothyroidism was higher in 1185 patients with HNSCC (16%) receiving
KEYTRUDA, as a single agent or in combination with platinum and FU, including
Grade 3 (0.3%) hypothyroidism. Hyperthyroidism occurred in 3.4% (96/2799) of
patients, including Grade 2 (0.8%) and 3 (0.1%), and thyroiditis occurred in
0.6% (16/2799) of patients, including Grade 2 (0.3%). Type 1 diabetes mellitus,
including diabetic ketoacidosis, occurred in 0.2% (6/2799) of patients. Monitor
patients for signs and symptoms of adrenal insufficiency, hypophysitis
(including hypopituitarism), thyroid function (prior to and periodically during
treatment), and hyperglycemia. For adrenal insufficiency or hypophysitis,
administer corticosteroids and hormone replacement as clinically indicated.
Withhold KEYTRUDA for Grade 2 adrenal insufficiency or hypophysitis and withhold
or discontinue KEYTRUDA for Grade 3 or Grade 4 adrenal insufficiency or
hypophysitis. Administer [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3189.jpg]
hormone replacement for hypothyroidism and manage hyperthyroidism with
thionamides and beta- blockers as appropriate. Withhold or discontinue KEYTRUDA
for Grade 3 or 4 hyperthyroidism. Administer insulin for type 1 diabetes, and
withhold KEYTRUDA and administer antihyperglycemics in patients with severe
hyperglycemia. Immune-Mediated Nephritis and Renal Dysfunction KEYTRUDA can
cause immune-mediated nephritis. Nephritis occurred in 0.3% (9/2799) of patients
receiving KEYTRUDA, including Grade 2 (0.1%), 3 (0.1%), and 4 (<0.1%) nephritis.
Nephritis occurred in 1.7% (7/405) of patients receiving KEYTRUDA in combination
with pemetrexed and platinum chemotherapy. Monitor patients for changes in renal
function. Administer corticosteroids for Grade 2 or greater nephritis. Withhold
KEYTRUDA for Grade 2; permanently discontinue for Grade 3 or 4 nephritis.
Immune-Mediated Skin Reactions Immune-mediated rashes, including Stevens-Johnson
syndrome (SJS), toxic epidermal necrolysis (TEN) (some cases with fatal
outcome), exfoliative dermatitis, and bullous pemphigoid, can occur. Monitor
patients for suspected severe skin reactions and based on the severity of the
adverse reaction, withhold or permanently discontinue KEYTRUDA and administer
corticosteroids. For signs or symptoms of SJS or TEN, withhold KEYTRUDA and
refer the patient for specialized care for assessment and treatment. If SJS or
TEN is confirmed, permanently discontinue KEYTRUDA. Other Immune-Mediated
Adverse Reactions Immune-mediated adverse reactions, which may be severe or
fatal, can occur in any organ system or tissue in patients receiving KEYTRUDA
and may also occur after discontinuation of treatment. For suspected
immune-mediated adverse reactions, ensure adequate evaluation to confirm
etiology or exclude other causes. Based on the severity of the adverse reaction,
withhold KEYTRUDA and administer corticosteroids. Upon improvement to Grade 1 or
less, initiate corticosteroid taper and continue to taper over at least 1 month.
Based on limited data from clinical studies in patients whose immune-related
adverse reactions could not be controlled with corticosteroid use,
administration of other systemic immunosuppressants can be considered. Resume
KEYTRUDA when the adverse reaction remains at Grade 1 or less following
corticosteroid taper. Permanently discontinue KEYTRUDA for any Grade 3
immune-mediated adverse reaction that recurs and for any life-threatening
immune-mediated adverse reaction. The following clinically significant
immune-mediated adverse reactions occurred in less than 1% (unless otherwise
indicated) of 2799 patients: arthritis (1.5%), uveitis, myositis, Guillain-Barré
syndrome, myasthenia gravis, vasculitis, pancreatitis, hemolytic anemia,
sarcoidosis, and encephalitis. In addition, myelitis and myocarditis were
reported in other clinical trials, including classical Hodgkin lymphoma, and
postmarketing use. Treatment with KEYTRUDA may increase the risk of rejection in
solid organ transplant recipients. Consider the benefit of treatment vs the risk
of possible organ rejection in these patients. Infusion-Related Reactions
KEYTRUDA can cause severe or life-threatening infusion-related reactions,
including hypersensitivity and anaphylaxis, which have been reported in 0.2%
(6/2799) of patients. Monitor patients for signs and symptoms of
infusion-related reactions. For Grade 3 or 4 reactions, stop infusion and
permanently discontinue KEYTRUDA. Complications of Allogeneic Hematopoietic Stem
Cell Transplantation (HSCT) [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED
IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I)
NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3190.jpg]
Immune-mediated complications, including fatal events, occurred in patients who
underwent allogeneic HSCT after treatment with KEYTRUDA. Of 23 patients with cHL
who proceeded to allogeneic HSCT after KEYTRUDA, 6 (26%) developed
graft-versus-host disease (GVHD) (1 fatal case) and 2 (9%) developed severe
hepatic veno-occlusive disease (VOD) after reduced-intensity conditioning (1
fatal case). Cases of fatal hyperacute GVHD after allogeneic HSCT have also been
reported in patients with lymphoma who received a PD-1 receptor–blocking
antibody before transplantation. Follow patients closely for early evidence of
transplant-related complications such as hyperacute graft-versus-host disease
(GVHD), Grade 3 to 4 acute GVHD, steroid-requiring febrile syndrome, hepatic
veno-occlusive disease (VOD), and other immune-mediated adverse reactions. In
patients with a history of allogeneic HSCT, acute GVHD (including fatal GVHD)
has been reported after treatment with KEYTRUDA. Patients who experienced GVHD
after their transplant procedure may be at increased risk for GVHD after
KEYTRUDA. Consider the benefit of KEYTRUDA vs the risk of GVHD in these
patients. Increased Mortality in Patients With Multiple Myeloma In trials in
patients with multiple myeloma, the addition of KEYTRUDA to a thalidomide
analogue plus dexamethasone resulted in increased mortality. Treatment of these
patients with a PD-1 or PD-L1 blocking antibody in this combination is not
recommended outside of controlled trials. Embryofetal Toxicity Based on its
mechanism of action, KEYTRUDA can cause fetal harm when administered to a
pregnant woman. Advise women of this potential risk. In females of reproductive
potential, verify pregnancy status prior to initiating KEYTRUDA and advise them
to use effective contraception during treatment and for 4 months after the last
dose. Adverse Reactions In KEYNOTE-006, KEYTRUDA was discontinued due to adverse
reactions in 9% of 555 patients with advanced melanoma; adverse reactions
leading to permanent discontinuation in more than one patient were colitis
(1.4%), autoimmune hepatitis (0.7%), allergic reaction (0.4%), polyneuropathy
(0.4%), and cardiac failure (0.4%). The most common adverse reactions (≥20%)
with KEYTRUDA were fatigue (28%), diarrhea (26%), rash (24%), and nausea (21%).
In KEYNOTE-002, KEYTRUDA was permanently discontinued due to adverse reactions
in 12% of 357 patients with advanced melanoma; the most common (≥1%) were
general physical health deterioration (1%), asthenia (1%), dyspnea (1%),
pneumonitis (1%), and generalized edema (1%). The most common adverse reactions
were fatigue (43%), pruritus (28%), rash (24%), constipation (22%), nausea
(22%), diarrhea (20%), and decreased appetite (20%). In KEYNOTE-054, KEYTRUDA
was permanently discontinued due to adverse reactions in 14% of 509 patients;
the most common (≥1%) were pneumonitis (1.4%), colitis (1.2%), and diarrhea
(1%). Serious adverse reactions occurred in 25% of patients receiving KEYTRUDA.
The most common adverse reaction (≥20%) with KEYTRUDA was diarrhea (28%). In
KEYNOTE-189, when KEYTRUDA was administered with pemetrexed and platinum
chemotherapy in metastatic nonsquamous NSCLC, KEYTRUDA was discontinued due to
adverse reactions in 20% of 405 patients. The most common adverse reactions
resulting in permanent discontinuation of KEYTRUDA were pneumonitis (3%) and
acute kidney injury (2%). The most common adverse reactions (≥20%) with [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3191.jpg]
KEYTRUDA were nausea (56%), fatigue (56%), constipation (35%), diarrhea (31%),
decreased appetite (28%), rash (25%), vomiting (24%), cough (21%), dyspnea
(21%), and pyrexia (20%). In KEYNOTE-407, when KEYTRUDA was administered with
carboplatin and either paclitaxel or paclitaxel protein-bound in metastatic
squamous NSCLC, KEYTRUDA was discontinued due to adverse reactions in 15% of 101
patients. The most frequent serious adverse reactions reported in at least 2% of
patients were febrile neutropenia, pneumonia, and urinary tract infection.
Adverse reactions observed in KEYNOTE-407 were similar to those observed in
KEYNOTE-189 with the exception that increased incidences of alopecia (47% vs
36%) and peripheral neuropathy (31% vs 25%) were observed in the KEYTRUDA and
chemotherapy arm compared to the placebo and chemotherapy arm in KEYNOTE-407. In
KEYNOTE-042, KEYTRUDA was discontinued due to adverse reactions in 19% of 636
patients with advanced NSCLC; the most common were pneumonitis (3%), death due
to unknown cause (1.6%), and pneumonia (1.4%). The most frequent serious adverse
reactions reported in at least 2% of patients were pneumonia (7%), pneumonitis
(3.9%), pulmonary embolism (2.4%), and pleural effusion (2.2%). The most common
adverse reaction (≥20%) was fatigue (25%). In KEYNOTE-010, KEYTRUDA monotherapy
was discontinued due to adverse reactions in 8% of 682 patients with metastatic
NSCLC; the most common was pneumonitis (1.8%). The most common adverse reactions
(≥20%) were decreased appetite (25%), fatigue (25%), dyspnea (23%), and nausea
(20%). Adverse reactions occurring in patients with SCLC were similar to those
occurring in patients with other solid tumors who received KEYTRUDA as a single
agent. In KEYNOTE-048, KEYTRUDA monotherapy was discontinued due to adverse
events in 12% of 300 patients with HNSCC; the most common adverse reactions
leading to permanent discontinuation were sepsis (1.7%) and pneumonia (1.3%).
The most common adverse reactions (≥20%) were fatigue (33%), constipation (20%),
and rash (20%). In KEYNOTE-048, when KEYTRUDA was administered in combination
with platinum (cisplatin or carboplatin) and FU chemotherapy, KEYTRUDA was
discontinued due to adverse reactions in 16% of 276 patients with HNSCC. The
most common adverse reactions resulting in permanent discontinuation of KEYTRUDA
were pneumonia (2.5%), pneumonitis (1.8%), and septic shock (1.4%). The most
common adverse reactions (≥20%) were nausea (51%), fatigue (49%), constipation
(37%), vomiting (32%), mucosal inflammation (31%), diarrhea (29%), decreased
appetite (29%), stomatitis (26%), and cough (22%). In KEYNOTE-012, KEYTRUDA was
discontinued due to adverse reactions in 17% of 192 patients with HNSCC. Serious
adverse reactions occurred in 45% of patients. The most frequent serious adverse
reactions reported in at least 2% of patients were pneumonia, dyspnea,
confusional state, vomiting, pleural effusion, and respiratory failure. The most
common adverse reactions (≥20%) were fatigue, decreased appetite, and dyspnea.
Adverse reactions occurring in patients with HNSCC were generally similar to
those occurring in patients with melanoma or NSCLC who received KEYTRUDA as a
monotherapy, with the exception of increased incidences of facial edema and new
or worsening hypothyroidism. In KEYNOTE-087, KEYTRUDA was discontinued due to
adverse reactions in 5% of 210 patients with cHL. Serious adverse reactions
occurred in 16% of patients; those ≥1% included pneumonia, pneumonitis, pyrexia,
dyspnea, GVHD, and herpes zoster. Two patients died from causes other than [ * ]
= CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD
LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3192.jpg]
disease progression; 1 from GVHD after subsequent allogeneic HSCT and 1 from
septic shock. The most common adverse reactions (≥20%) were fatigue (26%),
pyrexia (24%), cough (24%), musculoskeletal pain (21%), diarrhea (20%), and rash
(20%). In KEYNOTE-170, KEYTRUDA was discontinued due to adverse reactions in 8%
of 53 patients with PMBCL. Serious adverse reactions occurred in 26% of patients
and included arrhythmia (4%), cardiac tamponade (2%), myocardial infarction
(2%), pericardial effusion (2%), and pericarditis (2%). Six (11%) patients died
within 30 days of start of treatment. The most common adverse reactions (≥20%)
were musculoskeletal pain (30%), upper respiratory tract infection and pyrexia
(28% each), cough (26%), fatigue (23%), and dyspnea (21%). In KEYNOTE-052,
KEYTRUDA was discontinued due to adverse reactions in 11% of 370 patients with
locally advanced or metastatic urothelial carcinoma. Serious adverse reactions
occurred in 42% of patients; those ≥2% were urinary tract infection, hematuria,
acute kidney injury, pneumonia, and urosepsis. The most common adverse reactions
(≥20%) were fatigue (38%), musculoskeletal pain (24%), decreased appetite (22%),
constipation (21%), rash (21%), and diarrhea (20%). In KEYNOTE-045, KEYTRUDA was
discontinued due to adverse reactions in 8% of 266 patients with locally
advanced or metastatic urothelial carcinoma. The most common adverse reaction
resulting in permanent discontinuation of KEYTRUDA was pneumonitis (1.9%).
Serious adverse reactions occurred in 39% of KEYTRUDA-treated patients; those
≥2% were urinary tract infection, pneumonia, anemia, and pneumonitis. The most
common adverse reactions (≥20%) in patients who received KEYTRUDA were fatigue
(38%), musculoskeletal pain (32%), pruritus (23%), decreased appetite (21%),
nausea (21%), and rash (20%). In KEYNOTE-057, KEYTRUDA was discontinued due to
adverse reactions in 11% of 148 patients with high-risk NMIBC. The most common
adverse reaction resulting in permanent discontinuation of KEYTRUDA was
pneumonitis (1.4%). Serious adverse reactions occurred in 28% of patients; those
≥2% were pneumonia (3%), cardiac ischemia (2%), colitis (2%), pulmonary embolism
(2%), sepsis (2%), and urinary tract infection (2%). The most common adverse
reactions (≥20%) were fatigue (29%), diarrhea (24%), and rash (24%). Adverse
reactions occurring in patients with MSI-H or dMMR CRC were similar to those
occurring in patients with melanoma or NSCLC who received KEYTRUDA as a
monotherapy. Adverse reactions occurring in patients with gastric cancer were
similar to those occurring in patients with melanoma or NSCLC who received
KEYTRUDA as a monotherapy. Adverse reactions occurring in patients with
esophageal cancer were similar to those occurring in patients with melanoma or
NSCLC who received KEYTRUDA as a monotherapy. In KEYNOTE-158, KEYTRUDA was
discontinued due to adverse reactions in 8% of 98 patients with recurrent or
metastatic cervical cancer. Serious adverse reactions occurred in 39% of
patients receiving KEYTRUDA; the most frequent included anemia (7%), fistula,
hemorrhage, and infections [except urinary tract infections] (4.1% each). The
most common adverse reactions (≥20%) were fatigue (43%), musculoskeletal pain
(27%), diarrhea (23%), pain and abdominal pain (22% each), and decreased
appetite (21%). [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3193.jpg]
Adverse reactions occurring in patients with hepatocellular carcinoma (HCC) were
generally similar to those in patients with melanoma or NSCLC who received
KEYTRUDA as a monotherapy, with the exception of increased incidences of ascites
(8% Grades 3-4) and immune-mediated hepatitis (2.9%). Laboratory abnormalities
(Grades 3-4) that occurred at a higher incidence were elevated AST (20%), ALT
(9%), and hyperbilirubinemia (10%). Among the 50 patients with MCC enrolled in
study KEYNOTE-017, adverse reactions occurring in patients with MCC were
generally similar to those occurring in patients with melanoma or NSCLC who
received KEYTRUDA as a monotherapy. Laboratory abnormalities (Grades 3-4) that
occurred at a higher incidence were elevated AST (11%) and hyperglycemia (19%).
In KEYNOTE-426, when KEYTRUDA was administered in combination with axitinib,
fatal adverse reactions occurred in 3.3% of 429 patients. Serious adverse
reactions occurred in 40% of patients, the most frequent (≥1%) were
hepatotoxicity (7%), diarrhea (4.2%), acute kidney injury (2.3%), dehydration
(1%), and pneumonitis (1%). Permanent discontinuation due to an adverse reaction
occurred in 31% of patients; KEYTRUDA only (13%), axitinib only (13%), and the
combination (8%); the most common were hepatotoxicity (13%), diarrhea/colitis
(1.9%), acute kidney injury (1.6%), and cerebrovascular accident (1.2%). The
most common adverse reactions (≥20%) were diarrhea (56%), fatigue/asthenia
(52%), hypertension (48%), hepatotoxicity (39%), hypothyroidism (35%), decreased
appetite (30%), palmar-plantar erythrodysesthesia (28%), nausea (28%),
stomatitis/mucosal inflammation (27%), dysphonia (25%), rash (25%), cough (21%),
and constipation (21%). Adverse reactions occurring in patients with TMB-H
cancer were similar to those occurring in patients with other solid tumors who
received KEYTRUDA as a single agent. Adverse reactions occurring in patients
with cSCC were similar to those occurring in patients with melanoma or NSCLC who
received KEYTRUDA as a monotherapy. Lactation Because of the potential for
serious adverse reactions in breastfed children, advise women not to breastfeed
during treatment and for 4 months after the final dose. Pediatric Use There is
limited experience in pediatric patients. In a trial, 40 pediatric patients (16
children aged 2 years to younger than 12 years and 24 adolescents aged 12 years
to 18 years) with various cancers, including unapproved usages, were
administered KEYTRUDA 2 mg/kg every 3 weeks. Patients received KEYTRUDA for a
median of 3 doses (range 1–17 doses), with 34 patients (85%) receiving 2 doses
or more. The safety profile in these pediatric patients was similar to that seen
in adults; adverse reactions that occurred at a higher rate (≥15% difference) in
these patients when compared to adults under 65 years of age were fatigue (45%),
vomiting (38%), abdominal pain (28%), increased transaminases (28%), and
hyponatremia (18%). Please see Prescribing Information for KEYTRUDA
(pembrolizumab) at
https://www.merck.com/product/usa/pi_circulars/k/keytruda/keytruda_pi.pdf and
Medication Guide for KEYTRUDA at
https://www.merck.com/product/usa/pi_circulars/k/keytruda/keytruda_mg.pdf About
Seattle Genetics Seattle Genetics, Inc. is a global biotechnology company that
discovers, develops and commercializes [ * ] = CERTAIN CONFIDENTIAL INFORMATION
CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS
BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY
DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3194.jpg]
transformative cancer medicines to make a meaningful difference in people’s
lives. ADCETRIS® (brentuximab vedotin) and PADCEV® (enfortumab vedotin-ejfv) use
the company’s industry-leading antibody-drug conjugate (ADC) technology.
ADCETRIS is approved in certain CD30-expressing lymphomas, and PADCEV is
approved in certain metastatic urothelial cancers. TUKYSA® (tucatinib), a small
molecule tyrosine kinase inhibitor, is approved in certain HER2-positive
metastatic breast cancers. The company is headquartered in the Seattle,
Washington area, with locations in California, Switzerland and the European
Union. For more information on our robust pipeline, visit
www.seattlegenetics.com and follow @SeattleGenetics on Twitter. Merck’s Focus on
Cancer Our goal is to translate breakthrough science into innovative oncology
medicines to help people with cancer worldwide. At Merck, the potential to bring
new hope to people with cancer drives our purpose and supporting accessibility
to our cancer medicines is our commitment. As part of our focus on cancer, Merck
is committed to exploring the potential of immuno-oncology with one of the
largest development programs in the industry across more than 30 tumor types. We
also continue to strengthen our portfolio through strategic acquisitions and are
prioritizing the development of several promising oncology candidates with the
potential to improve the treatment of advanced cancers. For more information
about our oncology clinical trials, visit www.merck.com/clinicaltrials. About
Merck For more than 125 years, Merck, known as MSD outside of the United States
and Canada, has been inventing for life, bringing forward medicines and vaccines
for many of the world’s most challenging diseases in pursuit of our mission to
save and improve lives. We demonstrate our commitment to patients and population
health by increasing access to health care through far-reaching policies,
programs and partnerships. Today, Merck continues to be at the forefront of
research to prevent and treat diseases that threaten people and animals –
including cancer, infectious diseases such as HIV and Ebola, and emerging animal
diseases – as we aspire to be the premier research-intensive biopharmaceutical
company in the world. For more information, visit www.merck.com and connect with
us on Twitter, Facebook, Instagram, YouTube and LinkedIn. Forward Looking
Statements for Seattle Genetics Certain of the statements made in this press
release are forward looking, such as those, among others, relating to Seattle
Genetics’ sale of shares of its common stock to Merck, receipt of upfront
payments and potential receipt of milestone payments under the ladiratuzumab
vedotin and TUKYSA collaborations and potential royalty payments under the
TUKYSA collaboration; the potential to broaden and advance the development of
ladiratuzumab vedotin and TUKYSA and accelerate the availability of TUKYSA to
additional cancer patients around the world; as well as any other statements
that are not historical fact. Actual results or developments may differ
materially from those projected or implied in these forward- looking statements.
Factors that may cause such a difference include, without limitation, risks and
uncertainties related to: the completion of the sale of Seattle Genetics common
stock to Merck including the ability to obtain clearance under the HSR Act;
Seattle Genetics’ ability to maintain the ladiratuzumab vedotin and TUKYSA
collaborations, including the risk that if Merck were to breach or terminate
either collaboration, Seattle Genetics would not obtain the anticipated
financial and other benefits of the collaboration and the development and/or
commercialization of ladiratuzumab vedotin or TUKYSA could be delayed, perhaps
substantially; the possibility that Seattle Genetics and Merck may not be
successful in their development efforts under either collaboration and that,
even if successful, Seattle Genetics and Merck may be unable to successfully
commercialize ladiratuzumab vedotin and TUKYSA; and the duration and severity of
the COVID-19 pandemic and resulting global economic, financial, and healthcare
system disruptions. More information about the risks and uncertainties faced by
Seattle Genetics is [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS
DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3195.jpg]
contained under the caption “Risk Factors” included in the company’s Quarterly
Report on Form 10-Q for the quarter ended June 30, 2020 filed with the
Securities and Exchange Commission. Seattle Genetics disclaims any intention or
obligation to update or revise any forward-looking statements, whether as a
result of new information, future events or otherwise, except as required by
law. Forward-Looking Statement of Merck & Co., Inc., Kenilworth, N.J., USA This
news release of Merck & Co., Inc., Kenilworth, N.J., USA (the “company”)
includes “forward- looking statements” within the meaning of the safe harbor
provisions of the U.S. Private Securities Litigation Reform Act of 1995. These
statements are based upon the current beliefs and expectations of the company’s
management and are subject to significant risks and uncertainties. There can be
no guarantees with respect to pipeline products that the products will receive
the necessary regulatory approvals or that they will prove to be commercially
successful. If underlying assumptions prove inaccurate or risks or uncertainties
materialize, actual results may differ materially from those set forth in the
forward-looking statements. Risks and uncertainties include but are not limited
to, general industry conditions and competition; general economic factors,
including interest rate and currency exchange rate fluctuations; the impact of
the global outbreak of novel coronavirus disease (COVID-19); the impact of
pharmaceutical industry regulation and health care legislation in the United
States and internationally; global trends toward health care cost containment;
technological advances, new products and patents attained by competitors;
challenges inherent in new product development, including obtaining regulatory
approval; the company’s ability to accurately predict future market conditions;
manufacturing difficulties or delays; financial instability of international
economies and sovereign risk; dependence on the effectiveness of the company’s
patents and other protections for innovative products; and the exposure to
litigation, including patent litigation, and/or regulatory actions. The company
undertakes no obligation to publicly update any forward-looking statement,
whether as a result of new information, future events or otherwise. Additional
factors that could cause results to differ materially from those described in
the forward-looking statements can be found in the company’s 2019 Annual Report
on Form 10-K and the company’s other filings with the Securities and Exchange
Commission (SEC) available at the SEC’s Internet site (www.sec.gov). ###
CONTACTS: Seattle Genetics Investors: Peggy Pinkston, 425-527-4160
ppinkston@seagen.com Media: Monique Greer, 425-527-4641 mgreer@seagen.com Merck
Investors: Peter Dannenbaum, 908-740-1037 [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3196.jpg]
Peter.dannenbaum@merck.com Media: Pam Eisele, 267-305-3558
Pamela.eisele@merck.com [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN
THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT
MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3197.jpg]
Schedule 11.2 SeaGen Disclosure Schedules [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3198.jpg]
Schedule 11.3.1 Regulatory Documentation [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3199.jpg]
Schedule 13.4 [ * ] (See Attached) [ * ] {4 pages omitted} [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3200.jpg]
Schedule 14.7.6 Continuing Product Payment Reduction The provisions of this
Schedule 14.7.6 shall only apply [ * ]. (a) Generic Product. If in a particular
Calendar Quarter during the Continuing Payment Term in a given country, one or
more Third Parties is or are selling a Generic Product in the Field in a country
and the aggregate net sales of the [ * ] Continuing Product sold by the
Continuing Parties (which net sales shall be calculated in a manner consistent
with the definition of “Licensed Product Net Sales” hereunder, mutatis mutandis)
in such country during such Calendar Quarter (or any Calendar Quarter
thereafter) are less than [ * ] percent ([ * ]%) of the average quarterly
aggregate net sales of the Continuing Product (which net sales shall be
calculated in a manner consistent with the definition of “Licensed Product Net
Sales”, mutatis mutandis) sold by the Continuing Parties in such country over
the [ * ] immediately prior to the Calendar Quarter during which the first such
Generic Product was sold in such country (the “Generic Reduction Trigger”), then
in such case the Applicable Percentage for calculation of the Continuing Product
Payment for such Continuing Product in such country during the Continuing
Payment Term shall, commencing with such Calendar Quarter in which the Generic
Reduction Trigger occurred and thereafter for the remainder of the Continuing
Payment Term in such country, be reduced by [ * ] percent ([ * ]%) of the amount
otherwise payable under Section 14.7.6, subject to clause (c) of this Schedule
14.7.6. For purposes of the foregoing, “Generic Product” means with respect to a
Continuing Product, a product: (A) with the same pharmaceutically active
ingredient(s); (B) that has obtained Marketing Authorization (excluding Pricing
Approval) from the applicable Regulatory Authority by means of a procedure for
establishing equivalence to the Continuing Product or otherwise in reliance on
data generated for the Continuing Product; and (C) is legally marketed in such
country by or under the authority of an entity other than the Continuing Party.
(b) Third Party Payments. If any Continuing Party believes that it is necessary
or reasonably useful to obtain a license or similar rights to intellectual
property rights of a Third Party or Third Parties in order for such Continuing
Party to Develop, Manufacture or Commercialize the Continuing Product (“Third
Party License(s)”), then SeaGen shall have the right to credit [ * ] ([ * ]%)
percent of [ * ] actually paid by any Continuing Party with respect to the
Continuing Product under any such Third Party License(s) against Continuing
Product Payments otherwise payable hereunder with respect to units of Continuing
Product subject to such payment obligations under such Third Party License.
Subject to clause (c) of this Schedule 14.7.6, such credit against Continuing
Product Payments payable hereunder shall be allocated as follows: (a) [ * ]
percent ([ * ]%) of [ * ] payable under a Third Party License with respect the
Continuing Product shall be creditable against Continuing Product Payments
payable under Section 14.7.6 with respect to units of the Continuing Product;
and (b) [ * ] percent ([ * ]%) of [ * ] shall be creditable against Continuing
Product Payments payable under Section 14.7.6 with respect units of the
Continuing Product. Notwithstanding the foregoing, if SeaGen is not able to
fully credit any of the amounts paid by any Continuing Party in a given Calendar
Quarter, then SeaGen shall be entitled to carry forward such right of credit to
future Calendar Quarters with respect to such excess amount and continue
applying such credit on a Calendar Quarterly basis thereafter until fully
utilized. [ * ] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT,
MARKED BY BRACKETS, HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND
(II) WOULD LIKELY CAUSE COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3201.jpg]
(c) Royalty Floor. The reductions in clauses (a) and (b) of this Schedule 14.7.6
are cumulative, provided that in no event shall the Applicable Percentage
applicable to net sales of the Continuing Product (which net sales shall be
calculated in a manner consistent with the definition of “Licensed Product Net
Sales”, mutatis mutandis) sold by any Continuing Party in such country during
any Calendar Quarter in the Continuing Payment Term on a country-by-country
basis, fall below (as a result of the reductions in clauses (a) and (b) of this
Schedule 14.7.6) a rate that is [ * ] percent ([ * ]%) of the Applicable
Percentage rates otherwise payable pursuant to Section 14.7.6. Notwithstanding
the foregoing, if SeaGen is not able to fully utilize any of the reductions or
credits in clauses (a) and (b) of this Schedule 14.7.6 in a given Calendar
Quarter as a result of the foregoing limitation, then SeaGen shall be entitled
to carry forward such reduction or credit to future Calendar Quarters with
respect to such excess amount and continue applying such reduction or credit on
a Calendar Quarterly basis thereafter until fully utilized. [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3202.jpg]
Schedule 15.3 Partnership Tax Related Provisions [ * ] {7 pages omitted} [ * ] =
CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS,
HAS BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3203.jpg]
Annex 1 to Schedule 15.3 Initial Capital Accounts [ * ] [ * ] = CERTAIN
CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS
BEEN OMITTED BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE
COMPETITIVE HARM IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 
[exhibit10110q2020q3204.jpg]
Exhibit A Initial Development Plan [ * ] [ * ] = CERTAIN CONFIDENTIAL
INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY BRACKETS, HAS BEEN OMITTED
BECAUSE IT IS BOTH (I) NOT MATERIAL AND (II) WOULD LIKELY CAUSE COMPETITIVE HARM
IF PUBLICLY DISCLOSED



--------------------------------------------------------------------------------



 